ACCEPTED
                                                                                     04-15-00056-CV
                                                                          FOURTH COURT OF APPEALS
                                                                               SAN ANTONIO, TEXAS
                                                                                4/14/2015 5:21:04 PM
                                                                                       KEITH HOTTLE
                                                                                              CLERK

                           No. 04-15-00056-CV
                             th
                 IN THE 4 DISTRICT COURT OF APPEALS
                         SAN ANTONIO, TEXAS                         FILED IN
                                                             4th COURT OF APPEALS
                                                              SAN ANTONIO, TEXAS
GARY HODGE AND                                               04/14/2015 5:21:04 PM
ROBERT HART III,                                                 KEITH E. HOTTLE
                                      Appellants,                     Clerk
v.

STEPHEN KRAFT INDIVIDUALLY
AND AS MEMBER ON BEHALF OF
GRUPO HABANERO, LLC,
                          Appellees.
                     __________________

         On appeal from the 225th District Court of Bexar County, Texas

                                  __________________

                             BRIEF OF APPELLANTS
                               __________________

Respectfully submitted,

Roderick J. Regan
Attorney for Appellants
BRANSCOMB | PC
711 Navarro St., Suite 500
San Antonio, TX 78205
Phone: (210) 598-5400
Fax: (210) 598-5405
SBN: 16733040



APPELLANTS REQUEST ORAL ARGUMENT




                                                                                  i
                 IDENTITY OF PARTIES AND COUNSEL

Appellants:

     Gary Hodge and Robert Hart III

Appellant Counsel/Trial Counsel:

     Roderick J. Regan
     SBN: 16733040
     Jessica Mann
     SBN: 24080165
     Allison E. Moore
     SBN: 24077616
     BRANSCOMB | PC
     711 Navarro Street, Suite 500
     San Antonio, TX 78205
     Phone: (210) 598-5400
     Fax: (210) 598-5405

Appellees:

     Stephen Kraft Individually
     And as member on behalf of
     Grupo Habanero, LLC

Appellee Counsel/Trial Counsel:

     Richard W. Espey
     SBN: 06667580
     Matthew Soliday
     SBN: 24079367
     Espey & Associates, PC
     13750 San Pedro Avenue, Suite 730
     San Antonio, TX 78232-4375
     Phone: (210) 404-0333
     Fax: (210) 404-0336


                                                   ii
                                         TABLE OF CONTENTS

IDENTITY OF PARTIES AND COUNSEL ........................................................... ii 


TABLE OF CONTENTS ......................................................................................... iii 


INDEX OF AUTHORITIES......................................................................................v 


REFERENCE CITATION GUIDE ....................................................................... viii 


STATEMENT OF THE CASE ................................................................................ ix 


ISSUES PRESENTED...............................................................................................x 


STATEMENT OF FACTS ........................................................................................1 


SUMMARY OF THE ARGUMENT ........................................................................5 


ARGUMENT .............................................................................................................8


         ISSUE I           Whether the trial court has abused its discretion in denying
                           Appellants’ Motion to Compel Appraisal based on the
                           argument that a condition precedent to initiating appraisal by
                           appraiser appointed by the American Arbitration Association
                           has not been met.......................................................................... 8




                                                                                                                    iii
         ISSUE II           Whether Appellees’ receipt of timely notice of option election
                            to repurchase membership interest satisfying the alleged
                            condition precedent to initiating appraisal was established as a
                            matter of law. ............................................................................ 12


         ISSUE III          Whether strict compliance with the alleged condition precedent
                            to compelling appraisal was excused. ....................................... 17


                            A.       Due to original impossibility .......................................... 18


                            B.       Due to mutual mistake .................................................... 20


                            C.       Due to Appellee’s false representation and/or
                                     concealment of a material fact ........................................ 23


         ISSUE IV           Whether Appellees are estopped from asserting a right to
                            receive timely notice of Appellants’ exercise of their option to
                            repurchase stock due to Appellees’ false representation and/or
                            concealment making any exercise of notice under the strict
                            contract provisions impossible.................................................. 25


PRAYER ..................................................................................................................28 




                                                                                                                        iv
                                          INDEX OF AUTHORITIES
Cases:

Burford v. Pounders, 199 S.W.2d 141 (Tex. 1947) ................................................. 24

Butler v. Prop. & Cas. Ins. Co. of Hartford, 2011 WL 2174965 (S.D. Tex. 2011) 10

Cattle Feeders, Inc. v. Jordan, 549 S.W.2d 29 (Tex. Civ. App.—Corpus Christi,
1977) ........................................................................................................................ 25

Chambers v. Hunt Petroleum Corp., 320 S.W.3d 578 (Tex. App.—Tyler 2010)
......................................................................................................................23, 24, 25

City of The Colony v. N. Texas Mun. Water Dist., 272 S.W.3d 669 (Tex. App.—
Fort Worth 2008) ..................................................................................................... 22

Crown Constr. Co. v. Huddleston, 961 S.W.2d 552 (Tex. App.—San Antonio
1997) ........................................................................................................................ 20

Davis v. Grammer, 750 S.W.2d 766 (Tex. 1988) .................................................... 22

Durham v. Uvalde Rock Asphalt Co., 599 S.W.2d 866 (Tex. App.—San Antonio
1980) ........................................................................................................................ 22

Faucette v. Chantos, 322 S.W.3d 901 (Tex. App.—Houston [14th Dist.] 2010) ... 12

Gulbenkian v. Penn., 252 S.W.2d 929 (Tex. 1952) ................................................. 25

In re Allstate Cnty. Mut. Ins. Co., 85 S.W.3d 193 (Tex. 2002) ............................... 11

In re Clarendon Ins. Co., 2004 WL 2984916 (Tex. App.—Fort Worth 2004) ....... 11

In re State Farm Lloyds, 170 S.W.3d 629 (Tex. 2005) ........................................... 11

In re Universal Underwriters of Tex. Ins. Co., 345 S.W.3d 404 (Tex. 2011) ........... 9

James v. Prop. & Cas. Ins. Co. of Hartford, 2011 WL 4067880 (S.D. Tex. 2011) .. 9


                                                                                                                               v
Janak v. Fed. Deposit Ins. Corp., 586 S.W.2d 902 (Tex. App.—Houston [1st Dist.]
1979) ........................................................................................................................ 18
Jones v. Gibbs, 130 S.W.2d 265 (Tex. App. 1939, no writ).................................... 23

Lexmark Intern., Inc. v. Ink Technologies Printer Supplies, LLC, 291 F.R.D. 172
(S.D. Ohio 2013) ...................................................................................................... 15

Marvin v. Rodgers, 115 S.W. 863 (Tex. Civ. App. 1909) ....................................... 19

Mathis v. Lockwood, 166 S.W.3d 743 (Tex. 2005) ................................................. 15

Miller v. Baum, 400 F.2d 176 (5th Cir. 1968) ......................................................... 19

NYKCool A.B. v. Pac. Intern. Servs., Inc., --F.Supp.3d--, 2014 WL 3605632
(S.D.N.Y. 2014) ....................................................................................................... 15

S.K.Y. Inv. Corp. v. H.E.Butt Grocery Co., 440 S.W.2d 885 (Tex. App.—Corpus
Christi 1969) ............................................................................................................ 19

Safadjou v. Mohammadi, 964 N.Y.S.2d 801 (App. Div. [4th Dept.] 2013) ............ 15

Sanchez v. Prop. & Ins. Co. of Hartford, 2010 WL 413687 (S.D. Tex. 2010) ......... 9

Scott v. Sebree, 986 S.W.2d 364 (Tex. App.—Austin 1999) .................................. 23

Seymour v. Am. Engine & Grinding Co., 956 S.W.2d 49 (Tex. App.—Houston
[14th Dist.] 1996) ..................................................................................................... 22

Smith v. Lipscomb, 13 Tex. 532 (1855) ................................................................... 19

State Farm Lloyds v. Johnson, 290 S.W.3d 886 (Tex. 2009) .................................... 9

Trudy’s Texas Star, Inc. v. Weingarten Realty Investors, 2004 WL 1792374 (Tex.
App.—Austin 2004) ................................................................................................. 10




                                                                                                                              vi
U.S. ex rel. Barko v. Halliburton Co., 952 F. Supp. 2d 108 (D.D.C. 2013).............. 15

Vanguard Underwriters Ins. Co. v. Smith, 999 S.W.2d 448 (Tex. App.—Amarillo
1999) ..................................................................................................................10, 11
Will. v. Glash, 789 S.W.2d 261 (Tex. 1990) ..................................................... 21

Winegar v. Martin, 304 S.W.3d 661 (Tex. App.—Fort Worth 2010) ..................... 21

Woodward v. Liberty Mut. Ins. Co., 2010 WL 1186323 (N.D. Tex. 2010) ............ 10

Rules:

TEX. R. CIV. PROC. 21a(b)(3) ................................................................................... 14

TEX. R. APP. PROC. 9.5 ............................................................................................. 14




                                                                                                                          vii
                         REFERENCE CITATION GUIDE


The Parties:

       In lieu of using the full names of the parties, this Brief may refer to the
parties as follows:

             Gary Hodge                                 “Hodge” or “Appellant”

             Robert Hart III                            “Hart” or “Appellant”

             Gary Hodge and Robert Hart III             “Appellants”

             Stephen Kraft                              “Kraft” or “Appellee”

             Stephen Kraft Individually                 “Appellees”
             And as member on behalf of
             Grupo Habanero, LLC

The Record on Appeal:

      This Brief will refer to the record as follows:

             Clerk’s Record                             “CR Page”

             Reporter’s Record                          “RR Page:Line(s)”




                                                                                     viii
                          STATEMENT OF THE CASE

      This is a suit for breach of contract, tortious interference with contract, and

breach of fiduciary duty, filed prematurely during negotiations between parties on

the fair market value of membership interest to be conveyed to Appellants. (CR 1-

22) Appellants moved to compel an independent appraisal by an appraiser

appointed by the American Arbitration Association, pursuant to the Contract

between parties. (CR 34-63) The trial court denied Appellants’ motion without

entering findings of fact or conclusions of law. (CR 176)




                                                                                   ix
                             ISSUES PRESENTED

ISSUE I     Whether the trial court has abused its discretion in denying
            Appellants’ Motion to Compel Appraisal based on the
            argument that a condition precedent to initiating appraisal by
            appraiser appointed by the American Arbitration Association
            has not been met.

ISSUE II    Whether Appellees’ receipt of timely notice of option election
            to repurchase membership interest satisfying the alleged
            condition precedent to initiating appraisal was established as a
            matter of law.

ISSUE III   Whether strict compliance with the alleged condition precedent
            to compelling appraisal was excused.


            A. Due to original impossibility
            B. Due to mutual mistake
            C. Due to Appellee’s false representation and/or concealment
               of a material fact

ISSUE IV    Whether Appellees are estopped from asserting a right to
            receive timely notice of Appellants’ exercise of their option to
            repurchase stock due to Appellees’ false representation and/or
            concealment making any exercise of notice under the strict
            contract provisions impossible.




                                                                               x
                           No. 04-15-00056-CV
                           th
                 IN THE 4 DISTRICT COURT OF APPEALS
                         SAN ANTONIO, TEXAS

GARY HODGE AND
ROBERT HART III,
                                    Appellants,
v.

STEPHEN KRAFT INDIVIDUALLY
AND AS MEMBER ON BEHALF OF
GRUPO HABANERO, LLC,
                          Appellees.
                     __________________

         On appeal from the 225th District Court of Bexar County, Texas

                                __________________

                           BRIEF OF APPELLANTS
                             __________________

TO THE HONORABLE COURT OF APPEALS:

      Appellants Gary Hodge and Robert Hart III (“Appellants”), submit this

Brief. Appellants respectfully show:



                            STATEMENT OF FACTS

      Appellee, Stephen Kraft, was hired by Appellants dba Grupo Habanero,

LLC (the “Company”) on September 19, 2012 in the role of Managing Director.

(CR 9) The parties executed an employment agreement (the “Contract”) (CR 9-


                                                                          1
18). As part of the employment agreement, in consideration for his obligations

therein and in conjunction with salary and other benefits, Mr. Kraft received 100

units of membership interest, “which is equal to ten percent (10%) of all issued and

outstanding units of membership interest of the Company on a fully diluted basis

with an agreed value of $35,000 (the ‘Initial Membership Interest Price’).” (CR 10-

11).

       The Company’s business was under-performing and Appellee resigned from

his employment with the Company on June 6, 2014. (CR 22) On such occurrence

the Contract provided that:


            (e) If the employee’s employment is terminated for any reason by
            either part after the first anniversary of the Effective Date, the
            Company may, at its option, repurchase the Membership
            Interest; the Company must exercise such option in writing and
            close such repurchase within thirty (30) days of the termination
            of employment. The aggregate purchase price for the Membership
            Interest upon exercise of the option in this Section 3.4(e) shall be
            the “Fair Market Value” of the Membership Interest. The “Fair
            Market Value” of the Membership Interest shall be the price
            agreed to by the parties; if the parties cannot within thirty (30) days
            of the exercise of the option agree upon a Fair Market Value, the
            Fair Market Value shall be determined by a single appraiser chosen
            by the parties. If the parties cannot agree upon an appraiser, the
            parties shall apply to the American Arbitration Association (the
            “AAA”) to appoint a single appraiser. (CR 13, §3.4(e)) (emphasis
            added).




                                                                                      2
       Pursuant the Contract, Appellants immediately initiated negotiations with

Mr. Kraft regarding the value of the membership interest to be repurchased,

communicating the intention to elect the option in §3.4(e) of the Contract. (RR

17:14-21). Although the intention to elect the repurchase option was clearly

communicated to Mr. Kraft, the parties could agree on neither the fair market value

of the membership interest nor an independent appraiser to settle the dispute. (Id.)

As such, the provision requiring the fair market value dispute to be submitted to an

appraiser appointed by the American Arbitration Association was invoked. (CR 13,

§3.4(e))

      When discussions between parties broke down, Appellants personally served

Mr. Kraft with formal notice that Appellants have chosen to elect the option to

repurchase Mr. Kraft’s membership interest on July 3, 2014. Appellants drafted a

formal letter, indicating that “[p]ursuant to the provisions of Section 3.4(e) of the

Employment Agreement, the Company hereby exercises its option to repurchase

your 100 units of membership interest in the Company (the “Units”).” (CR 22)

Gary Hodge and Kenneth Rourke, two members of the Company, personally drove

out to the address Mr. Kraft provided for personal service (1114 Birch Hill, San

Antonio, Texas 78232). (CR 108-12, 116-17) The notice provision in the Contract

required that:


                                                                                   3
             … notices and all other communications provided for herein shall
             be in writing and shall be deemed to have been duly given (a)
             when received if delivered personally or by courier, (b) on the date
             receipt is acknowledged if delivered by certified mail, postage
             prepaid, return receipt requested, or (c) one day after transmission
             if sent by facsimile transmission with confirmation of
             transmission, as follows: If to Employee, addressed to: 1114 Birch
             Hill, San Antonio, TX 78232; If to Company, addressed to: 108 N.
             Mesquite Street, Corpus Christi, TX 78401, or to such other
             addresses as either party may furnish to the other in writing in
             accordance herewith, except that notices or changes of address
             shall be effective only upon receipt. (CR 16 §6.1)

      Mr. Kraft did not provide an alternative address or facsimile information.

(Id.) The Contract’s notice provision was referenced several times throughout the

contract. See, e.gs., (CR 10, § 2.2(d) Notice of Termination); (CR 12,

§§3.4(c)(i.v.), (v) Membership Interest Grants); (CR 13, §§3.4(d),(e) Membership

Interest Grants); (CR 16, §6.1 Notices); (CR 17, §6.10 Modification; Waiver).

      Hodge and Rourke approached the front door to the address provided,

knocked several times, and when no one answered, taped the notice letter to the

door. Id. In addition, the Company emailed the notice letter to an email address

known to be used by Mr. Kraft, on the same day. (CR 113-116) The email did not

bounce back. (Id.)

      Mr. Kraft does not have any affiliation with his notice address in the

Contract. (CR 173) In fact, Mr. Kraft alleges that his notice address (1114 Birch

Hill) in the Contract is a “scrivener’s error”. (CR 173, para. 4) Mr. Kraft’s physical


                                                                                    4
home address is: 1115 Birch Hill, San Antonio, Texas 78232. (CR 173, para. 3)

      Again, negotiations regarding the fair market value of the membership

interest resumed, but the parties were unable to agree on the fair market value. (RR

17:14-21) Instead of agreeing to submit the dispute over the value of the

membership interest to an arbitrator appointed by the American Arbitration

Association, pursuant to the Contract, Appellee prematurely filed suit on

November 17, 2014, alleging breach of contract, tortious interference with

contract, and breach of fiduciary duty. (CR 1-22) Appellants moved to compel

appointment of an independent appraiser by the American Arbitration Association,

pursuant to Section 3.4(e) of the Contract. (CR 34-63) Appellees responded to

Appellants’ motion. (CR 140-174) The trial court denied the request without

entering findings of fact or conclusions of law in support of its order. (CR 176)



                       SUMMARY OF THE ARGUMENT

      The Texas Supreme Court has enunciated a strong policy in favor of

enforcing appraisal clauses in contracts and the trial court has abused its discretion

to deny submission of the appraisal value dispute to an appraiser appointed by the

American Arbitration Association. The parties executed a valid, binding

employment contract that included an option for Appellants’ repurchase of the



                                                                                    5
membership interest granted to Appellee on hiring in the event that Appellee

ceased employment with Appellant. Appellants properly executed their election of

the option as a matter of law, obligating the Appellee to sell his membership

interest for fair market price to Appellants. Parties dispute the value of the

membership interest, requiring submission of the dispute to an appraiser appointed

by the American Arbitration Association by the terms of the contract; however, in

spite of his contractual obligations, Appellee prematurely files suit against of

Appellants alleging breach of contract, tortious interference of contract and breach

of fiduciary duty, claiming that a condition precedent to creating an enforceable

obligation to submit the dispute to an appraiser appointed by the American

Arbitration Association was not met.

      Appellants satisfied the alleged condition precedent as a matter of law.

Appellee was on notice through continued negotiations of Appellants intention to

elect the option, thereby creating a binding obligation on behalf of both parties to

complete the transaction. Furthermore, Appellants formalized the intention to elect

the option by delivering written notice to Appellee through personal service

effected through hand-delivery and email on the last day of the option period.

      Although Appellee alleges that the personal service was insufficient to meet

the alleged condition precedent to a binding option election, Appellants were


                                                                                  6
excused from strict compliance with the notice provision of the contract due to

either (1) original impossibility of personal service, (2) mutual mistake of the

“scrivener’s error” in Appellee’s address in the notice provision, and/or (3)

Appellee’s intentional fraudulent representation and/or concealment of the material

fact that the only method he provided for effecting personal service through the

notice provision on the contract was not an address at which he could be reached.

Appellants maintained no knowledge or means of knowledge that Appellee’s

address in the notice provision could not be used to effectuate personal service.

      In the alternative, Appellee is estopped from reliance on the alleged

condition precedent due to his own admission that he fraudulently misrepresented

his address in the notice provision of the contract, even after the opportunity to

correct the mistake arose, and allowed Appellants to rely on that misrepresentation

to their detriment, including participation in this needless litigation. On these facts,

the trial court abused its discretion and should have concluded that Appellants are

entitled to compel Appellee to submit the dispute to an independent appraiser

appointed by the American Arbitration Association, disposing of all issues in this

matter.




                                                                                      7
                                       ARGUMENT

ISSUE I       Whether the trial court has abused its discretion in denying
              Appellants’ Motion to Compel Appraisal based on the
              argument that a condition precedent to initiating appraisal
              by appraiser appointed by the American Arbitration
              Association has not been met.

       The trial court abused its discretion to deny submission of the appraisal

value dispute to an appraiser appointed by the American Arbitration Association.

After Appellants’ election of the option to repurchase the stock from Mr. Kraft,1

Parties could not agree on the value of the stock in order to complete the

transaction. (RR 17: 11-23)2 As such, Parties do not dispute that the contract

required an independent appraisal appointed by the American Arbitration

Association in the event that the Parties could not agree upon the fair market value




1
 (CR 108-09) (sworn affidavit of Gary Hodge evidencing election of option and personal service
of notice); (CR 113-16) (sworn affidavit of Haley Bennet evidencing same); (CR 117-18) (sworn
affidavit of Kenneth Rourke evidencing same).
2
  Appellee’s counsel stated at the hearing, “… when it came to the issue of trying to determine
the value of the company on whether we wanted to negotiate a resolution…,” thus proving that
the issue of valuation and negotiation of same was on the table and unresolved. (RR 17: 11-23)



                                                                                             8
of the stock.3 Regardless, once the Parties receive an independent appraisal, the

transaction will move forward, as Appellees no longer possess a right to refuse to

complete the transaction.

       The Texas Supreme Court has enunciated “a strong policy in favor of

enforcing appraisal clauses” in contracts. Sanchez v. Prop. & Cas. Ins. Co. of

Hartford, 2010 WL 413687, at *4 (S.D. Tex. 2010) (citing State Farm Lloyds v.

Johnson, 290 S.W.3d 886, 888-89, 895 (Tex. 2009)); James v. Prop. & Cas. Ins.

Co. of Hartford, 2011 WL 4067880, at *3 (S.D. Tex. 2011) (not reported) (“The

Texas Supreme Court has long recognized that appraisal clauses are valid”); In re

Universal Underwriters of Tex. Ins. Co., 345 S.W.3d 404, 407 (Tex. 2011)

(“Appraisals can provide a less expensive, more efficient alternative to litigation,

and we have held that they ‘should generally go forward without preemptive

intervention by the courts.’”) (quoting Johnson, 290 S.W.3d at 895).

       A competed appraisal is a condition precedent to bringing a suit on that

contract. Johnson, 290 S.W.3d at 894. “Indeed, if an appraisal clause is properly




3
 The operative contract stated: “… if the parties cannot within thirty (30) days of the exercise of
the option agree upon a Fair Market Value, the Fair Market Value shall be determined by a
single appraiser chosen by the parties. If the parties cannot agree upon an appraiser, the parties
shall apply to the American Arbitration Association (the “AAA”) to appoint a single appraiser.”
(CR 13)


                                                                                                 9
invoked and one party to the contract refuses to participate in the appraisal process,

a court lacks discretion not to issue an order compelling that party to participate.”

Woodward v. Liberty Mut. Ins. Co., 2010 WL 1186323, at *3 (N.D. Tex. 2010)

(not reported) (citing Vanguard Underwriters Ins. Co. v. Smith, 999 S.W.2d 448,

449, 451 (Tex. App.—Amarillo 1999, orig. proceeding) (per curiam)

(conditionally granting a writ of mandamus ordering a trial court to grant an

insurer’s motion to compel an insured to submit to appraisal); see also Butler v.

Prop. & Cas. Ins. Co. of Hartford, 2011 WL 2174965, at *2 (S.D. Tex. 2011) (not

reported) (finding Vanguard persuasive, abatement of the entire case pending

compelled appraisal is appropriate in the interest of the efficient and inexpensive

administration of justice); Trudy’s Texas Star, Inc. v. Weingarten Realty Investors,

2004 WL 1792374, at * 4 (Tex. App.—Austin 2004, rev. denied) (not reported)

(“Here, the dispute over fair market rental value falls squarely within the scope of

the appraisal provision, which thus must be enforced.”).

      Instead of following precedent that would remove the necessity of continued

litigation, and in direct conflict with the established Texas Supreme Court

authority, the trial court abused its discretion in denying Appellants’ Motion to

Compel Appraisal. (CR 176) As such, the trial court has abused its discretion.

“Where a[]… contract like the one here mandates appraisal to resolve the parties’


                                                                                   10
dispute regarding the value of a loss and where the appraisal provision has not

been waived, a trial court abuses its discretion and misapplies the law by refusing

to enforce the appraisal provision.” In re Clarendon Ins. Co., 2004 WL 2984916,

at *3 (Tex. App.—Fort Worth 2004) (not reported) (citing In re Allstate Cnty. Mut.

Ins. Co., 85 S.W.3d 193, 195-96 (Tex. 2002) (orig. proceeding) (holding trial court

abused its discretion by construing appraisal provision as arbitration agreement and

refusing to enforce it); Vanguard, 999 S.W.2d at 451 (holding trial court abused its

discretion by refusing to enforce appraisal provision)); In re State Farm Lloyds,

170 S.W.3d 629, 632 (Tex. 2005) (“The Supreme Court… rejected the trial court’s

conclusion and held that the court abused its discretion by refusing to enforce the

[appraisal] provision… Absent some compelling reason to not enforce the

appraisal provision, the trial court had no discretion to refuse State Farm’s request

to enforce the appraisal provision.”).

      Based on the trial court’s abuse of discretion in denying Appellants’ Motion

to Compel Appraisal, this Court must reverse and remand this matter to the trial

court with instructions to compel the appraisal of the stock to be repurchased.




                                                                                  11
ISSUE II    Whether Appellees’ receipt of timely notice of option
            election to repurchase membership interest satisfying the
            alleged condition precedent to initiating appraisal was
            established as a matter of law.

      Even if this Court determines that the trial court has not abused its discretion

to deny Appellants’ Motion to Compel Appraisal based on the argument that a

condition precedent to initiating appraisal has not been met, Appellees’ received

timely notice of the option to repurchase stock as a matter of law, satisfying the

alleged condition precedent.

      By Appellants’ oral notification to Appellees of Appellants’ intent to

exercise the option and Appellees’ entering into formal negotiations regarding the

value of the stock following Kraft’s termination, Appellants indicated a formal

election to accept Appellees’ offer. The act of negotiating the value of the stock

was one arrangement that satisfied the intended purpose of the option and the

effect of Appellants’ election is the formation of a contract that binds both the

optionor and the optionee:

            “Election is the act of the optionee which converts the
            option contract into a binding promise on the part of the
            optionor to sell. The effect of a timely and proper
            election under the contract, and of a timely and proper
            acceptance of an offer, is the same, in that the option
            contract, on the one hand, and the offer on the other, are
            turned into a bilateral contract. Having exercised the
            option by election the optionee must then proceed to


                                                                                   12
             perform the conditions of the option contract in order to
             complete the transaction.” Faucette v. Chantos, 322
S.W.3d 901, 911 (Tex. App. – Houston [14th Dist.] 2010,
             no pet.) (citations omitted) (emphasis in original).

      Appellants’ oral notification to Appellees of their intent to exercise the

option was all that was required to create an obligation to perform. Id. (“By

notifying [optionor] of [optionee’s] intent to exercise the option, [optionor] entered

into a bilateral contract and became obligated to perform.”). It is undisputed that

negotiations regarding the value of the membership interest to be transferred began

prior to the expiration of the option and continued throughout the option period.

(RR 17:14-21).

      After negotiations broke down, but before the end of the option period,

Appellants reasserted their intention to exercise the option by formally invoking

the notice provision of the contract through personal service. Personal service was

executed through personal delivery and e-mail. Personal delivery was executed

through hand-delivery to the physical address in the notice provision of the

contract and by email to Mr. Kraft. Appellant Hodge “personally hand-delivered a

letter to [Appellant’s] address as listed in the Employment Agreement – 1114

Birch Hill, San Antonio, Texas 78232 – exercising Grupo Habanero, LLC’s option

to repurchase Plaintiff’s 100 units of membership interest. The letter was hand



                                                                                   13
delivered by me on July 3, 2014. I knocked on the front door at the 1114 Birch Hill

address two or three times. No one answered the door. I then scotch taped the letter

to the door. Ken Rourke, Grupo Habanero, LLC’s Chief Operating Manager at the

time, witnessed the hand-delivery of the option exercise letter to 1114 Birch Hill,

San Antonio, TX, on July 3, 2014….” (CR 108-09) (sworn affidavit of Gary

Hodge).

      Email service was successfully completed to a known email address of Mr.

Kraft, on the last day of the option period (July 3, 2014), at which Appellants

verified Mr. Kraft had received and sent emails from in the past. “[Appellants]

delivered the option exercise letter by email to Plaintiff on July 3, 2014. We used

an email address for Plaintiff that we had used before and we knew to be accurate.”

(CR 108-09) (sworn affidavit of Gary Hodge); see also (CR 113-116) (sworn

affidavit of Haley Bennet certifying contents and delivery date and time of email).

Email service has been adopted as personal service in numerous contexts, if only

quite recently in Texas. Tex. R. App. Proc. 9.5 (personal service includes email to

served party and is complete on transmission of the document). Service by email

is presumably complete on transmission of the document to the receiving party.

Id.; cf. Tex. R. Civ. Proc. 21a(b)(3) (e-service is complete on transmission of

document to party’s electronic filing service provider). “[N]otice properly sent


                                                                                 14
pursuant to Rule 21a raises a presumption that notice was received.” Mathis v.

Lockwood, 166 S.W.3d 743, 745 (Tex. 2005).

      Personal service via email is often appropriate in the international and

federal law context, especially recently, due to similar obstacles as Appellants’

encountered in attempting hand-delivery. “Service of process on [Appellees] by

electronic mail can be proper, as it was here.” U.S. ex rel. Barko v. Halliburton

Co., 952 F. Supp. 2d 108, 117 (D.D.C. 2013) (international party). “Service by e-

mail is appropriate under [Federal] Rule 4(f)(3) in some circumstances. In

evaluating whether a particular method of service is sufficient, the court must

determine whether the alternative method is reasonably calculated, under all

circumstances, to apprise interested parties of the pendency of the action and afford

them an opportunity to present their objections.” NYKCool A.B. v. Pac. Intern.

Servs., Inc., --F.Supp.3d--, 2014 WL 3605632, at * 4 (S.D.N.Y. July 2014)

(citation omitted) (international party); Lexmark Intern., Inc. v. Ink Technologies

Printer Supplies, LLC, 291 F.R.D. 172, 175 (S.D. Ohio 2013) (when serving party

“has demonstrated that is has verified that each of the email addresses at which it

seeks to serve those [parties] is valid, and that communication has occurred with a

representative of the respective [party] at those email addresses” personal service

via email is appropriate and complete) (international party); Safadjou v.


                                                                                  15
Mohammadi, 964 N.Y.S.2d 801, 803-04 (App. Div. [4th Dept.] 2013) (although

service of process by email is not directly authorized by either New York law or

the Hague Convention, it is not prohibited under either state of federal law).

      Similarly, no state of federal law prohibits personal service by email;

therefore, notice to Mr. Kraft, via a known, verified and valid email address of the

letter formally communicating notice of Appellants’ election of their option to

repurchase membership interest from Mr. Kraft, transmitted during the option

period satisfies the alleged condition precedent for an independent appraisal of the

value of membership interest and obligates Mr. Kraft to complete the transaction as

a matter of law. The weight of the authority commands that email service was an

appropriate means to perfect election of the option by personal service prior to the

option’s expiration. Based on proof of a valid exercise of the option, this Court

must reverse and remand this matter to the trial court with instructions to compel

the appraisal of the membership interest to be repurchased. Regardless, any

argument that strict compliance with the notice provision was not satisfied is

excused due to original impossibility, mutual mistake and/or fraudulent

misrepresentation by Appellees.




                                                                                 16
ISSUE III Whether strict compliance with the alleged condition
          precedent to compelling appraisal was excused.

       The alleged condition precedent requires that the option be elected “in

writing and close such repurchase within thirty (30) days of the termination of

employment” and that the parties remain in disagreement of the fair market value

of the stock in order to invoke the provision requiring that a “parties shall apply to

the American Arbitration Association (the “AAA”) to appoint a single appraiser”

to settle the dispute over the value of the stock. (CR 13, Employment Contract, p.

5.)

       In order to elect the option, the contract provided that “notices and all other

communications provided for herein shall be in writing and shall be deemed to

have been duly given (a) when received if delivered personally or by courier, (b)

on the date receipt is acknowledged if delivered by certified mail, postage prepaid,

return receipt requested, or (c) one day after transmission if sent by facsimile

transmission, as follows: If to Employee [Kraft], addressed to: 1114 Birch Hill,

San Antonio, TX 78232… or to such other address as either party may furnish to

the other in writing in accordance herewith,4 except that notices or changes of




4
  No facsimile number or alternative address was furnished in writing to Appellants as required
to supplement the contractual provisions herein. (CR 16)


                                                                                            17
address shall be effective only upon receipt.” (CR 16, Employment Contract, p. 8.)

       It is undisputed that Kraft did not live or have any association with the

property at 1114 Birch Hill, nor did any agent of Kraft. (CR 173, paras. 3, 4, 6, 7)

Thus, short of Kraft providing an alternative method of supplying notice under the

contract, of which Appellee did not,5 both parties were under the same

misunderstanding of the same material fact—that the address provided in the

Employment Contract was accurate and available avenue to proper written notice.

       A. Due to original impossibility

       Appellants are excused from performance of the alleged condition precedent

because strict compliance with the notice provision of the option was impossible to

perform at the outset due to facts unknown to the Appellants. “A promise imposes

no duty if performance of the promise is impossible because of facts existing when

the promise is made of which the promissor neither knows nor has reason to

know.” Janak v. Fed. Deposit Ins. Corp., 586 S.W.2d 902, 907 (Tex. App.—

Houston [1st Dist.] 1979, no pet.). “When one party to a contract, by wrongful




5
  Although Mr. Kraft states in his affidavit that “I notified [Appellants] of this error prior to my
termination” (CR 173, para. 5), Mr. Kraft has supplied no evidence to support any alleged
notification, as required by the contract itself. (CR 16, Notices, § 6.1) (“… or to such other
address as either party may furnish to the other in writing in accordance herewith, except that
notices or changes of address shall be effective only upon receipt.”).


                                                                                                 18
means, prevents the other party from performing, as by making it impossible for

him to perform, such an action by the party at fault constitutes a breach of contract.

The effect of such a breach is not only to excuse performance by the injured party,

but also to entitle him to recover for any damage he may sustain by reason of the

breach.” S.K.Y. Inv. Corp. v. H.E.Butt Grocery Co., 440 S.W.2d 885, 889 (Tex.

App.—Corpus Christi 1969, no pet.) (citing Smith v. Lipscomb, 13 Tex. 532

(1855)); Miller v. Baum, 400 F.2d 176, 178 (5th Cir. 1968) (“Under the law of

Texas, ‘where two parties enter into a contract and consummation of said contract

is dependent upon occurrence of a future event, the promissor should do nothing to

prevent the occurrence of such future event.’”); Marvin v. Rodgers, 115 S.W. 863,

865 (Tex. Civ. App. 1909, no writ) (“It seems clear that, where a contract is made

which is performable at the time of the occurrence of a future event, the law

imputes to the promisor an agreement that he will put no obstacle in the way of the

happening of that event, and that he will hold himself in readiness to co-operate

where his co-operation is a necessary element in the happening of the contingency.

If, in violation of this implied covenant on his part, he does something which

prevents the happening of the event, the contract becomes absolute and must be

performed as if the event had occurred.”).

      Here, input from Appellees alone prevented Appellants from strict


                                                                                   19
compliance with the contract. Appellees provided an address to be incorporated

into the notice provision of the option at which personal service to Mr. Kraft was

objectively impossible.6 (CR 173) As such, Appellants’ strict compliance with the

notice provision of the contract was excused. Notwithstanding, Appellee was not

harmed by any perceived lack of strict compliance with the notice provision

because Mr. Kraft had actual notice, through negotiations on the value of

membership interest to be repurchased under the option (RR 17:14-21) and through

his admissions of receiving the written notice (CR 173, para. 7). Therefore,

because Appellants’ strict compliance with the notice provision was excused and

Appellees are not harmed, this Court must reverse and remand this matter to the

trial court with instructions to compel the appraisal of the membership interest to

be repurchased.

       B. Due to mutual mistake

       In the alternative, if personal service was not possible at the address

provided by Mr. Kraft, Appellants are excused from performance of the alleged



6
 Cf. Crown Constr. Co. v. Huddleston, 961 S.W.2d 552 (Tex. App.—San Antonio 1997, no pet.)
(attempt to perform personal service by taping notice to the door of appellee’s office was not
effective personal service because the office was a valid address at which to serve appellee).
Huddleston does not address the issue of service to an address that is not a valid address at which
to serve Appellee. Furthermore, Appellants taped the notice to the door of a personal single-
family residence and not an office.


                                                                                               20
condition precedent because the option was made under both parties’

misconception or ignorance of a material fact and thus this portion is severable and

voidable. Williams v. Glash, 789 S.W.2d 261, 264 (Tex. 1990) (“Pursuant to the

doctrine of mutual mistake, when parties to an agreement have contracted under a

misconception or ignorance of a material fact, the agreement will be avoided.”).

“To prove a mutual mistake, the evidence must show that both parties were acting

under the same misunderstanding of the same material fact.” Winegar v. Martin,

304 S.W.3d 661, 667 (Tex. App.—Fort Worth 2010, no pet.) (emphasis added). In

Winegar, the court held that the parties had opposite understandings of the

contract’s effect, thus no mutual mistake was made. Id. However, in the instant

action, both Appellants’ and Mr. Kraft entered into the contract with the same

misunderstanding—that the notice provision that triggered strict compliance with

the option to repurchase the membership interest included at least one method of

personal service that could reach Mr. Kraft. Neither party noticed the “scrivener’s

error” in the contract that was the only means of strictly complying with the notice

provision. (CR 173, paras. 3, 4, 7) (sworn statement of Appellee Kraft admitting

his mistake in not noticing the “scrivener’s error”). Even if Appellee (Mr. Kraft)

argues that he had knowledge of the mistake (or that he had the privilege of

including any address he wished for personal service, and thus no mistake was


                                                                                 21
made), unilateral mistake by one party and knowledge of that mistake by the other

party is equivalent to mutual mistake as a matter of law. Davis v. Grammer, 750
S.W.2d 766, 768 (Tex. 1988); Seymour v. Am. Engine & Grinding Co., 956
S.W.2d 49, 58 (Tex. App.—Houston [14th Dist.] 1996, writ denied) (“Knowledge

by one party that the other is acting under a mistake of fact is equivalent to a

mutual mistake.”). The mistake involved material part of the contract because

notice to Kraft could not be accomplished as the contract was written, rendering

ineffectual several portions of the Employment Contract.7 City of The Colony v. N.

Texas Mun. Water Dist., 272 S.W.3d 669, 735 (Tex. App.—Fort Worth 2008, no

pet.) (mutual mistake must “materially affect the agreed-upon exchange”); Durham

v. Uvalde Rock Asphalt Co., 599 S.W.2d 866, 870 (Tex. App.—San Antonio 1980,

no writ) (“To enable a party to a written contract to be relieved from liability

thereunder on the ground of mutual mistake of fact, the mistake in question must

deal with a material part of the contract itself.”). Therefore, as all parties to the

contract maintained either the same misunderstanding or Appellants were




7
 The written notice requirement that incorporated the “scrivener’s error” was referenced in many
contract provisions, therefore the contract itself could not be effective without reliance on this
material provision. See, e.gs., (CR 10, § 2.2(d) Notice of Termination); (CR 12, §§3.4(c)(i.v.),
(v) Membership Interest Grants); (CR 13, §§3.4(d),(e) Membership Interest Grants); (CR 16,
§6.1 Notices); (CR 17, §6.10 Modification;Waiver).


                                                                                               22
operating under a mistake of fact Mr. Kraft was not, either way, Appellants are

excused from strict compliance with the notice provision due to mutual mistake of

a material provision in the contract.

      Thus, the trial court’s order denying Appellants’ Motion to Compel

Arbitration should be reversed because the alleged condition precedent to its

enforcement is excused due to mutual mistake of a collateral matter.

      C. Due to Appellee’s false representation and/or concealment of a
         material fact

      Again, in the alternative, even if Appellee (Mr. Kraft) asserts that the

address included as his proper notice address in the contract was intentional,

Appellee’s false representation and/or concealment that he could be reached for

personal service at the address made any exercise of notice under the strict contract

provisions impossible; therefore, Appellants’ strict compliance with same was

excused. “Equity excuses strict compliance of an option contract where some act

such as a misleading representation by the optionor prevents the optionee for

exercising the option right.” Scott v. Sebree, 986 S.W.2d 364, 372 (Tex. App.—

Austin 1999, rev. denied); Chambers v. Hunt Petroleum Corp., 320 S.W.3d 578,

583 (Tex. App. – Tyler 2010, no pet.) (citing Jones v. Gibbs, 130 S.W.2d 265, 272

(Tex. Civ. App. 1939, no writ)) (“… the failure of the optionee to comply strictly



                                                                                  23
with the terms or conditions of the option will be excused when the failure is

brought about by the conduct of the optionor.”). Notwithstanding the disagreement

between parties of the value of the stock to be repurchased, Appellants were at all

times ready, willing and able to close the purchase within the option period. (CR

110). A tender of consideration was all that was required to complete the option

requirements. Chambers, 320 S.W.3d at 583.

      Appellees’ rejection of Appellants’ proposed value of the membership

interest to be repurchased and Kraft’s false representation of a notice address that

would make timely notice impossible serve as evidence of Kraft’s open refusal to

transfer the membership interest as required by the option. “It is thoroughly settled

that where [optionor] has openly and avowedly refused to perform his part of the

contract or declared his intention not to perform it, the [optionee] need not make

tender or payment of the consideration before bringing suit.” Chambers, at 583

(citing Burford v. Pounders, 199 S.W.2d 141, 144 (Tex. 1947)) (citations omitted).

Thus, tender was not required to maintain a proper election of the option and due

to the dispute between parties on the fair market value of the membership interest

(RR 17:14-21), Appellants are entitled to invoke the contract provision allowing an

independent appraisal. (CR 13)

      Appellee’s intentional false representation, as an intentional act designed to


                                                                                  24
defeat Appellants’ attempts as strict compliance with the notice provision in the

contract, justify excusing Appellants’ from strict compliance. Chambers, 320

S.W.3d at 583-84 (“The trial court was justified in inferring that the Chamberses’

refusal to respond to Hunt’s repeated attempts to communicate with them during

the critical sixty day period for closing was calculated to defeat Hunt’s exercise of

its option.”). As such, the trial court’s order denying Appellants’ Motion to

Compel Arbitration should be reversed because the alleged condition precedent to

its enforcement is excused due to Appellee’s false representations.

ISSUE IV Whether Appellees are estopped from asserting a right to
         receive timely notice of Appellants’ exercise of their option
         to repurchase stock due to Appellees’ false representation
         and/or concealment making any exercise of notice under the
         strict contract provisions impossible.

      Appellees are estopped from refusing to execute Appellants’ option to

repurchase the membership interest because strict compliance with the notice

provision was prevented by misleading representations or conduct by the Appellee.

“The elements of equitable estoppel are: 1) a false representation or concealment

of material fact; 2) made with actual or constructive knowledge of the facts; 3) to a

party without knowledge or means of knowledge of the real facts; 4) made with the

intention that it should be acted on; and 5) the party to whom it was made must

have relied on or acted on it to his prejudice.” Cattle Feeders, Inc., v. Jordan, 549


                                                                                  25
S.W.2d 29, 33 (Tex. Civ. App.—Corpus Christi 1977, no writ) (citing Gulbenkian

v. Penn, 252 S.W.2d 929 (Tex. 1952)) (citations omitted).

      Appellee chose to sign the employment agreement that included no address

at which Appellants could successfully complete personal service to Mr. Kraft—a

false representation or concealment of material fact. (Compare CR 16 and CR 173

paras. 3-7)   No dispute remains that Mr. Kraft knew that the address in the

employment contract was not his correct home address. (CR 173, paras. 3, 5)

Further, Mr. Kraft did not provide alternative means under the notice provision as

contemplated. (CR 16) Mr. Kraft could have provided a facsimile number for

which to send written notice in the alternative to a physical address, instead, no

alternative means of providing strict compliance with the notice provision was

available. (Id.) Appellants had no knowledge or means of knowledge that personal

delivery to Mr. Kraft could not be accomplished at the address provided in the

contract. (CR 108-09, 113-18) Mr. Kraft had every right to list any address he

preferred for personal service; therefore, Appellants did not have any means to

disprove the address provided after the Contract was signed. Appellants attempted

personal service nonetheless. (Id.) Mr. Kraft signed the agreement with the

intention that the notice provision could and should be acted on in the event that




                                                                               26
Appellants wished to elect their option to repurchase the membership interest.8 (CR

18) And, Appellants relied on the terms of the notice provision, including the false

address, to attempt personal delivery to Mr. Kraft. (CR 108-09, 113-18) The

alleged failure of which is the subject of the current litigation, causing damages

and prejudice to Appellants by delaying the transfer of the membership interest

that may affect the value of the membership interest to Appellants’ detriment. With

all applicable elements of estoppel met without dispute, this Court must reverse

and remand this matter to the trial court with instructions to compel the appraisal

of the membership interest to be repurchased.




8
  Mr. Kraft relies on the same agreement to argue that he now owns 10% of the membership
interest of Grupo Habanero, LLC. Therefore, Mr. Kraft is estopped from asserting that the false
representation in the contract was not meant to be relied on, due to Kraft’s own reliance on the
same agreement.


                                                                                             27
                                     PRAYER

       WHEREFORE, Appellants respectfully request that this Court reverse the

trial court’s order denying Appellants’ Motion to Compel Appraisal, remand the

matter for entry of order granting Appellants’ Motion to Compel Appraisal and

grant such other and further relief to which Appellants may show itself to be justly

entitled.

                                             Respectfully submitted,



                                             Roderick J. Regan
                                             Attorney for Appellants
                                             BRANSCOMB | PC
                                             711 Navarro St., Suite 500
                                             San Antonio, TX 78205
                                             Phone: (210) 598-5400
                                             Fax: (210) 598-5405
                                             SBN: 16733040




                                                                                 28
                       CERTIFICATE OF COMPLIANCE

      I certify that this document was produced on a computer using Microsoft
Word 2010 and contains 6,504 words, as determined by the computer software’s
word-count function, excluding the sections of the document listed in Texas Rule
of Appellate Procedure 9.4(i)(1).



                                       Roderick J. Regan


                          CERTIFICATE OF SERVICE

       I hereby certify that on this the 14th day of April, 2015, a true and correct
copy of the foregoing Appellant’s Brief has been forwarded to the counsel below
via certified mail, return receipt requested and email pursuant to the Texas Rules of
Civil Procedure and the Texas Rules of Appellate Procedure.


Richard W. Espey
Matthew Soliday
Espey & Associates, PC
13750 San Pedro Avenue, Suite 730
San Antonio, TX 78232
Fax: (210) 404-0336
Attorneys for Appellees


                                       Roderick J. Regan




                                                                                  29
                                     APPENDIX


A.1   Employment Agreement


A.2   July 3, 2014 Letter to Kraft


A.3   Affidavit of Gary Hodge


A.4   Affidavit of Haley Bennet


A.5   Affidavit of Kenneth Rourke


A.6   Motion


A.7   Response


A.8   Order


A.9   Rules Cited


A.10 Selected Case Authority Cited
                                    EMPLOYMENT AGREEMENT



           THIS    EMPLOYMENT           AGREEMENT (::Agreemeni")         is made effective as of
 "Effective Date," as defined below, by and between Grupo Habancro, LLC, a Texas limited
 liability company ("Company") and Stephen Kraft, an individual residing in San Antonio.
 Texas ("Employee").


 ARTICLE I
 EMPLOYMENT AND DUTIES

           1.1     Emplovnient;     Effective     Company agrees to employ Employee and
                                                Date.
 Employee agrees to be employed by Company, beginning as of September 19, 2012 (the
 "Effective Date") and continuing for the period of time set forth in Article II below, subject to
 the terms and conditions of this Agreement.

           1.2     Position.     From and after the Effective Date. Employee shall serve as the
 Managing Director. The Managing Director shall devote full time and best efforts to the overall
 supervision of the restaurants owned by the Company and shall report directly to the Managers
 of the Company. The Managing Director shall live in the "vicinity" of Bexar County, Texas, as
 determined by the Company with reasonable discretion.

            1.3 Duties. Employee agrees to serve in the position referred to in Section 1.2 above
 and shall perform such duties as may from time to time be assigned by the Managers.

 ARTICLE H
 TERM AND TERMINATION OF EMPLOYMENT

            2.1    Term.    This Agreement shall terminate on the first anniversary of the Effective
     Dale ("the Term"), unless sooner terminated in accordance with the terms in this Article II.

            2.2      Company's Right to Terminate. Notwithstanding the provisions of Section 2.1
     above. Company shall have the right to terminate Employee's employment under this Agreement
     at any time for any ofthe following reasons:

                   (a)     by virtue of his physical or mental disability, Employee is unable to
     perform substantially and continuously the essential functions of his duties, with or without
     reasonable accommodations, for a period of 90 consecutive days or for a period of 120 non-
     consecutive days during any 12 month period; or

                   fb)     at any lime for any reason whatsoever or for no reason at all, in the sole
     discretion of Company; or

                   (c)     for cause, which for purposes of this Agreement shall mean Employee (i)
     has been indicted for, or convicted of, or pleaded no contest to, a misdemeanor involving moral
     turpitude or a felony, (ii) has willfully refused without proper legal reason to perform
     Employee's duties, (iii) has materially breached any material provision of this Agreement, (iv)
     has engaged in any act of serious dishonesty which adversely affects, or reasonably could in the
                                                                                             EXHIBIT


99


                                 DOCUMENT        SCANNED     AS   FILED
future adversely affect, the value, reliability or performance of Employee in a material manner,
or (v) breach of fiduciary duly by Employee.

                (d)    Notice of Termination. If Company desires to terminate Employee's
employment at any time for any reason or for no reason at all prior to the expiration of the Term,
it shall do so by giving written notice to Employee that it has elected to terminate Employee's
employment and stating the effective date of the termination. Further, Company's termination of
Employee's employment shall not alter or amend the provisions of Articles IV and V below.

        2.3    By Company. If Employee's employment is terminated by Company prior to the
expiration of the Term as provided in Section 2. 1 above, then, upon the effective date of such
termination, regardless of the reason therefore, Company's obligations under this Agreement
shall immediately cease. If Employee is terminated pursuant to Sections 2.2fal or fb) above,
Company will offer to Employee and Employee will be entitled to receive severance benefits
equal to $5,000.00 per month for the remainder of the Term payable on the Company's regular
payment dates for employees but no less frequently than monthly, less applicable statutory
deductions and withholdings (the "Severance Benefits").


ARTICLE III
COMPENSATION AND BENEFITS


        3.1                  Company promises to provide, and Employee agrees to accept, an
                  Base Salary.
annual Base Salary of Sixty Thousand Dollars ($60,000) ("Base Salary"), less applicable
statutory deductions and withholdings, payable in accordance with Company's regular payroll
 procedures as presently in elfect and amended from time to lime. Company, by action of its
 Managers, may review Employee's Base Salary from lime to lime to determine if it should be
 increased.

        3.2     Bonuses. During the Term, Company will pay Employee a quarterly bonus equal
 to 15% of the amount by which "Total Controllable Income" as defined hereafter exceeds "Base
 TCI" as defined hereafter. "Total Controllable Income" shall mean the gross revenue from all
 restaurants operated by the Company or its subsidiaries less those direct operating expenses
 identified in Exhibit A attached hereto. As an example, in 201 1, the two Habaneros restaurants
 had a combined Total Controllable Income or$2l01869 (the "Base TCI").

        3.3    Other Perquisites. During his employment, Company will provide Employee
and his family with; (i) health benefits substantially the same as those provided to Employee in
201 1 by the prior owner of the restaurants; (ii) a $300 monthly car allowance; and (iii) a $200
 monthly      phone   allowance.   Employee   and,   to   the   extent applicable,   Employee's spouse,
 dependents and beneficiaries, shall be allowed to participate, if eligible, in all other benefit plans
 and programs of Company, including improvements or modifications of the same, which are
 now, or may hereafter be, available to similarly situated employees and their spouses,
 dependents, and beneficiaries.

        3.4       Membership Interest Grants.

        (a)       Upon execution of this Agreement and the Company Agreement of the Company,
 Employee- shall be issued 100 units of membership interest (the "Membership Interest"), which is


 l-MI'LOVMENT AGREIiMBNT                                                                          PAGE 2
10
10



                              DOCUMENT         SCANNED          AS    FILED
equal to ten percent (10%) of all issued and outstanding units of membership interest of the
Company on a fully diluted basis with an agreed value of S35,000 (the "Initial Membership
Interest Price").

        (b)     Company           hereby   makes   the   following        and warranties
                                                                       representations                       to

Employee intending Employee to rely upon them in connection with entering this Agreement;

                           (i)       Organization, Good Standing and Qualification.             The Company is
                a limited liability company duly organized, validly existing and in good standing
                under the laws of the State of Texas. The Company has all requisite limited
                liability company power and authority to own and operate its properties and
                assets, to execute and deliver this Agreement, to issue and sell the Membership
                Interest and to carry out the provisions of this Agreement.

                           (ii)      Capitalization; Voting Rights.         As of the Effective Date and
                including the Membership Interest issued as set forth in this Agreement, the
                Company will have 1,000 issued and outstanding units of membership interest.
                As of the date hereof there are no outstanding options, warrants, or other rights
                for the purchase or acquisition from the Company of units of membership interest,
                The rights, preferences, privileges and restrictions of the Membership Interest are
                as set forth in the Company Agreement of the Company and in this Agreement.
                When       issued     in   compliance    with   the    provisions   of   this   Agreement,   the
                Membership Interest will be validly issued, fully paid and non-assessable, and
                will be free of any liens or encumbrances, other than die Company's right to
                repurchase the Membership Interest and the general restriction on transfer all as
                provided in Section 3.4(d).


                       (iii)   Limited Liability Company Documents. Complete and accurate
                copies of (he Company's Certificate of Formation and Company Agreement are
                attached hereto as Exhibit B. The Company is not currently contemplating any
                amendment to such documents.

                           (iv)      Authorization; Binding Obligations.       All limited liability company
                action on the part of the Company, its officers, managers and members necessary
                for the authorization of this Agreement, the performance of all obligations of the
                Company hereunder as of the Effective Date and die authorization, sale, issuance
                and delivery of the Membership Interest pursuant hereto has been taken or will be
                taken prior to the Effective Date. This Agreement, when executed and delivered,
                will be valid and binding obligation of the Company enforceable in accordance
                with its terms, except (a) as limited by applicable bankruptcy, insolvency,
                reorganization, moratorium or other laws of general application affecting
                enforcement of creditors' rights, and (b) general principles of equity thai restrict
                the availability of equitable remedies.

                           (v)       Members.      Exhibit C contains a complete list of all of the
                    Company's members, the units of membership interest they own and their
                    addresses.




 EMPLOYMENT AGREEMENT                                                                                    PAGE 3
11
11



                                  DOCUMENT         SCANNED            AS   FILED
                      (vi)     Compliance with Laws, To its knowledge, the Company is not in
             violation of any applicable statute, rule, regulation, order or restriction of any
             domestic or foreign government or any instrumentality or agency thereof in
             respect of the conduct of its business or the ownership of its properties, which
             violation would materially and adversely affect the business, assets, liabilities,
             financial condition, operations or prospects of the Company.


       (c)   Right of First Offer for Eciuilv Securities.

                      (i) Notwithstanding subsection (ii) below, until the first anniversary of
             this Agreement, the Company shall not issue any "Equity Securities" as defined
             below.


                      (ii)   Employee shall have a right of first ofter to purchase his Pro Rata
             Portion (as defined below) of all Equity Securities that the Company may, from
             time to time, propose to sell and issue after the date of this Agreement,

                          Employee's "Pro Rata Portion" is equal to the ratio of (x) (he
                      (iii)
             number of units of membership interest of the Company which the Employee
             holds immediately prior to the issuance of such Equity Securities to (y) the total
             number of units of the Company's outstanding membership interests, immediately
             prior to the issuance of the Equity Securities. The term "Equity Securities" shall
             mean (1) any membership interest of (he Company, (2) any security convertible,
             with or without consideration, into any membership interest (including any option
             to purchase such a convertible security), (3) any security carrying any warrant or
             right to subscribe to or purchase any membership interest or (4) any such warrant
             or right.

                      (iv)     In the event the Company proposes to undertake an issuance of
              Equity Securities, the Company shall deliver written notice ("Notice") to the
              Employee via reputable overnight delivery service of (I) its bona fide intention to
              undertake an issuance of Equity Securities, (2) a description of the designations,
              preferences, privileges and rights of the Equity Securities to be offered and of
              each and every right, agreemcnl and instrument to be attached to, delivered with
             or made appurtenant to such securities ("Appurtenant Rights"), (3) the aggregate
              number of Equity Securities to be offered to the offerees thereunder (the
              "Offerees"), (4) the identity of the Offerees and (5) the price and terms and
              conditions upon which the Company proposes to offer the Equity Securities to the
              Offerees.

                      (v)      Within thirty (30) days of receiving the Notice, Employee shall
              notify the Company in writing if he desires to exercise, in full or in part, his rights
              set forth in this Paragraph (c). If Employee exercises his rights, Employee may
              purchase the offered Equity Securities which such Employee elects to purchase by
              paying the same consideration, as paid by the Offerees, and under the same terms
              and conditions applicable to the Offerees.




 liMPLOYMIiNT AGREEMENT                                                                       PAGE '1
12
12



                              DOCUMENT     SCANNED          AS   FILED
                       (vi)    If Employee purchases Equtly Securities under this Paragraph (c)
                hereof, he shall also receive all Appurtenant Rights provided or granted to
                investors as part of the offering of Equity Securities, and shall, as a condition to
                receiving the Equity Securities and the Appurtenant Rights, execute and become
                obligated under any agreements and other instruments required to be executed by
                all investors in connection with such offering.


        (ti)    If the Employee's employment is terminated for any reason by either party on or
before the first anniversary of the Effective Date, the Company may, at its option, repurchase the
Membership Interest; the Company must exercise such option in writing and close such
repurchase within thirty (30) days of the termination of employment. If the Company terminates
Employee's employment prior to the first anniversary of the Effective Date, the Employee has
the option to put the Membership Interest to the Company; the Employee must exercise such put
in writing and close such repurchase within thirty (30) days of the termination of employment.
In either case the aggregate purchase price for the Membership Interest will be the Initial
Membership Interest Price plus or minus an amount equal to the percentage increase or decrease
over Base TCI multiplied by the Initial Membership Interest Price. For example, if Base TCI is
 5227,000 and Total Controllable Income is increased to S327,000 then the percentage increase
 would be (327.000 - 227,000)/227,000 or 44.05% multiplied by the Initial Membership Interest
 Price of $35,000 for an increase of $15,418.50,      Therefore, the purchase price for the
 Membership Interest would be $35,000 plus $15,418.50 equals $40,418.50. Conversely, if Base
 TCI is $227,000 and Total Controllable Income is reduced to $127,000 then the percentage
 decrease would be (127,000 - 227,000)/227,000 or -44.05% multiplied by the initial Membership
 Interest Price of $35,000 for a decrease of $15,417.50. Therefore, the purchase price for the
 Membership Interest would be $35,000 minus $15,418.50 equals $19,581,50. in the event that
 the purchase of Membership Imerest contemplated by this Section 3.4 occurs before the full year
 of Total Controllable Income has elapsed from the Effective Date, then the available data shall
 be annualized for purposes of the calculation of the purchase price for the Membership Interest.
 The Membership Interest shall not be transferred by Employee except with the express written
 consent of the Company. Any transler of legal or beneficial ownership shall be void ab initio.

         (e)     If the Employee's employment is terminated for any reason by either party after
 the first anniversary of the Effective Date, the Company may, at its option, repurchase the
 Membership Interest; the Company must exercise such option in writing and close such
 repurchase within thirty (30) days of the termination of employment. The aggregate purchase
 price for the Membership Interest upon exercise of the option in this Section 3.4(e) shall be the
 "Fair Market Value" of the Membership Interest. The "Fair Market Value" of the Membership
 Interest shall be the price agreed to by the parties: if the parties cannot within thirty (30) days of
 the exercise of the option agree upon a Fair Market Value, the Fair Market Value shall be
 determined by a single appraiser chosen by the parties. If the parties cannot agree upon an
 appraiser, the parties shall apply to the American Arbitration Association (the "AAA") to appoint
 a single appraiser. The appraiser shall provide a written appraisal and shall determine the Fair
 Market Value of the Membership Interest without deduction for its minority position and
 restrictions on transfer. The determination of the appraiser shall be final and binding upon the
 parlies and the closing of the sale shall be completed within thirty (30) days of receiving the
 appraiser's determination. The parties shall supply the appraiser with any requested information
 about the Company and shall split the cost of the appraiser and any AAA fees.



 HMI'LOYMI-NT AGREI-MENT                                                                        RAGE 5
13
13



                              DOCUMENT       SCANNED AS           FILED
        (f)    All certificates evidencing units of membership interest now owned or that may
be acquired by the Employee will note conspicuously on the back as follows:

               "REFERENCE             MADE TO AN AGREEMENT
                                 IS HEREBY
               DATED EFFECTIVE AS OF SEPTEMBER 19, 2012, ON FILE
               AT THE PRINCIPAL PLACE OF BUSINESS OF THE
               COMPANY AND AT ITS REGISTERED OFFICE IF THE TWO
               ARE NOT THE SAME, WHICH AGREEMENT RESTRICTS
               THE  TRANSFER   OR  PLEDGE  OF THE  UNITS    OF
               MEMBERSHIP   INTEREST   REPRESENTED   BY   THIS
               CERTIFICATE  AND   CONTAINS   CERTAIN    OTHER
               AGREEMENTS CONTEMPLATED TO BE BINDING ON THE
               OWNER OF MEMBERSHIP INTERESTS IN THE COMPANY.
               THE     COMPANY         WILL    FURNISH      A    COPY     OF   THE
                AGREEMENT         TO    THE    RECORD       HOLDER       OF    THIS

               CERTIFICATE         WITHOUT       CHARGE.        UPON     WRITTEN
                REQUEST TO THE COMPANY AT ITS PRINCIPAL PLACE
                OF BUSINESS OR REGISTERED OFFICE."


ARTICLE IV
 PROTECTION OF INFORMATION


        Confidcnrial Information.      Employee acknowledges that during his employment with
 Company. Company will provide him with and/or give him access to Confidential information
 (defined below) of Company. Confidential Information means ail information and compilations
 of information of any kind, type or nature (tangible and intangible, written or oral, and including
 information contained, stored, or transmitted through any electronic medium), which relates to
 Company including, without limitation, products; services; plans, including, without limitation,
 business and marketing plans; procedures; formulae; processes; pricing: customers. Confidential
 Information does not, however, include any information that is available to the public other than
 as a result of any act, directly or indirectly, of Employee. Employee agrees that all Confidential
 Information is and shall remain the sole properly of Company.

 ARTICLE V
 NON COMPETITION AND NON-SOLICITATION OBLIGATIONS



        5.1    Non-Comnctition and Non-Solicitation Obligations. In exchange for the
 consideration delivered in connection with thai certain Asset Purchase Agreement between
 Coastal King, Ltd., Texas Burrilo Co., LLC and Habaneros Mexican Grill, LP (the "APA") and
 as a materia! inducement for Coastal King, Ltd. to enter into the APA, and in order to protect the
 Confidential Information that the Company will provide in accordance with Article IV above.
 Employee expressly covenants and agrees that, for any reason, directly or indirectly, for himself
 or on behalf of or in conjunction with any other person, entity or business of whatever nature for
 any period during which Employee is an officer, employee, consultant or manager of the
 Company and for an additional 30 months from and after the date of termination of any such
 relationship (the "Prohibited Pe^iod,,) he shall not;




 EMPLOYMENT AGREEMENT                                                                         1'AGE 6
14
14



                            DOCUMENT          SCANNED AS         FILED
      Engage, within the Bexar County, Texas (the "Prohibited Area") as an officer, director,
manager, owner, investor, lender, partner, member, joint venturer or in a managerial or advisory
capacity (whether as an employee, independent contractor, consultant or advisor, or as a sales
representative, dealer or distributor), or as an employee, agent, service provider or in any other
non-managerial capacity, in any Mexican restaurant business (the "Restricted Business");

        For Employee or on behalf of or in conjunction with any other person, solicit or attempt
to solicit, recruit, or attempt to recruit any employee, consultant or agent of Company or any of
 its affiliates;


       Request or attempt to request any business related to any Restricted Business from any
corporation, association, partnership, organization, business, individual or governmental entity,
who as of the dale of the request or attempted request or within 36 months prior to that date, is or
was a customer, or an actively sought prospective customer, or a significant vendor or supplier of
 the Company or any of its affiliates.


          5.2 Scnarato Covenant. The covenants in this Article are severable and separate,
 and the unenforceability of any specific covenant shall not affect the provisions of any other
 covenant.


          5.3      Subsequent       Employment.    The          further expressly covenants and
                                                         Employee
 agrees that during the Prohibited Period, he will advise the Company of the identity of any new
 employer of the Employee or business started by Employee within the Prohibited Area within ten
 days of accepting such employment or forming such business.

          5.4      Reasonableness of Restrictions.       Employee agrees that (i) the terms of this
 Article V are reasonable and conslilule an otherwise enforceable agreement to which the terms of
 this Agreement are ancillary or a part of; (ii) the consideration provided by the Company under
 this Agreement is not illusory; (iii) the restrictions of this Article V are necessary and reasonable
 for the protection of the legitimate business interests and goodwill of the Company; and (iv) the
 consideration of employment given to Employee by the Company under this Agreement,
 including without limitation, the provision by the Company or its affiliates of Confidential
 Information and specialized training to Employee, gives rise to the Company's interests in the
 covenants set forth in this Article V,

          5.5      Scvcriibilitv. Employee and the Company agree that it was both parties'
 intention to enter into a valid and enforceable Agreement. Employee agrees that if any covenant
 contained in this Article V is found by a court of competent jurisdiction to contain limitations as
 to lime, geographic area, or scope of activity that are not reasonable and impose a greater
 restraint than is necessary to protect the goodwill or other business interests of the Company or
 its affiliates, then the court shall reform the covenant to the extent necessary to cause the
 limitations contained in the covenant as to time, geographic area, and scope of activity to be
 restrained to he reasonable and to impose a restraint that is not greater than necessary to protect
 the goodwill and other business interests of the Company and its affiliates.

          5.6      Rights and Remedies Unon Breach.            Employee acknowledges that money
 damages would not be sufficient remedy for any breach of this Article V by the Employee. In



 EMPLOYMENT AGREEMENT                                                                          PACE 7
15
15



                               DOCUMENT           SCANNED     AS    FILED
                                                                                                to
the event that the Company determines that Employee has breached or attempted or threatened
                                                                                               the
breach any provision ol' this Article V, in addition to any other remedies at law or in equity
Company may have available to it, it is agreed that the Company shall     be entitled to terminate

any payments then owing to Employee under this Agreement, and, shall be entitled, upon
application to any court of proper jurisdiciion, to a temporary restraining order or preliminary
                                                                                              by
injunction against Employee prohibiting such breach or attempted or threatened breach
                                                                                          agrees
proving only the existence of such breach or attempted or threatened breach. Employee
                                                                                   shall be
that the period during which the covenants contained in this Article are in effect
computed by excluding from such computation any time during which Employee is in violation
of any provision of this Article. Furthermore. Employee agrees to waive any bonding
                                                                                       the
requirement in connection with any injunction or temporary restraining order sought by
Company under this section.


AR TICLE VI
MISCELLANEOUS

        6.1     Notices.   For purposes of this Agreement, notices and all other communications
                                                                                                  when
 provided for herein shall be in writing and shall be deemed to have been duly given (a)
                                                                        receipt is  acknowledg   ed   if
 received if delivered personally or by courier, (b) on the date
                                                                                                   after
 delivered by certified mail, postage prepaid, return receipt requested, or (c) one day
 transmission if sent by facsimile transmission with confirmatio n of transmissio  n, as follows:


         If to Employee, addressed to:

                                         1114 Birch Hill
                                         San Antonio, TX 78232


         If to Company, addressed to:


                                         108 N. Mesquite Street
                                         Corpus Christi, TX 78401


 or to such other address as either party may furnish to the other in writing in accordance
 herewith, except that notices or changes of address shall be effective only upon receipt.

         6.2    Annlicahlc Law. This Agreement is entered into under, and shall be construed
 and interpreted, and the rights of the parties shall be governed by. the laws of the State of Texas
 with respeel to any claim or dispute related to or arising under this Agreement.

         6.3     No Waiver.     No failure by either party hereto at any time to give notice of any
 breacli by the other party of, or to require compliance with, any condition or provision of this
 Agreement shall be deemed a waiver of similar or dissimilar provisions or conditions at the same
 or at any prior or subsequent time.

         6.4     Severability and Reformation.       If a court of competent jurisdiction determines
 that any provision of this Agreement is invalid or unenforceable, then the invalidity or
 unenforceability of that provision shall not affect the validity or enforceability of any other



                                                                                                  ''AGE 8
 r.MI'LOYMENT AGREEMENT
16
16



                             DOCUMENT         SCANNED        AS    FILED
provision of this Agreement and all other provisions shall remain in full force and effect.
Furthermore, the parties explicitly agree that such court is authorized to reform any such invalid
or unenforceable provision to be valid and fully enforceable under the law and that the parlies
agree that in such case, they will treat the provision as having automatically been so reformed.

       6.5    Co mi tc marts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will constitute one and
the same Agreement,

       6.6     Headings. The section headings have been inserted for purposes of convenience
and shall not be used for interpretive purposes.

       6.7    Assignment.   This Agreement is personal to Employee and shall not be
assignable by Employee. This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns; the Company may assign and transfer its rights and
obligations under this Agreement, by operation of law or otherwise, to any successor to ail or
substantially all of its equity ownership interests, assets or business by dissolution, merger,
consolidation, transfer or assets, or otherwise as permitted under the Company's organizational
documents.


       6.8     Survival- The termination of this Agreement and Employee's employment shall
not affect any right or obligation of any party which has accrued and vested prior to such
termination or which by its terms survives the termination of this Agreement and Employee's
employment. The provisions of Section 3.4, except Section 3.4(c). Articles IV and V shall
survive termination of this Agreement.

       6.9     Entire Agreement.       This Agreement constitutes the entire agreement of the
 parties with regard to the subject matter hereof, and contains all the covenants, promises,
representations, warranties and agreements between the parties with respect to employment of
Employee by Company. Without limiting the scope of the preceding sentence, all understandings
and agreements preceding the dale of execution of this Agreement and relating to the subject
matter hereof are hereby null and void and of no further force and effect.

       6. 10   IVIodifkation; Waiver. Any modification to or waiver of this Agreement will be
effective only with the prior written consent of Company and Employee,

                                     {Signal ure page follows.]




 GMPLOYMGNT AGREEMENT                                                                       I 'AGE 9
17
17



                            DOCUMENT        SCANNED       AS      FILED
       IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Dale.

                                                     COMPANY:

                                                     GRUPO HABANERO, LLC




                                                     By:           Ml
                                                     Name:        C/ll Vf-
                                                     Title;




                                                     EMPLOYEE:




                                         Signatun' Page to
                    Kmploymem Agreement — Stephen Kraft cnul Cn/po Hnbanero. LLC
18
18



                        DOCUMENT           SCANNED           AS   FILED
                EXHIBIT B


          Company Documents




19
19



     DOCUMENT   SCANNED     AS   FILED
                       KXH1BIT A


            Examples of Operating Expenses


     (Spreadsheet for calculation of TCI to be attached)




20
20



         DOCUMENT        SCANNED       AS    FILED
                                             EXHIBIT C


                  List of Members and Units of Membership Interest with Addresses



Roberi G. Han. Ill              400 Units


Gary Hodge                      400 Units


 ClilT Graham                    100 Units


 Stephen Kraft                   100 Units




21
21C0




                              DOCUMENT       SCANNED     AS   FILED
                                   GRUPO HABANERO, LLC
                                  108 N. MESQUITE STREET
                               CORPUS CHRIST/, TEXAS 78401




                                            July 3,2014



Mr. Stephen Kraft                                                 (Via Hand Delivery and U.S. Mail)
1 114 Birch Hill
San Antonio, TX 78232


         RE:    Employment Agreement between Orupc Habanero, LLC and Stephen Kraft effective

         as of September 19, 2012 (the "Employment Agreement").

Dear Mr. Kraft;

         As you know, you resigned from your position with Grupo Habanero, LLC (the "Company")
as of June 6, 2014. Pursuant to the provisions of Section 3 .4(e) of the Employment Agreement, the
Company hereby exercises its option to repurchase your 100 units of membership interest in the
Company (the "Units"). As you know, the Company loses money and without the advances made
by the other principals of the Company the Company would be insolvent.          In exchange for $10,
which the parties agree is the fair market value of the Units, Stephen Kraft hereby sells, transfers
and delivers the Units to the Company free and clear of any lien, pledge, charge, security interest,
encumbrance or adverse claim, and the Company hereby accepts the Units.

         If you agree to the terras of this letter agreement, please execute this Employment
Agreement where indicated in the space below and return a copy to me. Upon receipt of the copy
of the duly executed letter agreement, I will deliver the consideration contemplated in this letter
agreement to you.


         Unless we have received the signed letter agreement from you within 30 days of the exercise
of the option set forth in this letter agreement, we will assume that you disagree with the fair market
value of the Units set forth herein and that you will invoke the mechanisms for determining the fair
market value as set forth in Section 3.4(e) of the Employment Agreement. If so, we will have to
split the cost of the appraiser and any AAA fees that may be incurred as a result of such procedure.

Sincerely,

GRUPO HABANERO, LLC                                  AGREED AND ACCEPTED:



Name;                         _                      Stephen Kraft
Title;    VVl g-riy
                                                     Date

                                                                                    _       EXHIBIT
fC094S45S. DOCX : 3 }



22
22
                                                                                         _a
                            'DOCUMENT ICTSNED AS FILED
                                        GRUPO HABANERO, LLC
                                        108 N. MESQVITE STREET
                                      CORPUS CHRJSTI, TEXAS 78401



                                                 July 3, 2014



     Mr. Stephen Kraft                                                 (Via Hand Delivery and U.S. Maii)
     11 14 Btrch Hill
     San Antonio, TX 78232

              RE:    Employmenl Agreement between Orupo Habanero, LLC and Stephen Kraft efTective
              as of September 19, 2012 (the "Employment Agreement").

     Dear Mr. Kraft;

              As you know, you resigned from your position with Grupo Habanero, LLC (the "Company")
     as of June 6, 2014. Pursuant to the provisions of Section 3.4(e) of the Employment Agreement, the
     Company hereby exercises its option to repurchase your 100 units of membership interest in the
     Company (the "Units"). As you know, the Company loses money and without the advances made
     by the other principals of the Company the Company would be insolvent.          Jn exchange for S10,
     which the parties agree is the fair market value of the Units, Stephen Kraft hereby sells, transfers
     and delivers the Units to the Company free and clear of any lien, pledge, charge, security interest,
     encumbrance or adverse claim, and the Company hereby accepts the Units.

              If you agree to the terms of this letter agreement, please execute this Employment
     Agreement where indicated in the space below and return a copy to me. Upon receipt of the copy
     of the duly executed letter agreement, I will deliver the consideration contemplated in this letter
     agreement to you.


              Unless we have received the signed letter agreement from you within 30 days of the exercise
     of the option set forth in this letter agreement, we will assume that you disagree with the fair market
     value of the Units set forth herein and that you will invoke the mechanisms for determining the fair
     market value as set forth in Section 3.4(e) of the Employment Agreement.       If a), we will have to
     split the cost of the appraiser and any AAA fees that may be incurred as a result of such procedure.

     Sincerely,

     GRUPO H^fiANHRO, LLC                                 AGREED AND ACCEPTED:

     By:
     Name:                                                Stephen Kraft
     Title:                       .
                                                          Date

                                                                                                 EXHIBIT
     {C0948458.DOCX:1}


                                                                                                    Ll
                                 DOCUMENT SCANNED AS FILED"
63
63
FILED
1/13/2015 3:39:33 PM
Donna
Donna Kay
       Kay McKinney
           McKinney
Bexar
Bexar County
      County District
              District Clerk
                       Clerk
Accepted By:
Accepted By: Lisa
             Lisa Morales
                   Morales



                                                                           18038
                                                   CAUSE NO. 2014-CI-

             STEVEN KRAFT INDIVIDUALLY                    §              IN THE DISTRICT COURT
             AND AS A MEMBER ON BEHALF                    §
             OF GRUPO HABANERO, LLC                       §
                      Plaintiff                           §
                                                          §              225,h JUDICIAL DISTRICT
             VS.                                          §
                                                          §
             GARY HODGE AND                               §
             ROBERT HART III                              §
                  Defendants                              §              BEXAR COUNTY, TEXAS

                                                       AFFIDAVIT


                      BEFORE ME, the undersigned authority, personally appeared GARY HODGE, who


             being duly sworn, deposed as follows:


                      "My name is GARY HODGE. I am a Defendant in the above-styled lawsuit, and am also

             a principal owner for Grupo Habanero, LLC. I am at least 18 years of age and of sound mind. I

             am personally acquainted with the facts alleged herein,       I hereby swear that the following

             statements are true and correct.


                      Plaintiff resigned from his position with the Company on or about June 6, 2014. Plaintiff

             also has admitted in his Original Petition in this case that he resigned from his position on June


             6, 2014.


                      Pursuant to provision 3.4(e) of the Employment Agreement (attached as "Exhibit A" to


             Plaintiff's Original Petition and Application for Temporary Restraining Order and Temporary


             Injunction filed in this case, and incorporated by reference), I personally hand-delivered a letter


             to Plaintiffs address as listed in the Employment Agreement -1114 Birch Hill, San Antonio,

             Texas 78232- exercising Grupo Habanero, LLC's option to repurchase Plaintiffs 100 units of


             membership interest. The letter was hand delivered by me on July 3, 2014.        I knocked on the


             front door at the 1314 Birch Hill address two or three times. No one answered the door. I then




               108
               108
scotched taped the letter to the door.    Ken Rourke, Grupo Habanero, LLC's Chief Operating

Manager at the lime, witnessed the hand-delivery of the option exercise letter to 1114 Birch Hill,

San Antonio, TX, on July 3, 2014. A true and correct copy of the letter is attached as Exhibit 1

to this Affidavit.


        In addition, either myself or Haley Bennet, the previous Director of Finance for Grupo

Habanero, LLC, delivered the option exercise letter by email to Plaintiff on July 3, 2014.    We


used an email address for Plaintiff that we had used before and we knew to be accurate. A copy


of the email is attached as Exhibit 2 to this Affidavit"        We knew this email was delivered


to Plaintiffs email address on Exhibit 2, because it did not bounce back.

        "Further affiant sayeth not."




                                               GARYFJQDGEJ)



        SUBSCRIBED AND SWORN TO                BEFORE ME on^M^Oj^                 , by




                                                            f
                                               Nofaryjjbblic. Sta^; of




                                                                         JULIE REGAN
                                                                    My Commission Expires
                                                                     November 20, 2015




 109
 109
                                   GRUPO HABANERO, LLC
                                   108 N. MESQVITE STREET
                                 CORPUS CHRISTI, TEXAS 78401




                                            July 3,2014



Mr. Stephen Kraft                                                 (Via Hand Delivery and U.S. Mail)
1 1 14 Birch Hill
San Antonio, TX 78232

         RE:    Employment Agreement between Grupo Habanero, LLC and Stephen Kraft elTective
         as of September 19, 2012 (the "Employment Agreement").

Dear Mr. Kraft:

         As you know, you resigned from your position with Cirupo Habanero, LLC (the "Company")
as of June 6, 2014. Pursuant to the provisions of Section 3.4(c) of the Employment Agreement, the
Company hereby exercises its option to repurchase your 100 units of membership interest in the
Company (the "Units"). As you know, the Company loses money and without the advances made
by the other principals of the Company the Company would be insolvent.          In exchange for S10,
which the parties agree is the fair market value of the Units, Stephen Kraft hereby sells, transfers
and delivers the Units to the Company free and clear of any lien, pledge, charge, security interest,
encumbrance or adverse claim, and the Company hereby accepts the Units.

         If you agree to the terms of this letter agreement, please execute this Employment
Agreement where indicated in the space below and return a copy to me. Upon receipt of the copy
of the duly executed letter agreement, I will deliver the consideration contemplated in this letter
agreement to you.


         Unless we have received the signed letter agreement from you within 30 days of the exercise
of the option set forth in this letter agreement, we will assume that you disagree with the fair market
value of the Units set forth herein and that you will invoke the mechanisms for determining the fair
market value as set forth in Section 3.4(e) of the Employment Agreement.        If so, we will have to
split the cost of the appraiser and any AAA fees that may be inciiired as a result of such procedure.


Sincerely,


GRUPO HAJBANERO, LLC                                 AGREED AND ACCEPTED:



Name:                                                Stephen Kraft
Title;                       .
                                                     Date



{C09484S8.DOCX:1}
                                                                                       ^^XHIBrT
                                                                                                   \
110
110
Hart Restaurant
. .             .                                                     Haley Bennett 
Management. Inc.



Steve's Employment document

Gary Hodge                                                    Thu, Jul 3, 2014 at 12:24 PM
To: Gary Hodge 
Co: Haley Bennett , Steve 

 Attached hereto is Steve's Employment document dated July 3, 2014.


  •rt Steve Document.pdf
      ^ 28 K




                                                                                               EXHIBIT

                                                                                                  *2
        111
        111
                                   GRUPO HABANERO, LLC
                                  108 N. MESQUITE STREET
                              CORPUS CHRISTI, TEXAS 78401




                                            July 3, 2014



Mr. Stephen Kraft                                                 (Via Hand Delivery and U.S. Mail)
1 1 14 Birch Hill
San Antonio, TX 78232

         RE:    Employment Agreement between Gmpo Habanero, LLC and Stephen Kraft effective
         as of September 19, 2012 (the "Employment Agreement").

Dear Mr. Kraft:                                             ...

         As you know, you resigned from your position with Gmpo Habanero, LLC (the "Company")
as of June 6, 2014. Pursuant to the provisions of Section 3.4(e) of the Employment Agreement, the
Company hereby exercises its option to repurchase your 100 units of membership interest in the
Company (the "Units"). As you know, the Company loses money and without the advances made
by the other principals of the Company the Company would be insolvent.          In exchange for $10,
which the parties agree is the fair market value of the Units, Stephen Kraft hereby sells, transfers
and deUvers the Units to the Company free and clear of any lien, pledge, charge, security interest,
encumbrance or adverse claim, and the Company hereby accepts the Units.

         If you agree to the terras of this letter agreement, please execute this Employment
Agreement where indicated in the space below and return a copy to me. Upon receipt of the copy
of the duly executed letter agreement, I will deliver the consideration contemplated in this letter
agreement to you.


         Unless we have received the signed letter agreement from you within 30 days of the exercise
of the option set forth in this letter agreement, we will assume that you disagree with the fair market
value of the Units set forth herein and that you will invoke the mechanisms for determining the fair
market value as set forth in Section 3.4(e) of the Employment Agreement.        If so, we will have to
split the cost of the appraiser and any AAA fees that may be incurred as a result of such procedure.


Sincerely,

GRUPO HABAJ^ERO, LLC                                 AGREED AND ACCEPTED:

By:
Name;                                                Stephen Kraft
Title:
                                                     Date


{C0948458. OOCX: 1}




112
112
FILED
FILED
1/13/2015
1/13/2015 3:42:37
          3:42:37 PM
                   PM
Donna
Donna Kay
       Kay McKinney
            McKinney
Bexar
Bexar County
      County District
              District Clerk
                       Clerk
Accepted
Accepted By:
          By: Maria Abilez




                                                                          18038
                                                                          18038
                                                      CAUSE NO. 2014-CI- Ioujj

               STEVEN KRAFT INDIVIDUALLY                     §              IN THE DISTRICT COURT
               AND AS A MEMBER ON BEHALF                     §
               OF GRUPO HABANERO, LLC                        §
                         Plaintiff                           §
                                                             §              225th JUDICIAL DISTRICT
               VS.                                           §
                                                             §
               GARY HODGE AND                                §
               ROBERT HART III                               §
                         Defendants                          §              BEXAR COUNTY, TEXAS


                                                          AFFIDAVIT


                         BEFORE ME, the undersigned authority, personally appeared HALEY BENNET, who

               being duly sworn, deposed as follows:

                         "My name is HALEY BENNET. I was the prior Director of Finance and Accounting for

               Grupo Habanero, LLC. I am at least 18 years of age and of sound mind,             I am personally

               acquainted with the facts alleged herein. I hereby swear that the following statements are true

               and correct.


                         On or about June 6, 2014, Plaintiff resigned from his position with the Company. While I

               have not yet determined for myself the exact date Plaintiff resigned, Plaintiff has admitted in his

               Original Petition in this case that he resigned from his position on June 6, 2014.       On July 3,


               2014, Gary Hodge prepared a letter to Plaintiff exercising Grupo Habanero, LLC's option to


               repurchase Plaintiffs 100 units of membership interest for $10.00. Either myself or Gary Hodge


               delivered the option exercise letter by email to Plaintiff on July 3, 2014. We used an email

               address for Plaintiff that we had used before and we knew to be accurate.     We knew this email


               was delivered to Plaintiffs email address on Exhibit 1 because it did not bounce back.


                         I was the custodian of records for Grupo Habanero, LLC during the time period Plaintiff


               resigned from the company up until December 31, 2014.       Attached hereto as Exhibit I is a true




              113
              113
and correct copy of the email sent to Plaintiff and letter prepared and sent to Plaintiff. These


records are kept by Grupo Habanero, LLC in the regular course of business, and it was in the


regular course of business of Grupo Habanero, LLC for any employee or representative of Grupo


Habanero, LLC with knowledge of the act, event, condition, opinion, or diagnosis, recorded to


make the record or to transmit information thereof to be included in such record; and the record


was made at or near the time or reasonably soon thereafter. The records attached hereto are the


original or exact duplicates of the original,"


               "Further affiant sayeth not."




                                                  HALEY BENNET



       SUBSCRIBED AND SWORN TO BEFORE ME on                                   by



                  ALLYSON TASTE E1ERMANN
       iYrArfS           Notary Public
       I'VPSfn         STATE OF TEXAS
                   My Comm. Exp. 12-05-2018   >   Notary Pultilic, State of        ^




114
114
Hart Restaurant
                                                                      Haley Bennett 
Management, Inc.



Steve's Employment document

Gary Hodge                                                     Thu, Jul 3, 2014 at 12:24 PM
To; Gary Hodge 
Cc: Haley Bennett , Steve 

 Attached hereto is Steve's Employment document dated July 3, 2014.


  -J Steve Document, pdf
      28K




                                                                                                EXHIBIT


                                                                                                    I
     115
     115
                                   GRUPO HABANERO, LLC
                                  108 N, MESQUITE STREET
                              CORPUS CHRISTI, TEXAS 78401



                                            July 3,2014



Mr. Stephen Kraft                                                 (Via Hand Delivery and U.S. Mail)
11 14 Birch Hill
San Antonio, TX 78232

         RE:     Employment Agreement between Grupo Habanero, LLC and Stephen Kraft effective
         as of September 19, 2012 (the "Employment Agreement").

Dear Mr. Kraft:                                             „

         As you know, you resigned from your position with Grupo Habanero, LLC (the "Company")
as of June 6, 2014. Pursuant to the provisions of Section 3.4(e) of the Employment Agreement, the
Company hereby exercises its option to repurchase your 100 units of membership interest in the
Company (the "Units"). As you know, the Company loses money and without the advances made
by the other principals of the Company the Company would be insolvent.          In exchange for $10,
which the parties agree is the fair market value of the Units, Stephen Kraft hereby sells, transfers
and delivers the Units to the Company free and clear of any lien, pledge, charge, security interest,
encumbrance or adverse claim, and the Company hereby accepts the Units.

         If you agree to the terms of this letter agreement, please execute this Employment
Agreement where indicated in the space below and return a copy to me. Upon receipt of the copy
of the duly executed letter agreement, I will deliver the consideration contemplated in this letter
agreement to you.


         Unless we have received the signed letter agreement from you within 30 days of the exercise
of the option set forth in this letter agreement, we will assume that you disagree with the fair market
value of the Units set forth herein and that you will invoke the mechanisms for determining the fair
market value as set forth in Section 3.4(e) of the Employment Agreement. If so, we will have to
split the cost of the appraiser and any AAA fees that may be incurred as a result of such procedure.

Sincerely,


GRUPO HABANERO, LLC                                  AGREED AND ACCEPTED:

By:      .   ^
Name:                                                Stephen Kraft
Title:
                                                     Date


{C094S458.DOCX.1}




116
116
FILED
1/13/2015
1/13/2015 9:49:19
          9:49:19 PM
                   PM
Donna
Donna Kay
       Kay McKinney
           McKinney
Bexar
Bexar County
      County District
              District Clerk
                       Clerk
Accepted By:
          By: Cecilia
              Cecilia Barbosa
Accepted               Barbosa
                                                    2014CI18038
                                                     CAUSE NO. 2014-CI-Hi035


              STEVEN KRAFT INDIVIDUALLY                     §              IN THE DISTRICT COURT
              AND AS A MEMBER ON BEHALF                     §
              OF GRUPO HABANERO, LLC                        §
                       Plaintiff
                                                                           225th JUDICIAL DISTRICT
              VS.                                           §
                                                            §
              GARY HODGE AND                                §
              ROBERT HART III                               §
                       Defendants                           §              BEXAR COUNTY, TEXAS


                                                         AFFIDAVIT


                       BEFORE ME, the undersigned authority, personally appeared KENNETH ROURKE,


              who being duly sworn, deposed as follows:


                       "My name is KENNETH ROURKE.              I previously was the Chief Operating Officer of


             Grupo Habanero, LLC. I am at least 18 years of age and of sound mind.               I am personally


             acquainted with the facts alleged herein.    I hereby swear that the following statements are true


             and correct.


                      On or about June 6, 2014, Plaintiff resigned from his position with the Company.


             Plaintiff resigned from his position with Grupo Habanero, LLC on or about June 6, 2014. While

             I have not yet determined for myself that exact date that Plaintiff resigned. Plaintiff has admitted


             in his Original Petition in this case that he resigned from his position on June 6, 2014.


                      On July 3, 2014, I personally accompanied Gary Hodge when he hand delivered a letter


             to what he believed was Plaintiffs address - 1114 Birch Hill, San Antonio, Texas 78232-


             exercising Grupo Habanero, LLC's option to repurchase Plaintiffs 100 units of membership


             interest for $10.00.      I watched Gary Hodge knock on the front door at the 1114 Birch Hill


             address two or three times. No one answered the door. I then watched Gary Hodge scotch tape


             the letter to the door.




               117
               117
 "Further affiant sayeth not."



                                                lyrliA
                                    KENNETH    kmxB
                                              rMFILED
FILED
12/3/2014
12/3/2014 4:00:07
          4:00:07 PM
                   PM
Donna
Donna Kay McKinney
Bexar
Bexar County
      County District
              District Clerk
Accepted
Accepted By:
          By: Daniel
              Daniel Galan
                      Galan



                                                    Cause No. 201 4-CI-l 8038


             STEPHEN KRAFT INDIVIDUALLY                              §      IN THE DISTRICT COURT
             AND AS MEMBER ON BEHALF OF                              §
             GRUPO HABANERO, LLC,                                    §
             Plaintiff                                               §
                                                                     §      225™ JUDICIAL DISTRICT
             vs.                                                     §
                                                                     §
             GARY HODGE AND ROBERT HART III                          §
             Defendants                                              §      BEXAR COUNTY, TEXAS


                                 DEFENDANTS. GARY HODGE AND ROBERT HART HI'S
                                MOTION TO COMPEL APPRAISAL AND ABATE LAWSUIT


             TO THE HONORABLE COURT:


                       Defendants, Gary Hodge and Robert Hart, III ("Defendants"), file this Motion to Compel

             Appraisal and Abate lawsuit in the above numbered and styled cause of action, and in support


             hereof, respectfully show the Court the following:


             I.        FACTUAL/PROCEDURAL BACKGROUND

                       1.       On or about September 19, 2012, Grupo Habanero, LLC (the "Company") was

               formed to own and operate two Habaneros restaurants in San Antonio, Texas that were

               previously owned by Plaintiff. The members of the company include Plaintiff, Defendants and

               Cliff Graham who executed a "Company Agreement".               See Company Agreement attached

               hereto as Exhibit "A."


                       2.           On the same date, Plaintiff executed an Employment Agreement with the

              Company. See Employment Agreement attached hereto as Exhibit "B."                  Per the Employment

              Agreement, Plaintiff received 100 membership shares of the Company representing a 10 percent

              ownership interest in the entity with an agreed value of $35,000.00.              Ex. B, Article 3.4(a).


              Specifically at issue in this case is provision 3.4(e) which states as follows:

                       If the Employee's employment is terminated for any reason by either party after the first
                       anniversary of the Effective Date, the Company may, at its option, repurchase the

              {C0808503,DOCX: I )                                1


                  34
                  34
        Membership Interest; the Company must exercise such option in writing and close such
        repurchase within thirty (30) days of the termination of employment. The aggregate
        purchase price for the Membership Interest upon exercise of the option in this Section
        3.4(e) shall be the "Fair Market Value" of the Membership Interest. The "Fair Market
        Value" of the Membership Interest shall be the price agreed to by the parties; if the
        parties cannot within thirty (30) days of the exercise of the option agree upon a Fair
        Market Value, the Fair Market Value shall be determined by a single appraiser chosen by
        the parties. If the parties cannot agree upon an appraiser, the parties shall apply to the
        American Arbitration Association (the "AAA") to appoint a single appraiser.           The
        appraiser shall provide a written appraisal and shall determine the Fair Market Value of
        the Membership Interest without deduction for its minority position and restrictions on
        transfer. The determination of the appraiser shall be final and binding upon the parties
        and closing of the sale shall be completed within thirty (30) days of receiving the
        appraiser's determination.The parties shall supply the appraiser with any requested
        information about the Company and shall split the cost of the appraiser and any AAA
        fees.


        3.       On or about June 6, 2014, Defendant resigned from his position with the

Company. Pursuant to provision 3.4(e) of the Employment Agreement, the Company exercised

its option to repurchase Plaintiffs 100 units of membership interest on July 3, 2014. See letter to

Plaintiff attached hereto as Exhibit "C." The Company offered to pay Plaintiff $10.00 for his

interest, which the Company stated was the fair market value of the units. Ex. C. Negotiations

began regarding the offer and were continuing as far as Defendants were concerned. During

negotiations, Plaintiff filed an Original Petition and Application for Temporary Restraining

Order and Temporary Injunction on November 17, 2014, which specifically addresses the

repurchase of his membership units.

        4.           Plaintiff claims in his Petition that the offer from the Company for $10 was

"obviously frivolous". Yet, Plaintiff failed to comply with the Employment Agreement.

Specifically, Plaintiff failed to agree to appoint an appraiser to determine the fair market value of

his membership interest or, if no agreement could be reached, allowing the AAA to appoint an

arbitrator. Instead, Plaintiff completely ignored his contractual obligations and filed the instant

lawsuit.



(C0808503.DOCX:1 (                                 2


 35
 35
         5.       Since Plaintiff clearly did not agree to the fair market value offered for his


interest. Plaintiffs options were to agree to an appraiser or have one appointed by the AAA if no


agreement could be reached.       At this point, it has become abundantly clear that Plaintiff and


Defendants' relationship has deteriorated to the point that agreeing on an appraiser is not likely

to happen. As such, Defendants file this Motion to Compel Appraisal to have the AAA appoint


an appraiser pursuant to provision 3.4(e) of the Employment Agreement and abate the underlying


lawsuit until the appraisal is completed.


II.     ARGUMENTS AND AUTHORITIES


        6.        Appraisal provisions are enforceable.    The Texas Supreme Court has recently


upheld the enforceability of appraisal clauses, distinguishing them from arbitration clauses:

[WJhile arbitration determines the rights and liabilities of the parties, appraisal merely 'binds the

parties to have the extent or amount of the loss determined in a particular way.' Trudy's Texas

Star, Inc. v. Weingarten Realty Investors, No. 03-03-00538-CV, 2004 WL 1792374, at *4

(Tex.App.-Austin Aug. 12, 2004, pet. denied) (mem. op.) (citing In re Allstate County Mut. Ins.

Co., 85 S.W.3d 193, 195 (Tex.2002) (quoting Scottish Union & Nat 'I Ins. Co. v. Clancy, 71 Tex.
5, 8 S.W. 630, 631 (Tex. 1888)).

         7.       In Trudy's, the parties entered into a written lease agreement which provided for

two separate and independent monthly payments: the base rent and the percentage rent. Id at *3.

The lease contained an option to extend, which specified that all the terms of the initial lease

continued to apply during the extension period and the base rent was to be adjusted to equal the

"fair market rental value." Id. The lease agreement contained a provision which specifically

outlined an appraisal process to be used when the parties were not able to agree to fair market

rental value. Id. The tenant, however, wished to enforce an arbitration provision in the lease. Id.

The Court of Appeals found the lease language could be given a definite legal meaning and it

(C0808503.DOCX: I )                               3


  36
  36
was not reasonably susceptible to more than one meaning; thus, the procedure for determining


how the parties must resolve a dispute over fair market value was not ambiguous. Id. Since the


appraisal provision was more specific than the arbitration provision, the Court applied general


rules of contract construction and held the appraisal provision controlled. Id. The Court reasoned


the public policy that created a presumption in favor of arbitration was also advanced by the

decision of parties to resolve their disputes through means other than arbitration, such as an


appraisal process.       Id. at *4.   The Court concluded that the dispute over fair market value fell


squarely within the scope of the appraisal provision, which had to be enforced. Id.


        8.       Here, the parties have specifically contracted to use the appraisal process for


determining the fair market value of Plaintiffs membership interest and even included a process


for choosing an appraiser should the parties disagree. See Ex. B. The parties were in the process

of negotiating the fair market value when Plaintiff applied for a temporary injunction and filed

his Petition which revolves around the value of his membership interest. Plaintiff failed to abide

by the contractual obligations regarding the process by which the value would be determined.

        9.       Just as in Trudy's, the dispute here centers around the fair market value of

Plaintiffs membership interest, which falls directly within the scope of the appraisal provision in

the Employment Agreement. As such, the appraisal provision should be enforced.

         10.         Abating the case is proper. As stated above, courts have deemed appraisal

provisions enforceable.          In addition, the Fort Worth Court of Appeals granted a writ of

mandamus to abate a lawsuit until the parties had complied with the appraisal provision in their

contract, likening the appraisal provision to an arbitration clause in the sense that each compels

enforcement upon a showing that the dispute falls within its scope.              Id. (citing Vanguard

Underwriters Ins. Co. v. Smith, 999 S.W.2d 448, 451 (Tex.App. -Fort Worth 1999, orig.

proceeding).     The parties here are disputing the fair market value of Plaintiffs membership

{C0808503.DOCX:I )                                     4


 37
 37
interest, which clearly falls within the scope of provision 3.4(e) of the Employment Agreement.


Thus, this matter should be abated until the parties comply with the appraisal provision in their


contract.


      III.      PRAYER


             WHEREFORE, Defendants requests that the Court grant their Motion to Compel


Appraisal and Abate lawsuit until the appraisal occurs, and for such other and further relief, at


law or equity, to which Defendants may be entitled.




                                     Respectfully submitted,

                                     BRANSCOMB | PC
                                     A Professional Corporation
                                     7! 1 Navarro St., Suite 710
                                     San Antonio, Texas 78205
                                     Telephone: (210) 598-5400
                                     Telecopier: (210) 598-5405




                                     By:
                                            Roderick J. Regan
                                            TSB* 16733040
                                            Jessica R. Mann
                                            TSB#24080165


                                     ATTORNEYS FOR DEFENDANTS
                                     GARY HODGE AND ROBERT HART, III




{C0808503,DOCX:1}



 38
 38
   FIAT ON PLAINTIFF'S MOTION TO COMPEL APPRAISAL AND ABATE LAWSUIT


            On December 2, 2014, Plaintiff requested that its MOTION TO COMPEL APPRAISAL
  AND ABATE LAWSUIT in the above styled cause be set for hearing,


           IT IS THEREFORE ORDERED that said Plaintiffs MOTION TO COMPEL
  APPRAISAL AND ABATE LAWSUIT is set for hearing on December 9, 2014 , at 8:30 a.m.. in
                                                                                        Room# 1.09
  Presiding
  Presiding                                         '              l Anr M-;r ;. I X 7S;:,iJ^Room#1-09
                    David A. Canales               feliled and hearing requested:
                         ...           .           this is nut ice of the hearins)
12/3/2014
12/3/2014           Presid i ng J udge             ii nxi ixx miXNG
                    73rd District Court
                    Bexar County, Texas

                                     CERTIFICATE OF SERVICE


           1 hereby certily that on this the   5        day of December, 2014, a true and correct copy
  of the foregoing has been forwarded to the counsel below pursuant to the Texas Rules of Civil
  Procedure.

  Richard W. Espey - email
  Matthew Soliday - email
  Espey & Associates, PC
  13750 San Pedro Avenue, Suite 730
  San Antonio, TX 78232




                                                   Roderick J. Regan




  {00808503 DOCX: I }


   39
   39
                                    GRUPO HABANERO, LLC


                                     COMPANY AC. REEMENT


         The members of Grupo Habanero. LLC (the "company") have adopted this agreement as
the company agreement of the company.

                                             ARTICLE 1
                            MEMBERS; PURPOSE AND AUTHORITY


         1.1     Members.    The members of the company are Robert G. Hart. III. Gary Hodge.
Cliff Graham and Stephen Kraft.


         1.2                         The purpose of the company is to own and operate two
                 Purpose and Aiuhority.
Habaneros restaurants in San Antonio. Texas. However, in furtherance of that purpose, the
company is authorized to engage in any business or investment in which a limited liability
company may legally engage.

                                             ARTICLE 11
                                    CAPITAL CONTRIBUTIONS


         2.1     Contributions.    Each member will be required to contribute to the company only
such money or property as such member agrees to contribute.

         2.2     Return of Contributions.The company will not be required to return a capital
contribution to a member, except to the extent the law or this agreement requires the company to
do so.

                                       ARTICLE 111
                              ALLOCATIONS AND DISTRIBUTIONS


         .>.1    Allocations. The company will maintain capital accounts for the members.

                 (a)    All items of income, gain, loss, deduction, and credit of the company will
         be allocated among the members in accordance with their relative holdings of Units.

                  (b)    If Units are transferred during a calendar year, the managers will have the
          discretion to determine how profits or losses will be allocated between the transferor and
          transferee.

          3.2     Distributions.    From time to time, the managers may cause the company to
 distribute cash or other property to the members.         Distributions will be made pro rata, in
 accordance with the members' relative holdings of Units.

                                              ARTICLE IV
                                            MANAGEMENT


          4. 1    Numbe r of Managers; M anauement by Managers ,


                                                     1                               |       EXHIBIT'
 iC07051K2,lX)C:2}

                                                                                      II
40
40
                                                                                              A
                (a)     The company will have two (2) managers. Except as provided in Sections
         4.Ub) and (c). the managers will have the power and authority to cause the company to
         take any action the managers deem necessary or appropriate, without the consent of any
         member. The officers of the company will be responsible for the day-to-day operations
         of the company.

                 (b)    The company will have a managing owner who will be appointed by the
         holders of two-thirds of the Units held by all members. Notwithstanding anything else in
         this agreement, the managing owner will have the right to veto any action taken at any
         meeting of the members and/or managers, or of any committee designated by the
         managers, or action taken by written consent by the members and/or managers of the
         company. Robert G. Hart, III is hereby appointed as the managing owner.

                    (c) Subject to Section 4.1(b). but notwithstanding any other provision of this
         agreement, the affirmative vote of the holders of a majority of the Units is required to
         take the following actions:

                           (i)     issue   any   additional   Membership   Interests   after   Membership
                    Interests arc issued to the initial members of the company;

                           (ii)    approve any merger, interest exchange, conversion, or sale of all or
                    substantially all of the company's assets;

                           (iii)   voluntarily cause the winding up of the company;

                           (iv)    lake or authorize any act that would make it impossible to carry on
                    the ordinary business of the company; or

                           (v)     cause the company to incur any indebtedness for borrowed money.




       4.2      Election; Resignation. The managers will be elected by a majority of the voles
cast by the members in a position-by-position vote. Each manager elected will serve until his
successor is elected, A manager may resign at any time.

          4.3              Any vacancy in a manager's position will be filled by a vole of a
                    Vacancy.
majority of the voles cast by the members. A manager elected to fill a vacancy will serve until
his successor is elected.


          4.4       Change of Number.      The number of managers may be changed at any time by the
members, but a decrease in number will not have the effect of shortening the term of any
incumbent manager. The members will be responsible for electing a manager to fill any manager
position created by an increase in the number of managers.

          4.5           The members may remove a manager with or without cause at any
                    Removal.
time. A manager may only be removed by vote of a majority of the votes cast by the members.




! CO 705 182. DOC: 2}




41
41
       4.6     Meetings. The managers will not be required to hold annual meetings. The
president or any manager may call special meetings of the managers. The person calling the
meeting may fix any place for holding the meeting. The person calling the meeting will give
notice of the meeting to each manager at least three days before the date of the meeting, in
writing.     The purpose of the meeting is not required to be specified in the notice of the meeting
except as may be otherwise required by law. the Certificate of Formation or this agreement. The
managers may vote on any matter on which a manager requests that a vote be taken.

          4.7  Quorum. A majority of the managers must be present to constitute a quorum for
action, except as otherwise required by law. the Certificate of Formation, or this agreement. If a
quorum is not present at a meeting, the managers who are present may adjourn the meeting. The
president will give all managers notice of the reconvening of any adjourned meeting in the
manner provided herein for the calling of a meeting of the managers.

           4.8    Majority Vote.   If a quorum is present at any meeting, the vote of a majority of
the managers present will decide any matter brought before such meeting, unless the question is
one upon which a different vote is required by law, by the Certificate of Formation, or by this
agreement.


           4.9 Committees.    The managers may designate committees to act on the managers'
behalf.   Each committee will have such powers as the managers may specify, subject to any
restrictions imposed by the TBOC. The managers will have the power at any lime to change the
number and members of any committee, and to fill vacancies and discharge any committee or
any particular member. The requirements of this Article which govern the managers will also
apply to committees and their members.

           4.10   Written Consent. Any action required or permitted to be taken at a meeting of the
managers or any committee may be taken without a meeting if a consent in writing, setting forth
the action so taken, is signed by at least the minimum number of managers or committee
members necessary to take action at a meeting at which all managers or committee members
were present and voted.

                                            ARTICLE V
                                      MEETINGS OF MEMBERS


         5.1     Meetings. The members will not be required to hold annual meetings. The
 president of the company may call special meetings of the members. The president will call a
 special meeting if members owning one-fourth of all the Units or a majority of the managers
 request a special meeting in writing, staling the purposes of the proposed meeting. Business
 transacted at a special meeting will be limited to the purposes staled in the notice of the meeting.

            5.2    Location of Meetinus.   Unless a particular notice states otherwise, the members
 will hold their meetings at the company's principal office.

         5.3     Action bv Telephone Conference. Members may participate in and hold a
 meeting by means of a conference telephone or similar communications equipment or other
 suitable electronic communications equipment, including video conferencing technology, or the
 internet, or a combination thereof, by means of which all Membeis participating in the meeting

 |C07«5182.1)OC;2!                                   3



42
42
                                                                                    will constitute
can hear each other and participate in the meeting. Participation in such meeting
                                                                                           s in the
attendance and presence in person at such meeting, except where a Member participate
                                                                                on the ground that
meeting for the express purpose of objecting to the transaction of any business
the meeting is not lawfully called or convened.

                                                                                                The
       5.4      Notice. The president will give each member written notice of each meeting.
                                                                                       for which the
notice will state the place, day and hour of each meeting and will state the purposes
                                                               delivered   to the members   not less
meeting is called. The president will cause the notice to be
                                                                                      or by mail, at
than 10 nor more than 60 days before the date of the meeting, either personally
                                                                                   given three days
their addresses on the company's books. Notice by mail will be deemed to be
after it is deposited in the United Stales mail, postage paid.

       5.5     Waiver of Notice.    If a member signs a written waiver of notice (regardless of
                                                                             proper notice. If a
when the waiver is signed), the member will be deemed to have received
                                                                              have waived notice
member attends or participates at a meeting, the member will be deemed to
                                                                                  of objecting to
of the meeting, unless the member attends or participates for the express purpose
                                                                                     or convened.
the transaction of a business on the grounds that the meeting is not lawfully called

        5.6    Quorum.     1 he holders of a majority of the Units must be present in person or
                                                                                      by law. by
represented by proxy to constitute a quorum for action, except as otherwise required
                                                                               for any purpose at
the Certificate of Formation, or by this agreement. Once a Unit is represented
                                                                                     until the
a meeting, it is deemed present for quorum purposes for the remainder of the meeting
                                                                               are present in
meeting is adjourned. If. however, a quorum does not exist, the members who
                                                                                 The president will
person or represented by proxy will have the power to adjourn the meeting.
                                                                                   required for
give all members notice of the reconvening of any adjourned meeting, in the manner
the calling of a special meeting.

        5.7     Majority Vote.   If a quorum is present at a meeting, the vote of the holders of a
 majority of the Units present in person or represented by proxy will decide any matter brought
                                                                                           law, by
 before the meeting, unless the question is one upon which a different vote is required by
 the Certificate of Formation, or by this agreement.

         5.8  Votine Riuhts. Each Unit will be entitled to one vote on each mailer submitted to
 a vote. A member may vole either in person or by written proxy executed by the member or the
 member's duly authorized attorney.

       5.9     Written Consent. Any action required or permitted to be taken at a meeting of the
 members may be taken without a meeting, without prior notice, and without a vole, if one or
 more consents in writing, setting forth the action so taken, will be signed by members having not
 fewer than the minimum number of voles that would be necessary to take the action at a meeting
 at which all members were present and voted.

                                            ARTICLE VI
                                             OFFICERS


        6.1   Officers. The managers will appoint a president and a secretary of the company,
  and may also appoint other officers. The officers will be responsible for the day-to-day
  operation of the company.      Each offieci will have the powers and responsibilities normally

  |C0705l82.nOC:2|        .                            4



43
43
associated with the office, and such other powers and responsibilities as the managers may
designate. An officer is not required to be a member or a manager. A person may hold more
than one office. Cliff Graham is hereby appointed to serve as the initial President. Robert G.
Hart. Ill is hereby appointed to serve as the initial Secretary.

        6.2     Terms.  Each officer will hold office until the managers appoint a successor for
that officer. The managers will fill any vacancy in any office. 1 he managers may remove any
officer at any time, with or without cause. If the managers remove an officer, the removal will
not affect any contract rights the officer has. The appointment of a person as an officer will not
of itself create contract rights.

                                           ARTICLE VII
               RESTRICTIONS ON DISPOSITIONS OF UNITS: WITHDRAWAL

        7.1     Restrictions on the Disposition of Units.   Except as provided in (i) that certain
Employment Agreement between the company and Stephen Kraft (the "Kraft Employment
Agreement"') and (ii) the Agreement Restricting Transfer of Membership Interests dated the
same date as this agreement among Robert G. Hart, III, Gary Hodge and Cliff Graham (the
"Transfer Restriction Agreement"), no member will make any Disposition of any Units without
the written consent of members holding a majority of the Units. Any attempted Disposition of
Units that is not in accordance with this agreement, the Kraft Employment Agreement or the
Transfer Restriction Agreement will be null and void.                       .


        7.2     Admission as a Member, A person to whom Units are transferred in accordance
with this agreement, the Kraft Employment Agreement or the Transfer Restriction Agreement
will be admitted to the company as a member, effective as of the date the company receives the
transferee's written agreement to be bound by this agreement as a member. Until a transferee of
Units becomes a member, the transferee will not have the right to vote as a member, nor wilt the
transferee have any of the other rights of a member, except as required by the TBOC.

        7.3      Expenses.    The member effecting a Disposition and any person admitted to the
company in connection with the Disposition will pay, or reimburse the company for. all costs
incurred by the company in connection with the Disposition or admission, on or before the tenth
day after the receipt by that person of the company's invoice for the amount due.

        7.4      Withdrawal.   Except as provided in this agreement, the Kraft Empioyment
Agreement or the Transfer    Restriction Agreement, a member does not have the right or power to
withdraw from the company as a member. A member may withdraw from the company by
delivering a letter to the company, signed by the member, notifying the company that the
member is withdrawing from the company and assigning the member's entire Membership
Interest to the company. A member will not receive any consideration for such an assignment,

                                           ARTICLE VIII
                                           WINDING UP


         8.1     Winding Up. The company will be wound up only upon the first to occur of the
 following:


 [C(I70JIS2.DOC:2J                                 5



44
44
                (a)      the written consent of members holding a majority of the Units held by all
       members: or


                (b)      any other event that, under the TBOC. requires that the company be
        wound up.


        8.2     Liuuidation and Termination.If the company is wound up, the managers will
appoint a liquidator. The liquidator will proceed diligently to wind up the affairs of the
company. Until the company's affairs are wound up, the liquidator will manage the company
with all of the power and authority of the managers.          The steps to be accomplished by the
liquidator are as follows:

                (a)  the liquidator will cause any notice required by the TBOC to be mailed to
        each known creditor of and claimant against the company in the manner described in the
        TBOC;


                (b)       the liquidator will cause the company to pay or perform all of its
        obligations (including all expenses incurred in liquidation), or establish reserves for the
        payment and performance of those obligations; and

                (c)       all remaining assets of the company will be distributed to the members as
        follows:

                          (i)  the liquidator may sell company property, including to members,
                and any resulting gain or loss will be allocated to the members' capital accounts;

                          (ii) the liquidator will determine the fair market value of all company
                property that has not been sold, net of any liabilities to which that property is
                subject, and the members' capital accounts will be adjusted as if there were a
                disposition of that property for its fair market value on the date of distribution;
                 and


                        (iii)     all remaining company property will be distributed among the
                   members in     accordance with their positive capital account balances, as
                   determined after taking into account all capital account adjustments for the year in
                   which the liquidation occurs (other than those made by reason of this clause (iii)).

      8.3     Deficit Capital Accounts. Notwithstanding anything to the contrary in this
agreement, and notwithstanding any custom or rule of law to the contrary, no member will ever
be obligated to restore any deficit in the member's capital account.

        8.4    Certificate of Termination. Once the company's assets have been applied and
distributed as required by law and this agreement, the managers will file a Certificate of
Termination with the Texas Secretary of Stale, and lake such other actions as may be necessary
to terminate the company.




 JC0705182.DOC 2 J




45
45
                                                                                                        46
                                                                                                        9P




                                             ARTICLE IX
                                               TAXES


        9.1       Tax Returns. The managers will cause all company lax returns to be prepared and
filed with the proper authorities. Each member will furnish to the company all information it has
that is necessary to enable the company's income tax returns to be prepared and filed.

       9.2    Tax Elections. Neither the company nor any member may make an election for
                                                                                             1
the company to be excluded from the application of the provisions of subchapter K of chapter
of subtitle A of the IRC.

                                             ARTICLE X
                                      GENERAL PROVISIONS

         1 0.1 Other Opportunities. Without the written consent of members holding a majority
                                                                                              or
of the Units held by all members, a member or manager will not engage in any other business
                                                                         of the company, without
investment that is similar to or competitive in nature with the business
                                                                                            other
offering any interest or participation in the business or investment to the company and the
members.


         10.2      Unit Certificates. The Units may be represented by certificates, if the members so
elect. The president will sign any certificates that are issued.

        10.3   Entire Aureement: Amendments.           This agreement, the Kraft Employment
                                                                                         agreement
Agreement and the Transfer Restriction Agreement constitute the members' entire
                                                                                          company,
relating to the company, and supersede all prior agreements with respect to the
whether oral or written. Notwithsta nding   any other provision of this agreement , the affirmative
                                                                                             or this
vote of the holders of all of the Units is required to amend the Certificate of Formation
agreement.


       10.4  Binding Effect.   Subject to the restrictions in this agreement, the Kraft
                                                                                       this
 Employment Agreement and the Transfer Restriction Agreement on Dispositions of Units,
 agreement is binding on and inures to the benefit of the members and their respective heirs, legal
 representatives, successors, and assigns.

         10.5  Governing Law; Severability. THIS AGREEMENT IS GOVERNED BY AND
                                                                                             OF
 WILL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
 TEXAS. EXCLUDING ANY CONFLICT-OF-LAWS RULE OR PRINCIPLE THAT MIGHT
                                                                                            THE
 REFER THE GOVERNANCE OR THE CONSTRUCTION OF THIS AGREEMENT TO
 LAW OF ANOTHER JURISDICTION. In the event of a direct           conflict between the provisions
 of this agreement and (a) any provision of the Certificate of Formation, or (b) any mandatory
 provision of the TBOC. the applicable provision of the Certificate of Formation or the TBOC
                                                                                       to any
 will control. If any provision of this agreement or the application of this agreement
                                                                             remainder of this
 person or circumstance is held invalid or unenforceable to any extent, the
                                                                                        not be
 agreement and the application of that provision to other persons or circumstances will
 affected, and that provision will be enforced to the greatest extent permitted by law.




 ;C07()5IX2.l)O(.'.2|
         10.6   hurther Assurances.   Each member will execute and deliver any additional
                                                                may be necessary or appropriate
documents and instruments and perform any additional acts that
                                                               the transactions contemplated by
to effectuate and perform the provisions of this agreement and
this agreement.

         10.7   Indemnification.       To the fullest extent permitted by law. each member will
                                                                   and hold them harmless from and
indemnify the company, each manager and each other member
                                                                       ng, without limitation, costs of
against all losses, costs, liabilities, damages, and expenses (includi
                                                                    breach by that member of this
suit and attorney's fees) they may incur on account of any
agreement.

                                                                                            parts,
          10.8                   This agreement may be executed in any number of counter
                      Counterparts.
                                                                   document. All counterparts will
with the same effect as if all signing parties had signed the same
be construed together and constitute the same instrument.

                                                  ARTICLE XI
                                                 DEFINITIONS

                                                                                              following
          11.1        Definitions.    As used in this agreement, the following terms have the
meanings:

                                                                       , exchange, mortgage,
         "Dispose" or "Disposition" means a sale, assignment, transfer
                                                              encumbrance (including, without
 pledge, gram of a security interest, or other disposition or
 limitation, by operation of law).

                                                                      or statute, as amended
         "IRC" means the Internal Revenue Code of 1986 and any success
 from lime to time.

                                                                 the company, including all
         "Membership Interest" means the interest of a member in
 rights and obligations pertaining to the Membership Interest.

                                                                   any successor statute, as
           "TBOC" means the Texas Business Organiirations Code and
 amended from time to time.

                                                                               initial members will
          "Units" means units of Membership Interest in the company. The
                                                                          agreement.
 initially have the number of Units set out on the signature page of this

                                                                              the TBOC have the
            Terms not otherwise defined in this agreement that are defined in
  meanings given them in the TBOC.

                                                                                        used in this
           1 1 .2  Construction. Whenever the context requires, the gender of all words
                                                                        es to Articles and Sections
  agreement includes the masculine, feminine, and neuter. All referenc
  refer to articles and sections of this agreement.

             1 1 .3     Branscomb I PC.      F.ach person executing this agreement other than Robert
                                                                   and its lawyers are
  G. Hart, III and Gary Hodge acknowledges that Bran.scomb|PC
                                                          this transaction. Each such
  representing only Robert G. Hart, III and Gary Hodge in
                                                            separate legal counsel to help
  person acknowledges that he has been encouraged to engage


  J (.'0705 1 82.l)OC:2 !                                  8



 47
 47
                                                                and that he has had ample
Eiim review this agreement, and the provisions of this Section,
opportunity to do so.




                          [Signallire Page Immediately Follows]




 {C0705)«2,DOC;21




48
48
        Signed on                            ,2012. to be effective as of the date the Certificate
of Formation of the company is filed by the Secretary of Stale.




                                             Rob^Ci. H
                                             Uniis; 400




                                             GaryTTMge
                                             Units: 400



                                                   m
                                             Cliff Ciraham
                                             Units: 100




                                               mts; 100




 [C0705I82.DOC: 21                                10




49
49
                                       KM i'LOYMENT AGREEMENT



                                                              ") is made effective as of
         THIS EMPLOYMENT AGREEMENT ("Agreement
                                                   Grupo Habancro, LLC. a Texas limited
"Effective Date," as defined below, by and between
                                                    an individual residing in San Antonio.
liability company ("Company") and Stephen Kraft,
Texas ("Employee").

ARTICLE 1
EMPLOYMENT AND DUTIES

           LI  Eniplovinent; Effective Date.     Company agrees to employ Employee and
                                                          ing as of September 19, 2012 (the
Employee agrees to be employed by Company, beginn
                                                        set forth in Article II below, subject to
"Effective Date") and continuing for the period of lime
the terms and conditions of this Agreement.

                                                                                    serve as the
            1.2            From and after the Effective Date. Employee shall
                     Position.
                                                       full time and  best efforts to  the overall
Managing Director. The Managing Director shall devote
                                                     and shall report directly to  the  Managers
supervision of the restaurants owned by the Company
                                                    the "vicinity" of Bexar County. Texas, as
of the Company. The Managing Director shall live in
determined by the Company with reasonable discretion.

                                                                       d to in Section 1.2 above
            1.3Duties. Employee agrees to serve in the position referre
                                                          assigned by the Managers.
and shall perform such duties as may from time to lime be

 ARTICLE 11
 TERM AND TERMINATION OF EMPLOYMENT

                                                                                  of the Effective
         2.1   Term This Agreement shall terminate on the first anniversary
                                                                the terms in this Article 11.
 Date ("the Term"), unless sooner terminated in accordance with
                                                                           ons of Section 2.1
        2.2  ( oilman v's Right to Terminate. Notwithstanding the provisi
                                                                    ment under this Agreement
 above. Company shall have the right to terminate Employee's employ
 at any time for any of the following reasons:

                                                                                    is unable to
                (a)     by virtue of his physical or mental disability. Employee
                                                                 of his duties, with or without
  perform substantially and continuously the essential functions
                                                                   or for a period of 120 non-
  reasonable accommodations, for a period of 90 consecutive days
  conseculive days during any 12 month period; or
                                                                                                   the sole
                         (b)     at any lime for any reason whatsoever or for no reason at all, in
  discretion of Company; or
                                                                                            ee (i)
                 (c)     for cause, which for purposes of this Agreement shall mean Employ
                                                                    a misdemeanor involving moral
  has been indicted for, or convicted of. or pleaded no contest to.
                                                                         legal reason to perform
  turpitude or a felony, (ii) has willfully refused without proper
                                                                        on of this Agreement, (iv)
  Employee's duties, (iii) has materially breached any material provisi
                                                                       , or reasonably could in the
  has engaged in any act of serious dishonesty which adversely affects


                                                                                                       EXHIBIT
                                                                                               1.

 50
 50
      {C0673907 DOC-61

                                                                                                        h
                                                               of Employee in a material manner,
luturc adversely affect, the value, reliability or performance
or (v) breach of fiduciary duly by Employee.

                                                                                      te Employee's
                       Notice of Termination. If Company desires to termina
                     (d)
                                                        at all prior to the expirat ion  of the Term,
employment at any time for any reason or for no reason
                                                           it has elected to terminate Employee's
it shall do so by giving written notice to Employee that
                                                         tion. Further. Company's termination of
employment and stating the effective date of the termina
                                                              ons of Articles IV and V below.
Employee's employment shall not alter or amend the provisi

                                                                      by Company prior to the
            2.3 By Company. If Employee's employment is terminated
                                                         then, upon the effective date of such
expiration of the Term as provided in Section 2.1 above,
                                                       ny's obligations under this Agreement
termination, regardless of the reason therefore. Compa
                                                           nt to Sections 2.2(a) or fb) above.
shall immediately cease. If Employee is terminated pursua
                                                      be entitled to receive severance benefits
Company will offer to Employee and Employee will
                                                      Term payable on the Company's regular
equal to $5,000.00 per month for the remainder of the
                                                         than monthly, less applicable statutory
payment dates for employees but no less frequently
                                                    s").
deductions and withholdings (the "Severance Benefit


ARTICLE III
COMPENSATION AND BENEFITS

                                                                       ee agrees to accept, an
            3.1Base Salary. Company promises to provide, and Employ
                                                          0) ("Base  Salary "), less applicable
 annual Base Salary of Sixty Thousand Dollars ($60,00
                                                           nce with Company's regular payroll
 statutory deductions and withholdings, payable in accorda
                                                           to time. Company, by action of its
 procedures as presently in effect and amended from time
                                                          time to determine if it should be
 Managers, may review Employee's Base Salary from time to
 increased.

                                                                        quarterly bonus equal
       3.2     Bonuses. During the Term. Company will pay Employee a
                                                           as defined hereafter exceeds "Base
 to 15% of the amount by which "Total Controllable Income"
                                                                     the gross revenue from all
 TCI" as defined hereafter. "Total Controllable Income" shall mean
                                                               those  direct operating expenses
 restaurants operated by the Company or its subsidiaries less
                                                                1. the two Habaneros restaurants
 identified in Exhibit A attached hereto. As an example, in 201
                                                                    TCI").
 had a combined Total Controllable Income of $210,869 (the "Base

              3.3          Other Perquisites.   During his employment. Company will provide Employee
                                                                              provided to Employee in
  and his family with; (i) health benefits substantially the same as those
                                                                          allowance; and (iii) a $200
  201 1 by the prior owner of the restaurants; (ii) a $300 monthly car
                                                                            ble. Employee's spouse,
  monthly phone allowance. Employee and, to the extent applica
                                                                 if eligible , in all other benefit plans
  dependents and beneficiaries, shall be allowed to participate,
                                                                                of the same, which are
  and programs of Company, including improvements or modifications
                                                                              ees and their spouses,
  now, or may hereafter be, available to similarly situated employ
  dependents, and beneficiaries.

               3.4         Membership Interest Grants.

                                                                                      of the Company.
               (a)         Upon execution of this Agreement and the Company Agreement
                                                            (the "Membership Interest"), which is
  Employee shall be issued 100 units of membership interest


                                                                                                   I'AtiK 2
      KMHLUYMF.NT AGRKKMKNT
      (C0673907 [XK' ftl
 51
 51
                                                                          hip interest of the
equal to ten percent (10%) of all issued and outstanding units of members
                                                  value of $35,000 (the "Initial Membership
Company on a fully diluted basis with an agreed
Interest Price").

                                        hereby   makes   the   following   representations   and   warranties     to
         (b)          Company
                                                                          this Agreement:
Employee intending Employee to rely upon them in connection with entering

                                 (i)  Organization. Good Standing and Qualification. The Company is
                                                                                                 standing
                      a limited liability company duly organized, validly existing and in good
                                                               The  Compan   y  has all requisite  limited
                      under the laws of the State of Texas.
                                                                                                     s and
                      liability company power and authority to own and operate its propertie
                                                                                                  hip
                      assets, to execute and deliver this Agreement, to issue and sell the Members
                      Interest and to carry out the provisions of this Agreement.

                                 (ii)Capitalization; Voting Rights.      As of the Effective Date and
                                                                                                    nt, the
                      including the Membership Interest issued as set forth in this Agreeme
                                                                            units of members  hip  interest.
                      Company will have 1.000 issued and outstanding
                                                                                                      rights
                      As of the date hereof, there are no outstanding options, warrants, or other
                                                                                                   interest.
                      for the purchase or acquisition from the Company of units of membership
                                                                              the Members hip  Interest  are
                      The rights, preferences, privileges and restrictions of
                                                                                                nt.
                       as set forth in the Company Agreement of the Company and in this Agreeme
                       When       issued  compliance with the provisions of this Agreement, the
                                            in
                                                                                              ssable, and
                       Membership Interest will be validly issued, fully paid and non-asse
                                                                                              y's right to
                       will be free of any liens or encumbrances, other than the Compan
                                                               the general restrictio n on transfer  ail as
                       repurchase the Membership Interest and
                       provided in Section 3.4(d).

                                  (iii)   Limited Liability Company Documents. Complete and accurate
                                                                                                     are
                           copies of the Company's Certificate of Formation and Company Agreement
                                                                                              lating any
                           attached hereto as Exhibit B. The Company is not currently contemp
                           amendment to such documents.

                                   (iv)   Authorization; Binding Obligations, All limited liability company
                           action on the part of the Company, its officers, managers and members necessary
                           for the authorization of this Agreement, the performance of all obligations of the
                           Company hereunder as of the Effective Date and the authorization, sale, issuance
                           and delivery of the Membership Interest pursuant hereto has been taken or will be
                           taken prior to the Effective Date. This Agreement, when executed and delivered,
                           will be valid and binding obligation of the Company enforceable in accordance
                            with its terms, except (a) as limited by applicable bankruptcy, insolvency,
                            reorganization, moratorium or other laws of general application affecting
                            enforcement of creditors' rights, and (b) general principles of equity that restrict
                           the availability of equitable remedies.

                                 (v)   Members. Exhibit C contains a complete list of all of the
                            Company's members, the units of membership interest they own and their
                            addresses.




                                                                                                                PAfiP .1
  I-MPI OYMLN I* AG R P.I; Mi'. NT
  (67.1407 r>(K" 61

 52
 52
                        (vi)Compliance with Laws, To its knowledge, the Company is not in
             violation of any applicable statute, rule, regulation, order or restriction of any
             domestic or foreign government or any instrumentality or agency thereof in
             respect of the conduct of its business or the ownership of its properties, which
             violation would materially and adversely affect the business, assets, liabilities,
             financial condition, operations or prospects of the Company.

      (c)    Riaht of First Offer for Equity Securities.

                        (i)      Notwithstanding subsection (ii) below, until the first anniversary of
             this Agreement, the Company shall not issue any "Equity Securities'" as defined
             below.


                        (ii) Employee shall have a right of first offer to purchase his Pro Rata
             Portion (as defined below) of all Equity Securities that the Company may, from
             lime to time, propose to sell and issue after the date of this Agreement.

                          Employee's "Pro Rata Portion" is equal to the ratio of (x) the
                         (iii)
             number of units of membership interest of the Company which the Employee
             holds immediately prior to the issuance of such Equity Securities to (y) the total
                 number of units of the Company's outstanding membership interests, immediately
                 prior to the issuance of the Equity Securities. The term "Equity Securities" shall
                 mean (1) any membership interest of the Company. (2) any security convertible,
                 with or without consideration, into any membership interest (including any option
                 to purchase such a convertible security). (3) any security carrying any warrant or
                 right to subscribe to or purchase any membership interest or (4) any such warrant
                 or right.

                        (iv)    In the event the Company proposes to undertake an issuance of
                 Equity Securities, the Company shall deliver written notice ("Notice") to the
                 Employee via reputable overnight delivery service of { 1 ) its bona fide intention to
                 undertake an issuance of Equity Securities. (2) a description of the designations,
                 preferences, privileges and rights of the Equity Securities to be offered and of
                 each and every right, agreement and instrument to be attached to, delivered with
                 or made appurtenant to such securities ("Appurtenant Rights"), (3) the aggregate
                 number of Equity Securities to be ottered to the offerees thereunder (the
                 "Offerees"), (4) the identity of the Offerees and (5) the price and terms and
                 conditions upon which the Company proposes to offer the Equity Securities to the
                 Offerees.

                          (v)     Within thirty (30) days of receiving the Notice, Employee shall
                  notify the Company in writing if he desires to exercise, in full or in part, his rights
                  set forth in this Paragraph (c). If Employee exercises his rights. Employee may
                  purchase the offered Equity Securities which such Employee elects to purchase by
                  paying the same consideration, as paid by the Offerees, and under the same terms
                  and conditions applicable to the Offerees.




 EMPLOYMENT AGREEMENT                                                                             PAGE 4
 ICWSWV DOC 6|

53
53
                       (vi)   If Employee purchases Equity Securities under this Paragraph (c)
                hereof, he shall also receive all Appurtenant Rights provided or granted to
                investors as part of the offering of Equity Securities, and shall, as a condition to
                receiving the Equity Securities and the Appurtenant Rights, execute and become
                obligated under any agreements and other instruments required to be executed by
                all investors in connection with such offering.

       (d)       If the Employee's employment is terminated for any reason by either party on or
before the first anniversary of the Effective Date, the Company may. at its option, repurchase the
Membership Interest; the Company must exercise such option in writing and close such
repurchase within thirty (30) days of the termination of employment, if the Company terminates
Employee's employment prior to the first anniversary of the Effective Dale, the Employee has
the option to put the Membership Interest to the Company; the Employee must exercise such put
in writing and close such repurchase within thirty (30) days of the termination of employment.
In cither case the aggregate purchase price for the Membership Interest will be the Initial
Membership Interest Price plus or minus an amount equal to the percentage increase or decrease
over Base TCI multiplied by the Initial Membership Interest Price. For example, if Base TCI is
S227,000 and Total Controllable Income is increased to $327,000 then the percentage increase
would be (327.000 - 227,000)/227,000 or 44.05% multiplied by the Initial Membership Interest
Price of $35,000 for an increase of $15,418.50.     Therefore, the purchase price for the
Membership Interest would be $35,000 plus $15,418,50 equals $40,418.50. Conversely, if Base
TCI is $227,000 and Total Controllable Income is reduced to $127,000 then the percentage
decrease would be (127.000 - 227.000)7227.000 or -44,05% multiplied by the Initial Membership
Interest Price of $35,000 for a decrease of $15,417.50. Therefore, the purchase price for the
Membership Interest would be $35,000 minus $15,418.50 equals $19,581.50. In the event that
the purchase of Membership Interest contemplated by this Section 3.4 occurs before the full year
of Total Controllable Income has elapsed from the Effective Date, then the available data shall
be annualized for purposes of the calculation of the purchase price for the Membership Interest.
The Membership Interest shall not be transferred by Employee except with the express written
consent of the Company. Any transfer of legal or beneficial ownership shall be void ab initio.

         (e)    If the Employee's employment is terminated for any reason by either party after
 the first anniversary of the Effective Date, the Company may. at its option, repurchase the
 Membership Interest; the Company must exercise such option in writing and close such
 repurchase within thirty (30) days of the termination of employment. The aggregate purchase
 price for the Membership Interest upon exercise of the option in this Section 3.4(e) shall be the
 "Fair Market Value" of the Membership Interest. The "Fair Market Value" of the Membership
 Interest shall be the price agreed to by the parties; if the parties cannot within thirty (30) days of
 the exercise of the option agree upon a Fair Market Value, the Fair Market Value shall be
 determined by a single appraiser chosen by the parlies. If the parties cannot agree upon an
 appraiser, the parties shall apply to the American Arbitration Association (the "AAA") to appoint
 a single appraiser, The appraiser shall provide a written appraisal and shall determine the Fair
 Market Value of the Membership Interest without deduction for its minority position and
 restrictions on transfer. The determination of the appraiser shall be final and binding upon the
 parties and the closing of the sale shall be completed within thirty (30) days of receiving the
 appraiser's determination. The parties shall supply the appraiser with any requested information
 about the Company and shall split the cost of the appraiser and any AAA fees.



                                                                                                I'AOI 5
 KMI'I.OYMliNT AGRHKVII N I
 10)673907 OOC.6I

54
54
                                                                                                          55
                                                                                                          ss




       (0       All certificates evidencing units of membership interest now owned or that may
be acquired by the Employee will note conspicuously on the back as follows:

                "REFERENCE IS HEREBY MADE TO AN AGREEMENT
                DATED EFFECTIVE AS OF SEPTEMBER 19, 2012. ON FILE
                AT THE PRINCIPAL PLACE OF BUSINESS OF THE
                COMPANY AND AT ITS REGISTERED OFFICE IF THE TWO
                ARE NOT THE SAME. WHICH AGREEMENT RESTRICTS
                THE TRANSFER OR PLEDGE    OF THE  UNITS   OF
                MEMBERSHIP  INTEREST  REPRESENTED  BY   THIS
                CERTIFICATE        AND        CONTAINS        CERTAIN        OTHER
                AGREEMENTS CONTEMPLATED TO BE BINDING ON THE
                OWNER OF MEMBERSHIP INTERESTS IN THE COMPANY,
                THE    COMPANY         WILL    FURNISH       A   COPY      OF    THE
                AGREEMENT         TO    THE     RECORD       HOLDER       OF    THIS
                CERTIFICATE        WITHOUT        CHARGE,        UPON     WRITTEN
                REQUEST TO THE COMPANY AT ITS PRINCIPAL PLACE
                OF BUSINESS OR REGISTERED OFFICE."


ARTICLE IV
PROTECTION OF INFORMATION

        Confidential Information.      Employee acknowledges that during his employment with
                                                                                                     n
Company. Company will provide him with and/or give him access to Confidential Informatio
                                                                                                   ns
(defined below) of Company. Confidential Information means all information and compilatio
of information of any kind, type or nature (tangible and intangible, written or oral, and   including
                                                                                            relates to
information contained, stored, or transmitted through any electronic medium), which
Company including, without limitation, products: services; plans,    including, without   limitation,
                                                                                                    ial
business and marketing plans; procedures; formulae; processes; pricing; customers. Confident
                                                                                          other than
Information does not, however, include any information that is available to the public
                                                                                                ial
 as a result of any act. directly or indirectly, of Employee. Employee agrees that all Confident
 Information is and shall remain the sole property of Company.

 ARTICLE V
 NON-COMPETITION AND NON-SOLICITATION OBLIGATIONS


        5.1    Non-Coinnctition and Non-Solicitation Obligations. In exchange for the
 consideration delivered in connection with that certain Asset Purchase Agreement between
 Coastal King, Ltd., Texas Burrito Co., LLC and Habaneros Mexican Grill. LP (the "APA") and
 as a material inducement for Coastal King. Ltd. to enter into the A PA. and in order to protect the
 Confidential Information that the Company will provide in accordance with Article IV above.
 Employee expressly covenants and agrees that, for any reason, directly or indirectly, for himself
                                                                                                for
 or on behalf of or in conjunction with any other person, entity or business of whatever nature
 any period during which Employee is an officer, employee, consultant or manager of the
 Company and for an additional 30 months from and after the date of termination of any such
 relationship (the "Prohibited Period") he shall not:



                                                                                                 PAGE 6
  EMPLOYMENT AGREEMENT
  iC0671W7 DOC.ei
        Engage, vvilhin the Bexar County. Texas (the ¦ Prohibited Area") as an officer, director,
manager, owner, investor, lender, partner, member, joint venturer or in a managerial or advisory
capacity (whether as an employee, independent contractor, consultant or advisor, or as a sales
representative, dealer or distributor), or as an employee, agent, service provider or in any other
non-managerial capacity, in any Mexican restaurant business (the "Restricted Business");


        For Employee or on behalf of or in conjunction with any other person, solicit or attempt
                                                                                               of
to solicit, recruit, or attempt to recruit any employee, consultant or agent of Company or any
its affiliates:


       Request or attempt to request any business related to any Restricted Business from any
corporation, association, partnership, organization, business, individual or governmental entity,
who as of the date of the request or attempted request or within 36 months prior to that date, is or
                                                                                                of
was a customer, or an actively sought prospective customer, or a significant vendor or supplier
the Company or any of its affiliates.


          5.2                      The covenants in this Article are severable and separate,
                     Separate Covenant.
and the unenforceability of any specific covenant shall not affect the provisions of any other
covenant.


          5.3            Subsequent   EmnloYment.   The    Employee   further   expressly covenants    and

agrees that during the Prohibited Period, he will advise the Company of the identity of any new
employer of the Employee or business started by Employee within the Prohibited Area within ten
days of accepting such employment or forming such business.

           5.4           Reasonableness of Restrictions.   Employee agrees that (i) the terms of this
Article V are reasonable and constitute an otherwise enforceable agreement to which the terms of
this Agreement are ancillary or a part of; (ii) the consideration provided by the Company under
this Agreement is not illusory", (ui) the restrictions of this Article V are necessary and reasonable
for the protection of the legitimate business interests and goodwill of the Company; and (iv) the
consideration of employment given to Employee by the Company under this Agreement,
 including without limitation, the provision by the Company or its affiliates of Confidential
 Information and specialized training to Employee, gives rise to the Company's interests in the
 covenants set forth in this Article V.

          5.5     Severability. Employee and the Company agree that it was both parties"
 intention to enter into a valid and enforceable Agreement. Employee agrees that if any covenant
 contained in this Article V is found by a court of competent jurisdiction to contain limitations as
 to time, geographic area, or scope of activity that are not reasonable and impose a greater
 restraint than is necessary to protect the goodwill or other business interests of the Company or
 its affiliates, then the court shall reform the covenant to the extent necessary to cause the
 limitations contained in the covenant as to lime, geographic area, and scope of activity to be
 restrained to be reasonable and to impose a restraint that is not greater than necessary to protect
 the goodwill and other business interests of the Company and its affiliates.

       5.6    Rights and Remedies Upon Breach. Employee acknowledges that money
 damages would not be sufficient remedy for any breach of this Article V by the Employee. In



                                                                                                      PAGE 7
  EMPLOYMENT AGREEMENT
  { C06739O7. DOC :6 )

56
56
                                                                                     threatened to
the event that the Company determines that Employee has breached or attempted or
                                                                                     in equity the
breach any provision of this Article V, in addition to any other remedies at law or
                                                                         be entitled  to terminate
Company may have available to it. it is agreed that the Company shall
                                                                                   entitled, upon
any payments then owing to Employee under this Agreement, and. shall be
                                                                                                y
application to any court of proper jurisdiction, to a temporary restraining order or preliminar
                                                                                      breach  by
injunction against Employee prohibiting such breach or attempted or threatened
                                                                                         agrees
proving only the existence of such breach or attempted or threatened breach. Employee
                                                            this Article are in eftect shall be
that the period during which the covenants contained in
                                                                           is in violation
computed by excluding from such computation any time during which Employee
                                                                              any bonding
of any provision of this Article. Furthermore, Employee agrees to waive
                                                                       order sought by the
requirement in connection with any injunction or temporary restraining
Company under this section.

ARTICLE VI
MISCELLANEOUS

          6.1            For purposes of this Agreement, notices and all other communications
                       Notices.
                                                                                    (a) when
provided for herein shall be in writing and shall be deemed to have been duly given
                                                                                              ged if
received if delivered personally or by courier, (b) on the date receipt is acknowled
                                                                                            day after
delivered by certified mail, postage prepaid, return receipt requested, or (c) one
                                               with confirmat ion of transmiss ion, as follows;
transmission if sent by facsimile transmission

           If to Employee, addressed to:

                                               1114 Birch Hill
                                               San Antonio. TX 78232


            If to Company, addressed to;

                                               108 N. Mesquite Street
                                               Corpus Chrisli. TX 78401

                                                                                           e
 or to such other address as either party may furnish to the other in writing in accordanc
 herewith, except that notices or changes of address shall be effective only upon receipt.

            6.2            Annlicablc Law. This Agreement is entered into under, and shall be construed
 and interpreted, and the rights of the parties shall be governed by, the laws of the Stale of Texas
 with respect to any claim or dispute related to or arising under this Agreement.

        6.3    No Waiver. No failure by either party hereto at any lime to give notice of any
 breach by the other party of. or to require compliance with, any condition or provision of this
                                                                                             same
 Agreement shall be deemed a waiver of similar or dissimilar provisions or conditions at the
 or at any prior or subsequent time.

        6.4     Severability and Reformation. If a court of competent jurisdiction determines
 that any provision of this Agreement is invalid or unenforceable, then the invalidity or
 unenforceability of that provision shall not affect the validity or enforceability of any other



                                                                                                  I'AGIi 8
  HMPLOYMRNT AGRBEMRNT
  | C0fi73907 . DOC '6 1
57
57
provision of this Agreement and ail other provisions shall remain in Cull force and effect.
Furthermore, the parties explicitly agree that such court is authorized to reform any such invalid
or unenforceable provision to be valid and fully enforceable under the law and that the parties
agree that in such case, they will treat the provision as having automatically been so reformed.


        6.5       Counterparts.    This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will constitute one and
the same Agreement.

        6.6       Headings.    The section headings have been inserted for purposes of convenience
and shall not be used for interpretive purposes.

        6.7       Assignment.      This   Agreement   is   personal   to   Employee   and   shall   not   be

assignable by Employee.    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns; the Company may assign and transfer its rights and
obligations under this Agreement, by operation of law or otherwise, to any successor to all or
substantially all of its equity ownership interests, assets or business by dissolution, merger,
consolidation, transfer or assets, or otherwise as permitted under the Company's organizational
documents.


         6.8      Survival.    The termination of this Agreement and Employee's employment shall
not affect any right or obligation of any party which has accrued and vested prior to such
termination or which by its terms survives the termination of this Agreement and Employee's
employment. The provisions of Section 3.4, except Section 3.4(c). Articles IV and V shall
survive termination of this Agreement.

         6.9          Entire Agreement.    This Agreement constitutes the entire agreement of the
parties with regard to the subject matter hereof, and contains all the covenants, promises,
representations, warranties and agreements between the parties with respect to employment of
 Employee by Company. Without limiting the scope of the preceding sentence, all understandings
 and agreements preceding the date of execution of this Agreement and relating to the subject
 matter hereof are hereby null and void and of no further force and effect.

         6.10   Modification; Waiver. Any modification to or waiver of this Agreement will be
 effective only with the prior written consent of Company and Employee.

                                          [Signature page follows.]




 EMPLOYMEN I AGREEMENT                                                                                PAHE V
  jC0fi73907.DOC 61

58
58
           IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Dale.

                                                            COMPANY:


                                                            GRUPO HABANHRO, LLC




                                                            By:                   A_
                                                            Name:       mmmf
                                                            Title:




                                                            EMPLOYEE:




                                                 Signature Page to
                           Employment Agreement - Stephen Kraft and Grttpo Habanera, LLC
 ,'('06 73 907. DOC':fit

59
59
                                       EXHIBIT A


                           Examples of Operating Expenses


                    (Spreadsheet for calculation of TCI to be attached)




 1C0673907,DOC;6}

60
60
                      EXHIBIT B


                   Company Documents




(CO673907.DOC:6)

61
61
                                           EXHIBIT C


               List of Members and Units of Membership Interest with Addresses



Robert G. Hart, ill           400 Units


Gary Hodge                    400 Units


Cliff Graham                  1 00 Units


Stephen Kraft                 1 00 Units




 100573007 DGC:6)


62
62
                                        GRUPO HABANERO, LLC
                                        108 N. MESQVITE STREET
                                      CORPUS CHRJSTI, TEXAS 78401



                                                 July 3, 2014



     Mr. Stephen Kraft                                                 (Via Hand Delivery and U.S. Maii)
     11 14 Btrch Hill
     San Antonio, TX 78232

              RE:    Employmenl Agreement between Orupo Habanero, LLC and Stephen Kraft efTective
              as of September 19, 2012 (the "Employment Agreement").

     Dear Mr. Kraft;

              As you know, you resigned from your position with Grupo Habanero, LLC (the "Company")
     as of June 6, 2014. Pursuant to the provisions of Section 3.4(e) of the Employment Agreement, the
     Company hereby exercises its option to repurchase your 100 units of membership interest in the
     Company (the "Units"). As you know, the Company loses money and without the advances made
     by the other principals of the Company the Company would be insolvent.          Jn exchange for S10,
     which the parties agree is the fair market value of the Units, Stephen Kraft hereby sells, transfers
     and delivers the Units to the Company free and clear of any lien, pledge, charge, security interest,
     encumbrance or adverse claim, and the Company hereby accepts the Units.

              If you agree to the terms of this letter agreement, please execute this Employment
     Agreement where indicated in the space below and return a copy to me. Upon receipt of the copy
     of the duly executed letter agreement, I will deliver the consideration contemplated in this letter
     agreement to you.


              Unless we have received the signed letter agreement from you within 30 days of the exercise
     of the option set forth in this letter agreement, we will assume that you disagree with the fair market
     value of the Units set forth herein and that you will invoke the mechanisms for determining the fair
     market value as set forth in Section 3.4(e) of the Employment Agreement.       If a), we will have to
     split the cost of the appraiser and any AAA fees that may be incurred as a result of such procedure.

     Sincerely,

     GRUPO H^fiANHRO, LLC                                 AGREED AND ACCEPTED:

     By:
     Name:                                                Stephen Kraft
     Title:                       .
                                                          Date

                                                                                                 EXHIBIT
     {C0948458.DOCX:1}


                                                                                                    Ll
                                 DOCUMENT SCANNED AS FILED"
63
63
FILED
1/14/2015
1/14/2015 9:31:38  AM
          9:31:38 AM
Donna
Donna Kay
       Kay McKinney
           McKinney
Bexar
Bexar County
      County District
              District Clerk
                       Clerk
Accepted By:
Accepted  By: Brenda
              Brenda Carrillo
                       Carrillo


                R:\l3598.0001\pleadi tigsVntns &ords\plts resp to (icfs mtn to comp app and mtn for protect, docx



                                                                    CAUSE NO. 2014-CI-18038


                STEVE KRAFT INDIVIDUALLY AND                                              §                 IN THE DISTRICT COURT OF
                AS A MEMBER ON BEHALF OF                                                  §
                GRUPO HABANERO, LLC                                                       §
                       Plaintiff                                                          §
                                                                                          §
                VS.                                                                       §                 225th JUDICIAL DISTRICT
                                                                                          §
                GARY HODGE AND ROBERT HART III                                            §
                Defendant                                                                 §                 BEXAR COUNTY, TEXAS



                              PLAINTIFFS' RESPONSE TO DEFENDANTS' MOTION TO COMPEL
                                                APPRAISAL AND MOTION FOR PROTECTION


                           COMES NOW Plaintiffs STEVE KRAFT, Individually and as a member on behalf of


                GRUPO HABANERO, LLC, ("Plaintiff) files this their response to Defendants' Motion to


                Compel Appraisal and Motion for Protection and would show unto the court as follows:


                                                                         1. Factual Backaround


                           In September, 2012 Plaintiff agreed to sell his restaurants to the Defendants. A new entity


                was created, Grupo Habanero, LLC ("Grupo") to effectuate the sale. Plaintiff retained a 10%


                interest in the new entity and entered into an employment contract with the new entity. See


                Company Agreement attached hereto as Exhibit A and Employment Agreement attached hereto as


                Exhibit B. At the time of the sale. Plaintiffs interest in the new entity had an agreed value of


                $35,000.00.


                           On June 6, 2012, Grupo terminated the Plaintiffs employment. Under the terms of their


                contract Grupo had an option to purchase the membership interest of the Plaintiff. In order to be


                effective, the "Company must exercise such option in writing and close such repurchase within


                thirty (30) days of the termination of employment." See Exhibit B. Notice of the option to


                repurchase were governed by Article 6. 1 of the Employment Agreement which states:


                                                                                          1

                140
                140
        "For purposes of this Agreement, notices and all other communications provided
        for herein shall be in writing and shall he deemed to have been duly given (a) when
        received   if delivered personally or by courier, (b) on the date receipt is
        acknowledged if delivered by certified mail, postage prepaid, return receipt
        requested, or (c) one day after transmission if sent by facsimile transmission with
        confirmation of transmission, as follows:


        If to Employee, addressed to:


                       11 14 Birch Hill
                       San Antonio, TX
                       78232




        or to such other address     as either party may furnish to the other in accordance
        herewith, except that notices or changes of address shall be effective only upon
        receipt" (emphasis added).


       This notice provision contained a scrivener's error as the Plaintiffs address is 1115 Birch


Hill, San Antonio, TX 78232, Defendants were well aware of the Plaintiffs actual address.


       Defendants attempted, and failed, to timely exercise the purchase option. The Defendants


drafted a letter dated July 3, 2012 which states that it was sent via hand delivery and U.S. Mail.


See letter attached hereto as Exhibit C. They did not hand deliver the letter to the Plaintiff and


Defendants have provided no evidence, despite numerous requests, that the letter was ever sent to


the Defendant by certified mail, return receipt requested. As such Defendants never timely


exercised the repurchase option.


       Upon realizing that that they had not exercised the purchase option, the Defendants began


to make threats against the Plaintiffs interest. The Defendants engaged in oppressive conduct to


freeze out the Plaintiff, including denying him access to the financial records of the company to


which he is entitled by law, records they are still refusing to produce as requested by Plaintiffs in


their requests for production from which Defendants are seeking protection.




141
141
                                         il. Argument and Authorities


         In order to enforce an arbitration or appraisal clause, the party seeking to compel arbitration


must present evidence of an arbitration agreement that governs the dispute at issue in the case.


Weekley Homes v. Jennings, 936 S.W.2d 16, (Tex, App. - San Antonio, 1996, writ denied). It is

the movant's burden to establish their contractual right to arbitration'. Id. at 19, This burden

includes proof of compliance with a condition precedent. Id, at 19, Establishing the existence of


an arbitration agreement is generally evidentiary. Murdoch v. Trisun Healthcare, LLC, 2013 Tex.


App, LEXIS 5638 (Tex. App, - Austin, 2013, pet, denied). If the material facts necessary to


determine the issue are controverted, the trial court must conduct an evidentiary hearing to


determine the disputed material facts. Jack B. Anglin Co. v. Tipps, 842 S.W, 2d 266 (Tex. 1992),


         In Weekley, the agreement containing the arbitration clause also contained a condition


precedent: the parties had to first mediate the case before they could invoke binding arbitration,


Weekley, 936 S.W, 2d at 17. The Movant's only evidence to support its motion to compel


arbitration was the contract itself. Id. at 18, The Court upheld the denial of the motion to compel


because the movant "did not produce any evidence that it complied with its contractual


requirements which would entitle it to arbitration." Id dA. 19,


         Here, the Employment Contract also contains a condition precedent: in order to invoke the


appraisal process, the Defendants must first show that the Company timely exercised its repurchase


option. Defendants have made no effort to show that they properly and timely exercised the option.


In fact, they filed their motion for protection to prevent Plaintiffs from discovering the very facts


necessary to establish their right to compel an appraisal. As in Weekley, the only evidence they


have offered in the contract itself.



1 The Employment Agreement does not contain an arbitration clause, but many of the same principles apply in the
context of when an appraisal clause is cnforccabic.




142
142
        It is we!! settled law that strict compliance with the provisions of an option contract is


mandatory. Crown Constr. Co. v Huddleston, 961 S,W, 2d 552 (Tex, App. -San Antonio 1997, no


pet.). Failure to exercise an option according to its terms, including untimely or defective


acceptance is simply ineffectual, and legally amounts to nothing more than a rejection. Id. at 558,


Here the contract required that the Company exercise the option in writing and dose the repurchase


within thirty (30) days of the termination of employment. The contract also stipulated that proper


notice of the exercise could only be made through personal delivery, certified mail return receipt


requested, or facsimile transmission with confirmation,


        It is an undisputed fact the Plaintiff was never hand delivered the purported notice. What


actually happened is that the Defendants posted the notice, after the expiration of thirty days, on


the door of the Plaintiffs neighbor, as they purposefully used an address they knew to be incorrect,


See Affidavit of Stephen Kraft, attached hereto as Exhibit D and incorporated in to this response.


Such delivery does not constitute personal delivery and does not strictly comply with the contract.


See Crown Constr. Co. 961 S.W, 2d at 557 (holding that personal delivery means actual hand to


hand delivery, taping notice to a door fails to properly deliver notice.)


       It is also undisputed that the Company did not timely send the notice to the Plaintiff via


U.S. certified mail return receipt requested. As noted above, Defendants filed a motion for


protection to prevent Plaintiffs from this exact discovery (presumably because Defendants are well


aware they did not timely send the notice). It is similarly undisputed that the Company did not


send the required notice by facsimile transmission. As Defendants have not met their burden to


establish that they met the required conditions precedents to establish their right to an appraisal,


their motion to compel an appraisal should be denied.




143
143
        Furthermore, the claims of the Plaintiffs are not within the scope of the appraisal clause,

The Defendants bear the initial burden to establish the to-be-arbitrated claims fa!! within the


agreement's scope. Grand Homes 97, LP. v. Loudermilk, 208 S.W.3d 696 (Tex. App. - Fort


Worth, 2006, pet, denied). In the present case, the appraisal clause is very narrow. First, as


previously discussed, it only applies if the repurchase option has been properly exercised. It should,


of course, be noted that the Employment Agreement docs not contain an arbitration agreement,


only an appraisal process. That process can only determine the fair market value of the membership


interest of the Plaintiff. It cannot determine whether defendants have breached their fiduciary duty,


or whether they have engaged in oppressive conduct toward a minority member, or even whether


the repurchase option was exercised. This case is not about the fair market value of Plaintiffs


membership interest in Grupo, it is about whether the Defendants can force him to sell his interest,


and whether the Defendants have breached their duties to the Company in attempting to freeze out


a member,    In short, compelling an appraisal would be putting the cart before the horse.


        WHEREFORE PREMISES CONSIDERED Plaintiffs Stephen Kraft and Grupo Habanero,


LLC pray that this Court deny Defendants Motion to Compel an Appraisal, as Defendants have


offered no proof they fulfilled all conditions precedent to invoke the appraisal process, in the


alternative, Plaintiffs pray that the Court deny Defendants' Motion for Protection, grant Plaintiffs'


motion for expedited discovery, and continue Defendants' Motion to Compel an Appraisal until


discovery has been completed on the issue of notice, at which time the Court will conduct an


evidentiary hearing and for such further relief as the Plaintiffs may show themselves justly entitled.




144
144
                                           Respectfully submitted,


                                           Espey & Associates, PC
                                           13750 San Pedro Avenue, Suite 730
                                           San Antonio, Texas 78232-4375
                                           Telephone:    (210)404-0333
                                           Telecopier:   (210) 404-033$



                                           By:_
                                                  RICHARD W, ESPEY
                                                  State Bar No. 06667580
                                                  respev@lawesriev.com
                                                  MATTHEW SOLID AY
                                                  State Bar No. 24079367
                                                  msolidav@lawespey,com


                                           Attorneys for Plaintiffs, Stephen Kraft,
                                           Individually and as a member on behalf of Grupo
                                           Habanero, LLC




                                 CERTIFICATE OF SERVICE


       I hereby certify that a true and correct copy of the foregoing document wavs^ryed in
compliance with Rules 21 and 21a of the Texas Rules of Civil Procedure on January /4-f , 2015,
on the following counsel of record:


 Roderick J. 'Rod' Regan
 Branscomb | PC
 71 1 Navarro, Suite 500
 San Antonio TX 78401-0036
 210.598,5405 Facsimile
 Attorneys for Defendants



                                                  RICHARD W. ESPEY
                                                  MATTHEW B. SOL1DAY




145
145
                   GRUPO HABANERO, LLC


                   COMPANY AGREEMENT




                           EXHIBIT
{C0705182.DOC;2}


146
146
                       I    A
                                    TABLE OF CONTENTS



ARTICLE I MEMBERS; PURPOSE AND AUTHORITY ,
  1.1     Members
  1 .2    Purpose and Authority


ARTICLE II CAPITAL CONTRIBUTIONS.
  2.1     Contributions
  2.2     Return of Contributions


ARTICLE III ALLOCATIONS AND DISTRIBUTIONS.
  3.1     Allocations,
  3.2     Distributions


ARTICLE IV MANAGEMENT
  4. 1    Number of Managers; Management by Managers
  4.2     Election; Resignation                                 ;   2
  4.3     Vacancy                                                   2
  4.4     Change of Number                                          2
  4.5     Removal                                                   2
  4.6     Meetings                                                  3
  4.7     Quorum                                                    3
  4.8     Majority Vote                                             3
  4.9     Committees                                                3
  4.10    Written Consent                                           3


ARTICLE V MEETINGS OF MEMBERS                                       3
  5.1     Meetings                                                  3
  5.2     Location of Meetings                                      3
  5.3     Action by Telephone Conference                            3
  5.4     Notice                                                    4
  5.5     Waiver of Notice                                          4
  5.6     Quorum                                                    4
  5.7     Majority Vote                                             4
  5.8     Voting Rights                                             4
  5.9     Written Consent                                           4

ARTICLE VI OFFICERS                                                 4
  6.1     Officers                                                  4
  6.2     Terms                                                     5


ARTICLE VII RESTRICTIONS ON DISPOSITIONS OF UNITS; WITHDRAWAL       5
  7. 1    Restrictions on the Disposition of Units                  5
  7.2     Admission as a Member                                     5
  7.3     Expenses                                                  5
  7.4     Withdrawal                                                5



{C0705182.DOC:2)

147
147
ARTICLE VIII WINDING UP                   5
  8.1      Winding Up                     5
  8.2      Liquidation and Termination    6
  8.3      Deficit Capital Accounts       6
  8.4      Certificate of Termination     6

ARTICLE IX TAXES                          7
  9.1      Tax Returns                    7
  9.2      Tax Elections                  7

ARTICLE X GENERAL PROVISIONS              7
  10.1     Other Opportunities            7
  10.2     Unit Certificates              7
  10.3     Entire Agreement; Amendments   7
  10.4     Binding Effect                 7
  10.5     Governing Law; Severability    7
  10.6     Further Assurances             8
  10.7     Indemnification                8
  10.8     Counterparts                   8


ARTICLE XI DEFINITIONS                    8
  11.1     Definitions.                   8
  1 1 .2   Construction                   8
  1 1.3    Branscomb I PC.                8




EC0705 i82.DOC;2)


148
148
                                    GRUPO HABANERO, LLC


                                    COMPANY AGREEMENT


         The members of Grupo Habanero, LLC (the "company") have adopted this agreement as
the company agreement of the company.


                                              ARTICLE I
                            MEMBERS; PURPOSE AND AUTHORITY


         1¦!     Members. The members of the company are Robert G. Hart, III, Gary Hodge,
Cliff Graham and Stephen Kraft.


         1 ,2    Purpose and Authority.     The purpose of the company is to own and operate two
Habaneras restaurants in San Antonio, Texas.         However, in furtherance of that purpose, the
company is authorized to engage in any business or investment in which a limited liability
company may legally engage.

                                             ARTICLE II
                                   CAPITAL CONTRIBUTIONS

         2.1     Contributions.   Each member will be required to contribute to the company only
such money or property as such member agrees to contribute.


         2.2     Return of Contributions.    The company will not be required to return a capital
contribution to a member, except to the extent the law or this agreement requires the company to
do so.


                                             ARTICLE III
                             ALLOCATIONS AND DISTRIBUTIONS


         3¦!     Allocations. The company will maintain capital accounts for the members.

                 (a)    All items of income, gain, loss, deduction, and credit of the company will
         be allocated among the members in accordance with their relative holdings of Units,

                 (b)    If Units are transferred during a calendar year, the managers will have the
         discretion to determine how profits or losses will be allocated between the transferor and
         transferee.

         3.2     Distributions.   From time to time, the managers may cause the company to
distribute cash or other property to the members.          Distributions will be made pro rata, in
accordance with the members' relative holdings of Units.

                                             ARTICLE IV
                                          MANAGEMENT


         4.1     Number of Managers; Management by Managers.



{C0705 182.DOC:2}


149
149
               (a)    The company will have two (2) managers. Except as provided in Sections
       4.1(b) and (c), the managers will have the power and authority to cause the company to
       take any action the managers deem necessary or appropriate, without the consent of any
       member.       The officers of the company will be responsible for the day-to-day operations
       of the company.

               (b)    The company will have a managing owner who will be appointed by the
       holders of two-thirds of the Units held by all members. Notwithstanding anything else in
       this agreement, the managing owner will have the right to veto any action taken at any
       meeting of the members and/or managers, or of any committee designated by the
       managers, or action taken by written consent by the members and/or managers of the
       company. Robert G. Hart, III is hereby appointed as the managing owner.

               (c)       Subject to Section 4.1(b), but notwithstanding any other provision of this
       agreement, the affirmative vote of the holders of a majority of the Units is required to
       take the following actions:

                         (i)       issue   any   additional   Membership   Interests   after   Membership
               Interests are issued to the initial members of the company;

                      (ii)     approve any merger, interest exchange, conversion, or sale of all or
               substantially all of the company's assets;

                         (iii)      voluntarily cause the winding up of the company;

                         (iv)      take or authorize any act that would make it impossible to carry on
               the ordinary business of the company; or

                         (v)        cause the company to incur any indebtedness for borrowed money.




       4.2      Election; Resignation.       The managers will be elected by a majority of the votes
cast by the members in a position-by-position vote. Each manager elected will serve until his
successor is elected. A manager may resign at any time.

       4.3      Vacancy.         Any vacancy in a manager's position will be filled by a vote of a
majority of the votes cast by the members. A manager elected to fill a vacancy will serve until
his successor is elected.

      4.4    Change of Number. The number of managers may be changed at any time by the
members, but a decrease in number will not have the effect of shortening the term of any
incumbent manager. The members will be responsible for electing a manager to fill any manager
position created by an increase in the number of managers.

        4.5     Removal.         The members may remove a manager with or without cause at any
time. A manager may only be removed by vote of a majority of the votes cast by the members.



{C0705182.DOC:2}

150
150
          4.6      Meetings.   The managers will not be required to hold annual meetings.        The
president or any manager may call special meetings of the managers.          The person calling the
meeting may fix any place for holding the meeting.        The person calling the meeting will give
notice of the meeting to each manager at least three days before the date of the meeting, in
writing. The purpose of the meeting is not required to be specified in the notice of the meeting
except as may be otherwise required by law, the Certificate of Formation or this agreement. The
managers may vote on any matter on which a manager requests that a vote be taken.

        4.7    Quorum. A majority of the managers must be present to constitute a quorum for
action, except as otherwise required by law, the Certificate of Formation, or this agreement. If a
quorum is not present at a meeting, the managers who are present may adjourn the meeting, The
president will give all managers notice of the reconvening of any adjourned meeting in the
manner provided herein for the calling of a meeting of the managers.


          4.8      Majority Vote,   If a quorum is present at any meeting, the vote of a majority of
the managers present will decide any matter brought before such meeting, unless the question is
one upon which a different vote is required by law, by the Certificate of Formation, or by this
agreement,


          4.9 Committees.      The managers may designate committees to act on the managers'
behalf.    Each committee will have such powers as the managers may specify, subject to any
restrictions imposed by the TBOC. The managers will have the power at any time to change the
number and members of any committee, and to fill vacancies and discharge any committee or
any particular member. The requirements of this Article which govern the managers will also
apply to committees and their members.

          4. 1 0   Written Consent. Any action required or permitted to be taken at a meeting of the
managers or any committee may be taken without a meeting if a consent in writing, setting forth
the action so taken, is signed by at least the minimum number of managers or committee
members necessary to take action at a meeting at which all managers or committee members
were present and voted,

                                              ARTICLE V
                                      MEETINGS OF MEMBERS

        5.1    Meetings. The members will not be required to hold annua! meetings. The
president of the company may call special meetings of the members. The president will call a
special meeting if members owning one-fourth of all the Units or a majority of the managers
request a special meeting in writing, stating the purposes of the proposed meeting,        Business
transacted at a special meeting will be limited to the purposes stated in the notice of the meeting.

          5.2      Location of Meetings.   Unless a particular notice states otherwise, the members
will hold their meetings at the company's principal office.

        5.3     Action by Telephone Conference. Members may participate in and hold a
meeting by means of a conference telephone or similar communications equipment or other
suitable electronic communications equipment, including video conferencing technology, or the
internet, or a combination thereof, by means of which all Members participating in the meeting

{C07051 82.DOC:2}                                   3

151
151
can hear each other and participate in the meeting. Participation in such meeting will constitute
attendance and presence in person at such meeting, except where a Member participates in the
meeting for the express purpose of objecting to the transaction of any business on the ground that
the meeting is not lawfully called or convened.

         5.4       Notice, The president will give each member written notice of each meeting. The
notice will state the place, day and hour of each meeting and will state the purposes for which the
meeting is called.     The president will cause the notice to be delivered to the members not less
than 10 nor more than 60 days before the date of the meeting, either personally or by mail, at
their addresses on the company's books. Notice by mail will be deemed to be given three days
after it is deposited in the United States mail, postage paid.


         5.5       Waiver of Notice.   If a member signs a written waiver of notice (regardless of
when the waiver is signed), the member will be deemed to have received proper notice.             If a
member attends or participates at a meeting, the member will be deemed to have waived notice
of the meeting, unless the member attends or participates for the express purpose of objecting to
the transaction of a business on the grounds that the meeting is not lawfully called or convened.

       5.6    Quorum. The holders of a majority of the Units must be present in person or
represented by proxy to constitute a quorum for action, except as otherwise required by law, by
the Certificate of Formation, or by this agreement. Once a Unit is represented for any purpose at
a meeting, it is deemed present for quorum purposes for the remainder of the meeting until the
meeting is adjourned. If, however, a quorum does not exist, the members who are present in
person or represented by proxy will have the power to adjourn the meeting. The president will
give all members notice of the reconvening of any adjourned meeting, in the manner required for
the calling of a special meeting.


         5.7       Majority Vote. If a quorum is present at a meeting, the vote of the holders of a
majority of the Units present in person or represented by proxy will decide any matter brought
before the meeting, unless the question is one upon which a different vote is required by law, by
the Certificate of Formation, or by this agreement.       .

         5.8       Voting Rights. Each Unit will be entitled to one vote on each matter submitted to
a vote. A member may vote either in person or by written proxy executed by the member or the
member's duly authorized attorney,

        5.9        Written Consent. Any action required or permitted to be taken at a meeting of the
members may         be taken without a meeting, without prior notice, and without a vote, if one or
more consents      in writing, setting forth the action so taken, will be signed by members having not
fewer than the     minimum number of votes that would be necessary to take the action at a meeting
at which all members were present and voted.

                                             ARTICLE VI
                                               OFFICERS


       6. 1    Officers. The managers will appoint a president and a secretary of the company,
and may also appoint other officers. The officers will be responsible for the day-to-day
operation of the company. Each officer will have the powers and responsibilities normally

{ C0705 1 82.DOC:2 }                                 4
152
152
associated with the office, and such other powers and responsibilities as the managers may
designate. An officer is not required to be a member or a manager. A person may hold more
than one office.      Cliff Graham is hereby appointed to serve as the initial President.   Robert G.
Hart, III is hereby appointed to serve as the initial Secretary.

        6.2       Terms.Each officer will hold office until the managers appoint a successor for
that officer. The managers will fill any vacancy in any office. The managers may remove any
officer at any time, with or without cause. If the managers remove an officer, the removal will
not affect any contract rights the officer has. The appointment of a person as an officer will not
of itself create contract rights.

                                             ARTICLE VII
                RESTRICTIONS ON DISPOSITIONS OF UNITS; WITHDRAWAL

         7.1      Restrictions on the Disposition of Units.   Except as provided in (i) that certain
Employment Agreement between the company and Stephen Kraft (the "Kraft Employment
Agreement") and (ii) the Agreement Restricting Transfer of Membership Interests dated the
same date as this agreement among Robert G. Hart, III, Gary Hodge and Cliff Graham (the
"Transfer Restriction Agreement"), no member will make any Disposition of any Units without
the written consent of members holding a majority of the Units. Any attempted Disposition of
Units that is not in accordance with this agreement, the Kraft Employment Agreement or the
Transfer Restriction Agreement will be null and void.

         7.2   Admission as a Member. A person to whom Units are transferred in accordance
with this agreement, the Kraft Employment Agreement or the Transfer Restriction Agreement
will be admitted to the company as a member, effective as of the date the company receives the
transferee's written agreement to be bound by this agreement as a member. Until a transferee of
Units becomes a member, the transferee will not have the right to vote as a member, nor will the
transferee have any of the other rights of a member, except as required by the TBOC.

         7.3      Expenses.    The member effecting a Disposition and any person admitted to the
company in connection with the Disposition will pay, or reimburse the company for, all costs
incurred by the company in connection with the Disposition or admission, on or before the tenth
day after the receipt by that person of the company's invoice for the amount due,

         7.4      Withdrawal.     Except as provided in this agreement, the Kraft Employment
Agreement or the Transfer Restriction Agreement, a member does not have the right or power to
withdraw from the company as a member. A member may withdraw from the company by
delivering a letter to the company, signed by the member, notifying the company that the
member is withdrawing from the company and assigning the member's entire Membership
Interest to the company. A member will not receive any consideration for such an assignment.

                                             ARTICLE VIII
                                             WINDING UP


         8.1      Winding Up. The company will be wound up only upon the first to occur of the
following:



{C0705 1 82.DOC:2 }

153
153
                 (a)    the written consent of members holding a majority of the Units held by all
        members; or


                 (b)    any other event that, under the TBOC, requires that the company be
        wound up,

        8.2      Liquidation and Termination.         If the company is wound up, the managers will
appoint a liquidator.      The liquidator will proceed diligently to wind up the affairs of the
company.      Until the company's affairs are wound up, the liquidator will manage the company
with all of the power and authority of the managers.               The steps to be accomplished by the
liquidator are as follows:


                 (a)    the liquidator will cause any notice required by the TBOC to be mailed to
        each known creditor of and claimant against the company in the manner described in the
        TBOC;


                 (b)    the liquidator will cause the company to pay or perform all of its
        obligations (including all expenses incurred in liquidation), or establish reserves for the
        payment and performance of those obligations; and

                 (c)    all remaining assets of the company will be distributed to the members as
        follows:

                        (i)          the liquidator may sell company property, including to members,
                 and any resulting gain or loss will be allocated to the members' capital accounts;

                        (ii)         the liquidator will determine the fair market value of all company
                 property that has not been sold, net of any liabilities to which that property is
                 subject, and the members' capita! accounts will be adjusted as if there were a
                 disposition of that property for its fair market value on the date of distribution;
                 and


                        (iii)        all remaining company property will be distributed among the
                 members        in   accordance   with   their   positive   capital   account   balances,   as
                 determined after taking into account all capital account adjustments for the year in
                 which the liquidation occurs (other than those made by reason of this clause (iii)).

        8.3      Deficit Capital Accounts,         Notwithstanding anything to the contrary in this
agreement, and notwithstanding any custom or rule of law to the contrary, no member will ever
be obligated to restore any deficit in the member's capital account.

        8.4      Certificate of Termination.       Once the company's assets have been applied and
distributed as required by law and this agreement, the managers will file a Certificate of
Termination with the Texas Secretary of State, and take such other actions as may be necessary
to terminate the company.




{C0705 182,D0C:2}


154
154
                                            ARTICLE IX
                                               TAXES


         9. 1   Tax Returns. The managers will cause all company tax returns to be prepared and
filed with the proper authorities. Each member will furnish to the company all information it has
that is necessary to enable the company's income tax returns to be prepared and filed.

        9.2      Tax Elections. Neither the company nor any member may make an election for
the company to be excluded from the application of the provisions of subchapter K of chapter I
of subtitle A of the IRC.


                                            ARTICLE X
                                       GENERAL PROVISIONS

         10.1    Other Opportunities.   Without the written consent of members holding a majority
of the Units held by all members, a member or manager will not engage in any other business or
investment that is similar to or competitive in nature with the business of the company, without
offering any interest or participation in the business or investment to the company and the other
members,


         1 0.2   Unit Certificates. The Units may be represented by certificates, if the members so
elect. The president will sign any certificates that are issued.

         10.3    Entire   Agreement;    Amendments.     This agreement,   the Kraft      Employment
Agreement and the Transfer Restriction Agreement constitute the members' entire agreement
relating to the company, and supersede ail prior agreements with respect to the company,
whether oral or written. Notwithstanding any other provision of this agreement, the affirmative
vote of the holders of all of the Units is required to amend the Certificate of Formation or this
agreement.


      10.4     Binding Effect.    Subject to the restrictions in this agreement, the Kraft
Employment Agreement and the Transfer Restriction Agreement on Dispositions of Units, this
agreement is binding on and inures to the benefit of the members and their respective heirs, legal
representatives, successors, and assigns.


         10.5    Governing Law: Severability.    THIS AGREEMENT IS GOVERNED BY AND
WILL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS, EXCLUDING ANY CONFLICT-OF-LAWS RULE OR PRINCIPLE THAT MIGHT
REFER THE GOVERNANCE OR THE CONSTRUCTION OF THIS AGREEMENT TO THE
LAW OF ANOTHER JURISDICTION. In the event of a direct conflict between the provisions
of this agreement and (a) any provision of the Certificate of Formation, or (b) any mandatory
provision of the TBOC, the applicable provision of the Certificate of Formation or the TBOC
will control, If any provision of this agreement or the application of this agreement to any
person or circumstance is held invalid or unenforceable to any extent, the remainder of this
agreement and the application of that provision to other persons or circumstances will not be
affected, and that provision will be enforced to the greatest extent permitted by law.




{C0705 1 82.DOC:2}

155
155
        10.6      Further Assurances. Each member will execute and deliver any additional
documents and instruments and perform any additional acts that may be necessary or appropriate
to effectuate and perform the provisions of this agreement and the transactions contemplated by
this agreement.

        10.7      Indemnification.     To the fullest extent permitted by law, each member will
indemnify the company, each manager and each other member and hold them harmless from and
against all losses, costs, liabilities, damages, and expenses (including, without limitation, costs of
suit and attorney's fees) they may incur on account of any breach by that member of this
agreement.


        10.8      Counterparts,  This agreement may be executed in any number of counterparts,
with the same effect as if all signing parties had signed the same document. All counterparts will
be construed together and constitute the same instrument.

                                              ARTICLE XI
                                             DEFINITIONS


        11.1      Definitions.    As used in this agreement, the following terms have the following
meanings:

       "Dispose" or "Disposition" means a sale, assignment, transfer, exchange, mortgage,
pledge, grant of a security interest, or other disposition or encumbrance (including, without
limitation, by operation of law),

        "IRC" means the Internal Revenue Code of 1986 and any successor statute, as amended
from time to time.

        "Membership Interest" means the interest of a member in the company, including all
rights and obligations pertaining to the Membership Interest.

        "TBOC" means the Texas Business Organizations Code and any successor statute, as
amended from time to time.

         "Units" means units of Membership Interest in the company. The initial members will
initially have the number of Units set out on the signature page of this agreement.

      Terms not otherwise defined in this agreement that are defined in the TBOC have the
meanings given them in the TBOC.

      1 1.2   Construction. Whenever the context requires, the gender of all words used in this
agreement includes the masculine, feminine, and neuter. All references to Articles and Sections
refer to articles and sections of this agreement,

       11.3  Branscomb I PC. Each person executing this agreement other than Robert
G. Hart, III and Gary Hodge acknowledges that Branscomb|PC and its lawyers are
representing only Robert G. Hart, III and Gary Hodge in this transaction. Each such
person acknowledges that he has been encouraged to engage separate legal counsel to help


{C0705 1 82.DOC:2}                                   8

156
156
him review this agreement, and the provisions of this Section, and that he has had ample
opportunity to do so.




                          [Signature Page Immediately Follows]




{C07051S2.DOC;2}


157
157
        Signed on                            , 2012, to be effective as of the date the Certificate
of Formation of the company is filed by the Secretary of State.




                                             Robert G. Hart, ill
                                             Units: 400




                                             Gary Hodge
                                             Units: 400




                                             Cliff Graham
                                             Units: 100




                                             Stephen Kraft
                                             Units: 100




{C0705 182.DOC:2}                                10

158
158
                                      EM V LOYM EN 1' AG R E EMENT



         THIS EMPLOYMENT AGREEMENT ("Agreemenl") is made effective as of
"Effective Dale," as defined below, by and between Grupo Habancro, LLC, a Texas limited
liability company ("Company") and Stephen Kraft, an individual residing in San Antonio,
Texas ("Employee").

 ARTICLE I
 EMPLOYMENT AND DUTIES

              1.1      Eninlovmcnt; Effective Date.       Company agrees to employ Employee and
 Employee agrees to be employed by Company, beginning as of September 19, 2012 (the
 "Effective Date") and continuing for the period of time set forth in Article II below, subject to
 the terms and conditions of this Agreement.

              L2Position.   From and after the Effective Date, Employee shall serve as the
 Managing Direetor.   The  Managing  Director shall devote full time and best efforts to the overall
 supervision of the restaurants owned by the Company and shall report directly to the Managers
 of the Company, The Managing Director shall live in the "vicinity" of Bexar County. Texas, as
 determined by the Company with reasonable discretion.

              1 .3     Duties. Employee agrees to serve in the position referred to in Section 1.2 above
 and shall perform such duties as may from time to time be assigned by the Managers.

 ARTICLE 11
  TERM AND TERMINATION OF EMPLOYMENT

              2.1      Term.   This Agreemenl shall terminate on the first anniversary of the Effective
 Dale ("the Term"), unless sooner terminated in accordance with the terms in this Article II.

              2.2Comniinv's Ritrht to Terminate, Notwithstanding the provisions of Section 2. J
 above. Company shall have the right to terminate Employee's employment under this Agreement
 at any time for any of the following reasons:

                       (a)     by virtue of his physical or mental disability. Employee is unable to
 perform substantially and continuously the essential functions of his duties, with or without
 reasonable accommodations, for a period of 90 consecutive days or for a period of 120 non-
 consecutive days during any 12 month period; or

                       (b)     at any lime for any reason whatsoever or for no reason at all, in the sole
 discretion of Company; or

                       (c)     for cause, which for purposes of this Agreement shall mean Employee (i)
 has been indicted for, or convicted of, or pleaded no contest to, a misdemeanor involving moral
 turpitude or a felony, (ii) has, willfully refused without proper legal             reason to perform
 Employee's duties, (Hi) has materially breached any material provision of Ihis Agreement, (iv)
 has engaged in any act of serious dishonesty which adversely affects, or reasonably could in the

                                                   EXHIBIT


159
159!l: ' ¦"i:i 1 " '
future adversely affect, the value, reliability or performance of Employee in a material manner,
or (v) breach of fiduciary duty by Employee.

               (d)     Notice of Tcnninidion        If Company desires to terminate Employee's
employment at any time for any reason or for no reason at all prior to the expiration of the Term,
it shall do so by giving written notice to Employee that it has elected to terminate Employee's
employment and stating (he effective date of the termination. Further, Company's termination of
Employee's employment shall not alter or amend the provisions of Articles IV and V below,

        2.3    By Comnany. If Employee's employment is terminated by Company prior to the
expiration of the Term as provided in Section 2.1 above, then, upon the effective date of such
termination, regardless of the reason therefore, Company's obligations under this Agreement
shall immediately cease.    If Employee is terminated pursuant to Sections 2.2(a) or (h) above,
Company will offer to Employee and Employee will bo entitled to receive severance benefits
equal to $5,000.00 per month for the remainder of the Term payable on the Company's regular
payment dates for employees but no less frequently than monthly, less applicable statutory
deductions and withholdings (the "Severance Benefits"),

ARTICLE ill
COMPENSATION AND BENEFITS


       3.1     Base Salary.      Company promises to provide, and Employee agrees to accept, an
annual Base Salary of Sixty Thousand Dollars ($60,000) ("Base Salary"), less applicable
statutory deductions and withholdings, payable in accordance with Company's regular payroll
procedures as presently in effect and amended from time to lime. Company, by action of its
Managers, may review Employee's Base Salary from time to time to determine if it should he
increased.

       3.2     Bonuses. During the Term, Company will pay Employee a quarterly bonus equal
to 15% of the amount by which "Total Controllable Income" as defined hereafter exceeds "Base
TCI" as defined hereafter. "Total Controllable Income" shall mean the gross revenue from all
restaurants operated by (he Company or its subsidiaries less those direct operating expenses
identified in Exhibit A attached hereto. As an example, in 201 1, the two Habaneros restaurants
had a combined Total Controllable Income or$2l 0,869 (the "Base TCI").

        3.3    Other Perquisites.    During his employment, Company will provide Employee
and his family with: (i) health benefits substantially the same as those provided to Employee in
201 1 by the prior owner of the restaurants; (ii) a $300 monthly car allowance; and (iii) a $200
monthly phone allowance. Employee and, to the extent applicable. Employee's spouse,
dependents and beneficiaries, shall be allowed to participate, if eligible, in all other benefit plans
and programs of Company, including improvements or modifications of the same, which are
now, or may hereafter be. available to similarly situated employees and their spouses,
dependents, and beneficiaries.

        3.4    Meinbcrshin Interest Grants.


       (a)     Upon execution of this Agreement and the Company Agreement of the Company,
 Employee shall be issued 100 units of membership interest (the "Membership Interest"), which is



 l-MPLOVMEN I AGRBKMBNT ""                                                                     CAGE 2
160
160
equal to ten percent (10%) of all issued and outstanding units of membership interest of the
Company on a fully diluted basis with an agreed value of $35,000 (the "Initial Membership
Interest Price").

      (h)    Company hereby makes the following representations and warranties to
Rmployee intending Employee to rely upon them in connection with entering this Agreement:

                            (i)    Organization, Good Standing and Qualification. The Company is
                   a limited liability company duly organized, validly existing and in good standing
                   under the laws of the State of Texas. The Company has all requisite limited
                   liability company power and authority to own and operate its properties and
                   assets, to execute and deliver this Agreement, to issue and sell the Membership
                   Interest and to carry out the provisions of this Agreement,

                           (ii)   Capitalization; Voting Rights.      As of the Effective Date and
                   including the Membership       fnlcrcsl issued as set forth in this Agreement, the
                   Company will have 1,000 issued and outstanding        units of membership interest.
                   As of the date hereof, there are no outstanding options, warrants, or other rights
                   for the purchase or acquisition from the Company of units of membership interest.
                   The rights, preferences, privileges and restrictions of the Membership Interest are
                   as set forth in the Company Agreement of the Company and in this Agreement.
                   When issued in compliance with the provisions of this Agreement, the
                   Membership Interest will be validly issued, fully paid and non-assessable, and
                   will he free of any liens or encumbrances, other than the Company's right to
                   repurchase the Membership Interest and (he general restriction on transfer all as
                    provided in Section 3.4(d).

                           (iii)   Limited Liability Company Documents.          Complete and accurate
                   copies of the Company's Certificate of Formation and Company Agreement are
                   attached hereto as Exhibit B. The Company is not currently contemplating any
                   amendment to such documents.

                           (iv)    Authorization; Binding Obligations. All limited liability company
                   action on the part of the Company, its officers, managers and members necessary
                   for the authorization of this Agreement, the performance of all obligations of the
                   Company hereunder as of the Effective Date and the authorization, sale, issuance
                   and delivery of the Membership Interest pursuant hereto has been taken or will be
                   taken prior to the Effective Date. This Agreement, when executed and delivered,
                   will be valid and binding obligation of the Company enforceable in accordance
                   with its terms, except (a) as limited by applicable bankruptcy, insolvency,
                   reorganization, moratorium or other laws of general application affecting
                   enforcement of creditors' rights, and (b) general principles of equity that restrict
                    the availability of equitable remedies.

                         (v)   Members.    Exhibit C contains a complete list of all of the
                    Company's members, the units of membership interest they own and their
                    addresses.




 EMPLOYMENT AGREEMENT                                                                           PAGE 3

161
16T     ' i3i !!
                      (vi)    Compliance with Laws.     To its knowledge, lite Company is not in
             violation of any applicable statute, rule, regulation, order or restriction of any
             domestic or foreign government or any instrumentality or agency thereof in
             respect of (lie conduct of its business or the ownership of its properties, which
             violation would materially and adversely affect the business, assets, liabilities,
             financial condition, operations or prospects of the Company.


      ( c)   Richl of First Offer for Lquity Securities .

                      (i) Notwithstanding subsection (ii) below, until (he first anniversary of
             this Agreement, the Company shall not issue any "Equity Securities" as defined
             below,


                      (ii)   Employee shall have a right of first offer to purchase his Pro Rata
             Portion (as defined below) of all Equity Securities that the Company may, from
             time to time, propose to sell and issue after the dale of this Agreement.

                      (iii)   Employee's "Pro Rata Portion" is equal to the ratio of (x) the
             number of units of membership interest of the Company which the Employee
             holds immediately prior to the issuance of such Equity Securities to (y) the total
             number of units of the Company's outstanding membership interests, immediately
             prior to the issuance of the Equity Securities. The term "Equity Securities" shall
             mean (1) any membership interest of the Company, (2) any security convertible,
             with or without consideration, into any membership interest (including any option
             to purchase such a convertible security), (3) any security carrying any warrant or
             right to subscribe to or purchase any membership interest or (4) any such warrant
             or right.

                      (iv)  In the event the Company proposes to undertake an issuance of
             Equity Securities, the Company shall deliver written notice ("Notice") to the
             Employee via reputable overnight delivery service of (1) its bona fide intention to
             undertake an issuance of Equity Securities, (2) a description of the designations,
             preferences, privileges and rights of the Equity Securities to be offered and of
             each and every right, agreement and instrument to be attached to, delivered with
             or made appurtenant to such securities ("Appurtenant Rights"), (3) the, aggregate
             number of Equity Securities to be offered to the offerees thereunder (the
             "Offerees"), (4) the identity of the Offerees and (5) the price and terms and
             conditions upon which the Company proposes to offer the Equity Securities to the
             Offerees,

                      (v)     Within thirty (30) days of receiving the Notice, Employee shall
             notify the Company in writing if he desires to exercise, in full or in part, his rights
             set forth in (his Paragraph (c). If Employee exercises his rights, Employee may
             purchase the offered Equity Securities which such Employee elects to purchase by
             paying the same consideration, as paid by the Offerees, and under the same terms
             and conditions applicable to the Offerees.




 BMPLOYMENT AGREEMENT                                                                        PAGE'
162
162
                       (vi)   If Employee purchases Bquily Securities under this Paragraph (c)
               hereof, he shall also receive all Appurtenant Rights provided or granted to
               investors as part of the offering of Equity Securities, and shall, as a condition to
               receiving the Equity Securities and the Appurtenant Rights, execute and become
               obligated under any agreements and other instruments required to be executed by
               all investors in connection with such offering.

       (d)     If the Employee's employment is terminated for any reason by either party on or
before the first anniversary of the Effective Date, the Company may, at its option, repurchase the
Membership Interest; the Company must exercise such option in writing and close such
repurchase within thirty (30) days of the termination of employment, If the Company terminates
Employee's employment prior to the first anniversary of the Effective Date, tire Employee has
the option to put the Membership Interest to the Company; the Employee must exercise such put
in writing and close such repurchase within thirty (30) days of (he termination of employment.
In either case the aggregate purchase price for (he Membership Interest will be (he Initial
Membership Interest Price plus or minus an amount equal to the percentage increase or decrease
over Base TCI multiplied by the Initial Membership Interest Price. For example, if Base TCI is
$227,000 and Total Controllable Income is increased to $327,000 then the percentage increase
would be (327,000 - 227,000)/227.000 or 44.05% multiplied by the Initial Membership Interest
Price of $35,000 for an increase of $15,418,50.        Therefore, the purchase price for the
Membership Interest would be $35,000 plus $15,418.50 equals $40,418.50, Conversely, if Base
TCI is $227,000 and Total Controllable Income is reduced to $127,000 then (be percentage
decrease would be (127,000 - 227, 000)7227,000 or -44,05% multiplied by the Initial Membership
Interest Price of $35,000 for a decrease of $15,417.50. Therefore, the purchase price for the
Membership Interest would be $35,000 minus $15,418,50 equals $19,581.50, In the event that
the purchase of Membership Interest contemplated by this Section 3,4 occurs before the full year
of Tola! Controllable Income has elapsed from the Effective Date, then the available data shall
he annualized for purposes of the calculation of the purchase price for the Membership Interest,
The Membership Interest shall not be transferred by Employee except with the express written
consent of the Company, Any transfer of legal or beneficial ownership shall be void ab initio.

       (e)     If the Employee's employment is terminated for any reason by either parly after
the llrst anniversary of the Effective Date, the Company may, at its option, repurchase the
Membership Interest; the Company must exercise such option in writing and close such
repurchase within thirty (30) days of the termination of employment. The aggregate purchase
price for the Membership Interest upon exercise of the option in this Section 3.4(e) shall be the
"Fair Market Value" of the Membership Interest. The "Fair Market Value" of the Membership
Interest shall be the price agreed to by the parties; if the parlies cannot within thirty (30) days of
the exercise of the option agree upon a Fair Market Value, the Fair Market Value shall be
determined by a single appraiser chosen by the parties. If the parties cannot agree upon an
appraiser, the parties shall apply to the American Arbitration Association (the "AAA") to appoint
a single appraiser.   The appraiser shall provide a written appraisal and shall determine the Fair
Market Value of the Membership Interest without deduction for its minority position and
restrictions on transfer. The determination of the appraiser shall be final and binding upon the
parties and the closing of the sale shall be completed within thirty (30) days of receiving the
appraiser's determination. The parties shall supply the appraiser with any requested information
about the Company and shall split the cost of the appraiser and any AAA fees.



 PMPLOYMKNT AGRERMENT                                                                          CAGE 5

163
163
        (t)    All ccrfillcalcs evidencing units of membership interest now owned or that may
he acquired by the Employee will note conspicuously on the back as follows:

                    "REFERENCE IS HEREBY MADE TO AN AGREEMENT
                    DA TED EFFEC TIVE AS OF SEPTEMBER 19, 2012, ON FILE
                    AT THE PRINCIPAL PLACE OF BUSINESS OF THE
                    COMPANY AND AT ITS REGISTERED OFFICE IF THE 'TWO
                    ARE NOT THE SAME, WHICH AGREEMENT RESTRICTS
                    THE TRANSFER OR    PLEDGE OF THE UNITS     OF
                    MEMBERSHIP  INTEREST   REPRESENTED  BY   THIS
                    CERTIFICATE AND   CONTAINS   CERTAIN   OTHER
                    AGREEMENTS CONTEMPLATED TO BE BINDING ON THE
                    OWNER OF MEMBERSHIP INTERESTS IN THE COMPANY.
                    THE   COMPANY        WILL    FURNISH       A   COPY    OF     THE
                    AGREEMENT    TO       THE    RECORD        HOLDER     OF     THIS
                    CERTIFICATE   WITHOUT   CHARGE,    UPON WRITTEN
                    REQUEST TO THE COMPANY AT ITS PRINCIPAL PLACE
                    OF BUSINESS OR REGISTERED OFFICE."

ARTICLE IV
PROTECTION OF INFORMATION

        Confidential Informiition. Employee acknowledges that during his employment with
Company, Company will provide him with and/or give him access to Confidential Information
(defined below) of Company, Confidential Information means all information and compilations
of information of any kind, type or nature (tangible and intangible, written or oral, and including
information contained, stored, or transmitted through any electronic medium), which relates to
Company including, without limitation, products; services; plans, including, without liniilation,
business and marketing plans; procedures; formulae; processes; pricing; customers. Confidential
Information does not, however, include any information that is available to the public other than
as a result of any act, directly or indirectly, of Employee. Employee agrees (hat all Confidential
Information is and shall remain the sole property of Company.

ARTICLE V
NON-COMPETITION AND NON-SOLICITATION OBLIGATIONS



         5.1        Non-Coin petition   and Non-Solicitation    Obligations.    In exchange for the
consideration delivered in connection with that certain Asset Purchase Agreement between
Coastal King, Ltd., Texas Bunito Co., LLC and I labaneros Mexican Grill, LP (the UAPA") and
as a material inducement for Coastal King, Ltd. to enter into the APA, and in order to protect the
Confidential Information that the Company will provide in accordance with Article IV above.
Employee expressly covenants and agrees thai, for any reason, directly or indirectly, for himself
or on behalf of or in conjunction with any other person, entity or business of whatever nature for
any period during which Employee is an officer, employee, consultant or manager of the
Company and for an additional 30 months from and after the date of termination of any such
 relationship (the "Prohibited Period") he shall not;




 F.MPI 0 Y M RNT AG R KliMENT                                                                PAGE 6
          DOC' hi
164
         Engage, wilhin llic Bexar County, Texas (the "Prohibited Area") as an officer, director,
manager, owner, investor, lender, partner, member, Joint venturer or in a managerial or advisory
capacity (whether as an employee, independent contractor, consultant or advisor, or as a sales
representative, dealer or distributor), or as an employee, agent, service provider or in any other
non-managerial capacity, in any Mexican restaurant business (the "Restricted Business");

         For Employee or on behalf of or in conjunction with any other person, solicit or attempt
to solicit, recruit, or attempt to recruit any employee, consultant or agent of Company or any of
its affiliates;


       Request or attempt to request any business related to any Restricted Business from any
corporation, association, partnership, organization, business, individual or governmental entity,
who as of the date of the request or attempted request or within 36 months prior to that dale, is or
was a customer, or an actively sought prospective customer, or a significant vendor or supplier of
the Company or any of its affiliates.

         5.2       Sena rate Covenant.        The covenants in this Article arc severable and separate,
and the unenforceability of any specific covenant shall not affect the provisions of any other
covenant.


         5.3       Subsequent      K m n 1 o v m cut.   The Employee further expressly covenants and
agrees that during the Prohibited Period, he will advise the Company of the identity of any new
employer of the Employee or business started by Employee within the Prohibited Area within ten
days of accepting such employment or forming such business.

         5.4       Reasonableness of Rcsfrictions.           Employee agrees that (i) the terms of this
Article V are reasonable and constitute an otherwise enforceable agreement to which the terms of
this Agreement are ancillary or a part of; (ii) the consideration provided by the Company under
this Agreement is not illusory; (ill) the restrictions of this Article V arc necessary and reasonable
for (he protection of the legitimate business interests and goodwill of the Company; and (iv) the
consideration of employment given to Employee by the Company under this Agreement,
including without limitation, the provision by the Company or its affiliates of Confidential
Information and specialized training to Employee, gives rise to die Company's interests in the
covenants set forth in this Article V.

         5.5       Severability,    Employee and         the Company agree that it was both parties'
intention to enter into a valid and enforceable Agreement. Employee agrees that if any covenant
contained in this Article V is Found by a court of competent jurisdiction to contain limitations as
to lime, geographic area, or scope of activity that arc not reasonable and impose a greater
restraint than is necessary to protect the goodwill or other business interests of the Company or
its afiiliatcs. then (he court shall reform the covenant to the extent necessary to cause the
limitations contained in the covenant as to time, geographic area, and scope of activity to be
restrained to be reasonable and to impose a restraint that is not greater than necessary to protect
the goodwill and other business interests of the Company and its affiliates,

      5.6    Rights and Remedies llnon Breach. Employee acknowledges that money
damages would not he sufficient remedy for any breach of this Article V by the Employee. In




r.iVtn.OYMt N I AGREEMENT                                                                        PAGE 7

165
          :kxAs'
the event that the Company determines that Employee has breached or attempted or threatened to
breach any provision of this Article V, in addition to any other remedies at law or in equity the
Company may have available to it, it is agreed that the Company shall he entitled to terminate
any payments then owing to Employee under this Agreement, and, shall he entitled, upon
application to any court of proper jurisdiction, to a temporary restraining order or preliminary
injunction against Employee prohibiting such breach or attempted or threatened breach by
proving only the existence of such breach or attempted or threatened breach. Employee agrees
that the period during which the covenants contained in this Article arc in effect shall be
computed by excluding from such computation any time during which Employee is in violation
of any provision of this Article. Furthermore, Employee agrees to waive any bonding
requirement in connection with any injunction or temporary restraining order sought by the
Company under this section.


ARTICLE VI
MISCELLANEOUS

        6.1    Notices.   For purposes of this Agreement, notices and all other communications
provided for herein shall be in writing ami shall be deemed to have been duly given (a) when
received if delivered personally or by courier, (b) on the date receipt is acknowledged if
delivered by certified mail, postage prepaid, return receipt requested, or (c) one day after
transmission if sent by facsimile transmission with confirmation of transmission, as follows:

        If to Employee, addressed to:

                                        1 114 Birch Hill
                                        San Antonio, TX 78232


        If to Company, addressed to:


                                        108 N. Mesquite Street
                                        Corpus Chrisli, TX 78401


or to such other address as cither party may furnish to the other in writing in accordance
herewith, except that notices or changes of address shall be effective only upon receipt,

        6.2    Annlicabk- Law.     This Agreement is entered into under, and shall be construed
and interpreted, and the rights of the parties shall be governed by, the laws of (he Stale of Texas
with respect to any claim or dispute related to or arising under this Agreement.


        6.3    No Waiver.     No failure by either party hereto at any time to give notice of any
breach by the other parly of, or to require compliance with, any condition or provision of this
Agreement shall be deemed a waiver of similar or dissimilar provisions or conditions at the same
or at any prior or subsequent time.

        6.4    Severability and Reformation,        if a court of competent jurisdiction determines
 that any provision of this Agreement is invalid or unenforceable, then the invalidity or
 unenforceability of that provision shall not affect the validity or enforceability of any other




 EMPLOYMENT AGREEMENT                                                                        PAGE 8

166
166
provision of this Agreement and all other provisions shall remain in full force and effect.
Furthermore, the parties explicitly agree that such court is authorized to reform any such invalid
or unenforceable provision to be valid and fully enforceable under the law and that the parties
agree that in such case, they will treat the provision as having automatically been so reformed.

       (>.5    Comitornarts.    This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will constitute one and
the same Agreement,


       6.6     Headings. The section headings have been inserted for purposes of convenience
and shall not be used for interpretive purposes.

       6.7     Assimimcnt.      This Agreement is personal to Employee and shall not be
assignable by Employee, This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns; the Company may assign and transfer its rights and
obligations under this Agreement, by operation of law or otherwise, to any successor to all or
substantially all of its equity ownership interests, assets or business by dissolution, merger,
consolidation, transfer or assets, or otherwise as permitted under the Company's organizational
documents.

       6.8     ¦Survival. The termination of this Agreement and Employee's employment shall
not affect any right or obligation of any party which has accrued and vested prior to such
termination or which by its terms survives the termination of this Agreement and Employee's
employment. The provisions of Section 3.4, except Section 3, 4(c), Articles IV and V shall
survive termination of this Agreement.

       6.9     Entire Agreement.       This Agreement constitutes the entire agreement of the
parties with regard to the subject matter hereof, and contains all the covenants, promises,
representations, warranties and agreements between the parties with respect to employment of
Employee by Company. Without limiting the scope of the preceding sentence, all understandings
and agreements preceding (he date of execution ol" this Agreement and relating to the subject
matter hereof are hereby null and void and of no further force and effect.

        6.10   Modification; Waiver. Any modification to or waiver of this Agreement will be
effective only with the prior written consent of Company and Employee.

                                     [Signallire page foilw r.v.J




 EMPLOYMENT AGREEMENT                                                                       CAGE 9
167
167
          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

                                                               COMPANY:

                                                               GRUPO HABANERO, LLC




                                                               By:
                                                               Name;      CvCl if- ij(V(^IX\Ar-
                                                               Htlc:




                                                               EMPLOYEE:




                                               Slgitaiiire I'fige in
                       Employment Agrei'mani - Stephen Krtjl niul Crnpo Hahonern, /,/ ( .'
  •(167391)7 l>OC/>l
168
168
                         EXHIBIT A


              Examples of Operating Expenses


      (Spreads heel Ibr calculation of TCI to be attached)




169
169
                         EXHIBIT U


                      Company Documents




170ai./w.?7 oora*.;
170
                                          EXHIBIT C


               List o)' Members and Units of Mcmhcrsliip Interest with Addresses



Robert 0. Hart, li!           400 Units


Gary Hodge                    400 Units


Cliff Graham                  !00 Units


Stephen Kraft                 100 Units




^aKiTJ'xn.Drx'oi
171
                                   GRUPO HABANERO, LLC
                                  108 N. MESQUITE STREET
                               CORPUS CHR1STI, TEXAS 78401




                                             July 3, 2014



Mr. Stephen Kraft                                                 (Via Hand Delivery and U.S. Mail)
1 114 Birch Hill
San Antonio, TX 78232


         RE:    Employment Agreement between Grupo Habanero, LLC and Stephen Kraft effective
         as of September 19, 2012 (the "Employment Agreement").

Dear Mr. Kraft:

         As you know, you resigned from your position with Grupo Habanero, LLC (the "Company")
as of June 6, 2014. Pursuant to the provisions of Section 3.4(e) of the Employment Agreement, the
Company hereby exercises its option to repurchase your 100 units of membership interest in the

Company (the "Units"). As you know, the Company loses money and without the advances made
by the other principals of the Company the Company would be insolvent.          In exchange for $10,
which the parties agree is the fair market value of the Units, Stephen Kraft hereby sells, transfers
and delivers the Units to the Company free and clear of any lien, pledge, charge, security interest,
encumbrance or adverse claim, and the Company hereby accepts the Units,

         If you agree to the terms of this letter agreement, please execute this Employment
Agreement where indicated in the space below and return a copy to me. Upon receipt of the copy
of the duly executed letter agreement, I will deliver the consideration contemplated in this letter
agreement to you.


         Unless we have received the signed letter agreement from you within 30 days of the exercise
of the option set forth in this letter agreement, we will assume that you disagree with the fair market
value of the Units set forth herein and that you will invoke the mechanisms for determining the fair
market value as set forth in Section 3.4(e) of the Employment Agreement.        If so, we will have to
split the cost of the appraiser and any AAA fees that may be incurred as a result of such procedure.


Sincerely,

GRUPO               iRO, LLC                         AGREED AND ACCEPTED:


By:
Name; _                                              Stephen Kraft
Title:
                                                     Date


(C094S458.DOCX:1}
                                                EXHIBIT


172
172                                                C
                               AFFIDAVIT OF STEVE KRAFT



STATE OF TEXAS                        §
                                      §
COUNTY OF BEXAR                       §



       BEFORE ME, the undersigned Notary Public, on this day personally appeared Steve Kraft

who, being by me duly sworn on oath deposed as follows:


       1.      "I am of sound mind and capable of making this Affidavit,       1 am over the age of


twenty-one years and have never been convicted of a felony or any crime of moral turpitude. I


am competent to testify to the matters contained in this Affidavit.      Unless otherwise indicated,


every statement made in this Affidavit is made on my personal knowledge and is true and


correct. This Affidavit is being made in support of Plaintiffs' response to Defendants Motion to

Compel Arbitration and Motion for protection.

       2.      I am a holder of a 10% ownership interest in Grupo Habanero, LLC whose

principal office is located, 108 N, Mesquite Street, Corpus Christi, TX 78401.


       3.      I reside at 1115 Birch Hill, San Antonio, TX 78232

       4.      My Employment Agreement (Attached to the response as Exhibit B) contained a

scrivener's error which stated by address was 1 1 14 Birch Hill, San Antonio, TX 78232

       5.      I notified Defendants of this error prior to my termination.

       6.      The letter attached to Plaintiffs' response as Exhibit C was not personally

       delivered to me.


       7.      The letter was apparently posted to my neighbor's door. I did not become of

       aware of the letter within 30 days of my termination.

       8.      1 did not receive the letter by facsimile transmission.



                                                            EXHIBIT


173
173                                                        -D
           9,         I did not receive the letter by U.S. Certified Mail, return receipt requested within


           30 days of my termination by Grupo Habanero, LLC.




           FURTHER AFFIANT SAYETH NAUGHT.




                                                                STEVE KRAFT

           SUBSCRIBED AND SWORN TO BEFORE ME on this the                               day of January, 20ffS




                                                                                                        /-

                                                                NOTARY PUBLIC, in and for the
                                                                STATE OF TEXAS



                                                                  | #1%      CAROL M. CHELKOWSKI
                                                                  T*: wfTI   MY COWWiSSK)N EXPIRES
R:\I3598.000npleadings\petitions-aiiKvws\KrBfl Affidavit, doc
                                                                  i!W            ^aa'15




174
174
                                  DOCUMENT          SCANNED      AS    FILED




                                                                                      20140113038-0225 '
                                          Cause No. 2014-C1-18038


    STEPHEN KRAFT INDIVIDUALLY                               §        IN THE DISTRICT COURT
    AND AS MEMBER ON BEHALF OF                               §
    GRUPO HABANERO, LLC,                                     §
    Plaintiff                                                §
                                                             §        225™ JUDICIAL DISTRICT
    vs.                                                      §
                                                             §
    GARY HODGE AND ROBERT HART III                           §
    Defendants                                               §        BEXAR COUNTY, TEXAS


                    ORDER REGARDING MOTION TO COMPEL ARBITRATION


            On this day came on to be heard Defendants' DEFENDANTS, GARY HODGE AND


    ROBERT HART HI'S MOTION TO COMPEL APPRAISAL AND ABATE LAWSUIT, the


    supporting affidavits of Gary Hodge, Haley Bennet, and Kenneth Roark. filed, of record in this             / /   /
                                           fvH-h                                           //x rp>pcn5>cl- (fid
                                            '   *                        mAPb '
    case, and the testimony of Gary Hodge in support of the Motion. J* Plaintiff did-not file-ajAaitten    V
    -response, hut he appealed in person and tes Lifted bcfore-tbe-€otnt.      A record was made of the    /



    hearing-
             The Court is of the opinion, and it is THEREFORE ORDERED,, that Defendants'
                                                                                    JJW
    MOTION TO COMPEL APPRAISAL AND ABATE LAWSUIT is


                DENIED.


             Dated this 2d- day of                                     2015

                                                             JUDGE PRES
V
0   Approved as to form only:
L


    Roden                i, TBN 16733040, 210-598-5400, fax 210-598-5406, email RRegan@BranscombPC.coTn




    Richard W. Es                667580, 2104040333, fax 2104040336, email respey@lawespeyxom




    {C0808503,DOCX:1 )

    176
    176
Rule 21. Filing and Serving Pleadings and Motions, TX R RCP Rule 21




  Vernon's Texas Rules Annotated
    Texas Rules of Civil Procedure
      Part II. Rules of Practice in District and County Courts
        Section 1. General Rules (Refs & Annos)

                                             TX Rules of Civil Procedure, Rule 21

                                    Rule 21. Filing and Serving Pleadings and Motions

                                                          Currentness


(a) Filing and Service Required. Every pleading, plea, motion, or application to the court for an order, whether in the form of
a motion, plea, or other form of request, unless presented during a hearing or trial, must be filed with the clerk of the court
in writing, must state the grounds therefor, must set forth the relief or order sought, and at the same time a true copy must be
served on all other parties, and must be noted on the docket.


(b) Service of Notice of Hearing. An application to the court for an order and notice of any hearing thereon, not presented during
a hearing or trial, must be served upon all other parties not less than three days before the time specified for the hearing, unless
otherwise provided by these rules or shortened by the court.


(c) Multiple Parties. If there is more than one other party represented by different attorneys, one copy of each pleading must
be served on each attorney in charge.


(d) Certificate of Service. The party or attorney of record, must certify to the court compliance with this rule in writing over
signature on the filed pleading, plea, motion, or application.


(e) Additional Copies. After one copy is served on a party, that party may obtain another copy of the same pleading upon
tendering reasonable payment for copying and delivering. Tx. Supreme Court Misc. Dkt. No. 13-9165 Court of Criminal
Appeals Misc. Dkt. No. 13-003


(f) Electronic Filing.


  (1) Requirement. Except in juvenile cases under Title 3 of the Family Code, attorneys must electronically file documents in
  courts where electronic filing has been mandated. Attorneys practicing in courts where electronic filing is available but not
  mandated and unrepresented parties may electronically file documents, but it is not required.


  (2) Email Address. The email address of an attorney or unrepresented party who electronically files a document must be
  included on the document.


  (3) Mechanism. Electronic filing must be done through the electronic filing manager established by the Office of Court
  Administration and an electronic filing service provider certified by the Office of Court Administration.




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              1
Rule 21. Filing and Serving Pleadings and Motions, TX R RCP Rule 21




  (4) Exceptions.


    (A) Wills are not required to be filed electronically.


    (B) The following documents must not be filed electronically:


       (i) documents filed under seal or presented to the court in camera; and


       (ii) documents to which access is otherwise restricted by law or court order.


    (C) For good cause, a court may permit a party to file other documents in paper form in a particular case.


  (5) Timely Filing. Unless a document must be filed by a certain time of day, a document is considered timely filed if it
  is electronically filed at any time before midnight (in the court's time zone) on the filing deadline. An electronically filed
  document is deemed filed when transmitted to the filing party's electronic filing service provider, except:


    (A) if a document is transmitted on a Saturday, Sunday, or legal holiday, it is deemed filed on the next day that is not a
    Saturday, Sunday, or legal holiday; and


    (B) if a document requires a motion and an order allowing its filing, the document is deemed filed on the date that the
    motion is granted.


  (6) Technical Failure. If a document is untimely due to a technical failure or a system outage, the filing party may seek
  appropriate relief from the court. If the missed deadline is one imposed by these rules, the filing party must be given a
  reasonable extension of time to complete the filing.


  (7) Electronic Signatures. A document that is electronically served, filed, or issued by a court or clerk is considered signed
  if the document includes:


    (A) a “/s/” and name typed in the space where the signature would otherwise appear, unless the document is notarized
    or sworn; or


    (B) an electronic image or scanned image of the signature.


  (8) Format. An electronically filed document must:


    (A) be in text-searchable portable document format (PDF);




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                           2
Rule 21. Filing and Serving Pleadings and Motions, TX R RCP Rule 21




     (B) be directly converted to PDF rather than scanned, if possible;


     (C) not be locked; and


     (D) otherwise comply with the Technology Standards set by the Judicial Committee on Information Technology and
     approved by the Supreme Court.


  (9) Paper Copies. Unless required by local rule, a party need not file a paper copy of an electronically filed document.


  (10) Electronic Notices From the Court. The clerk may send notices, orders, or other communications about the case to the
  party electronically. A court seal may be electronic.


  (11) Non-Conforming Documents. The clerk may not refuse to file a document that fails to conform with this rule. But the
  clerk may identify the error to be corrected and state a deadline for the party to resubmit the document in a conforming format.


  (12) Original Wills. When a party electronically files an application to probate a document as an original will, the original
  will must be filed with the clerk within three business days after the application is filed.


  (13) Official Record. The clerk may designate an electronically filed document or a scanned paper document as the official
  court record. The clerk is not required to keep both paper and electronic versions of the same document unless otherwise
  required by local rule. But the clerk must retain an original will filed for probate in a numbered file folder.


Credits
Oct. 29, 1940, eff. Sept. 1, 1941. Amended by orders of Sept. 20, 1941, eff. Dec. 31, 1941; Aug. 18, 1947, eff. Dec. 31, 1947; July
11, 1977, eff. Jan. 1, 1978; June 10, 1980, eff. Jan. 1, 1981; April 24, 1990, eff. Sept. 1, 1990; Dec. 11, 2013, eff. Jan. 1, 2014.


Editors' Notes

COMMENT--2013

     Rule 21 is revised to incorporate rules for electronic filing, in accordance with the Supreme Court's order--Misc.
     Docket No. 12-9206, amended by Misc. Docket Nos. 13-9092 and 13-9164--mandating electronic filing in civil cases
     beginning on January 1, 2014. The mandate will be implemented according to the schedule in the order and will
     be completed by July 1, 2016. The revisions reflect the fact that the mandate will only apply to a subset of Texas
     courts until that date.



Notes of Decisions (74)

Vernon's Ann. Texas Rules Civ. Proc., Rule 21, TX R RCP Rule 21
Current with amendments received through 3/15/2015




                 © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                             3
Rule 21. Filing and Serving Pleadings and Motions, TX R RCP Rule 21




End of Document                                            © 2015 Thomson Reuters. No claim to original U.S. Government Works.




              © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                           4
9.5. Service, TX R APP Rule 9.5




  Vernon's Texas Rules Annotated
    Texas Rules of Appellate Procedure
      Section One. General Provisions
        Rule 9. Documents Generally (Refs & Annos)

                                                 TX Rules App.Proc., Rule 9.5

                                                           9.5. Service

                                                           Currentness


(a) Service of All Documents Required. At or before the time of a document's filing, the filing party must serve a copy on all
parties to the proceeding. Service on a party represented by counsel must be made on that party's lead counsel. Except in original
proceedings, a party need not serve a copy of the record.


(b) Manner of Service.


  (1) Documents Filed Electronically. A document filed electronically under Rule 9.2 must be served electronically through the
  electronic filing manager if the email address of the party or attorney to be served is on file with the electronic filing manager.
  If the email address of the party or attorney to be served is not on file with the electronic filing manager, the document may
  be served on that party or attorney under subparagraph (2).


  (2) Documents Not Filed Electronically. A document that is not filed electronically may be served in person, by mail, by
  commercial delivery service, by fax, or by email. Personal service includes delivery to any responsible person at the office
  of the lead counsel for the party served.


(c) When Complete.


  (1) Service by mail is complete on mailing.


  (2) Service by commercial delivery service is complete when the document is placed in the control of the delivery service.


  (3) Service by fax is complete on receipt.


  (4) Electronic service is complete on transmission of the document to the serving party's electronic filing service provider.
  The electronic filing manager will send confirmation of service to the serving party.


(d) Proof of Service. A document presented for filing must contain a proof of service in the form of either an acknowledgment
of service by the person served or a certificate of service. Proof of service may appear on or be affixed to the filed document.
The clerk may permit a document to be filed without proof of service, but will require the proof to be filed promptly.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                1
9.5. Service, TX R APP Rule 9.5




(e) Certificate Requirements. A certificate of service must be signed by the person who made the service and must state:


  (1) the date and manner of service;


  (2) the name and address of each person served; and


  (3) if the person served is a party's attorney, the name of the party represented by that attorney.


Credits
Eff. Sept. 1, 1997. Amended by Supreme Court Dec. 23, 2002, eff. Jan. 1, 2003. Amended by Supreme Court Dec. 11, 2013,
eff. Jan. 1, 2014. Approved by Court of Criminal Appeals Dec. 11, 2013, eff. Jan. 1, 2014.


Editors' Notes

NOTES AND COMMENTS
   Comment to 2002 change: The change clarifies that the filing party must serve a copy of the document filed on all
   other parties, not only in an appeal or review, but in original proceedings as well. The rule applies only to filing
   parties. Thus, when the clerk or court reporter is responsible for filing the record, as in cases on appeal, a copy need
   not be served on the parties. The rule for original civil proceedings, in which a party is responsible for filing the
   record, is stated in subdivision 52.7.


     Comment to 2013 change: Rule 9 is revised to incorporate rules for electronic filing, in accordance with the
     Supreme Court's order--Misc. Docket No. 12-9208, amended by Misc. Docket Nos. 13-9092 and 13-9164--mandating
     electronic filing in civil cases in appellate courts, effective January 1, 2014. In addition, Rule 9.9 is added to provide
     privacy protection for all documents, both paper and electronic, filed in civil cases in appellate courts.



Notes of Decisions (4)

Rules App. Proc., Rule 9.5, TX R APP Rule 9.5
Current with amendments received through 3/15/2015

End of Document                                                      © 2015 Thomson Reuters. No claim to original U.S. Government Works.




                 © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                  2
Cattle Feeders, Inc. v. Jordan, 549 S.W.2d 29 (1977)




                                                                   [3]   Contracts
                        549 S.W.2d 29                                        Options; rights of first refusal
       Court of Civil Appeals of Texas, Corpus Christi.
                                                                         Equity will excuse strict compliance with terms
           CATTLE FEEDERS, INC., Appellant,                              of an option agreement where such compliance
                         v.                                              has been prevented by some act of optionor
                                                                         such as a waiver or misleading representations or
       Jo Ann JORDAN and G. F. Jordan, Appellees.
                                                                         conduct.
                No. 1152.    |   March 10, 1977.
                                                                         8 Cases that cite this headnote
Lessee sought specific performance by lessors of an option to
purchase property. The 135th District Court, Goliad County,        [4]   Landlord and Tenant
Frank H. Crain, J., entered judgment for defendants, and                     Time
plaintiff appealed. The Court of Civil Appeals, Nye, C. J.,
                                                                         Failure of lessee to provide lessor with timely
held that failure of lessee to provide lessors with timely
                                                                         notice of its intent to exercise option to purchase
notice of its intent to exercise option was not subject to being
                                                                         did not result from an honest and justifiable
excused on ground of an honest and justifiable mistake, that
                                                                         mistake and, hence, was not excused where it
right to receive timely notice of lessee's intent to exercise
                                                                         was clear from record that lessee simply never
its option was not waived by lessors either expressly or
                                                                         notified lessors of its intention to exercise option
impliedly, and that lessors were not equitably estopped from
                                                                         and that written notice, even if sent, was never
asserting their right to receive timely notice in absence of
                                                                         received by lessors.
evidence establishing a false representation or concealment
on part of lessors.                                                      1 Cases that cite this headnote

Affirmed.
                                                                   [5]   Estoppel
                                                                             Nature and elements of waiver
                                                                         Estoppel
 West Headnotes (13)                                                         Implied waiver and conduct constituting
                                                                         waiver
 [1]      Contracts                                                      Waiver, whether express or implied, is an
              Options; rights of first refusal                           intentional release, relinquishment, or surrender
          As a general rule, in absence of equities, an                  of a right that is at the time known to the party
          optionee is held to strict compliance with terms               making it.
          of option agreement.
                                                                         1 Cases that cite this headnote
          4 Cases that cite this headnote
                                                                   [6]   Estoppel
 [2]      Contracts                                                          Nature and elements of waiver
              Options; rights of first refusal                           In order to constitute a waiver, it is essential that
          An optionee will be excused from strict                        there be an existing right, benefit or advantage,
          compliance with terms of an option agreement                   a knowledge, actual or constructive, of existence
          where his conduct in failing to comply is not due              and an actual intention to relinquish it.
          to willful or gross negligence on part of optionee
                                                                         1 Cases that cite this headnote
          but is the result of an honest and justifiable
          mistake.
                                                                   [7]   Estoppel
          9 Cases that cite this headnote                                    Nature and elements of waiver




                 © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                             1
Cattle Feeders, Inc. v. Jordan, 549 S.W.2d 29 (1977)


        Waiver takes place where one dispenses with                        Intent
        performance of something which he has a right                Before an estoppel will arise, there must be
        to exact, and occurs where one in possession                 certainty to every intent.
        of any right, whether conferred by law or by
        contract, with full knowledge of material facts              Cases that cite this headnote
        does or forbears to do something, and such action
        is inconsistent with his right or his intention to
                                                              [12]   Estoppel
        rely upon it.
                                                                         Essential elements
        1 Cases that cite this headnote                              Failure to prove one of the essential elements of
                                                                     estoppel is fatal to the cause of action.

 [8]    Estoppel                                                     2 Cases that cite this headnote
            Implied waiver and conduct constituting
        waiver
                                                              [13]   Estoppel
        In order to establish an implied waiver, there
                                                                         Contracts relating to real estate
        must be a clear, unequivocal and decisive act
                                                                     Lessors were not equitably estopped from
        showing such a purpose.
                                                                     asserting their right under lease to receive timely
        1 Cases that cite this headnote                              notice of lessee's intent to exercise its option to
                                                                     purchase where, apart from failing to establish
                                                                     any false representation or concealment on part
 [9]    Landlord and Tenant
                                                                     of lessors, evidence clearly showed that lessor
            Time
                                                                     did nothing to prevent lessee from exercising
        Timely notice of lessee's intent to exercise                 option in question.
        its option to purchase property was neither
        expressly nor impliedly waived by lessors where              1 Cases that cite this headnote
        even lessee's president testified that there was
        no oral agreements concerning lease and only
        evidence of an implied waiver was fact that
        lessors were occasionally in area and knew of        Attorneys and Law Firms
        some improvements being made by lessee to
        property.                                            *30 Fly, Moeller & Stevenson, Victoria, William C. Reiff,
                                                             Houston, for appellant.
        1 Cases that cite this headnote
                                                             Marion M. Lewis and Jackie W. Marr, Guittard & Henderson,
                                                             Victoria, for appellees.
 [10]   Estoppel
            Essential elements
        An equitable estoppel occurs when a false
                                                                                      OPINION
        representation or concealment of material fact is
        made with actual or constructive knowledge of        NYE, Chief Justice.
        facts, to a party without knowledge or means of
        knowledge of real facts, and with intention that     Suit was brought by Cattle Feeders, Inc., the appellant herein,
        it should be acted on, and party to whom it is       against Jo Ann and G. F. Jordan, appellees, seeking specific
        made relies on or acts on representation to his      performance of an option to purchase 91.755 acres of land
        prejudice.                                           in Goliad County. Trial was before a jury. From a judgment
                                                             denying all relief, appeal has been perfected to this Court.
        4 Cases that cite this headnote
                                                             On January 15, 1971, Cattle Feeders, Inc. entered into a lease
                                                             agreement with Jo Ann and G. F. Jordan covering some
 [11]   Estoppel
                                                             91.755 acres of land in two noncontiguous tracts. This land is


              © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                          2
Cattle Feeders, Inc. v. Jordan, 549 S.W.2d 29 (1977)


located north of U. S. Highway 59 in *31 Goliad County and           properly exercised the written option agreement is not before
is divided by a farm to market road. This acreage was part of a      us.
large tract of land in the same area which was either owned or
leased by Cattle Feeders, Inc. as a part of their cattle feedlot     Through two points of error, Cattle Feeders allege that
operation. The lease stated that it was for farming, grazing and     the trial court erred in refusing to permit the appellant
livestock feeding purposes only. The term was 5 years. The           to present to the jury, by evidence and special issues, its
lease provided that all fences and water reservoirs constructed      alternative theory that Cattle Feeders was entitled to specific
by the tenant were to remain on the premises. The lease, by          performance of the option contract on equitable grounds. The
its terms, granted Cattle Feeders an option to purchase the          appellant is relying on the language in Jones v. Gibbs, 133
land in question based on certain conditions precedent, one          Tex. 627, 130 S.W.2d 265 (1939, opinion adopted) to the
of which was at least 90 days' written notice of such election       effect that strict compliance with the terms or conditions of
to purchase. The option agreement provided that time was of          an option is excused when such failure is brought about by
the essence concerning exercising the option to purchase.            certain conduct of the optionor. The crux of Cattle Feeders'
                                                                     argument is that the appellees engaged in such conduct as
In either April or May of 1971, Cattle Feeders alleged that it       would have excused strict compliance with the terms of the
had sent a letter to the Jordans expressing its desire to exercise   option agreement and the trial court erred in refusing to allow
the option and purchase the land. No copy of this letter was         Cattle Feeders to present this evidence to the jury. It is,
produced or introduced into evidence. On December 5, 1975,           therefore, necessary that we carefully review appellant's bill
Cattle Feeders sent a letter to the Jordans in which they            of exceptions evidence to determine the validity of appellant's
tendered the first purchase payment for the land pursuant to         points of error.
the terms set out in the option agreement. The Jordans refused
this check on the grounds that they had not been notified of         Appellant Cattle Feeders' first bill of exceptions covered the
Cattle Feeders' intent to exercise its option as provided for in     testimony of a Mr. Carl Knabe who did some clearing work
the option agreement.                                                on the land in question. Mr. Knabe testified that he burned
                                                                     off brush, root-plowed, raked the land and stacked and burned
Shortly thereafter, Cattle Feeders brought this suit for specific    roots. He testified that this work was done in June and July of
performance of the option agreement on two grounds. The              1970 and that he charged Cattle Feeders $40.00 to $42.00 per
first theory was that it had in fact properly exercised the          acre for the work. He testified that this work makes the land
option by giving written notice 90 days prior to January 15,         more productive and *32 increased the value of the land. He
1976. Alternatively, Cattle Feeders urged that in the event          also testified that the value of such services at the time of the
that Cattle Feeders had not satisfied the requirement of the         trial was approximately $80.00 per acre.
option agreement, the Jordans were estopped from asserting
the 90 day notice requirement. The Jordans, after excepting          The next testimony excluded by the trial court was that of the
to certain allegations in Cattle Feeders' pleadings, specifically    president of the appellant's corporation, a Mr. Pat Hencerling.
denied Cattle Feeders' claims and brought a cross-action for         Mr. Hencerling testified that in June and July of 1970,
immediate possession of the land. At the beginning of the            Cattle Feeders executed certain documents with the appellee
trial, the Jordans filed a motion in limine to exclude from the      concerning this land. He testified that these documents were
jury all of the evidence pertaining to waiver or estoppel on         later embodied in the lease agreement. He testified that the
the part of the Jordans. Although the trial court granted the        lease agreement was part of an overall transaction between
motion, all of the excluded evidence is before us on bill of         the parties to purchase the land and that the land in question
exceptions.                                                          was leased to Cattle Feeders and not purchased outright so
                                                                     as to gain a tax advantage for the appellees. He testified that
The jury found that no written notice of the exercising of           the lease price was about $10.00 per acre above the going
the option was mailed to Mrs. Jordan by Cattle Feeders;              rate. He testified that he cleared the land, planted various
that Mrs. Jordan did not receive any such notice; and that           grasses and built ponds on the land. He also testified that
Cattle Feeders was not damaged by Mrs. Jordan's refusal              he had the land sloped for the feed yards and constructed a
to surrender possession of the land to them. Cattle Feeders          mobile home park for his employees. He testified he paid
does not attack these findings by the jury in this appeal.           approximately $40.00 to $45.00 per acre to clear the land,
Therefore, the question as to whether or not the appellant           several hundred dollars per acre to slope certain land and
                                                                     $1,500.00 each for the three ponds that were constructed. He



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                3
Cattle Feeders, Inc. v. Jordan, 549 S.W.2d 29 (1977)


also testified he spent $35.00 to $45.00 per acre to plant grass   S.W.2d 555 (1961); Tidwell v. Lange, 531 S.W.2d 384
on approximately 5 acres to prevent erosion. He testified that     (Tex.Civ.App. Waco 1975, no writ). The equities which
the corporation spent between $10,000.00 and $12,000.00            will excuse strict compliance with the terms of an option
to construct the mobile home park. He testified that it also       agreement are set out in *33 Jones v. Gibbs, 130 S.W.2d
spent approximately $2,000.00 on fences. He stated that he         265 (Tex.Com.App. 1939, opinion adopted), see pp. 272-273.
spent about $60.00 per acre to fertilize some 80% of the land      These equitable principles can be summarized. An optionee
in 1975 and planted oats at a cost of $40.00 per acre. In          will be excused from strict compliance where his conduct in
summary, he testified he would not have spent any of this          failing to comply was not due to willful or gross negligence on
money if he was not under the impression that Cattle Feeders       the part of the optionee but was rather the result of an honest
either owned the land or would acquire the land. He then           and justifiable mistake. In addition, equity will also excuse
pointed out on a map other land in the immediate area which        strict compliance where the strict compliance was prevented
the corporation had previously purchased from the appellees.       by some act of the optionor such as waiver or misleading
He testified that all this work on the land in question was        representations or conduct.
clearly visible from the road adjacent to the land and that the
appellees were seen in the vicinity of the property.                [4] There is no evidence in the record that Cattle Feeders'
                                                                   failure to provide appellees with timely notice of its intent
On cross-examination under the bill of exceptions,                 to exercise the option was the result of an honest and
Hencerling stated that he had the right, under the lease,          justifiable mistake. To the contrary, the record indicates
to make all the improvements and that appellees could not          that the appellant simply never notified the appellees of its
have stopped any of the improvements. He admitted that he          intention to exercise the option. The written notice, even if
had never discussed the improvements with the appellees.           sent, was never received by appellees.
Finally, Hencerling stated that the reason he made all the
improvements was his reliance on the written notice to              [5]     [6]     [7] Next, we consider waiver and estoppel.
appellees.                                                         Waiver, whether express or implied, is an intentional release,
                                                                   relinquishment, or surrender of a right that is at the time
The final testimony under the bill of exceptions was that of
                                                                   known to the party making it. In order to constitute a
the appellee Jo Ann Jordan. Mrs. Jordan testified that she
                                                                   waiver, it is essential that there be an existing right, benefit
owned land in the vicinity of the land in question which she
                                                                   or advantage, a knowledge (actual or constructive) of the
leased or used to graze cattle. She stated that since 1974, she
                                                                   existence and an actual intention to relinquish it. It must be a
visited the area about once very two weeks but between 1971
                                                                   voluntary act made with full knowledge of the facts. Rio Delta
and 1975, she only occasionally visited the area. She said she
                                                                   Land Company v. Johnson, 475 S.W.2d 346 (Tex.Civ.App.
observed the improvements on the subject land. She testified
                                                                   Corpus Christi 1971, writ ref'd n. r. e.). A waiver takes place
she always thought appellant would exercise its option but
                                                                   where one dispenses with performance of something which
never knew this for a fact. She said her assumption was based
                                                                   he has a right to exact, and occurs where one in possession of
on the improvements and the integration of the land into the
                                                                   any right, whether conferred by law or by contract, with full
remainder of the appellant's operations. She said she refused
                                                                   knowledge of material facts does or forbears to do something,
the tendered money because she was no longer bound by
                                                                   and such action is inconsistent with his right or his intention
the agreement. She stated that prior to December 5, 1975,
                                                                   to rely upon it. Ford v. Culbertson, 158 Tex. 124, 308 S.W.2d
she received no communication from appellant indicating an
                                                                   855 (1958); First National Bank of Midland v. Stoutco,
intent to exercise its option. She stated that had the option
                                                                   Inc., 530 S.W.2d 619 (Tex.Civ.App. San Antonio 1975, writ
been properly exercised she would have sold the land to
                                                                   dism'd); Zurich Insurance Company v. Wiegers, 527 S.W.2d
appellant as per the agreement.
                                                                   511 (Tex.Civ.App. Austin 1975, no writ); Rice v. Travelers
The only remaining question involved in this case is whether       Indemnity Company, 526 S.W.2d 698 (Tex.Civ.App. Waco
or not the appellant is entitled to the land in question through   1975, writ ref'd n. r. e.); Texana Oil Company v. Stephenson,
some act or acts of the appellees which excused or prevented       521 S.W.2d 104 (Tex.Civ.App. El Paso 1975, no writ).
the exercising of the option agreement.
 [1]    [2]    [3] As a general rule, in absence of equities, [8] [9] We have carefully reviewed all of the record and
an optionee is held to strict compliance with the terms of       find that there is no evidence of any waiver. Even appellant's
an option agreement. Zeidman v. Davis, 161 Tex. 496, 342         president testified there were no oral agreements concerning



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                            4
Cattle Feeders, Inc. v. Jordan, 549 S.W.2d 29 (1977)


                                                                      252 (Tex.Civ.App. Amarillo 1975, writ ref'd n. r. e.); Astro
the lease. The only evidence of implied waiver is the fact that
                                                                      Sign Company v. Sullivan, 518 S.W.2d 420 (Tex.Civ.App.
appellee was in the area occasionally, knew of some of the
                                                                      Corpus Christi 1974, writ ref'd n. r. e.). Before an estoppel will
improvements to the land and that appellant was using the
                                                                      arise, there must be certainty to every intent. Rio Delta Land
land. In order to establish an implied waiver, there must be a
                                                                      Company v. Johnson, supra. The evidence totally fails to
clear unequivocal and decisive act showing such a purpose.
                                                                      establish any false representation or concealment on the part
Corrin v. Slagle, 300 S.W.2d 657 (Tex.Civ.App. Fort Worth
                                                                      of the appellees. In fact, the evidence clearly shows that the
1957, writ ref'd n. r. e.); Bounds v. Home Mut. Life &
                                                                      appellees did nothing to prevent the appellant Cattle Feeders
Accident Ass'n No. 1, 290 S.W.552 (Tex.Civ.App. Amarillo
                                                                      from exercising the option in question. Failure to prove one of
1927, no writ). There is simply no evidence anywhere in the
                                                                      the essential *34 elements of estoppel is fatal to the cause of
record that appellee waived her right to notice of appellant's
                                                                      action. Barfield v. Howard M. Smith Company of Amarillo,
intention to exercise its option.
                                                                      426 S.W.2d 834 (Tex.Sup.1968).
 [10] [11] [12] [13] The elements of equitable estoppel
are: 1) a false representation or concealment of material fact; After reviewing all of appellant's bill of exceptions evidence,
2) made with actual or constructive knowledge of the facts;     it is unnecessary for us to determine the correctness of the
3) to a party without knowledge or means of knowledge of        trial court's action in preventing the jury from hearing this
the real facts; 4) made with the intention that it should be    evidence. Even if all of the evidence had been submitted to
acted on; and 5) the party to whom it was made must have        the jury, it would not have supported a judgment favorable to
relied on or acted on it to his prejudice. Gulbenkian v. Penn,  appellant's claim to equitable relief.
151 Tex. 412, 252 S.W.2d 929 (1952); Clifton v. Ogle, 526
S.W.2d 596 (Tex.Civ.App. Fort Worth 1975, writ ref'd n.         Appellant's points of error are overruled. The judgment of the
r. e.); Connally v. Home Insurance Company, 525 S.W.2d          trial court is AFFIRMED.

End of Document                                                   © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                   5
Chambers v. Hunt Petroleum Corp., 320 S.W.3d 578 (2010)




                                                                        1 Cases that cite this headnote
                    320 S.W.3d 578
                Court of Appeals of Texas,
                          Tyler.                                  [2]   Contracts
                                                                            Options; rights of first refusal
           Brady W. CHAMBERS and                                        Exercise of an option must be unqualified and
         Evelyn B. Chambers, Appellants,                                strictly in accordance with the terms of the
                       v.                                               agreement, unless equity requires otherwise.
   HUNT PETROLEUM CORPORATION, Appellee.
                                                                        1 Cases that cite this headnote
       No. 12–09–00225–CV.           |   Aug. 25, 2010.
                                                                  [3]   Contracts
Synopsis
                                                                            Options; rights of first refusal
Background: Lessors brought action to quiet title to 3.94
acre tract of land, seeking declaration that lessee's option to         The failure of the optionee to comply strictly
purchase was invalid and judgment for back taxes. Lessee                with the terms or conditions of the option will be
filed counterclaim seeking declaration that the option was              excused when the failure is brought about by the
valid and a decree ordering its specific performance, seeking           conduct of the optionor.
an award of clearing and mowing costs under the theory
                                                                        1 Cases that cite this headnote
of quantum meruit, and attorney's fees. The 188th Judicial
District Court, Gregg County, David Scott Brabham, J.,
entered judgment for lessee, and lessors appealed.                [4]   Contracts
                                                                            Options; rights of first refusal
                                                                        Where a defendant has openly and avowedly
Holdings: The Court of Appeals, Bill Bass, J., held that:               refused to perform his part of an option contract
                                                                        or declared his intention not to perform it, the
[1] lessors' refusal to perform lease's option to purchase              plaintiff seeking to exercise the option need not
excused lessee's failure to tender consideration as required to         make tender of payment of the consideration
exercise option;                                                        before bringing suit; formal tender is excused
                                                                        when tender would be a useless and idle
[2] lessee's failure to pay taxes did not preclude specific             ceremony.
performance; and
                                                                        1 Cases that cite this headnote

[3] evidence was insufficient to support award in quantum
meruit for clearing and mowing costs.                             [5]   Contracts
                                                                            Options; rights of first refusal
                                                                        A tender of consideration is excused where
Affirmed in part, reversed in part and rendered in part, and
                                                                        the optionor intentionally avoids giving the
reversed and remanded in part.
                                                                        purchaser an opportunity of making it.

                                                                        1 Cases that cite this headnote
 West Headnotes (18)
                                                                  [6]   Landlord and Tenant
                                                                            Breach of Agreement
 [1]    Contracts
            Options; rights of first refusal                            Evidence was sufficient to support finding
                                                                        that lessors openly refused to perform lease's
        Strict compliance with the provisions of an
                                                                        option to purchase which excused lessee's failure
        option contract is required.
                                                                        to tender $100 consideration with 60 days



               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                           1
Chambers v. Hunt Petroleum Corp., 320 S.W.3d 578 (2010)


       of the notice of the exercise of the option                  Courts will not construe a contract provision as
       to purchase; evidence indicated that lessors                 a condition precedent unless they are compelled
       refused to respond to lessee's repeated attempted            to do so by language that may be construed in no
       to communicate with them during the 60-                      other way.
       day period, but, almost immediately after the
       expiration of that time period, gave lessor formal           1 Cases that cite this headnote
       notice to vacate the premises.
                                                             [12]   Contracts
       Cases that cite this headnote
                                                                        Conditions Precedent in General
                                                                    If a contract contains a condition precedent, it
[7]    Contracts                                                    must either have been met or excused before the
           Excuses for Nonperformance or Defects                    other party's obligation can be enforced.
       A prerequisite to the remedy of excuse of
       performance is that the covenants in a contract              Cases that cite this headnote
       must be mutually dependent promises.
                                                             [13]   Specific Performance
       Cases that cite this headnote
                                                                         Fraud or inequitable conduct of plaintiff
                                                                    subsequent to contract
[8]    Contracts                                                    A court may refuse to grant equitable relief
           Dependent or independent stipulations                    such as specific performance to a party who has
       When a covenant goes only to part of the                     been guilty of unlawful or inequitable conduct
       consideration on both sides and a breach may                 regarding the issue in dispute.
       be compensated for in damages, it is to be
       regarded as an independent covenant, unless this             Cases that cite this headnote
       is contrary to the expressed intent of the parties.
                                                             [14]   Specific Performance
       Cases that cite this headnote
                                                                        Sufficiency of performance by plaintiff in
                                                                    general
[9]    Contracts                                                    Lessee's failure to pay taxes as required under
           What are conditions precedent in general                 lease did not preclude specific performance of
       A “condition precedent” in a contract is an event            lease's option to purchase provision; lease's taxes
       that must occur or an act that must be performed             provision was a covenant independent of the
       before a right can accrue to enforce an obligation.          option to purchase, $100 payment for exercise of
                                                                    option was nominal and real price for tract was
       Cases that cite this headnote                                embraced within $39,600 consideration already
                                                                    paid on execution of the lease, lessors knew
[10]   Contracts                                                    of the option to purchase and never informed
           Conditions Precedent in General                          lessee of the taxes due or asked lessee to pay
                                                                    its pro rata share, and damages were available to
       Such terms as “if,” “provided that,” “on
                                                                    compensate lessors.
       condition that,” or some similar phrase of
       conditional language are normally required to                Cases that cite this headnote
       create a condition precedent.

       1 Cases that cite this headnote                       [15]   Implied and Constructive Contracts
                                                                        Nature of employment and promise to pay
[11]   Contracts                                                    Evidence was insufficient to support award in
           Conditions Precedent in General                          quantum meruit to lessee of 3.94 acre tract for
                                                                    cost incurred in clearing and mowing lessors'


              © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                         2
Chambers v. Hunt Petroleum Corp., 320 S.W.3d 578 (2010)


       entire 7.94 acre tract; lessee's own evidence,
       including memos and invoices, showed that the         Attorneys and Law Firms
       work was done “as a favor” to lessor and that
                                                             *580 Deborah J. Race, Lawrence L. Beason, for Appellants.
       lessee “thought it would be in our best interest
       to help out” lessor by cleaning up his side of        Diane V. Devasto, J. Matt Rowan, Jerry S. Harris, for
       the property, and lessee had never previously         Appellee.
       asked lessors to pay any part of the clearing
       and mowing costs, which had been incurred four        Panel consisted of WORTHEN, C.J., GRIFFITH, J., and
       years prior to the subject quiet title action.        BASS, Retired Justice, Twelfth Court of Appeals, sitting by
                                                             assignment.
       Cases that cite this headnote


[16]   Implied and Constructive Contracts                                             OPINION
           Work and labor in general; quantum meruit
                                                             BILL BASS, Justice.
       To recover under the doctrine of quantum meruit,
       a plaintiff must establish that: (1) valuable         This is an appeal from a judgment granting specific
       services and/or materials were furnished, (2) to      performance to Hunt Petroleum Corporation of an option
       the party sought to be charged, (3) which were        to purchase, and awarding damages and attorney's fees. In
       accepted by the party sought to be charged,           three issues, Brady W. Chambers and Evelyn Chambers
       and (4) under such circumstances as reasonably        contend that (1) the option had expired because Hunt failed
       notified the recipient that the plaintiff, in         to timely tender the $100.00 purchase money, (2) Hunt was
       performing, expected to be paid by the recipient.     not entitled to enforce the option because it was in default
                                                             on the contract's provisions, and (3) there was insufficient
       Cases that cite this headnote
                                                             evidence to support the award of damages. We affirm the trial
                                                             court's order for specific performance, reverse and render the
[17]   Implied and Constructive Contracts                    award of damages, render judgment awarding taxes paid by
           Amount of Recovery                                the Chamberses, and remand the cause for a redetermination
       The measure of damages for a claim in quantum         of attorney's fees.
       meruit is the reasonable value of the work
       performed and the materials furnished.
                                                                                *581 BACKGROUND
       Cases that cite this headnote
                                                             The parties' predecessors in interest, Sonat Exploration
[18]   Implied and Constructive Contracts                    Company and First Church of the Nazarene, on August
           Work and labor in general; quantum meruit         7, 1992, entered into a lease with an option to purchase
                                                             involving 3.94 acres of a 7.94 acre tract in Longview, Gregg
       Implied and Constructive Contracts
                                                             County, Texas. The term of the lease was fifteen years. Sonat
           Implication of request or promise to pay
                                                             paid $39,300.00 at the execution of the lease “as rent for the
       The party seeking to recover in quantum               entire lease term.” The lease required Sonat to pay all ad
       meruit must establish that the work done was          valorem taxes and other costs during the term “as if it were
       accepted by the party to be charged under             the fee simple owner,” and provided that the church would
       such circumstances as reasonably notified the         have no ownership responsibilities. The lease granted Sonat
       recipient that the plaintiff in performing expected   the exclusive option to purchase the 3.94 acre tract “at any
       to be paid by the recipient.                          time prior to the end of the lease term.” The lease and the
                                                             option were assignable. The option agreement contained the
       Cases that cite this headnote
                                                             following provision:

                                                                         The option shall be exercisable by
                                                                         giving written notice to the Lessor


              © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                       3
Chambers v. Hunt Petroleum Corp., 320 S.W.3d 578 (2010)


             prior to the end of the lease and                     to this letter. On September 20, 2007, Russell sent a third
             the purchase shall be completed by                    letter to the Chamberses referring to the numerous occasions
             conveyance of the property by General                 that Hunt had attempted without success to communicate with
             Warranty Deed and payment of the                      them by telephone despite Hunt's leaving several messages
             purchase price within sixty (60) days                 for them on their voice mail. Another warranty deed was
             from the delivery of the notice of                    enclosed for the Chamberses to execute. The letter concluded
             the intent to exercise the option. The                by asking the Chamberses to call one of *582 two numbers
             purchase price shall be one hundred                   to schedule a time to close. The Chamberses did not respond
             dollars ($100) to be paid in cash at                  to the third letter.
             closing.
                                                                   On October 8, 2007, Hunt received a letter from the
On November 22, 2004, the Chamberses bought the 7.94 acre          Chamberses' lawyer advising Hunt it was in default under the
tract that was subject to the lease for $50,000.00. Shortly        lease, and, as a result, was now holding over.
thereafter, the Chamberses received notice from the City
of Longview that excessive overgrowth on the tract was a           On November 5, 2007, the Chamberses filed a suit to quiet
violation of the municipal code. Brady Chambers contacted          title to the 3.94 acre tract. They sought a declaration that
Hunt Petroleum Corporation, the successor in interest to           the option to purchase was invalid on various grounds, and
Sonat, to notify it of the problem and its responsibility under    judgment awarding them the back taxes they had paid on the
the lease to clear the 3.94 acre tract to correct the code         property.
violations.
                                                                   Hunt counterclaimed seeking a declaration that the option was
In May 2005, Hunt hired a contractor to clear and mow the          valid and a decree ordering its specific performance. It also
3.94 acres. The contractor “began clearing the approximately       sought an award of 50.6% of the land clearing and mowing
8 acres, our half and as a favor to Mr. Chambers, his half         costs under the theory of quantum meruit, and attorney's fees.
also.” The cost for clearing and mowing the 7.94 acres was
$17,353.00. The foreman's memo noted that “there was a             The trial court found that Hunt had properly and timely
brush and dirt pile on Mr. Chambers['s] half of the property       exercised its option. The trial court ordered the Chamberses
that was buried in a pit that we dug. We put the excess dirt in    to execute a warranty deed, and, upon its delivery, that Hunt
a low area on his side to help it from collecting water.” The      tender $100.00 to the Chamberses. The court also awarded
foreman's memo also stated that “[w]e thought it would be in       Hunt $11,132.00 in damages (50.6% of the total clearing and
our best interest to help out Mr. Chambers by cleaning up his      mowing charges), and $29,289.91 in attorney's fees.
side.” Hunt mowed the entire tract in 2006 and 2007. Only the
$4,625.00 cost of the 2007 mowing was charged to this tract.
                                                                            DID THE OPTION EXPIRE BECAUSE
The Chamberses paid $1,698.00 in taxes attributable to Hunt's                OF HUNT'S FAILURE TO TENDER
3.94 acres.                                                                  THE $100.00 PURCHASE MONEY?

On July 16, 2007, Brad Russell, district landman for Hunt,         In their first issue, the Chamberses contend that the option to
sent the Chamberses formal notice of Hunt's exercise of its        purchase expired because Hunt failed to meet its contractual
option to purchase. Russell stated in the letter that Hunt would   obligation to tender the $100.00 purchase price within the
prepare a plat and general warranty deed for the Chamberses'       sixty day period allowed for closing after its notice of
review. The Chamberses did not respond. Russell sent another       exercise of the option. They maintain that there are no
letter to the Chamberses on September 8, 2007, once again          special circumstances that serve to excuse Hunt from strict
informing them that Hunt was exercising the option in the          compliance with the contract's terms. The Chamberses argue
lease and enclosing a general warranty deed. Russell asked         that there is no evidence, or at least insufficient evidence, or
the Chamberses to review the deed and sign it. In his letter,      findings to support the trial court's conclusion that they were
Russell stated that he would call the Chamberses and fix a         solely to blame for the failure to close.
time to meet with them to pay the $100.00 purchase price,
pursuant to the lease terms. The Chamberses did not respond



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                             4
Chambers v. Hunt Petroleum Corp., 320 S.W.3d 578 (2010)


                                                                       [3] [4] [5] However, the failure of the optionee to comply
Standard of Review                                                    strictly with the terms or conditions of the option will be
In an appeal from a bench trial, the trial court's findings of        excused when the failure is brought about by the conduct
fact have the same force and effect as a jury verdict and are         of the optionor. Jones, 133 Tex. at 640, 130 S.W.2d at 272.
reviewable for legal and factual sufficiency under the same           “It is thoroughly settled that where a defendant has openly
standards that are applied to the review of a jury verdict.           and avowedly refused to perform his part of the contract or
Anderson v. City of Seven Points, 806 S.W.2d 791, 794                 declared his intention not to perform it, the plaintiff need not
(Tex.1991).                                                           make tender of payment of the consideration before bringing
                                                                      suit.” Burford v. Pounders, 145 Tex. 460, 466, 199 S.W.2d
When reviewing a finding for legal sufficiency, we must               141, 144 (Tex.1947); Rus–Ann. Dev., Inc. v. ECGC, Inc.,
credit evidence favorable to the judgment if a reasonable             222 S.W.3d 921, 927 (Tex.App.-Tyler 2007, no pet.). Formal
fact finder could, disregard contrary evidence unless a               tender is excused when tender “would be a useless and idle
reasonable fact finder could not, and reverse the fact finder's       ceremony.” Burford, 145 Tex. at 467, 199 S.W.2d at 145.
determination only if the evidence presented in the trial court       A tender of consideration is excused where the optionor
would not enable a reasonable and fair minded fact finder to          intentionally avoids giving the purchaser an opportunity of
reach the judgment under review. City of Keller v. Wilson,            making it. 81 C.J.S. Specific Performance § 116 (1977).
168 S.W.3d 802, 827 (Tex.2005). The court should sustain an
appellant's legal sufficiency challenges if the record reveals
(1) there is a complete absence of evidence of a vital fact;          Discussion
(2) the court is barred by rules of law or evidence from               [6] The trial court made the following findings of fact
giving weight to the only evidence offered to prove a vital           germane to this issue.
fact; (3) the evidence offered to prove a vital fact is no more
than a mere scintilla; or (4) that the evidence conclusively            10. On July 16, 2007, prior to the expiration of the Lease
establishes the opposite of a vital fact. Id. More than a scintilla     with Option, Defendant gave Plaintiffs written notice of its
of evidence exists if the evidence rises to a level that would          election to exercise the option to purchase the 3.94 acres.
enable reasonable and fair minded people to differ in their             Plaintiffs received this notice on or about July 25, 2007,
conclusions. Ford Motor Co. v. Ridgway, 135 S.W.3d 598,                 but made no response to it.
601 (Tex.2004).
                                                                        11. Subsequent to July 25, 2007, Defendant made several
                                                                        attempts to contact Plaintiffs, both in writing and by
When considering a factual sufficiency challenge, we
                                                                        telephone, in order to arrange a closing of the purchase of
consider all of the evidence and set aside the judgment only
                                                                        the 3.94 acres in accordance with the terms of the Lease
if it so contrary to the overwhelming weight of the evidence
                                                                        with Option, but Plaintiffs ignored all of [Defendant's]
that it is clearly wrong and unjust. Cain v. Bain, 709 S.W.2d
                                                                        attempts to do so.
175, 176 (Tex.1986).
                                                                        12. Defendant was at all material times ready, willing and
 *583 We review the trial court's conclusions of law de novo.           able to close the purchase of the 3.94 acres pursuant to the
State v. Heal, 917 S.W.2d 6, 9 (Tex.1996).                              terms of the Lease with Option.

                                                                      Based on these findings, the trial court concluded that “the
Applicable Law                                                        failure to close was solely the fault of the [Chamberses].”
 [1] [2] Strict compliance with the provisions of an option
contract is required. See Jones v. Gibbs, 133 Tex. 627, 639–          The Chamberses acknowledge that “[i]t is thoroughly settled
40, 130 S.W.2d 265, 271 (Tex. Comm'n App.1939, opinion                that where a defendant has openly and avowedly refused to
adopted). Exercise of an option must be unqualified and               perform his part of the contract or declared his intention not
strictly in accordance with the terms of the agreement, unless        to perform it, the plaintiff need not make tender of payment of
equity requires otherwise. City of Brownsville v. Golden              the consideration before bringing suit.” See Burford, 145 Tex.
Spread Electric Coop., 192 S.W.3d 876, 880 (Tex.App.-                 at 466, 199 S.W.2d at 144; Rus–Ann Dev., 222 S.W.3d at 927.
Dallas 2006, pet. denied).                                            However, the Chamberses insist that their silence in response
                                                                      to Hunt's attempts to communicate with them did not amount
                                                                      to an open refusal to perform the contract that might serve to


                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               5
Chambers v. Hunt Petroleum Corp., 320 S.W.3d 578 (2010)


excuse Hunt's tender of the $100.00 consideration. The lease
agreement required payment of the $100.00 consideration
within sixty days of the notice of the exercise of the option.     Applicable Law
The Chamberses argue that because Hunt did not timely pay           [7]    [8]     [9]    [10]    [11]    [12] “A prerequisite to the
the consideration, its attempt to exercise the option was not      remedy of excuse of performance is that the covenants in
“strictly in accordance with the terms of the agreement” and       a contract must be mutually dependent promises.” Hanks
therefore ineffective. See Besteman v. Pitcock, 272 S.W.3d v. GAB Bus. Servs., Inc., 644 S.W.2d 707, 708 (Tex.1982).
777, 784 (Tex.App.-Texarkana 2008, no pet.).                       “[W]hen a covenant goes only to part of the consideration
                                                                   on both sides and a breach may be compensated for in
We disagree. The trial court was justified in inferring that       damages, it is to be regarded as an independent covenant,
the Chamberses' refusal *584 to respond to Hunt's repeated         unless this is contrary to the expressed intent of the parties.”
attempts to communicate with them during the critical sixty        Id. A “condition precedent” in a contract is an event that
day period for closing was calculated to defeat Hunt's exercise    must occur or an act that must be performed before a
of its option. Almost immediately after the expiration of          right can accrue to enforce an obligation.” Centex Corp. v.
the lease and the sixty days provided for closing of Hunt's        Dalton, 840 S.W.2d 952, 956 (Tex.1992). Such terms as
exercise of its option, the Chamberses did communicate with        “if,” “provided that,” “on condition that,” or some similar
Hunt giving it formal notice to vacate the premises. In our        phrase of conditional language are normally required to create
view, the Chamberses' conduct was tantamount to a refusal to       a condition precedent. Criswell v. European Crossroads
perform their part of the contract. A tender of consideration      Shopping Ctr., 792 S.W.2d 945, 948 (Tex.1990). Courts will
is excused where the optionor intentionally avoids giving          not construe a contract provision as a condition precedent
the purchaser an opportunity of making it. See 81 C.J.S            unless they are compelled to do so by language that may be
Specific Performance § 116. A tender of the nominal $100.00        construed in no other way. See Reilly v. Rangers Mgmt., Inc.,
consideration under these circumstances “would have been a         727 S.W.2d 527, 530 (Tex.1987). “If a contract contains a
vain and useless thing.” See Burford, 145 Tex. at 466, 199         condition precedent, it must either have been met or excused
S.W.2d at 144.                                                     before the other party's obligation can be enforced.” Cal–
                                                                   Tex Lumber Co. v. Owens Handle Co., 989 S.W.2d 802, 809
Ample evidence supports the trial court's findings. The            (Tex.App.-Tyler 1999, no pet.).
findings support its conclusion that the failure to close within
sixty days following Hunt's notice was solely the fault of the      [13] “A court may refuse to grant equitable relief [specific
Chamberses. The Chamberses' first issue is overruled.              performance] to a [party] who has been guilty of unlawful
                                                                   or inequitable conduct regarding the issue in dispute.” Lazy
                                                                   M. Ranch, Ltd. v. TXI Operations, LP, 978 S.W.2d 678, 683
                                                                   (Tex.App.-Austin 1998, pet. denied).
       IS A PARTY IN DEFAULT ON OTHER
      CONTRACT PROVISIONS ENTITLED TO
    ENFORCE AN OPTION IN THAT CONTRACT?                             *585 Discussion
                                                                    [14] We conclude that the requirement found in Article III
Article III of the lease required the lessee, Hunt, to pay “all    of the lease that the lessee pay taxes and other ownership
ad valorem taxes during the term of the lease” and to pay          costs associated with the 3.94 acre tract is a covenant
“all other costs associated with the property as if it were the    independent of the option agreement found in Article V.
fee simple owner.” In their second issue, the Chamberses           It is not a dependent covenant or condition precedent
maintain that Hunt is not entitled to the equitable remedy of      whose nonperformance would render the option agreement
specific performance of the option provided by Article V of        unenforceable by Hunt.
the lease because it had breached the agreement by failing
to pay the taxes on the 3.94 acres, and by allowing the tract      A breach by Hunt of its obligations under Article III is readily
to become overgrown in violation of the contract and the           compensable by damages. The lease contains no language
Longview municipal code. The question presented is whether         from which it may be even inferred that the parties intended
Hunt's breach of the covenant to pay the taxes and other           to condition the lessee's enforcement of the option agreement
costs associated with the property excuses the Chamberses'         upon its payment of taxes and other costs associated with
performance of the contract's option provision.                    the property. An examination of the entire agreement reveals


                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                             6
Chambers v. Hunt Petroleum Corp., 320 S.W.3d 578 (2010)


no relationship between the taxes and other costs provision        the option to lease 300 acres out of the 1,669 acres to mine
and the option provision. There is no conditional language         subsurface materials. To exercise the option, the contract
indicating that the enforceability of the option is dependent      required TXI (1) to give Lazy M. written notice of its
upon Hunt's performance of its obligations under Article III.      decision to exercise the option within six months of the
                                                                   execution of the contract and (2) tender $98,000.00 to Lazy
In Cook v. Young, 269 S.W.2d 457 (Tex.Civ.App.-Fort Worth          M. TXI attempted to exercise the option by delivering written
1954, no writ), the lessee sought specific performance of an       notice accompanied by a $98,000.00 bank check. Lazy M.
option to purchase clause in the lease agreement. Id. at 458.      returned the check with a letter explaining that it would
The lessor argued that the grant of summary judgment in the        not lease the land, because TXI had *586 breached the
lessee's favor was improper, because there was a fact issue        contract by entering on and testing Lazy M.'s land outside the
regarding whether the lessee had complied with a term of the       1,669 acres specified in the contract. Id. The uncontradicted
lease requiring that it pay all the utility bills for the leased   summary judgment evidence showed that, despite Lazy M.'s
property. Id. at 460. The court of appeals held that compliance    repeated objections, TXI intentionally persisted in coring
with the terms of the lease was not a condition precedent to       and testing outside of the area subject to the agreement. In
the lessee's exercise of the option. Id. The court stated that     conducting these tests, TXI stole valuable information about
“[w]hile we find such a provision in the lease contract, we do     the subsurface potential of the ranch. Id. at 681.
not find it in that part of the instrument containing the option
to purchase. The option is unconditionally granted and there is    The Austin Court of Appeals held that TXI's conduct
no requirement creating any condition precedent or otherwise       constituted a material breach of an implied covenant not to
limiting the right to exercise the option.” Id.                    explore outside the area agreed upon. Id. Consistent with
                                                                   the other opinions cited, the court of appeals acknowledged
In Giblin v. Sudduth, 300 S.W.2d 330 (Tex.Civ.App.-Austin          that having decided that TXI's conduct was a material breach
1957, writ ref'd n.r.e.), a contract for the sale of land also     of an implied covenant, it must determine whether the
gave the buyer an option to buy an adjoining tract. The option     implied covenant was independent or dependent. Id. A breach
provided as follows:                                               of an independent covenant would give the nonbreaching
                                                                   party only a cause of action for damages resulting from the
             The seller agrees to give the purchaser               breach. Id. The breach of a dependent covenant gives the
             an option on the acre tract joining                   nonbreaching party the election to terminate the contract.
             the property they are buying from the                 Id. In that event TXI would have forfeited its option.
             seller on the east; this option will                  “Forfeitures will be avoided unless [the] contract language
             be for 5 years and the purchasers                     admits of no other construction or results in a construction
             can take up their option at any time                  that is unreasonable, inequitable, or oppressive.” Id. (citing
             within 5 years from date by paying the                Reilly, 727 S.W.2d at 530). The court considered several
             seller $1500.00 in cash. The purchaser                factors in determining whether it would be inequitable and
             agrees to pay a yearly rental of $10.00.              oppressive to characterize a party's nonperformance as merely
                                                                   a breach of an independent covenant: (1) the extent to
Id. at 332. The court of appeals held that the purchaser's
                                                                   which the nonbreaching party will be deprived of the benefit
failure to pay the rent did not bar the purchaser's exercise
                                                                   it reasonably could have anticipated had the breach not
of the option. “The option was not conditioned upon the
                                                                   occurred, (2) the extent to which the injured party can be
payment of the annual rental, the option was for five years[,]
                                                                   adequately compensated for the part of the benefit lost,
and the purchasers were allowed to take up their option at any
                                                                   (3) the likelihood that the defaulting party will cure its
time within five years by paying the seller $1500.00 in cash.”
                                                                   failure, and (4) the extent to which the conduct of the party
Id.
                                                                   failing to perform comports with standards of good faith
                                                                   and fair dealing. Id. at 681–82 (citing RESTATEMENT OF
In a case cited by the Chamberses, Lazy M. Ranch, Ltd. v.
                                                                   CONTRACTS (SECOND) § 241(a) (1981); Hernandez v.
TXI Operations, LP, the contract required TXI to pay Lazy
                                                                   Gulf Group Lloyds, 875 S.W.2d 691, 693 (Tex.1994)).
M. $2,000.00 for the right to conduct subsurface tests for
gravel on part of the Lazy M. land—1,669 acres specifically
                                                                   The Chamberses stress that Hunt was unaware of the option
described by metes and bounds. Lazy M. Ranch, 978 S.W.2d
                                                                   to purchase until they informed Hunt that the 3.94 acres was
at 680. For the same consideration, the contract gave TXI


                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                           7
Chambers v. Hunt Petroleum Corp., 320 S.W.3d 578 (2010)


overgrown and that the lease required Hunt to maintain the         breach of an independent covenant to pay those taxes would
tract in compliance with the municipal code. The Chamberses        be genuinely inequitable and oppressive. The Chamberses'
speculate that but for their notice, Hunt would have remained      second issue is overruled.
ignorant of their option to purchase and probably would have
failed to exercise it. The Chamberses paid the taxes on the
entire tract. They claim they bought the entire tract without
                                                                            IS THE EVIDENCE SUFFICIENT TO
knowledge of the easement. The equities, the Chamberses
                                                                           SUPPORT THE AWARD OF DAMAGES
contend, favor them and make it inequitable and oppressive
                                                                              FOR CLEARING AND MOWING?
to reward Hunt by enforcing the option.
                                                                    [15] In their third issue, the Chamberses contend that the
We, on the contrary, believe the equities weigh in Hunt's          evidence is legally and factually insufficient to support the
favor. The $100.00 to be paid at closing was nominal in that       award to Hunt of $11,132.00 representing 50.6% of the
it bore no relationship to the value of property exchanged.        clearing and mowing charges Hunt incurred on the entire
The real price paid for the tract upon the option's exercise was   tract. The Chamberses' share of the 7.96 acres equals 50.6%.
embraced within the $39,600.00 consideration already paid
by the lessee at the execution of the lease in 1992. The lease     The foreman's memo showing the cost for clearing and
was of record when the Chamberses bought the property.             mowing the entire tract stated “on 5–04–2005, M & J
The Chamberses secured a title policy when they bought             Construction began clearing approximately 8 acres (our half
the property in 2004. The lease with option to purchase was        and as a favor to Mr. Chambers, his half also....” The memo
pointed out in the policy as an exception to coverage. The         detailed how Mr. Chambers had met with him and stated,
Chamberses knew or should have known of the option to              “We thought it would be in our best interest to help out Mr.
purchase when they bought the property.                            Chambers by cleaning up his side.”

Once informed that the 3.94 acres was overgrown, Hunt              Brady Chambers testified that he walked around the tract with
responded immediately by clearing the tract to cure the            the foreman and the contractor. Chambers recalled that they
problem and comply with the contract and the municipal             told him that he was being so nice that they would clean up the
code. The Chamberses complain of Hunt's failure to pay             brush piles he had on his side. He testified that he had never
the ad valorem taxes on the 3.94 acres from November of            asked Hunt to mow his property. Chambers stated that, in fact,
2004 *587 when they bought the 7.96 acres until the time           he had already had his part of the tract mowed for $200.00. In
of trial. The Chamberses, as record owners, received the           2005, Hunt spent $17,353.28 on the property, but it charged
tax notices for the entire tract. They concede they never          only $4,625.00 to this property in 2007. Hunt never asked for
informed Hunt regarding the taxes or asked it to pay its           payment for this work, the bulk of which was performed in
pro rata share. Even if Hunt had neglected to pay the taxes        May 2005, almost four years before trial in April 2009. Hunt
after being told what was due, the injured party could have        sought to recover under the doctrine of quantum meruit.
been adequately and easily compensated by damages. Hunt's
conduct deprived the Chamberses of no benefit it reasonably
could have anticipated. Hunt's conduct was fully consistent        Applicable Law
with standards of good faith and fair dealing.                      [16]    [17] “To recover under the doctrine of quantum
                                                                   meruit, a plaintiff must establish that: (1) valuable services
We have weighed the equities using the criteria set out            and/or materials were furnished, (2) to the party sought
in Lazy M. Fairness does not require that we regard the            to be charged, (3) which were accepted by the party
covenants breached by Hunt as constructively dependent             sought to be charged, and (4) under such circumstances
in order to avoid an inequitable or oppressive result. The         as reasonably notified the recipient that the plaintiff, in
covenants breached by Hunt were independent covenants              performing, expected to be paid by the recipient.” Heldenfels
whose nonperformance will not excuse the nonbreaching              Bros., Inc. v. City of Corpus Christi, 832 S.W.2d 39, 41
party's performance. Hunt's predecessor had already paid all       (Tex.1992). The measure of damages for a claim in quantum
but $100.00 of the actual consideration for the property. Hunt     meruit is the reasonable value of the work performed and the
was never informed of the amount of taxes due nor was it           materials furnished. M.J. Sheridan & Son Co. v. Seminole
asked to pay them. A forfeiture of Hunt's option because of its



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                            8
Chambers v. Hunt Petroleum Corp., 320 S.W.3d 578 (2010)


                                                                     recipient that the plaintiff in performing expected to be paid
Pipeline Co., 731 S.W.2d 620, 625 (Tex.App.-Houston [1st
                                                                     by the recipient.” See Heldenfels Bros., Inc., 832 S.W.2d at
Dist.] 1987, no writ).
                                                                     41.

 *588 Discussion                                                     There is an absolute absence of any evidence in this record
Hunt proved the expense it incurred in clearing and mowing           indicating that Hunt expected to be paid for the work done
the 7.96 acres by the memos and invoices. Hunt's own                 on the Chamberses' part of the tract. The evidence, in fact,
evidence shows that the work on the Chamberses' half was             conclusively establishes the contrary. The Chamberses' third
done “as a favor to Mr. Chambers.” The same memo states,             issue is sustained.
“We thought it would be in our best interest to help out Mr.
Chambers by cleaning up his side.”
                                                                                            CONCLUSION
This is consistent with Chambers's testimony that he was led
to believe that Hunt buried the brush piles on his part of           That part of the judgment granting specific performance of
the tract as a favor for his cooperation. Brad Russell, Hunt's       the option to purchase the 3.94 acres is affirmed. The award
landman who testified to the clearing and mowing costs,              of damages to Hunt in the amount of $9,433.61 ($11,132.00
conceded that he had no reason to disbelieve Chambers's              clearing and mowing costs less $1,698.39 taxes paid by
testimony. Hunt, he told the court, had never previously asked       Chambers attributable to the 3.94 acres) is reversed and
the Chamberses to pay any part of the clearing and mowing            judgment rendered that Hunt take nothing on its claim for
costs, although most of the work had been done four years            clearing and mowing costs. Judgment is rendered awarding
before.                                                              the Chambers $1,698.39 for taxes they paid on the 3.94 acres.
                                                                     The award of attorney's fees to Hunt is reversed, and the
 [18] The party seeking to recover in quantum meruit must            cause is remanded to the trial court for reconsideration of the
establish that the work done was accepted by the party to be         amount of attorney's fees.
charged “under such circumstances as reasonably notified the


End of Document                                                  © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                9
Faucette v. Chantos, 322 S.W.3d 901 (2010)




                                                                   Frost, J., concurred in part, dissented in part, and filed
                    322 S.W.3d 901
                                                                   opinion.
                Court of Appeals of Texas,
                  Houston (14th Dist.).

         H. Frank FAUCETTE and J. Lawrence
                                                                    West Headnotes (23)
         Schadler, Appellants/Cross–Appellees,
                            v.
          Grace C. CHANTOS and A.J. Chantos                         [1]    Appeal and Error
                                                                              Rendering Final Judgment
            & Associates, Inc. d/b/a Sarco of
          Texas, Appellees/Cross–Appellants.                               When appellate court reviews cross-motions for
                                                                           summary judgment, it considers both motions
       No. 14–08–00536–CV.           |    Sept. 23, 2010.                  and renders the judgment that the trial court
                                                                           should have rendered.
Synopsis
Background: Former employer company and its principal                      1 Cases that cite this headnote
shareholder brought action against former employees for
breach of contract, tortious interference with contract, and
                                                                    [2]    Contracts
other claims after failed sale of company to employees.
                                                                               Options; rights of first refusal
The 151st District Court, Harris County, Caroline Elizabeth
                                                                           An “option” is a privilege or right which the
Baker, J., granted company and shareholder partial summary
                                                                           owner of property gives another to buy certain
judgment, awarded, after a jury trial, company and
                                                                           property at a fixed price within a certain time.
shareholder damages for breach of contract, and granted
judgment notwithstanding the verdict to former employees on                3 Cases that cite this headnote
tortious interference claim. Both parties appealed.

                                                                    [3]    Contracts
                                                                               Options; rights of first refusal
Holdings: The Court of Appeals, Jeffrey V. Brown, J., held
                                                                           An option contract has two components: (1)
that:
                                                                           an underlying contract that is not binding until
                                                                           accepted, and (2) a covenant to hold open to the
[1] former employees' acceptance of option to purchase
                                                                           optionee the opportunity to accept.
remaining share of company did not vary materially from the
described option, and thus acceptance could create a binding               2 Cases that cite this headnote
contract;

[2] evidence was legally and factually sufficient to support        [4]    Contracts
jury's finding on breach of contract damages;                                  Options; rights of first refusal
                                                                           Generally, acceptance of an option must
[3] company's claim was properly characterized as one for                  be unqualified, unambiguous, and strictly in
tortious interference with prospective relations rather than               accordance with the terms of the agreement.
tortious interference with existing contracts; and
                                                                           2 Cases that cite this headnote
[4] company did not demonstrate that employees engaged in
independently tortious or unlawful acts that interfered with its    [5]    Contracts
business relations, as required to support tortious interference               Options; rights of first refusal
with prospective relations claim.
                                                                           Contracts
                                                                               Qualified or conditional acceptance of offer
Affirmed.



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                           1
Faucette v. Chantos, 322 S.W.3d 901 (2010)


       A conditional acceptance of an offer is generally
       considered a rejection and counteroffer, but that           1 Cases that cite this headnote
       does not mean the parties to an option cannot
       modify the option or the terms of the underlying     [9]    Contracts
       sale by mutual agreement.                                       Options; rights of first refusal

       1 Cases that cite this headnote                             Having exercised an option by election the
                                                                   optionee must then proceed to perform the
                                                                   conditions of the option contract in order to
 [6]   Corporations and Business Organizations                     complete the transaction.
           Performance or breach
       Former employees' acceptance of option to                   Cases that cite this headnote
       purchase remaining shares of former employer
       company did not vary materially from the             [10]   Contracts
       option described in contract, and thus acceptance               Options; rights of first refusal
       could create a binding contract as would
                                                                   The acceptance of an option ascribes contractual
       support company and its principal shareholder's
                                                                   duties to the optionee in the same way that it does
       breach of contract claim against employees after
                                                                   the optionor.
       failed sale of company, despite argument that
       employees' mere statements that they were ready             Cases that cite this headnote
       to purchase some of the stock were not sufficient
       to accept the option; parties arranged a share
                                                            [11]   Appeal and Error
       ownership agreement that was consistent with
                                                                      Necessity of objection in general
       intended purpose of option, and by notifying
       company of their intent to exercise the option,             Appellate court would measure the sufficiency
       employees entered into a bilateral contract and             of the evidence against the language in jury
       became obligated to perform.                                charge regarding damages for breach of contract
                                                                   in company's action against former employees
       Cases that cite this headnote                               regarding failed sale of company to employees,
                                                                   where employees did not complain that the
                                                                   charge's measure of damages was improper or
 [7]   Contracts
                                                                   otherwise object to the charge.
           Options; rights of first refusal
       Election is the act of the optionee which converts          Cases that cite this headnote
       the option contract into a binding promise on the
       part of the optionor to sell.
                                                            [12]   Corporations and Business Organizations
       Cases that cite this headnote                                   Damages or amount of recovery
                                                                   Evidence was legally and factually sufficient
                                                                   to support jury's finding of breach of contract
 [8]   Contracts
                                                                   damages of $192,266 to principal shareholder
           Offer and acceptance in general
                                                                   of former employer company in shareholder's
       Contracts
                                                                   action against former employees regarding
           Options; rights of first refusal
                                                                   failed sale of company shares to employees,
       The effect of a timely and proper election under            where amount was exactly the price per share
       an option contract, and of a timely and proper              multiplied by the number of shares jury charge
       acceptance of an offer, is the same, in that the            stated would have been sold had the breach of
       option contract, on the one hand, and the offer on          contract not occurred.
       the other, are turned into a bilateral contract.
                                                                   Cases that cite this headnote




             © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                         2
Faucette v. Chantos, 322 S.W.3d 901 (2010)


                                                                     To prevail on a tortious-interference claim,
 [13]   Damages                                                      plaintiff is required to prove: (1) contracts
           Nature and theory of compensation                         existed which were subject to defendant's
        Jury award of breach of contract damages                     interference; (2) defendant willfully and
        to principal shareholder of former employer                  intentionally committed acts of interference; (3)
        company in amount of $192,266 was not a                      defendant's acts proximately caused damages;
        double recovery in shareholder's action against              and (4) actual damages or loss occurred.
        former employees regarding failed sale of
        shareholder's company shares to employees,                   3 Cases that cite this headnote
        even if shareholder was awarded the price
        she would have received for the shares while          [17]   Torts
        retaining the shares; jury was not asked to                      Prospective advantage, contract or relations;
        determine fair market value of shares or to                  expectancy
        calculate shareholder's net profits on sale of
                                                                     Elements of tortious interference with
        shares.
                                                                     prospective contract are: (1) a reasonable
        Cases that cite this headnote                                probability that the parties would have
                                                                     entered into a contractual relationship; (2) an
                                                                     independently tortious or unlawful act by the
 [14]   Judgment                                                     defendant that prevented the relationship from
              Where directed verdict or binding                      occurring; (3) the defendant did such act with
        instructions would have been proper                          a conscious desire to prevent the relationship
        Judgment                                                     from occurring or knew that the interference
             Where there is no evidence to sustain                   was certain or substantially certain to occur as
        verdict                                                      a result of his conduct; and (4) the plaintiff
        A trial court may disregard a jury's verdict and             suffered actual harm or damage as a result of the
        render a judgment notwithstanding the verdict if             defendant's interference.
        no evidence supports one or more of the jury's
                                                                     10 Cases that cite this headnote
        findings or if a directed verdict would have been
        proper.
                                                              [18]   Torts
        Cases that cite this headnote                                    Contracts
                                                                     A third party is prohibited from tortiously
 [15]   Appeal and Error                                             interfering with a terminable-on-notice or
           Judgment                                                  terminable-at-will contract, but merely inducing
        Appeal and Error                                             one of the parties to exercise his right to
           Extent of Review                                          terminate contractual relations after giving the
                                                                     required notice does not necessarily constitute
        To determine whether the trial court erred
                                                                     tortious interference with contract under state
        in rendering a judgment notwithstanding the
                                                                     law.
        verdict, appellate court reviews the entire record,
        crediting favorable evidence if reasonable jurors            1 Cases that cite this headnote
        could and disregarding contrary evidence unless
        reasonable jurors could not.
                                                              [19]   Torts
        Cases that cite this headnote                                    Competition
                                                                     Harm that results only from lawful competition
 [16]   Torts                                                        is not compensable by the interference with
            Contracts                                                contract tort.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                       3
Faucette v. Chantos, 322 S.W.3d 901 (2010)




        Cases that cite this headnote                                 Cases that cite this headnote


 [20]   Torts                                                 [23]    Torts
             Business relations or economic advantage,                     Business relations or economic advantage,
        in general                                                    in general
        Former employer's claim against its former                    Former employer did not demonstrate that
        employees was properly characterized as one for               former employees engaged in independently
        tortious interference with prospective relations,             tortious or unlawful acts that interfered with its
        rather than tortious interference with existing               business relations with customers, as required
        contracts as employer argued, in action arising               to support employer's tortious interference with
        out of employees' formation of new business and               prospective relations claim against employees
        obtaining of some of employer's former lines of               arising out of employees' formation of new
        business; although two of employer's customers                business and obtaining of some of employer's
        exercised the terminable-on-notice provisions                 former lines of business; employer's argument
        of their contracts, there was no evidence that                that employees planned to resign without notice
        either customer breached their contract with                  or warning, in a manner and at a time when they
        employer, and employer did not allege or show                 knew it would harm employer, only supported
        that employees induced customers to breach                    interference with employer's own performance
        contracts during thirty-day termination period.               of its contracts.

        4 Cases that cite this headnote                               12 Cases that cite this headnote


 [21]   Torts
            Prospective advantage, contract or relations;
        expectancy                                           Attorneys and Law Firms

        One's interest in a contract terminable at will is   *904 Clinard J. Hanby, The Woodlands, for appellants.
        primarily an interest in future relations between
        the parties, and he has no legal assurance of        Bradley R. Walton, Peter Michael Kelly, James B. Lewis,
        them; for this reason, an interference with this     Susan J. Taylor, Houston, for appellees.
        interest is closely analogous to interference with
        prospective contractual relations. Restatement       Panel consists of Justices FROST, BROWN, and Senior
        (Second) of Torts § 766 comment.                     Justice HUDSON. *

        Cases that cite this headnote                        *       Senior Justice J. Harvey Hudson, sitting by assignment.


 [22]   Trial
             Statement of Issues                                                        OPINION
        Jury question was broad enough to encompass
        claim for tortious interference with prospective     JEFFREY V. BROWN, Justice.
        relations, in former employer's claim against
                                                             This case involves the failed sale of a company to its
        its former employees regarding employees'
                                                             employees, who instead resigned from the company, formed
        formation of new business and obtaining of
                                                             their own business, and obtained some of the seller's former
        some of employer's former lines of business,
                                                             lines of business. The company, A.J. Chantos & Associates,
        where jury question asked whether employees
                                                             Inc., d/b/a Sarco of Texas (“Sarco”) and its principal
        “intentionally interfered with the manufacturer's
                                                             shareholder, Grace C. Chantos, sued former employees H.
        representative contracts [employer] had” with
                                                             Frank Faucette and J. Lawrence Schadler, alleging breach of
        customers.
                                                             contract, tortious interference with contract, and other claims.


              © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              4
Faucette v. Chantos, 322 S.W.3d 901 (2010)


Both sides moved for summary judgment on the breach-of-           Grace and Andy had two children, Linda and Andrew.
contract claim, and the trial court granted Chantos and Sarco's   Andrew worked for Sarco until 1993, when he started his
motion for partial summary judgment on liability for breach       own agency, Sarco Central, in New Braunfels. Linda married
of contract.                                                      Faucette, who worked for Sarco for a few years in the 1980s,
                                                                  returned to Sarco as a salesman in 1994, and remained there
The case was then tried to a jury on damages for breach           until October 7, 2003. J. Lawrence Schadler worked as a
of contract and on the tortious-interference claim. The jury      salesman for Sarco from 1994 until October 7, 2003. The only
awarded Chantos $192,266.00 in damages for breach of              other sales employee for Sarco was Lane Malmburg, who
contract. The jury found both defendants liable for tortious      started with Sarco in 2002. Malmburg resigned the same day
interference and awarded Sarco $201,407.21 in damages. The        as Faucette and Schadler—October 7, 2003.
trial court granted Faucette *905 and Schadler's motion
for judgment notwithstanding the verdict on the tortious-         For many years, Andy Chantos had suffered from a serious
interference claim, but entered a judgment on the breach-of-      illness. In 2001, he and Grace began to consider retiring
contract claim for the amount awarded by the jury, attorney's     and entered into negotiations with Chumley & Associates
fees, pre- and post-judgment interest, and costs.                 to sell the agency. Ultimately, Andy and Grace broke off
                                                                  negotiations with Chumley and offered to sell Sarco to
On appeal, appellants Faucette and Schadler contend the trial     Andrew, Faucette, and Schadler. 1 Andrew already owned
court erred in granting Chantos and Sarco's motion for partial    260 of Sarco's 1,000 shares, most of which were obtained in
summary judgment on the breach-of-contract claim and in not       2001 when Sarco acquired Andrew's company, Sarco Central.
granting their motion for summary judgment. In resolving this     In the spring and summer of 2001, the parties executed the
issue, we are asked to consider the infrequent circumstance       “Sale and Purchase Agreement” containing the option to
of a grantor of an option suing the holder of the option for      purchase all the shares of stock in Sarco (the “contract”).
allegedly breaching the option's terms. The appellants also
contend that the evidence at trial was legally and factually      1       Grace Chantos testified that the reason she and Andy
insufficient to prove damages for breach of contract.
                                                                          broke off negotiations with Chumley was because
                                                                          Chumley could not offer permanent employment to
On cross-appeal, Chantos and Sarco contend that the trial                 Faucette and Schadler.
court erred in granting Faucette and Schadler's motion for
                                                                  The contract provided that, when Faucette, Schadler, and
judgment notwithstanding the verdict because Chantos and
                                                                  Andrew acquired forty-nine percent of the company, they
Sarco presented legally sufficient evidence of each element
                                                                  would have the option to purchase the remainder of the
of tortious interference.
                                                                  company from Chantos. The relevant portion of the contract
                                                                  provided:
For the reasons explained below, we affirm.
                                                                      At such time as Buyers have acquired a total of forty-nine
                                                                      percent (49%) of the *906 authorized and outstanding
                              I                                       shares of the Corporation, Buyers shall have the option
                                                                      to purchase the remaining shares, but only in a lump sum
Grace Chantos and her husband, Andy, formed Sarco of                  wherein Buyers purchase all remaining shares.
Texas, a representative sales agency for plumbing supplies, in
1979. In 1983, they incorporated the agency as A.J. Chantos       ***
& Associates, Inc., d/b/a Sarco of Texas. Sarco had contracts
with manufacturers in the plumbing, air-conditioning, and             This Agreement shall terminate unless the Sale and
heating industry. It was standard in the industry that the            Purchase contemplated is completed in its entirety within
contracts with the manufacturers had thirty-day termination           thirty-two (32) months from the date of execution of the
provisions. Despite the thirty-day cancellation provision,            Agreement.
Sarco represented several manufacturers for twenty years
or more. These manufacturers included Elkay, Vanguard,            Andy became gravely ill in late 2001, and after that he and
McGuire, and Precision.                                           Grace did not actively participate in the operation of Sarco.
                                                                  Faucette, Schadler, and Linda operated Sarco on a day-to-day



               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               5
Faucette v. Chantos, 322 S.W.3d 901 (2010)


basis. On August 18, 2002, Andy died. Grace returned to work       On the day Faucette, Schadler, and Malmburg resigned,
in May of 2003, and Linda resigned.                                Grace was in California. Consequently, the office was left
                                                                   without salespeople and unable to function adequately. 4
On July 22, 2003, Faucette, Schadler, Chantos, Andrew,             That same day, Vanguard sent Sarco written notice that it
and attorney Brad Walton met to discuss exercising the             was terminating its manufacturer's sales representative *907
option. At the time of the meeting, Faucette owned 118 of          contract with the company. Three days later, on October 10,
Sarco's 1,000 shares; Schadler owned 116 shares, and Andrew        2003, Elkay also terminated its sales agreement with Sarco.
owned 260 shares. Thus, together they owned 494 shares,            Elkay and Vanguard signed representation agreements with
or 49.4 percent of the company. 2 The parties discussed            Tri–Rep shortly after that. Grace and Andrew were unable to
a plan in which Faucette and Schadler were to purchase             find experienced salespeople to staff the company, and Sarco
enough shares from Chantos to bring their ownership to 260         was therefore unable to service its remaining lines. After
shares each—the same number Andrew already owned. 3                Tri–Rep began operating, its annual sales ranged between $1
The company would then purchase the remaining shares. The          million and $3 million.
parties also discussed having another meeting within sixty
days, apparently to finalize the agreement. But no second          4      Faucette and Schadler testified that they intended to work
meeting occurred, and Faucette and Schadler did not purchase              the entire week after they resigned, but because Grace
the shares.                                                               changed the locks they were unable to do so. Schadler
                                                                          also testified that they continued to take orders for Sarco
2                                                                         from Malmburg's home for thirty days, and Sarco was
       At trial, the testimony reflected that Schadler owned 120
                                                                          paid the commissions on those orders.
       shares, but we are confined to the summary judgment
       record for purposes of the appellants' first issue.
3      Schadler testified that the reason the parties discussed                                    II
       equalizing the shares was that Grace was concerned
       about Schadler and Faucette having more shares than
                                                                                  Breach of the Option Contract
       Andrew. Andrew, however, testified that the change
       actually helped Schadler and Faucette, who did not have     Grace and Sarco moved for partial summary judgment on
       to purchase as many shares.                                 their breach-of-contract claim. They alleged that, after Andy
Sometime after the July 22 meeting, Faucette and Schadler's        passed away, Faucette and Schadler “concluded that it would
business relationship with Grace deteriorated, and after one       be far less expensive to simply take the clients and suppliers
particularly heated encounter with Grace, they decided to          of [Sarco] rather than to continue with the purchase.” They
leave Sarco and form their own representative agency. In           also alleged that Faucette and Schadler persuaded several of
early September, Faucette discussed leaving Sarco with             Sarco's largest manufacturers and clients to leave Sarco and
Schadler and Malmburg. They all resigned on October 7,             to sign representation contracts with them. Grace and Sarco
2003. About a week or two before they resigned, Schadler           contended that Faucette and Schadler breached the option
went to some of the manufacturers with which Sarco                 contract when, at the meeting on July 22, 2003, Faucette and
had representative contracts, including Elkay, Vanguard,           Schadler gave notice of their intent to exercise their option to
McGuire, and Precision, and posed a “hypothetical” question        purchase all of the remaining shares of the company, but then
asking if he and the others left Sarco, whether they could         failed to complete the purchase.
represent those manufacturers. Also, in late September
or early October, Faucette spoke with an attorney about            Faucette and Schadler responded to this motion and filed
incorporating a new manufacturer's representative company          their own motion for summary judgment on the breach-
to be called Tri–Rep Sales, Inc. Faucette, Schadler, and           of-contract claim. In Faucette and Schadler's motion for
Malmburg did not inform Grace of their plans or that they          summary judgment and response, they argued that they did
were going to quit. They continued to represent to Grace and       not exercise the option because they did not tender the
Andrew that they intended to complete the purchase of shares       funds to purchase the shares within the time required by the
in Sarco.                                                          contract. Consequently, they argued, their failure to timely
                                                                   exercise the option according to its terms legally amounted to
                                                                   nothing more than a rejection of the option.



               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                      6
Faucette v. Chantos, 322 S.W.3d 901 (2010)


                                                                     purchase the shares. Among other things, Grace and Sarco
On November 2, 2006, the trial court granted Grace and               supported their motion with the following testimony from
Sarco's motion for partial summary judgment. Faucette and            Faucette's deposition:
Schadler moved for reconsideration, which the trial court
denied.                                                                Q. During that [July 22] meeting did you state that you
                                                                       were ready, willing and able to go forward with the deal to
In their first issue, Faucette and Schadler contend that the trial     purchase the remaining 51 percent in conjunction with—
court erred in denying their motion for summary judgment
                                                                       A. I believe we did.
on the breach-of-contract claim and in granting Grace and
Sarco's motion.                                                        Q. —and that would have been in conjunction with Andrew
                                                                       C. Chantos and Lawrence—
 [1] We review the trial court's grant of summary judgment
de novo. Joe v. Two Thirty Nine Joint Venture, 145 S.W.3d              A. Correct.
150, 156–57 (Tex.2004). A movant must establish its right
                                                                       Q. —Schadler.
to summary judgment by showing that no genuine issue
of material fact exists and that it is entitled to judgment
                                                                     And you told Grace you were going to go forward with the
as a matter of law. Nixon v. Mr. Prop. Mgmt. Co., 690
                                                                     deal?
S.W.2d 546, 548 (Tex.1985). We take as true all evidence
favorable to the non-movant, and we indulge every reasonable           A. I believe I did.
inference and resolve any doubts in the non-movant's favor.
Joe, 145 S.W.3d at 157. We review a summary judgment             Grace and Sarco also pointed to similar excerpts of both
for evidence that would enable reasonable and fair-minded        Faucette's and Schadler's testimony in which they confirmed
jurors to differ in their conclusions. Wal–Mart Stores, Inc. v.  that they agreed to exercise the option to purchase the
Spates, 186 S.W.3d 566, 568 (Tex.2006) (per curiam). When        remaining fifty-one percent of the corporation and discussed
we review cross-motions for summary judgment, we consider        how they would finance the purchases. Based on Faucette
both motions and render the judgment that the trial court        and Schadler's testimony, Grace and Sarco contended that
should have rendered. Coastal Liquids Transp., L.P. v. Harris    Faucette and Schadler committed to exercise the option
County Appraisal Dist., 46 S.W.3d 880, 884 (Tex.2001).           to purchase the remaining shares of the company and
                                                                 specifically worked out the details of how the purchase
 [2] [3] It is undisputed that, under the terms of the contract, was to be made, including seeking financing. But rather
Faucette and Schadler, along with Andrew Chantos, acquired       than complete the sale, Faucette and Schadler breached their
an option to compel Grace to sell the remaining shares of        contractual obligation by failing and refusing to carry through
Sarco on the stated terms before the option expired. An          with their agreement to purchase the remaining shares of
option is a privilege or right which the owner of property       stock.
gives another to buy certain property at a fixed price within
a certain time. *908 State v. Clevenger, 384 S.W.2d 207,          [4] [5] [6] On appeal, Faucette and Schadler argue that
210 (Tex.Civ.App.-Houston 1964, writ ref'd n.r.e.). An option    the option is not enforceable because their alleged acceptance
contract has two components: (1) an underlying contract that     varied materially from the option described in the contract.
is not binding until accepted and (2) a covenant to hold open to They also contend that their alleged acceptance was, at best, a
the optionee the opportunity to accept. Comeaux v. Suderman,     statement of intent to purchase shares sometime in the future,
93 S.W.3d 215, 220 (Tex.App.-Houston [14th Dist.] 2002,          and the sale was not completed by the deadline specified
no pet.); Hott v. Pearcy/Christon, Inc., 663 S.W.2d 851, 853     in the contract. Generally, acceptance of an option must be
(Tex.App.-Dallas 1983, writ ref'd n.r.e.).                       unqualified, unambiguous, and strictly in accordance with the
                                                                 terms of the agreement. Comeaux, 93 S.W.3d at 220; Crown
In their motion for partial summary judgment, Grace and          Const. Co. v. Huddleston, 961 S.W.2d 552, 558 (Tex.App.-
Sarco contended that in the meeting on July 22, 2003,            San Antonio 1997, no writ). A conditional acceptance of an
Faucette and Schadler committed to exercise their option to      offer is generally considered a rejection and counteroffer. See
purchase the remaining fifty-one percent of the Sarco shares     United Concrete Pipe Corp. v. Spin–Line Co., 430 S.W.2d
and agreed that they would make financial arrangements to        360, 363–64 (Tex.1968); Hutcherson v. Cronin, 426 S.W.2d



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                            7
Faucette v. Chantos, 322 S.W.3d 901 (2010)


638, 641 (Tex.Civ.App.-Tyler 1968, no writ). But that does          any additional shares does not raise an inference defeating
not mean the parties to an option cannot modify the option          summary judgment. The intended purpose of the option was
or the terms of the underlying sale by mutual agreement.            to enable the majority shareholders (now Grace) to relinquish
See Humble Oil & Refining Co. v. Westside Inv. Corp., 428           ownership of the company to the other shareholders (Andrew,
S.W.2d 92, 94–95 (Tex.1968); Wall v. Trinity Sand & Gravel          Faucette, and Schadler) once they acquired forty-nine percent
Co., 369 S.W.2d 315, 317 (Tex.1963).                                of the company. The evidence conclusively shows that the
                                                                    parties expressed an agreement consistent with this purpose.
Faucette and Schadler argue that their alleged acceptance           The arrangement to equalize the share ownership and to have
varied materially from the option contained in the contract         the company itself buy the remaining shares merely goes to
because the parties' agreement was changed. Specifically,           the manner in which the other shareholders would accomplish
at the July 22 meeting, Faucette and Schadler expressed an          the agreed-upon purpose of buying out Grace's ownership
intent only to purchase enough shares from Grace so that            interest. On these facts, therefore, there was no counteroffer
they would each own 260 shares, the same number as held             and rejection that rendered the agreement unenforceable.
by Andrew Chantos. Conversely, the offer contained in the
contract provided that the “Buyers” shall have the option to        Faucette and Schadler argue, however, that the alleged
purchase *909 the remaining shares, “but only in a lump             acceptance was not made in the manner or within the
sum wherein Buyers purchase all remaining shares.” The              time the contract required. They point to the contract's
“Buyers” are defined in the contract as Andrew C. Chantos, H.       provision that the option requires the buyers to “purchase”
Frank Faucette, and J. Lawrence Schadler. Thus, Faucette and        all of the remaining shares and to do so “only in a lump
Schadler argue, the option called for three buyers, Andrew,         sum.” Therefore, they contend, the contract required them to
Faucette, and Schadler, to make a lump-sum purchase of fifty-       actually tender performance, not merely to announce an intent
one percent of the shares of stock in Sarco. But the summary-       to perform without ever tendering any money. As additional
judgment evidence showed that the alleged acceptance called         support for their interpretation of the contract, Faucette and
for Faucette to purchase 142 shares, Schadler to purchase           Schadler point to the “Term of Agreement” provision, which
144 shares, Andrew to purchase nothing, and Sarco itself            states that the contract “shall terminate unless the Sale and
to purchase the remaining 220 shares. 5 Consequently, they          Purchase contemplated in its entirety within thirty-two (32)
contend, their alleged acceptance amounted to nothing more          months from the date of execution of the Agreement.” This
than a counteroffer and rejection of the option contained in the    language, they contend, requires that actual payment be made
contract. See Antonini v. Harris County Appraisal Dist., 999        prior to the end of thirty-two months to exercise the option.
S.W.2d 608, 610–11 (Tex.App.-Houston [14th Dist.] 1999,             Thus, their mere statements at the July 22 meeting that they
no pet.) (“Acceptance must be identical with the offer in order     were ready to purchase some of Grace's stock were not
to make a binding contract.”).                                      sufficient to accept the option.


5                                                                   In their motion, Grace and Sarco relied on a line of cases
       Faucette's testimony included the following exchange:
                                                                    holding that unless an *910 option to purchase contains
            Q. So the plan was as of this July 22 meeting, was
                                                                    provision to the contrary, the optionee is only required to
            for you, Lawrence Schadler and Andrew C. Chantos
            to all equalize the number of shares you owned at       notify the optionor prior to the expiration of the option
            26 percent each and for Sarco of Texas to purchase      period, and then tender performance within a reasonable time
            the remaining 22 percent. Is that correct?              thereafter to exercise the option. See, e.g., English v. English,
            A. I believe that is correct.                           44 S.W.3d 102 (Tex.App.-Houston [14th Dist.] 2001, no
         Schadler also confirmed this plan in the excerpts of his   pet.); Maxwell v. Lake, 674 S.W.2d 795, 798 (Tex.App.-
         testimony attached to Grace and Sarco's motion.            Dallas 1984, no writ); San Antonio Joint Stock Land Bank v.
It is undisputed that Grace owned fifty-one percent of the          Malcher, 164 S.W.2d 197, 200 (Tex.Civ.App.-San Antonio
company's shares, her son Andrew owned twenty-six percent           1942, writ ref'd w.o.m.). In English, for example, an ex-wife
of the shares, and Faucette and Schadler owned the rest.            notified her ex-husband that she was exercising the option
The summary-judgment evidence shows that at the July                contained in the parties' divorce decree to buy out her ex-
22 meeting, Faucette and Schadler agreed to exercise the            husband's interest in their homestead within the option period,
option to purchase Grace's shares. That Andrew, one of              but she did not complete the purchase before the option
the “Buyers” defined in the contract, was not purchasing            expired. Id. at 104. This court held that “where the option



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               8
Faucette v. Chantos, 322 S.W.3d 901 (2010)


instrument is silent regarding the method of exercising the                    optionor to sell. The effect of a timely
option, giving timely notice to the optionor and subsequently                  and proper election under the contract,
tendering performance within a reasonable time is sufficient                   and of a timely and proper acceptance
to exercise the option.” Id. (citing Maxwell v. Lake, 674                      of an offer, is the same, in that the
S.W.2d at 798). Grace and Sarco argue that, because the                        option contract, on the one hand, and
option provision of the contract did not specify the manner or                 the offer on the other, are turned
method in which they were to be notified that the option was                   into a bilateral *911 contract. Having
accepted, Faucette's and Schadler's agreement to purchase                      exercised the option by election the
the remaining shares of stock at the July 22 meeting was                       optionee must then proceed to perform
sufficient to exercise the option.                                             the conditions of the option contract in
                                                                               order to complete the transaction.
On appeal, Faucette and Schadler argue that these cases
stand merely for the proposition that unless the option           Ferguson v. von Seggern, 434 S.W.2d 380, 385
provides otherwise, acceptance of the option does not require     (Tex.Civ.App.-Dallas 1968, writ ref'd n.r.e.) (emphasis
the optionee to tender actual payment before the option           added); see also Hott, 663 S.W.2d at 854 (“When the
expires; they do not hold that an optionee may accept an          optionee gives notice or otherwise complies with the terms
option by mere notice without ever tendering payment. Thus,       and conditions of the option ... a bilateral executory contract
Faucette and Schadler contend, an optionee who never tenders      is formed, one party having the duty to convey and the
performance cannot enforce the option. They also argue that       other the duty to pay.”). The cases in which an optionee
the option in this case does “provide otherwise” because it       exercises the option and thus binds the optionor to perform
requires the purchase be completed in its entirety according to   are legion. See, e.g., Sinclair Refining Co. v. Allbritton, 147
its terms and within the specified deadline. In any event, they   Tex. 468, 218 S.W.2d 185, 188–90 (1949); Smith v. Hues, 540
contend that because they never tendered payment within the       S.W.2d 485, 490 (Tex.Civ.App.-Houston [14th Dist.] 1976,
option period, they never exercised the option. As support,       writ ref'd n.r.e.); Luccia v. Ross, 274 S.W.3d 140, 149–50
Faucette and Schadler cite Kruegel v. Berry, 75 Tex. 230,         (Tex.App.-Houston [1st Dist.] 2008, pet. denied); Odum v.
9 S.W. 863, 864–65 (1888), in which the supreme court             Sims, 609 S.W.2d 881, 882 (Tex.Civ.App.-San Antonio 1980,
concluded that a lessee who had an option to purchase leased      no writ); Kenver Corp. v. Robinson, 492 S.W.2d 317, 319–
land for a specified amount within two years “had the right at    20 (Tex.Civ.App.-Beaumont 1973, writ ref'd n.r.e.); Giblin
any time during the term of the lease ... to purchase the land    v. Sudduth, 300 S.W.2d 330, 332–34 (Tex.Civ.App.-Austin
by paying the consideration agreed upon,” but because he did      1957, writ ref'd n.r.e.); see also El Paso Natural Gas Co. v.
not seek to enforce the option before the expiration of the two-  W. Bldg. Assocs., 675 F.2d 1135, 1139–41 (10th Cir.1982)
year period, and the land was then sold to a third party, the     (holding optionee's acceptance of option without tender of
lessee was not entitled to specific performance of the option     purchase price created mutually binding contract entitling
contained in the lease. Kruegel did not involve a situation       optionee to specific performance). But the acceptance of an
in which the lessee gave notice of an intent to exercise the      option ascribes contractual duties to the optionee in the same
option but failed to pay the consideration for the option within  way that it does the optionor. By notifying Grace and Sarco
the option period. And, the court in Kruegel did not address      of their intent to exercise the option, Faucette and Schadler
whether acceptance alone is insufficient to exercise an option.   entered into a bilateral contract and became obligated to
                                                                  perform. See Ferguson, 434 S.W.2d at 385. And when they
 [7]    [8]    [9]    [10] In this case, as in all option cases,failed to perform by refusing to complete the purchase of the
the option contract itself is an offer by the optionor to the     remaining shares, they breached the contract.
optionee. By agreeing to purchase the remaining shares at the
July 22 meeting—an arrangement that fulfilled the intended        Because we affirm the trial court's grant of summary
purpose of the option—Faucette and Schadler elected to            judgment in favor of Grace and Sarco, we do not address
accept the offer. The effect of this election is the formation of Faucette and Schadler's competing motion for summary
a contract that binds both the optionor and the optionee:         judgment.

             Election is the act of the optionee                   We overrule Faucette and Schadler's first issue.
             which converts the option contract into
             a binding promise on the part of the


                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                           9
Faucette v. Chantos, 322 S.W.3d 901 (2010)


                                                                      is so contrary to the overwhelming weight of the evidence as
                                                                      to be clearly wrong and unjust. Pool v. Ford Motor Co., 715
             Damages for Breach of Option Contract
                                                                      S.W.2d 629, 635 (Tex.1986).
In their second issue, Faucette and Schadler contend that
the evidence is legally and factually insufficient to prove            [11] Initially, we note that the jury was asked to determine
damages for breach of contract. They argue that Grace was             Grace's damages for the breach of contract the court had
awarded what she would have received from the sale of the             found. The question was worded as follows:
remaining shares of Sarco without any evidence of the value
                                                                        What sum of money, if any, if paid now in cash, would
of the shares she should have surrendered in the transaction.
                                                                        fairly and reasonably compensate Grace C. Chantos for her
According to Faucette and Schadler, proper proof of damages
                                                                        damages, if any, that resulted from such breach of contract?
required not only evidence of the amount Grace would have
received had the sale of the shares been performed, but                 Consider the following elements of damages, if any, and
also evidence of the value of the shares she would have                 none other:
surrendered in the transaction. See Miga v. Jensen, 96 S.W.3d
207, 215 (Tex.2002) (holding damage award resulting from a              The amount Grace C. Chantos would have received for the
breach of an agreement to purchase securities is the difference         sale of her 502 shares of the business corporation if H.
between the contract price and the fair market value of the             Frank Faucette and J. Lawrence Schadler had not breached
asset at the time of the breach); Holt Atherton Indus. Inc.             the Sale and Purchase Agreement.
v. Heine, 835 S.W.2d 80, 84 (Tex.1992) (evidence of lost
income was legally insufficient to prove lost profits). They          At the charge conference, Faucette's and Schadler's only
also argue there was undisputed evidence that she retained the        objection to this question was that the answers should have
shares, sold assets of the company, and kept the proceeds for         been separate for each of them. They did not complain
                                                                      that the instruction's measure of damages was improper or
herself. 6
                                                                      otherwise object to the instruction. Therefore, we measure the
                                                                      sufficiency of the evidence against the language in the charge.
6       Faucette and Schadler also complain that the judgment         Osterberg v. Peca, 12 S.W.3d 31, 55 (Tex.2000) (holding,
        was erroneously rendered jointly and severally against        when no objection is made to jury issue, sufficiency of the
        them for breach of contract. They state in their brief that
                                                                      evidence is measured against charge given by court rather
        even if they were required to exercise the option for the
                                                                      than some other unidentified law); Kroger Co. v. Brown,
        entire option price, Grace was entitled, at most, to an
                                                                      267 S.W.3d 320, 323 (Tex.App.-Houston [14th Dist.] 2008,
        award of $82,472 against Faucette and $81,705 against
                                                                      no pet.) (measuring sufficiency of damages evidence against
        Schadler. But Faucette and Schadler do not provide any
        argument or authority to support their contention that        commonly understood meaning of undefined term used in
        the trial court erred in rendering a judgment against         charge); see also Equistar Chems., L.P. v. Dresser–Rand
        them jointly and severally; therefore, it is waived. See      Co., 240 S.W.3d 864, 868 (Tex.2007) (holding argument that
        Tex.R.App. P. 38.1(i).                                        charge submitted improper measure of damages was waived
                                                                      by failure to object in trial court); Tribble & Stephens Co. v.
 *912 When examining a legal-sufficiency challenge, we
                                                                      Consolidated Services, Inc., 744 S.W.2d 945, 949 (Tex.App.-
review the evidence in the light most favorable to the
                                                                      San Antonio 1987, writ denied) (holding failure to raise
challenged finding and indulge very reasonable inference
                                                                      issue of improper measure of damages in trial court waived
that would support it. City of Keller v. Wilson, 168 S.W.3d
                                                                      review of complaints that proper measure of damages was not
802, 822 (Tex.2005). We credit favorable evidence if
                                                                      submitted to jury and that plaintiff failed to present evidence
reasonable jurors could and disregard contrary evidence
                                                                      on the proper measure).
unless reasonable jurors could not. Id. at 827. The evidence
is legally sufficient if it would enable reasonable and fair-
                                                                       [12] [13] Here, the jury was instructed that the measure of
minded people to reach the verdict under review. Id.
                                                                      damages is the amount of money Grace “would have received
                                                                      for the sale of her 502 shares” of the company had Faucette
When examining a factual-sufficiency challenge, we consider
                                                                      and Schadler not breached the contract. Under the terms of
and weigh all the evidence, both supporting and contradicting
                                                                      the contract, the price per share was $383. The jury awarded
the finding. Mar. Overseas Corp. v. Ellis, 971 S.W.2d 402,
                                                                      $192,266, which is exactly the share price multiplied by 502.
406–07 (Tex.1998). We set aside the fact finding only if it



                  © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                            10
Faucette v. Chantos, 322 S.W.3d 901 (2010)


Therefore, the jury's answer is supported by legally sufficient   Sarco argues that the evidence shows that Faucette and
evidence. And, although Faucette and Schadler complain            Schadler intentionally destroyed Sarco's business for their
 *913 that Grace received a double recovery because she was       own financial gain. Specifically, Faucette and Schadler, while
awarded the sales price while retaining the shares, the jury      receiving salaries and bonuses from Sarco to enable them to
was not asked to determine fair market value of the shares        purchase the company and promising they were continuing
or to calculate Grace's net profits on the sale of the shares.    with the purchase, persuaded the manufacturers who had been
The evidence, measured against the question asked, is also        with Sarco for over twenty years to terminate their contracts
factually sufficient to support the jury's award.                 so they could do business with Faucette and Schadler's new
                                                                  company, Tri–Rep. Further, Faucette and Schadler planned
Having overruled Faucette and Schadler's second issue, we         their method of departure from Sarco—resigning without
next turn to Grace and Sarco's cross-appeal.                      notice when Grace was out of the state and taking the only
                                                                  other salesman with them—knowing it would cause great
                                                                  harm to Sarco.

                             III
                                                                  Faucette and Schadler respond that Sarco's claim is not one
                                                                  for tortious interference with existing contracts, but is actually
                    Tortious Interference                         one for tortious interference with prospective contracts. They
                                                                  point out that Elkay and Vanguard complied with their
At trial, the jury found Faucette and Schadler tortiously         contracts, giving Sarco the contractually required thirty-day
interfered with Sarco's manufacturers' representative             notice of termination, and that Sarco continued to act as
contracts with Elkay and Vanguard. In a single issue, Sarco       manufacturer's representative for those thirty days. According
contends the trial court erred in granting Faucette and           to Faucette and Schadler, Sarco is actually seeking to recover
Schadler's motion for JNOV on the tortious-interference           damages for the loss of the prospect that Elkay and Vanguard
findings because Sarco presented legally sufficient evidence      would continue to renew the manufacturer's representative
of each element of that cause of action.                          contracts indefinitely.

 [14] [15] A trial court may disregard a jury's verdict and       This distinction is significant because in *914 Wal–Mart
render a judgment notwithstanding the verdict if no evidence      Stores, Inc. v. Sturges, 52 S.W.3d 711, 726 (Tex.2001),
supports one or more of the jury's findings or if a directed      our supreme court held that to prevail on a claim for
verdict would have been proper. Tiller v. McLure, 121 S.W.3d      tortious interference with prospective contracts the plaintiff
709, 713 (Tex.2003). The final test for legal sufficiency is      must additionally prove that the defendant's conduct was
whether the evidence at trial would enable reasonable and         “independently tortious or wrongful.” The Sturges court
fair-minded people to reach the verdict under review. City        explained that conduct that is merely “sharp” or perceived as
of Keller v. Wilson, 168 S.W.3d 802, 827 (Tex.2005). To           “unfair competition” is not actionable as the basis for this tort.
determine whether the trial court erred in rendering a JNOV,      Id. The plaintiff is not required to prove an independent tort;
we review the entire record, crediting favorable evidence if      instead, the plaintiff need only establish that the defendant's
reasonable jurors could and disregarding contrary evidence        conduct would be actionable under a recognized tort. Id.
unless reasonable jurors could not. Id. at 807.
                                                                   [17] Thus, after Sturges, the following formulation of the
 [16] To prevail on a tortious-interference claim, Sarco          elements of the tort has been adopted:
was required to prove: (1) contracts existed which were
subject to Faucette and Schadler's interference; (2) Faucette       (1) a reasonable probability that the parties would have
and Schadler willfully and intentionally committed acts of          entered into a contractual relationship;
interference; (3) Faucette's and Schadler's acts proximately
caused damages; and (4) actual damages or loss occurred.            (2) an “independently tortious or unlawful” act by the
Browning–Ferris, Inc. v. Reyna, 865 S.W.2d 925, 926                 defendant that prevented the relationship from occurring;
(Tex.1993); Rodarte v. Investeco Group, LLC, 299 S.W.3d
                                                                    (3) the defendant did such act with a conscious desire to
400, 411 (Tex.App.-Houston [14th Dist.] 2009, no pet.).
                                                                    prevent the relationship from occurring or knew that the




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                             11
Faucette v. Chantos, 322 S.W.3d 901 (2010)


  interference was certain or substantially certain to occur as
  a result of his conduct; and                                     *915 [20] In this case, the jury was asked in separate
                                                                  questions whether Faucette and/or Schadler “intentionally
  (4) the plaintiff suffered actual harm or damage as a result    interfered with the manufacturer's representative contracts
  of the defendant's interference.                                [Sarco] had” with Elkay and Vanguard. The jury answered
                                                                  “yes” to both. But there was no evidence that either Elkay
See Baty v. ProTech Ins. Agency, 63 S.W.3d 841, 860
                                                                  or Vanguard breached their contracts with Sarco. It was
(Tex.App.-Houston [14th Dist.] 2001, pet. denied). Faucette
                                                                  undisputed that Elkay and Vanguard gave thirty days' written
and Schadler contend that Sarco does not even attempt to meet
                                                                  notice of termination as their contracts provided, and Sarco
the burden of showing independently tortious conduct.
                                                                  did not allege or show that Faucette and/or Schadler induced
                                                                  them to breach their contracts with Sarco during the thirty-
Sarco contends that Sturges does not apply because its
                                                                  day termination period. Sarco's real complaint below and on
claims were brought for tortious interference with existing
                                                                  appeal is the loss of the continuing business relationship with
contracts. Sarco points out that that it proved the existence
                                                                  Elkay and Vanguard, two of its most profitable lines, which
of its contracts with the manufacturers and that Faucette and
                                                                  had existed for over twenty years.
Schadler deprived Sarco of the benefits of those contracts.
Sarco further points out that under Texas law the terminable-
                                                                  This court has recognized that tortious interference
on-notice or terminable-at-will status of a contract is not a
                                                                  with prospective contractual relations includes continuing
defense to an action for tortious interference. See Juliette
                                                                  business relations. See Heil–Quaker Corp. v. Mischer Corp.,
Fowler Homes, Inc. v. Welch Assocs., Inc., 793 S.W.2d
863 S.W.2d 210, 214 (Tex.App.-Houston [14th Dist.] 1993),
660, 666 (Tex.1990) (terminable-on-notice contract); Sterner
                                                                  writ granted, judgm't vacated w.r.m., 877 S.W.2d 300
v. Marathon Oil Co., 767 S.W.2d 686, 689 (Tex.1989)
                                                                  (Tex.1994). In Heil–Quaker, the appellants argued there was
(terminable-at-will contract). Both Juliette Fowler Homes
                                                                  no evidence to support the jury finding of tortious interference
and Sterner instruct that “[u]ntil a contract is terminated,
                                                                  with business relations because the tortious interference
it is valid and subsisting, and third persons are not free
                                                                  alleged was directed to an existing contract rather than a
to tortiously interfere with it.” Juliette Fowler Homes,
                                                                  prospective contractual relationship. Id. at 214. The court
Inc., 793 S.W.2d at 666; Sterner, 767 S.W.2d at 689
                                                                  rejected this contention, stating that tortious interference with
(citing RESTATEMENT (SECOND) OF TORTS § 766
                                                                  business or prospective contractual relations concerns not
cmt. g (1979)); see also Knox v. Taylor, 992 S.W.2d
                                                                  only business relations that have not yet been reduced to a
40, 57–58 (Tex.App.-Houston [14th Dist.] 2001) (rejecting
                                                                  contract but also continuing business relations not amounting
terminable-on-notice status of contract as defense to tortious-
                                                                  to a formal contract. Id. (citing RESTATEMENT OF TORTS
interference-with-contract claim and holding third party's
                                                                  (SECOND)))) § 766B, cmt. a, c (1979)).
mailing of defamatory memo interfered with plaintiff's
business relationship).
                                                                  More recently, in an appeal from a summary judgment,
                                                                  the Fort Worth court of appeals rejected a contention that
 [18]     [19] But as to terminable-on-notice or terminable-
                                                                  a claim for tortious interference with prospective relations
at-will contracts, the protection Juliette Fowler Homes and
                                                                  could not apply to a complaint that business was taken
Sterner provide is somewhat limited. The supreme court has
                                                                  from an existing customer. Astoria Indus. of Iowa, Inc.
also instructed that a party cannot be liable for inducing
                                                                  v. SNF, Inc., 223 S.W.3d 616, 633 (Tex.App.-Fort Worth
another party “to do what it had a right to do” under a contract.
                                                                  2007, pet. denied). Citing Heil–Quaker Corp., the court
ACS Investors, Inc. v. McLaughlin, 943 S.W.2d 426, 431
                                                                  concluded that tortious interference with prospective business
(Tex.1997). Thus, a third party is prohibited from tortiously
                                                                  relations includes tortious interference with continuing
interfering with a terminable-on-notice or terminable-at-
                                                                  business relationships. Id. The court then proceeded to review
will contract, but “merely inducing one of the parties to
                                                                  the summary-judgment evidence concerning the defendant's
exercise his right to terminate contractual relations after
                                                                  alleged interference with the plaintiff's existing customer,
giving the required notice does not necessarily constitute
                                                                  including whether there was no evidence that the defendant
tortious interference with contract under Texas law.” Juliette
                                                                  engaged in independently tortious conduct. See id. at 633–37.
Fowler Homes, Inc., 793 S.W.2d at 667. Likewise, “harm that
results only from lawful competition is not compensable by
the interference tort.” Sturges, 52 S.W.3d at 727.


               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                            12
Faucette v. Chantos, 322 S.W.3d 901 (2010)


 [21] In the context of at-will or terminable-on-notice                  2008, pet. denied) (mem. op.); Anderson, Greenwood &
contracts, the Restatement provides further support for the              Co. v. Martin, 44 S.W.3d 200, 218 (Tex.App.-Houston
conclusion that the loss of the contract due to another's                [14th Dist.] 2001, pet. denied). But these cases are
tortious acts is properly considered tortious interference with          distinguishable because the issue presented here was not
                                                                         addressed.
prospective, or continuing, business relations:
                                                                  8      We note that an allegation that Faucette and Sarco
            One's interest in a contract terminable
                                                                         breached a fiduciary duty could have supplied the
            at will is primarily an interest in
                                                                         independently tortious conduct to support this element.
            future relations between the parties,                        See RenewData Corp. v. Strickler, No. 03–05–00273–
            and he has no legal assurance of                             CV, 2006 WL 504998, at *10–12 (Tex.App.-Austin Mar.
            them. For this reason, an interference                       3, 2006, no pet) (mem. op.) (holding former employee's
            with this interest is closely analogous                      breach of fiduciary duties to employer satisfies the
            to interference with prospective                             Sturges prerequisites for a claim of tortious interference
            contractual relations. (See § 766B).                         with prospective business relations). But Grace and
                                                                         Sarco did not plead, seek to demonstrate, or request a
RESTATEMENT (SECOND) OF TORTS § 766 cmt. g                               jury question concerning whether Faucette and Chantos
(1979) (emphasis added). Likewise, section 766B, the section             breached any fiduciary duty to Sarco.
applicable to prospective contractual relations, includes         Sarco contends, however, that it is not required to demonstrate
“interferences with ... the opportunity of selling or buying      that a contract was breached to show actionable interference
land or chattels or services, and any other relations leading     with contract relations. Instead, Sarco argues that a party may
to potentially profitable contracts.” Id. § 766B cmt. c. The      be liable for interference by actions that do not necessarily
comments to this section explain that “[i]n many respects,        induce a breach of contract but which injure persons so that
a contract terminable at will is closely analogous to the         they are unable to perform a contract, destroy or damage
relationship covered by this Section.” Id.                        property that is the subject matter of a contract, or make
                                                                  performance of a contract “more burdensome, difficult or
 [22] We conclude, therefore, that under the facts of this        impossible, or of less or no value to the one entitled to
case, Sarco's claim is *916 properly characterized as one         performance.” See Tippett v. Hart, 497 S.W.2d 606, 610
for tortious interference with prospective relations, rather      (Tex.Civ.App.-Amarillo 1973), writ ref'd n.r.e., 501 S.W.2d
than tortious interference with existing contracts. We further    874 (Tex.1973); RESTATEMENT (SECOND) OF TORTS §
conclude that the jury questions, as written, were broad          766A. According to Sarco, Faucette and Schadler planned to
enough to encompass this theory.                                  resign without notice or warning, in a manner and at a time
                                                                  when they knew it would harm Sarco, and took Sarco's only
 [23] Because we have concluded that Sarco's claim is one         other salesperson with them, leaving the company unable to
for tortious interference with prospective contracts, Sarco was   continue its contracts with Elkay, Vanguard, and even its
required to demonstrate that, among other things, Faucette        other lines, because it no longer had a sales force.
and Schadler engaged in independently tortious or unlawful
acts that interfered with its business relations with Elkay       Sarco's argument fails, however, because it conflates distinct
and Vanguard. See Sturges, 52 S.W.3d at 726. 7 But Sarco          theories of tortious interference in a way that is inconsistent
does not assert that Faucette and Schadler engaged in any         with the jury questions and the evidence. Sarco's authorities
independently tortious conduct. 8 In the absence of any           address the situation in which a plaintiff may recover for
evidence to support this element of the cause of action, we       tortious interference with the plaintiff's performance of her
conclude the trial court did not err in granting the JNOV.        own contracts, not tortious interference with the other party
                                                                  to the contract's performance. For example, in Tippett v. Hart,
7                                                                 Hart sued Tippett for allowing his cattle to graze on her land
       We acknowledge that there are cases in which the
                                                                  without her permission, causing her to breach a contract she
       elements of tortious interference with contracts was
       applied to the alleged loss of continuing business         had with a governmental agency that prohibited grazing. See
       relationships. See, e.g., SP Midtown, Ltd. v. Urban        497 S.W.2d at 607–11. Likewise, the Restatement (Second)
       Storage, L.P., No. 14–07–00717–CV, 2008 WL                 of Torts section 766A, entitled “Intentional Interference with
       1991747, *8–9 (Tex.App.-Houston [14th Dist.] May 8,        Another's Performance of His Own Contract,” provides as
                                                                  follows:


               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               13
Faucette v. Chantos, 322 S.W.3d 901 (2010)


                                                                  granting Faucette and Schadler's motion for JNOV, and we
             *917 One who intentionally and                       overrule Sarco's issue.
            improperly interferes with the
            performance of a contract ...                         ***
            between another and a third person,
            by preventing the other from                          Having overruled the parties' issues on appeal and cross-
            performing the contract or causing                    appeal, we affirm the trial court's judgment.
            his performance to be more expensive
            or burdensome, is subject to liability
            to the other for the pecuniary loss
            resulting to him.                                     (FROST, J. concurring and dissenting).

RESTATEMENT (SECOND) OF TORTS § 766A (1979).                      KEM THOMPSON FROST, Justice, concurring and
Section 766A “is concerned only with the actor's intentional      dissenting.
interference with the plaintiff's performance of his own          To the extent this court affirms the trial court's judgment
contract, either by preventing that performance or making         notwithstanding the verdict as to the tortious-interference-
it more expensive or burdensome.” Id. cmt. a. Further,            with-contract claims, I concur in the judgment. To the extent
“[i]t is to be contrasted with [section] 766, which states        this court affirms the trial court's judgment awarding recovery
the rule for the actor's intentional interference with a          on the breach-of-contract claims and declines to render a take-
third person's performance of his existing contract with          nothing judgment on these claims, I respectfully dissent.
the plaintiff and section 766B, which concerns ‘the actor's
intentional interference with the plaintiff's prospective         Under the unambiguous language of the agreement in
contract relations.” Id.                                          question, to exercise their option to acquire the remaining
                                                                  shares of the corporation, the option holders had to make the
Here, the jury was asked whether Faucette and Schadler            purchase by means of a lump-sum payment within a specified
tortiously interfered with Sarco's contracts with Elkay and       time from the execution date of the contract, and if this
Vanguard—not whether Faucette and Schadler tortuously             purchase did not occur within that time frame, the agreement
interfered with Sarco's own performance of its contracts with     and the option in it would terminate. It is undisputed that
Elkay and Vanguard. Even if we read the jury question             the option holders never purchased the remaining shares, and
broadly enough to encompass this theory, there is no              the plaintiffs judicially admitted that the contract upon which
evidence that Faucette and Schadler tortiously interfered by      they base their breach-of-contract *918 claims terminated
preventing Sarco from performing its contracts with Elkay         at the expiration of the time period specified in the contract.
and Vanguard. Elkay and Vanguard notified Sarco that they         Because the option holders did not exercise their option
were exercising their contractual rights to terminate their       in the manner required by the contract and because the
contracts on thirty days' notice almost immediately after         contract terminated by its own terms, the trial court erred
Faucette's and Schadler's resignations, and Sarco points to no    in granting summary judgment in the plaintiffs' favor as to
evidence that Faucette's and Schadler's actions impaired or       liability on the breach-of-contract claims and in denying the
destroyed its ability to perform its contracts with Elkay and     defendants' motion for summary judgment as to these claims.
Vanguard during the remaining thirty days of each contract.       Accordingly, the trial court's judgment should be reversed,
As previously discussed, Sarco's real complaint concerning        and this court should render a take-nothing judgment.
Elkay and Vanguard is the loss of these two profitable
lines of business to Faucette and Schadler's new company,
Tri–Rep. Further, to the extent Sarco points to evidence                             Relevant Background
that it was unable to conduct business after Faucette and
Schadler resigned, the jury was not asked whether Faucette        Plaintiffs/appellees/cross-appellants Grace C. Chantos and
and Schadler interfered with Sarco's ability to perform its own   A.J. Chantos & Associates, Inc., d/b/a Sarco of Texas
contractual obligations to its remaining lines.                   (hereinafter collectively, the “Chantos Parties”) 1 sued
                                                                  defendants/appellants/cross-appellees H. Frank Faucette and
Therefore, viewing the evidence in a light most favorable to      J. Lawrence Schadler (hereinafter collectively, the “Option
the jury's verdict, we hold that the trial court did not err in   Holders”) for breach of a written contract entitled “Sale and


               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                           14
Faucette v. Chantos, 322 S.W.3d 901 (2010)


Purchase Agreement” (hereinafter, the “Contract”). Grace              the *919 terms of the agreement; but they asserted that the
Chantos, Grace's husband Andrew J. Chantos, Faucette, and             Contract did not contain any terms regarding the manner for
Faucette's wife executed the Contract on May 25, 2001.                exercising the Option. Therefore, the Chantos Parties argued,
Schadler and his wife executed the Contract on July 24, 2001.         the Option Holders could accept and exercise the Option by
                                                                      giving oral notice to Grace at the July 22, 2003 meeting of
1      Though Sarco was a plaintiff in the trial court, it was        their acceptance and intent to exercise the Option.
       not a party to the Contract, and the trial court rendered
       judgment only in favor of Grace. References in this            Both in response to the Chantos Parties' motion and as a
       opinion to the “parties” pertain to the contracting parties,   ground for summary judgment in their own motion for final
       not to the parties to the litigation, and do not include       summary judgment, the Option Holders asserted that, under
       Sarco.                                                         the Contract, the parties specified the manner in which the
In a section of the Contract entitled “Sale and Purchase,” the        Option Holders had to exercise the Option—they had to
parties detailed the contemplated sale of the shares of A.J.          purchase Grace's remaining shares in a lump-sum payment by
Chantos & Associates, Inc., d/b/a Sarco of Texas (hereinafter,        the End Date. The summary-judgment evidence conclusively
“Sarco”) by Grace and her husband to the Option Holders and           proves that the Option Holders did not purchase Grace's
Andrew J. Chantos (collectively hereinafter, the “Buyers”).           remaining shares by the End Date. Therefore, the Option
The parties agreed that during the first thirty months of the         Holders asserted, (1) the Contract terminated by its own
Contract or until the Buyers acquired forty-nine percent of the       terms; and (2) the Option Holders had no obligation to
Sarco shares, whichever occurred first, the Option Holders            purchase the remaining shares under the Contract and did
were required to purchase at least four Sarco shares per              not breach any of its terms. The Option Holders attached to
month. Under the terms of the Contract, if the Buyers acquired        their motion for summary judgment responses to requests for
at least forty-nine percent of the outstanding Sarco shares,          admissions, in which the Chantos Parties judicially admitted
then the Buyers had “the option to purchase the remaining             that the Contract terminated within thirty-two months of the
shares, but only in a lump sum wherein Buyers purchase all            Contract's execution date and that the Contract was currently
remaining shares.” The parties agreed that “[t]his Agreement          terminated.
shall terminate unless the Sale and Purchase contemplated
is completed in its entirety within thirty-two (32) months            The trial court denied the Option Holders' summary-judgment
from the date of execution of the Agreement” (hereinafter,            motion and granted the Chantos Parties' motion, ruling that,
the “Termination Provision”), (emphasis added). The parties           as a matter of law, the Option Holders breached the Contract
did not specify a date of execution in the Contract. But in           and are liable to Grace for the breach.
light of the two dates on which parties executed the Contract,
this thirty-two month period ended no later than on March 24,
2004 (hereinafter, the “End Date”).                                                    Principles of Option Law

It is undisputed that, by July 22, 2003, the Buyers had               When one acquires an option to purchase property, the
acquired forty-nine percent of the Sarco shares and that              holder of the option purchases the right to compel a sale
they had the option to purchase the remaining Sarco shares            of the property on the stated terms before expiration of the
provided in the Contract (hereinafter, the “Option”). The             option. See Comeaux v. Suderman, 93 S.W.3d 215, 219–
Chantos Parties moved for partial summary judgment as to the          20 (Tex.App.-Houston [14th Dist.] 2002, no pet.). Option
Option Holders' liability on the breach-of-contract claims. In        contracts have two components: (1) an underlying contract
their sole ground for summary judgment, the Chantos Parties           that is not binding until accepted and (2) a covenant to hold
asserted that the summary-judgment evidence conclusively              open to the option holder the opportunity to accept. See
proves that (1) the Option Holders exercised the Option by            id. at 220. Before the option can ripen into an enforceable
giving oral notice to Grace at the July 22, 2003 meeting              contract of sale, however, the option holder must manifest
of their acceptance and intent to exercise the Option; and            his acceptance. See id. Acceptance of an option must be
(2) the Option Holders breached the Contract by failing and           unqualified, unambiguous, and strictly in accordance with the
refusing to purchase the remaining Sarco shares from Grace.           terms of the agreement. See id. For this reason, a failure to
The Chantos Parties agreed that acceptance of an option must          exercise an option according to its terms, including untimely
be unqualified, unambiguous, and strictly in accordance with          or defective acceptance, is simply ineffectual, and legally



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                            15
Faucette v. Chantos, 322 S.W.3d 901 (2010)


amounts to nothing more than a rejection. See id. If the               meaning or interpretation, it is unambiguous, and the court
contract is silent regarding the method of exercising the              construes it as a matter of law. Am. Mfrs. Mut. Ins. Co. v.
option, the option holder may exercise the option by timely            Schaefer, 124 S.W.3d 154, 157 (Tex.2003). This court cannot
giving notice to the optionor of the option holder's intent            rewrite the Contract or add to its language under the guise of
to exercise the option, and the option holder also may be              interpretation. See id. at 162. Rather, this court must enforce
required to tender performance within a reasonable time. 2             the Contract as written. See Royal Indem. Co. v. Marshall,
See English v. English, 44 S.W.3d 102, 105 (Tex.App.-                  388 S.W.2d 176, 181 (Tex.1965).
Houston [14th Dist.] 2001, no pet.).

2      Various cases state that, if the contract is silent regarding                      Analysis of the Contract
       the method of exercising the option, the option holder
       may exercise the option by timely giving notice to              In the Contract, the parties agreed that, if the Buyers acquired
       the optionor of the option holder's intent to exercise          at least forty-nine percent of the outstanding Sarco shares,
       the option and by subsequently tendering performance            then the Buyers would have the option to purchase the
       within a reasonable time. See, e.g., English v. English,        remaining shares, but only through a lump-sum payment by
       44 S.W.3d 102, 105 (Tex.App.-Houston [14th Dist.]               which the Buyers would acquire all remaining shares. The
       2001, no pet.) (stating that “we conclude and hold              parties also agreed that the entire Contract would terminate
       that where the option instrument is silent regarding the        unless the contemplated purchase of the Sarco shares was
       method of exercising the option, giving timely notice
                                                                       completed in its entirety by the End Date. The parties did
       to the optionor and subsequently tendering performance
                                                                       not agree that any provisions of the Contract would survive
       within a reasonable time is sufficient to exercise the
                                                                       termination of the Contract. If the Option Holders could have
       option”). But, given that the overwhelming majority of
                                                                       exercised the Option simply by giving notice to Grace of
       option cases involve option holders seeking to enforce
       the option, it may be that the tender of performance is         their acceptance and intent to exercise the Option and without
       required in these cases because the option holder seeks to      purchasing the remaining shares from Grace, such an exercise
       enforce the option rather than as part of the exercise of the   would have imposed a binding obligation on the Option
       option. See id. (stating that “if [option holder] gave notice   Holders to purchase the remaining shares by a lump-sum
       of her intent to exercise the option within the applicable      payment. But this construction of the Contract would render
       180 day period, such notice would be sufficient to trigger      the Termination Provision meaningless. See Kruegel v. Berry,
       her rights under the divorce decree”). This court need not      75 Tex. 230, 9 S.W. 863, 863–64 (1888) (stating that option
       address this issue to dispose of this appeal, and it is not     holder under lease had to tender purchase price before lease
       addressed in this opinion.                                      terminated in order to exercise option to buy leased premises
                                                                       for a specified price); Nguyen v. Woodley, 273 S.W.3d 891,
                                                                       898 (Tex.App.-Houston [14th Dist.] 2008, no pet.) (holding
        *920 Principles of Contract Interpretation
                                                                       that contract for purchase of real property terminated by its
In construing contracts, this court's primary concern is to            own terms upon buyer's giving of a certain notice and that
ascertain and give effect to the intentions of the parties             therefore the contract was no longer valid and enforceable);
as expressed in the contract. Kelley–Coppedge, Inc. v.                 Cate v. Woods, 299 S.W.3d 149, 153 (Tex.App.-Texarkana
Highlands Ins. Co., 980 S.W.2d 462, 464 (Tex.1998). To                 2009, no pet.) (holding that trial court erred as a matter of law
ascertain the parties' true intentions, this court must examine        by enforcing contract for purchase of real property that had
the entire agreement in an effort to harmonize and give                terminated by its own terms). 3
effect to all provisions of the contract so that none will
be rendered meaningless. MCI Telecomms. Corp. v. Tex.                  3       The Chantos Parties rely upon the English case. See
Utils. Elec. Co., 995 S.W.2d 647, 652 (Tex.1999). Whether                      English, 44 S.W.3d at 103–5. But, in that case, the
a contract is ambiguous is a question of law for the court.                    divorce decree in question contained language materially
Heritage Res., Inc. v. NationsBank, 939 S.W.2d 118, 121                        different from the language in the Contract. See id. The
(Tex.1996). A contract is ambiguous when its meaning is                        divorce decree did not contain language similar to the
uncertain and doubtful or is reasonably susceptible to more                    Termination Provision, and the decree was silent as to
than one interpretation. Id. But, when a written contract is                   the manner in which the option should be exercised. See
worded so that it can be given a certain or definite legal                     id. Therefore, the English case is not on point.



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                  16
Faucette v. Chantos, 322 S.W.3d 901 (2010)


                                                                      The sole ground asserted in the Chantos Parties' motion for
 *921 If the Termination Provision is given effect, then the
Option Holders could not be bound to purchase the remaining           summary judgment lacks merit. 4 In their cross-motion, the
shares because they could wait until the End Date passed              Option Holders proved as a matter of law that they did not
and any obligation to purchase the remaining shares would             exercise the Option and that the Contract terminated by its
terminate. Harmonizing and giving effect to all provisions of         own terms. 5 Though the majority notes the Option Holders'
the contract so that none will be rendered meaningless, this          arguments in this regard, the majority does not address these
court should conclude that, under the unambiguous language            arguments or explain why they lack merit. The court should
of the Contract, the parties specified the manner in which            address these arguments, sustain the Option Holders' first
the Option Holders had to exercise the Option—they had                issue, and hold that the trial court erred by failing to grant
to purchase the remaining shares by the End Date. See
                                                                      the Option Holders' motion. 6 Accordingly, this court should
MCI Telecomms. Corp., 995 S.W.2d at 652. The summary-
                                                                      reverse the trial court's judgment and render judgment that the
judgment evidence proves as a matter of law that the Option
                                                                      Chantos Parties take nothing.
Holders did not do so, and therefore, they did not exercise the
Option. After the End Date passed, the Contract terminated
                                                                      4       On appeal, the Chantos Parties assert, in the alternative,
without any exercise of the Option. Indeed, the Chantos
                                                                              that this court should affirm the trial court's judgment
Parties have judicially admitted that the Contract upon which
                                                                              on the breach-of-contract claims based on an alleged
the trial court's judgment is based terminated on or before
                                                                              modification of the Contract by the parties at the July
the End Date, which was before the Chantos Parties filed this                 22, 2003 meeting. Significantly, however, the Chantos
lawsuit in the trial court.                                                   Parties did not assert any alleged modification of the
                                                                              Contract as a ground in their summary-judgment motion.
In their Contract, the parties required the Option Holders to                 Therefore, this court cannot affirm the trial court's
purchase Sarco stock up to the forty-nine-percent threshold.                  summary judgment on this unasserted ground. See Stiles
The parties could have required the Option Holders to                         v. Resolution Trust Corp., 867 S.W.2d 24, 26 (Tex.1993)
purchase the remaining stock; however, the parties chose              5       Presuming for the sake of argument that the Option
not to do so. Instead, they agreed to contractual language
                                                                              Holders could have exercised the Option by notice alone
under which the Option Holders had the ability to choose
                                                                              and that they did so, the Chantos Parties still could
whether they wanted to exercise the Option by purchasing the                  not prevail on a breach-of-contract claim because the
remaining shares from Grace no later than the End Date. This                  Contract terminated on the End Date and the parties did
court cannot rewrite the Contract or add to its language under                not agree that any contractual obligations would survive
the guise of interpretation; instead, the court must enforce                  termination. See Nguyen, 273 S.W.3d at 898; Cate, 299
the Contract as written. See Schaefer, 124 S.W.3d at 157;                     S.W.3d at 153.
Marshall, 388 S.W.2d at 181.
                                                                      6       This court appropriately holds the trial court did
                                                                              not err in granting the Option Holders' motion for
                                                                              judgment notwithstanding the verdict as to the tortious-
                         Conclusion                                           interference-with-contract claims.



End of Document                                                   © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                    17
Mathis v. Lockwood, 166 S.W.3d 743 (2005)
48 Tex. Sup. Ct. J. 895

                                                                         no certificate of service, no return receipt from
                                                                         certified or registered mail, and no affidavit
                     166 S.W.3d 743
                                                                         certifying service, as required by rule governing
                 Supreme Court of Texas.
                                                                         methods of service, notice to defendant's former
               Mary MATHIS, Petitioner,                                  attorney was no longer notice to her after her
                         v.                                              attorney withdrew, and notice to defendant's last
          Joseph F. LOCKWOOD, Respondent.                                known address had been sent to plaintiff's home,
                                                                         but plaintiff could not serve defendant by serving
            No. 04–0516.       |    June 17, 2005.                       himself. Vernon's Ann.Texas Rules Civ.Proc.,
                                                                         Rule 21a.
Synopsis
Background: Plaintiff filed petition for declaratory judgment            30 Cases that cite this headnote
and motion for turnover of property. Following post-answer
default judgment, defendant filed motion for rehearing.           [2]    Trial
Following a hearing, the 303rd Judicial District Court, Dallas                Nature of Evidence in General
County, Richard Johnson, J., denied motion. Defendant
                                                                         Parties waived oath requirement with respect
appealed. The Court of Appeals, 132 S.W.3d 629, affirmed.
                                                                         to testimony of plaintiff's counsel that notice
Defendant appealed.
                                                                         had been sent to defendant and defendant's
                                                                         statement denying that she had received notice,
                                                                         when neither party raised any objection in
[Holding:] The Supreme Court held that defendant's                       circumstances that clearly indicated each was
nonappearance at trial was not intentional or result of                  tendering evidence on record based on personal
conscious indifference, and thus she was entitled to have                knowledge on sole contested issue, with
default judgment that had been entered against her set aside.            respect to post-judgment hearing on defendant's
                                                                         motion to set aside default judgment that had
                                                                         been entered against her in proceeding in
Reversed and remanded.                                                   which plaintiff sought declaratory judgment and
                                                                         turnover of property to him.

                                                                         23 Cases that cite this headnote
 West Headnotes (3)

                                                                  [3]    Process
 [1]    Judgment
                                                                             Presumptions and Burden of Proof
            Want or Insufficiency of Notice of
                                                                         Notice properly sent pursuant to rule governing
        Proceedings
                                                                         methods of service raises a presumption that
        Judgment
                                                                         notice was received; however, it cannot be
            Mistake, Surprise, or Excusable Neglect in
                                                                         presumed that notice was properly sent, and
        General
                                                                         when notice is challenged, it must be proved
        Judgment                                                         according to the rule. Vernon's Ann.Texas Rules
            Weight and Sufficiency of Evidence                           Civ.Proc., Rule 21a.
        Defendant's nonappearance at trial concerning
        petition for declaratory judgment and motion                     34 Cases that cite this headnote
        for turnover of property was not intentional or
        result of conscious indifference, and thus she
        was entitled to have default judgment that had
        been entered against her set aside; plaintiff failed      *743 On Petition for Review from the Court of Appeals for
        to prove that he had effected service of trial           the Fifth District of Texas.
        setting on defendant, given that record contained



               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                            1
Mathis v. Lockwood, 166 S.W.3d 743 (2005)
48 Tex. Sup. Ct. J. 895

                                                                     not intentional or the result of conscious indifference; (2) a
Attorneys and Law Firms                                              meritorious defense; and (3) a new trial would cause neither
                                                                     delay nor undue prejudice. Cliff v. Huggins, 724 S.W.2d 778,
Mary Mathis, pro se.
                                                                     779 (Tex.1987) (citing Craddock v. Sunshine Bus Lines, 134
Rhonda F. Hunter, for Joseph F. Lockwood.                            Tex. 388, 133 S.W.2d 124, 126 (1939)).

Opinion                                                              When the first element is established by proof that the
                                                                     defaulted party was not given notice of a trial setting, we
PER CURIAM.                                                          have dispensed with the second element for constitutional
                                                                     reasons. Lopez v. Lopez, 757 S.W.2d 721, 723 (Tex.1988)
Mary Mathis, appearing pro se, appeals the trial court's refusal
                                                                     (citing Peralta v. Heights Med. Ctr., Inc., 485 U.S. 80, 108
to set aside a post-answer default judgment against her. The
                                                                     S.Ct. 896, 99 L. Ed. 2d 75 (1988)).
court of appeals affirmed, holding Mathis failed to overcome
a presumption that she received notice of the trial setting. 132
                                                                     For the same reasons, the court of appeals also dispensed
S.W.3d 629, 632. Finding neither presumption nor evidence
                                                                     with the third element. 132 S.W.3d at 631; accord In the
to support this conclusion, *744 we reverse and remand to
                                                                     Matter of the Marriage of Lisa Ann Runberg, 159 S.W.3d
the trial court for a new trial.
                                                                     194, 200 (Tex.App.Amarillo 2005, no pet.); In the Matter of
                                                                     the Marriage of Brenda May Parker, 20 S.W.3d 812, 817–
Mathis and her two children lived with respondent Joseph
                                                                     18 (Tex.App.Texarkana 2000, no pet.). We need not reach
Lockwood for some period of time before suit. When
                                                                     that issue here, however, because in any event Mathis's sworn
the relationship soured, Lockwood filed suit seeking a
                                                                     motion asserted that a new trial would not injure Lockwood,
declaration that he and Mathis were not common-law
                                                                     and nothing in the record establishes the contrary. Cliff, 724
spouses, and the return of property he claimed Mathis had
                                                                     S.W.2d at 779–80 (requiring new trial as “there is nothing in
stolen. Mathis apparently filed an answer, though it is not in
                                                                     the record to show that a new trial will work an injury to [the
the record.
                                                                     plaintiff]”); see also Dir., State Employees Workers' Comp.
                                                                     Div. v. Evans, 889 S.W.2d 266, 268 (Tex.1994) (holding
The case was set for trial December 13, 2002, before a visiting
                                                                     Craddock elements may be established by affidavit, even if
judge. Mathis did not appear. After brief testimony from
Lockwood, a post-answer default judgment was rendered in             not tendered as evidence at new trial hearing). 2
his favor.
                                                                     2      While Mathis's motion for new trial was filed after the
On January 9, 2003, Mathis filed a “Motion for a Request                    trial court's initial hearing on her “rehearing” motion,
Rehearing” asserting she never received notice of the                       it was brought to the trial court's attention at a second
December 13th trial. She testified to the same effect at a                  hearing held about a month later.
hearing on the motion before the court's presiding judge on           [1] [2] Thus, the only question before us is whether Mathis
February 4th. Conversely, Lockwood's counsel testified that          established the first element. Her sworn motion for new
notice was sent to Mathis's last known address and her former        trial asserted that she failed to appear at the December 13th
attorney. None of the witnesses were sworn, and while the            trial because she never received notice of the setting. At
reporter's record indicates Lockwood's counsel tendered a            the post-judgment hearing, Lockwood's counsel testified that
document to the judge at this hearing, none appears in the           notice was sent to Mathis, and *745 Mathis denied receiving
reporter's record. 1 The trial court refused to set aside the        it. While statements by neither were under oath, the oath
default judgment.                                                    requirement was waived when neither raised any objection
                                                                     in circumstances that clearly indicated each was tendering
1      At Mathis's request, the court of appeals ordered both        evidence on the record based on personal knowledge on
       the district clerk and the court reporter to supplement the   the sole contested issue. Banda v. Garcia, 955 S.W.2d
       record with any exhibits. Tex.R.App. P. 34.5(c), 34.6(d).     270, 272 (Tex.1997) (holding attorney's unsworn statements
       Neither found any.                                            tendered as evidence were sufficient absent objection); see
                                                                     also Wheeler v. Green, 157 S.W.3d 439, 444 (Tex.2005)
For many years, a post-answer default could be set aside only
                                                                     (holding pro se litigants are governed by the same rules as
if a defendant proved three elements: (1) nonappearance was
                                                                     attorneys).


                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                     2
Mathis v. Lockwood, 166 S.W.3d 743 (2005)
48 Tex. Sup. Ct. J. 895

                                                                      affirmative evidence that service occurred. See Bose Corp.
                                                                      v. Consumers Union of U.S., Inc., 466 U.S. 485, 512, 104
The court of appeals held that the trial court as fact finder
                                                                      S.Ct. 1949, 80 L. Ed. 2d 502 (1984) (“When the testimony of a
could have concluded that Mathis failed to overcome the
                                                                      witness is not believed, the trier of fact may simply disregard
presumption “that a trial court hears a case only after proper
                                                                      it. Normally the discredited testimony is not considered a
notice to the parties” and “that she was notified of the trial
                                                                      sufficient basis for drawing a contrary conclusion.”).
setting.” 133 S.W.3d at 631–32 (citing Hanners v. State Bar of
Tex., 860 S.W.2d 903, 908 (Tex.App.Dallas 1993, no writ)).
                                                                      No other alternatives established service. Notice to Mathis's
We disagree that there were any such presumptions on the
                                                                      former attorney was no longer notice to Mathis after her
facts presented here.
                                                                      attorney withdrew. Tex.R. Civ. P. 10; see, e.g., Stoner v.
                                                                      Thompson, 578 S.W.2d 679, 684 (Tex.1979) (holding pro se
 [3] It is true that notice properly sent pursuant to Rule 21a
                                                                      party was charged with notice of all pleadings served on him,
raises a presumption that notice was received. Tex.R. Civ. P.
                                                                      or on his attorney prior to withdrawal). Notice to Mathis's
21a; Cliff, 724 S.W.2d at 780. But we cannot presume that
                                                                      last known *746 address was sent to Lockwood's home;
notice was properly sent; when that is challenged, it must be
                                                                      Lockwood could not serve Mathis by serving himself. And
proved according to the rule.
                                                                      counsel's statement at the trial that “I had my office call her
                                                                      and speak to her about today's hearing” shows no personal
Unlike service of citation, Rule 21a allows service of notices
                                                                      knowledge that notice was received, certainly none 45 days
by anyone competent to testify. Tex. R Civ. P. 21a. When
                                                                      before trial. Tex.R. Civ. P. 245.
a party or attorney of record serves the notice (as occurred
here), “[t]he party or attorney of record shall certify to the
                                                                      Citing Rule 21a's provision that notice may be sent to a party's
court compliance with this rule in writing over signature and
                                                                      last known address, the court of appeals held that litigants
on the filed instrument.” Id. (emphasis added). Like any other
                                                                      have a duty “to keep the court and parties apprised of their
contemporaneous business record, this certificate bears some
                                                                      correct and current address.” 132 S.W.3d at 631. Not all
assurance of trustworthiness as it was prepared as a matter of
                                                                      courts of appeals appear to agree. See Ewton v. Gayken, 130
office routine before any dispute about notice arose.
                                                                      S.W.3d 382, 384–85 (Tex.App.Beaumont 2004, pet. denied)
                                                                      (holding court clerk erred by sending dismissal notice to
“A certificate by a party or an attorney of record, or the
                                                                      attorney's address of record rather than forwarding address
return of the officer, or the affidavit of any person showing
                                                                      printed on returned envelope). But even assuming there is
service of a notice shall be prima facie evidence of the fact
                                                                      such a duty, unless noncompliance was intentional rather than
of service.” Id. Here, the record contains no certificate of
                                                                      a mistake, due process requires some lesser sanction than trial
service, no return receipt from certified or registered mail,
                                                                      without notice or an opportunity to be heard. Peralta, 485
and no affidavit certifying service. Instead, the only evidence
                                                                      U.S. at 85–86, 108 S. Ct. 896; Cliff, 724 S.W.2d at 779.
of service in the record was the oral assurance of counsel.
As the rule's requirements are neither vague nor onerous, we
                                                                      Because the Craddock test was satisfied in this case, the trial
decline to expand them this far. As none of the prerequisites
                                                                      court abused its discretion in refusing to set aside the default
for prima facie proof of service were met, the court of appeals
                                                                      judgment against Mathis. Accordingly, without hearing oral
was incorrect in indulging a presumption that Mathis received
                                                                      argument, we grant Mathis's petition for review, reverse the
the notice Lockwood's counsel sent.
                                                                      court of appeals' judgment, and remand the case to the trial
                                                                      court for further proceedings consistent with this opinion.
Without this presumption, there was no evidence that Mathis
                                                                      Tex.R.App. P. 59.1.
received notice of the trial setting. Testimony by Lockwood's
counsel that notice was sent did not contradict Mathis's
testimony that notice was never received. See id. (“Nothing
                                                                      Parallel Citations
herein shall preclude any party from offering proof that the
notice or instrument was not received....”). Even if the trial        48 Tex. Sup. Ct. J. 895
judge disbelieved Mathis's testimony, that would not provide

End of Document                                                   © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                 3
S. K. Y. Inv. Corp. v. H. E. Butt Grocery Co., 440 S.W.2d 885 (1969)




                                                                [3]    Judgment
                   440 S.W.2d 885                                          Hearing and determination
            Court of Civil Appeals of Texas.
                                                                       In determining motion for summary judgment,
                    Corpus Christi.
                                                                       trial court has duty to determine if there are any
  S. K. Y. INVESTMENT CORPORATION, Appellant,                          genuine issues of a material fact to be tried,
                       v.                                              and not to weigh the evidence or determine its
                                                                       credibility and thus try the case on the affidavits.
     H. E. BUTT GROCERY COMPANY, Appellee.
                                                                       Rules of Civil Procedure, rule 166–A.
                No. 473.     |   May 8, 1969.
                                                                       Cases that cite this headnote
Action by lessor against lessee for breach of lease of space
in proposed shopping center. The 28th District Court, Nueces    [4]    Judgment
County, Horace S. Young, J., entered a take-nothing summary                Matters of fact or conclusions
judgment in favor of lessee and lessor appealed. The Court
                                                                       Affidavits supporting or opposing motion for
of Civil Appeals, Green, C. J., held that where lessor did
                                                                       summary judgment must set forth such facts as
not have title to demised premises, had not obtained a
                                                                       would be admissible in evidence. Rules of Civil
building permit and had performed only site work, consisting
                                                                       Procedure, rule 166–A.
of ground leveling and bulldozing of brush, construction
work had not ‘commenced upon the building containing the               2 Cases that cite this headnote
demised premises' within lease termination clause and lessee
was entitled to terminate lease.
                                                                [5]    Judgment
Affirmed.                                                                  Matters of fact or conclusions
                                                                       Affidavits supporting or opposing motion
                                                                       for summary judgment must be factual as
                                                                       conclusions of affiant are not considered to have
 West Headnotes (12)                                                   any probative value. Rules of Civil Procedure,
                                                                       rule 166–A.
 [1]    Judgment
                                                                       3 Cases that cite this headnote
            Absence of issue of fact
        Summary judgment will be rendered only where
        record shows that there is no genuine issue as          [6]    Judgment
        to material fact and that moving party is entitled                 Landlord and tenant
        to a judgment as a matter of law. Rules of Civil               Statement of lessor's president in his affidavit
        Procedure, rule 166–A.                                         on motion for summary judgment that site
                                                                       preparation work constituted “commencement of
        Cases that cite this headnote                                  construction” within lease provision authorizing
                                                                       termination by lessee if construction had
 [2]    Judgment                                                       not commenced by particular date was mere
            Presumptions and burden of proof                           conclusion of affiant and had no probative force
                                                                       as evidence. Rules of Civil Procedure, rule 166–
        Burden of proof that there is no genuine issue as
                                                                       A.
        to any material fact and that movant is entitled to
        judgment as matter of law is on the movant, and                2 Cases that cite this headnote
        all doubts as to existence of a material fact issue
        are resolved against him.
                                                                [7]    Landlord and Tenant
        Cases that cite this headnote                                      Breach by lessor




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                            1
S. K. Y. Inv. Corp. v. H. E. Butt Grocery Co., 440 S.W.2d 885 (1969)


        Where lessor did not have title to demised                     was not admissible in lessor's action against
        premises, had not obtained a building permit                   lessee for breach of the lease.
        and had performed only site work, consisting
        of ground leveling and bulldozing of brush,                    1 Cases that cite this headnote
        construction work had not “commenced upon
        the building containing the demised premises”           [11]   Customs and Usages
        within lease termination clause and lessee was                     Adding to terms of contract
        entitled to terminate lease.
                                                                       Where a contract is clear, complete and
        Cases that cite this headnote                                  unambiguous and where it expressly provides
                                                                       that no obligation not stated therein would be
                                                                       imposed on either party, new terms cannot be
 [8]    Contracts                                                      added to the contract by incorporating a usage
            Breach by making performance impossible                    or custom which would add to the contractual
        When one contracting party, by wrongful means,                 obligations of one of the parties.
        prevents other party from performing, such as by
        rendering performance impossible, such action                  1 Cases that cite this headnote
        constitutes a breach of contract which not only
        excuses performance by injured party but also           [12]   Customs and Usages
        entitles injured party to recover for any damage                   Adding to terms of contract
        sustained because of the breach.
                                                                       Where lease did not require lessee to provide
        6 Cases that cite this headnote                                interior design requirements to lessor's architect
                                                                       so that design of proposed building could be
                                                                       rendered and lease provided that no obligation
 [9]    Customs and Usages                                             or limitation not stated therein would be
            Explanation of Contract                                    imposed on either party, evidence as to business
        Where a written contract is ambiguous or                       customs and usages concerning furnishing of
        obscure, so that intent of the parties is uncertain            lessee's requirements for interior design was
        or where it is silent on a matter that needs to                not admissible in breach of lease action to add
        be explained by extraneous evidence or where                   obligations expressly assumed by the lessee.
        it appears from the terms of the contract that
        other covenants were clearly contemplated to                   2 Cases that cite this headnote
        effect the purposes of the contract, evidence with
        reference to uniform and well settled custom or
        usage pertaining to the matters with which they
        contract is admissible.                                Attorneys and Law Firms

        Cases that cite this headnote                          *887 Keys, Russell, Watson & Seaman, William H . Keys,
                                                               Corpus Christi, for appellant.

 [10]   Customs and Usages                                     Sorrell, Anderson & Porter, Charles R. Porter, Jr., Corpus
            Exclusion by terms of contract                     Christi, for appellee.
        Where lease of space in proposed shopping
        center did not obligate lessee to furnish financial
        statements in order to help lessor obtain                                      OPINION
        permanent financing for shopping center and
        contract provided that no obligation or limitation     GREEN, Chief Justice.
        not stated in the lease should be imposed on
                                                               This appeal is from a take-nothing summary judgment
        either party, evidence of customs and usages
                                                               in a damage suit brought by appellant S.K.Y. Investment
        concerning furnishing of financial statements



               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                          2
S. K. Y. Inv. Corp. v. H. E. Butt Grocery Co., 440 S.W.2d 885 (1969)


Corporation against appellee H. E. Butt Grocery Company            summary judgments established by our State Supreme Court.
for alleged breach of contract. The summary judgment               Rule 166-A, Texas Rules of Civil Procedure provides that
evidence consists of the pleadings of the parties, answers         summary judgments shall be rendered where the record shows
to interrogatories propounded by appellee to appellant, and        that there is no genuine issue as to any material fact and that
affidavits and counter affidavits, with exhibits attached.         the moving party is entitled to a judgment as a matter of law.
                                                                   The burden of proof is on the movant, and all doubts as to
It was shown by such evidence that appellant was a                 the existence of a material fact issue are resolved against him.
corporation created to acquire, construct, lease and operate       Great American Reserve Insurance Company v. San Antonio
a shopping center to be located in Kingsville, Texas, with         Plumbing Supply Company, Tex., 391 S.W.2d 41. The duty
the name ‘Sky Way Mall Shopping Center.’ Prior to entering         of the court is to determine if there are any genuine issues of
into a lease contract with appellee, appellant had obtained        a material fact to be tried, and not to weigh the evidence or
a purchase option for land and had contacted various               determine its credibility and thus try the case on the affidavits.
other business concerns who might be interested in leasing         Gulbenkian v. Penn, 151 Tex. 412, 252 S .W.2d 929; Gaines
portions of the shopping center proposed to be constructed         v. Hamman, 163 Tex. 618, 358 S.W.2d 557; Parrott v . Garcia,
by appellant. After negotiations, appellant as Landlord and        Tex., 436 S.W.2d 897. Affidavits supporting or opposing the
appellee as Tenant executed a written lease agreement dated        motion must set forth such facts as would be admissible in
March 21, 1967, under the terms of which appellee would            evidence. They must be factual; conclusions of affiant are not
occupy a portion of the center. Construction work on he center     considered to have any probative value. Box v. Bates, 162
had not been started when the lease was executed, and the          Tex. 184, 346 S.W.2d 317; Crain v. Davis, Tex., 417 S.W.2d
contract contained the following provision:                        53; Travis County Water Control & Improvement District No.
                                                                   12 v. McMillen, Tex., 414 S .W.2d 450.
                          'Article 2

B. If prior to September 1, 1967, construction work has            Appellant by its first point of error asserts that a genuine
not commenced upon the building containing the demised             issue of a material fact was raised as to whether appellant had
premises, Tenant may thereafter at its option cancel this lease,   commenced construction on the building in question prior to
by giving notice to the Landlord of its option to cancel on or     September 1, 1967. Appellee answers this in its first reply
before March 1, 1968. * * *‘                                       point by stating that the record shows as a matter of law
                                                                   that such construction had not been commenced on the date
                                                                   mentioned.
Appellee's motion for summary judgment was based, in
part upon its contention that construction upon the demised        The conflict between the parties appears to be based on a
premises had not commenced by September 1, 1967. By letter         difference of opinion as to what is meant by commencement
dated September 1, 1967, appellee gave notice to appellant         of construction work. Factually, the record shows without
that since construction work had not commenced, appellee           dispute that the only work which had been done on the land
was exercising its election to cancel and terminate the lease.     prior to September 1, 1967, consisted of ground leveling
                                                                   and bulldozing of brush, etc., which was commenced on
Appellant alleged its cause of action in alternate counts. It      July 15, 1967, and completed prior to September 1, 1967. In
pleaded (1) that construction had commenced by September           this connection, the following interrogatories were asked of
1, 1967, and that appellee's attempted cancellation constituted    appellant, and the following replies given.
a breach of the contract, *888 and (2) in the alternative,                   '15. Was construction commenced on
that if construction had not commenced by that date, failure                 the proposed Skyway Mall prior to
to so commence was caused by the breach by appellee of                       September 1, 1967? If so, state the
obligations that appellee owed under the contract in (a) failing             date such construction commenced and
to furnish details for the working plans and specifications to               what work was completed or in progress
be prepared by appellant and approved by appellee, and/or (b)                on September 1, 1967. Also state who
in failing to furnish requested financial information necessary              performed such work.'
to the procurement of long term financing.
 [1] [2] [3] [4] [5] In passing upon the points raised
on this appeal, we shall be guided by the rules concerning       Answer:


                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               3
S. K. Y. Inv. Corp. v. H. E. Butt Grocery Co., 440 S.W.2d 885 (1969)



          '15. Yes. Site work, consisting of ground                   his lien to be superior to a lien claimed by a deed of trust
          leveling and bulldozing of brush, etc.,                     or mortgage lien holder, where the mechanic's lien proponent
          was commenced on July 15, 1967.'                            asserts that work had commenced upon the building before
                                                                      the inception of the mortgage or deed of trust lien. The rule
                                                                      of law that seems to govern is set out in Rupp v. Cline & Son,
Question:                                                             Inc., 230 Md. 573, 188 A.2d 146, 1 A.L.R.3rd 815, where the
'16. Was construction commenced ‘upon the building                    court said:
containing the demised premises' as described in the lease in                   'These cases make it clear that before
question prior to September 1, 1967? If so, state the date such                 there can be the Commencement of a
construction commenced and what work was completed or                           building which would give a mechanics'
in progress on September 1, 1967. Also state who performed                      lien claimant a preference over a
such work.                                                                      recorded mortgage there must be (1) a
                                                                                manifest commencement of some work
                                                                                or labor on the ground which everyone
Answer:
                                                                                can readily see and recognize as the
'16. Unless site work may be construed as such, construction                    commencement of a building and (2)
was not commenced ‘upon the building containing the                             the work done must have been begun
demised premises' because of Defendant's failure to submit                      with the intention and purpose then
its interior design requirements and to furnish the requisite                   formed to continue the work until the
financing information.’                                                         completion of the building. If either of
                                                                                these elements is missing then there has
                                                                                been no ‘commencement of the building’
The latter part of this answer will be considered under
                                                                                within the meaning of (a Maryland
subsequent points of error.
                                                                                statute).'
 *889 [6] While the affidavit of appellant's president states
his opinion that such site work constituted the commencement
of construction, this was a mere conclusion of affiant, and had
no probative force as evidence. Box v. Bates, supra.
                                                                      See, also, Maule Industries, Inc. v. Gaines Construction Co.,
                                                                      Fla.App., 157 So. 2d 835, where the court held that the
The above answers of appellant to the interrogatories,                removing of the grass and scarifying of a portion of the
together with affidavits attached to appellee's motion for            land did not constitute a visible commencement of operations
summary judgment evidencing that on September 1, 1967,                within the meaning of the lien statute, and other authorities
no construction work on any building had been commenced               cited in annotation in 1 A.L.R.3rd 822 et seq.
on the land in question, make it apparent that appellant
                                                                      We hold that the record shows without factual basis for
relies solely on the site work and bulldozing to support its
                                                                      dispute that construction work had not commenced upon the
contention that construction work had commenced ‘upon the
                                                                      building containing the demised premises prior to September
building containing the demised premises' by September 1,
                                                                      1, 1967. Appellant's first point of error is overruled.
1967. It was admitted by appellant that it did not own title to
the land on that date, and that it had not obtained a building        By its second and third points, appellant takes the position that
permit.                                                               even if it failed timely to commence construction upon ‘the
 [7] Appellant cites no authorities in support of its contention      building containing the demised premises', such construction
under its first point. Appellee states in its brief that a diligent   was prevented and appellant's failure is excused by appellee's
search on counsel's part failed to disclose any Texas cases           breach of the contract (1) in wrongfully failing to furnish its
on the proposition of what constitutes commencement of                requirements for interior design to appellant's architect, and
construction work on a building, and we have found no such            (2) in wrongfully failing to provide that financial information
authorities. However, appellee cites us a number of out of            normally and customarily furnished to financial concerns
state authorities, including an annotation in 1 A.L.R. 3rd 822,       interested in providing long-term permanent financing to
which are persuasive on this question. The cases come about           owners of shopping centers.
through an attempt by a mechanic's lien claimant to cause



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                 4
S. K. Y. Inv. Corp. v. H. E. Butt Grocery Co., 440 S.W.2d 885 (1969)


 [8] When one party to a contract, by wrongful means,             Permanent financing upon a project of this size takes time
prevents the other party from performing, as by making it         to arrange, and Defendant knew it. Franklin Life Insurance
impossible for him to perform, such an action by the party        Company's refusal to approve the permanent financing sought
at fault constitutes a breach of contract. The effect of such a   by the Plaintiff made it necessary for other sources to
breach is not only to excuse performance by the injured party,    be investigated, and action was commenced immediately
but also to entitle him to recover *890 for any damage he         to reach this end. By reason of Defendant's said actions,
may sustain by reason of the breach. 13 Tex.Jur.2d, p. 557,       insufficient time remained within which to complete all
p. 587, Contracts, s 307, s 325; Smith v. Lipscomb, 13 Tex.       the formal requisites of permanent financing by the time
532; Sanderson v. Sanderson, 130 Tex. 264, 109 S.W.2d 744,        of Defendant's wrongful termination of its lease agreement
syl. (16, 17), op. adopted; City of Houston v. Howe & Wise,       on September 1, 1967, though at such time Plaintiff had
Tex.Civ.App., 323 S.W.2d 134, wr. ref. n.r.e .                    reached an informal agreement with General American Life
                                                                  Insurance Company to provide such financing. Defendant
                                                                  at all times was well aware of the refusal of Franklin
Concerning appellant's contention that appellee breached          Life Insurance Company to approve the financing and the
the contract in wrongfully failing to provide that financial      necessity of obtaining other financing. If there was a failure
information normally and customarily furnished to financial       to commence construction of the premises to be used as a
concerns interested in providing long term permanent loans        shopping center, which is not admitted but is denied, such
to builders of shopping centers, and that such breach of the      failure was attributable solely to the failure of Defendant to
contract prevented appellant from performing its obligations,     furnish the information normally and customarily furnished
appellant relied on an affidavit from its president, Clarence     by proposed tenants to concerns who will provide long-term
Yarbrough, Jr, and on appellant's answers to interrogatories      financing for shopping centers.'
propounded by appellee. The pertinent parts of the affidavit
read as follows:
'As president of the corporation, I was charged with the          In answer to interrogatories, appellant replied that if
responsibility of obtaining permanent financing of a long-        construction was not commenced it was in part because of
term nature for the construction of the shopping center. This     appellee's failure to furnish requisite financial information
was within the contemplation of the parties to the lease          and that it was because of such failure that Franklin Life
agreement, and Defendant well knew that the successful            Insurance Co., decided to cancel its financing arrangements.
acquisition of permanent financing depends upon the quality       Appellant further answered that *891 the furnishing by
of the tenants within the proposed shopping center, their         proposed tenants of shopping centers of financial statements
financial stability, the history of their operations, minimum     and/or profit and loss statements for inspection and approval
rental to be received by Plaintiff under the respective leases,   by the lender of funds is customary, normal and usual in the
the terms of the leases, etc. Defendant also well knew, and       negotiation and construction of a shopping center.
it is a fact, that, normally and customarily, the concern
which is to permanently finance the shopping center seeks         The statements in the answers to the interrogatories and
and is furnished not only C.Y. balance sheets but also            in Yarbrough's affidavit as to the reasons given for the
profit and loss statements from the proposed tenants. At          cancellation by the insurance company of its plans to finance
all times material hereto, Defendant knew that Plaintiff          this project are to a large extent conclusions and without
was negotiating for permanent financing with Franklin Life        probative force. Box v. Bates, supra; Crain v. Davis, supra.
Insurance Company and was aware that, as a condition              However, assuming that a fact issue was presented that the
for permanent financing, Franklin Life Insurance required         cause of appellant's failure to comply with its obligations
Defendant to provide it with a profit and loss statement. On      was the failure of appellee to submit financial and/or profit
numerous occasions, I requested of Defendant that it furnish      and loss statements to the insurance company proposing to
such profit and loss statement but Defendant continued to         finance the construction, the summary judgment evidence
arbitrarily and capriciously refuse such information. As a        does Not raise a genuine issue of the Material fact that
direct consequence of such refusal on the part of Defendant,      appellee was under any legal obligation to furnish same.
Franklin Life Insurance Company refused to approve the
                                                                  A fact issue was raised as to a general custom, practice
permanent financing sought by the Plaintiff corporation.
                                                                  and usage of a party in appellee's position as Tenant to
                                                                  furnish the financial statements requested. Appellant cites the



               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                            5
S. K. Y. Inv. Corp. v. H. E. Butt Grocery Co., 440 S.W.2d 885 (1969)


following cases as authority for the rule that parties to an        herein shall be imposed on either party hereto,’ new terms
agreement are presumed to have contracted with reference            can not be added to the contract by incorporating a usage or
to general custom, practice and usage as to that particular         custom which would add to the contractual obligations of one
business: Luling Oil & Gas Company v. Humble Oil &                  of the parties .
Refining Company, 144 Tex. 475, 191 S.W.2d 716 where the
agreement was silent or obscure as to a particular subject;          [12] The necessity of interior design requirements is
Bender v . Peyton, 4 Tex. Civ. App. 57, 23 S.W. 222, wr. ref.;        emphasized by the affidavit of architect Turner, filed in
Latta v. Transit Grain Company, Tex.Civ.App., 222 S.W.2d            opposition to appellee's motion for summary judgment.
467, n. w. h.; Stalcup v. Eastham, Tex.Civ.App., 330 S.W.2d         Turner is shown to be a licensed professional architect in
237, wr. ref. n. r. e., and other authorities.                      Texas, employed by appellant to prepare preliminary working
 [9] As we understand and construe these authorities, they          drawings and specifications for the proposed center. He
stand for the proposition that where a written contract is          referred to the portion of the contract which provided that
ambiguous or obscure, so that the intent of the parties is          ‘Construction of the demised premises by the Landlord
uncertain; or where it is silent on a matter that needs to          shall be in accordance with plans and specifications to be
be explained by extraneous evidence; or where it appears            prepared by Landlord and approved by Tenant,’ and stated
from the terms of the contract that other covenants were            that appellee's interior design was needed to merit appellee's
clearly contemplated to effect the purposes of the contract,        approval of Landlord's plans and specifications. According to
evidence with reference to a uniform and well settled custom        Turner, this information is normally and customarily supplied
or usage pertaining to the matters with which they contract is      as a matter of course by tenants in proposed shopping centers.
admissible.                                                         Requests were made by him of appellee for the information,
                                                                    and such information was withheld by appellee, even though
                                                                    it was necessary for completion of the working drawings and
The contract in issue here was a full, well prepared instrument     specifications, for cost estimating, and for negotiation of a
of some fifteen legal size pages, double spaced typing.             construction contract. He stated in his affidavit that without
Neither party makes any statement in its pleadings or briefs        the information requested of appellee, it was not possible to
that the contract is unclear or ambiguous as to any of its          prepare grade elevations or commence site preparation and
terms, or that extraneous evidence is needed to explain any         grading prior to September 1, 1967.
of its provisions. There are many provisions concerning the
respective obligations incurred by the parties. There is NO
provision concerning any obligation to furnish the financial        Affiant Yarbrough stated that he had requested appellee
statements referred to by appellant.                                to furnish its interior design requirements, that same were
                                                                    refused, and that without such information grade elevations
Article 14 of the contract contains the following agreement of      could not be prepared and only ground leveling and
the parties: ‘No obligation or limitation not stated herein shall   bulldozing on the ground could be done.
be imposed on either party hereto. * * *’ (Emphasis added).
 [10] In this situation, we hold that evidence of customs and       Assuming the facts to be as stated above, there still is
usages would not be admissible to add to the obligations of         no showing that appellee breached any of its contractual
appellee. Miller v. Gray, 136 Tex. 196, 149 S.W.2d 582, 141         obligations. There was no provision in the contract requiring
A.L.R. 1237; City of Houston v. Finn, 139 Tex. 111, 161             appellee to furnish the information referred to. We again
S.W.2d 776, 778; George v. El Paso County Water Control &           refer to the agreement of the parties stated in the contract
Improvement District No. 1, Tex.Civ.App., 332 S.W.2d 144,           in Article 14 thereof, supra. For the reasons heretofore
148, wr. ref. n. r. e.; Kingsley v. Western Natural Gas Co.,        stated in connection with the matter of furnishing financial
Tex.Civ.App., 393 S.W.2d 345, 353, wr. ref. n. r. e.: Republic      statements, we hold that evidence as to business customs and
National Bank of Dallas v. National Bankers Life Insurance          usages concerning the furnishing of Tenant's requirements for
Company, Tex.Civ.App., 427 S.W.2d 76, 80 wr. ref. n. r. e.          interior designs was not admissible to add to the obligations
                                                                    expressly assumed by appellee in the written contract.
 [11] We hold that the law of this State, as demonstrated
in the authorities above cited, is that where a contract is         Appellant's second and third points of error are overruled.
clear, complete, and unambiguous, and especially where it
expressly provides that ‘no obligation *892 * * * not stated


                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               6
S. K. Y. Inv. Corp. v. H. E. Butt Grocery Co., 440 S.W.2d 885 (1969)


                                                                     on the other propositions raised and discussed in the briefs of
Our decisions on the above points are decisive of this appeal.
                                                                     the parties.
Appellee was entitled, as a matter of law, to the judgment
which was rendered. It is, accordingly, unnecessary to pass          Judgment affirmed.

End of Document                                                  © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                7
State Farm Lloyds v. Johnson, 290 S.W.3d 886 (2009)
52 Tex. Sup. Ct. J. 1042

                                                                        Dispute, before any coverage action was filed,
                                                                        over extent of hail damage to insured's roof,
                   290 S.W.3d 886
                                                                        whether only ridgeline was damaged or entire
                Supreme Court of Texas.
                                                                        roof needed to be replaced, related to amount
          STATE FARM LLOYDS, Petitioner,                                of loss, within meaning of appraisal provision
                        v.                                              of homeowners policy, so that insured could
          Becky Ann JOHNSON, Respondent.                                demand appraisal on that question, even if
                                                                        appraisers' inquiry would include some causation
          No. 06–1071. | Argued Jan. 15,                                element.
         2008. | Decided July 3, 2009.
                                                                        46 Cases that cite this headnote
         | Rehearing Denied Aug. 28, 2009.

Synopsis                                                         [3]    Insurance
Background: Insured brought action against homeowners                       Contracts
insurer for a declaratory judgment that dispute over extent
                                                                        Insurance
of loss caused by hail was dispute over amount of loss and
                                                                            Validity
was subject to appraisal. The 296th Judicial District Court,
Collin County, Betty Canton, J., entered summary judgment               An appraisal clause, in property insurance
in favor of insurer. Insured appealed. The Court of Appeals,            policy, binds the parties to have the extent or
204 S.W.3d 897, reversed and rendered, and remanded in part.            amount of the loss determined in a particular
Insurer filed petition for review.                                      way, and like any other contractual provision,
                                                                        should be enforced.

                                                                        39 Cases that cite this headnote
[Holding:] The Supreme Court, Brister, J., held that, as a
matter of first impression, insurer could not avoid insured's
demand for appraisal to determine her amount of loss.
                                                                Attorneys and Law Firms

Affirmed, and remanded.                                         *887 John Christopher Nickelson, Joseph W. Spence, Julia
                                                                Ann Dobbins, Michael W. Huddleston, Shannon, Gracey,
                                                                Ratliff & Miller, L.L.P., Fort Worth, TX, for Petitioner.

 West Headnotes (3)                                             Russell J. Bowman, Scott Bowman & Staella, Dallas, TX, for
                                                                Respondent.
 [1]    Insurance
                                                                Linda Jene Burgess, Winstead PC, Peter R. Meeker, Davis &
            Subjects and Scope of Appraisal
                                                                Wilkerson, P.C., Austin, TX, for Amicus Curiae.
        Property insurer and insured's dispute over
        roof damage from hail fell within scope of              Opinion
        appraisal, to determine “amount of loss,” under
        appraisal provision in standard-form policy, to         Justice BRISTER delivered the opinion of the Court.
        extent parties' disagreed which shingles needed
                                                                Appraisal clauses have appeared in most property insurance
        replacing.
                                                                policies in Texas for many years. Although they rarely detail
        52 Cases that cite this headnote                        the scope of appraisal, there has rarely been any litigation
                                                                about it. The parties here agree that the scope of appraisal
                                                                includes damage questions and excludes liability questions,
 [2]    Insurance                                               but they disagree which is involved in this dispute about hail
            Subjects and Scope of Appraisal                     damage to a homeowner's roof. Because an appraisal has
                                                                yet to take place, we agree with the insured that the record



               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                         1
State Farm Lloyds v. Johnson, 290 S.W.3d 886 (2009)
52 Tex. Sup. Ct. J. 1042

does not establish that it will exceed the permissible scope         2        204 S.W.3d 897. As this suit sought nothing except
of appraisal. Accordingly, we affirm the court of appeals'                    appraisal, the judgments of both the trial court (denying
judgment in favor of the insured.                                             it) and the court of appeals (compelling it) are final
                                                                              judgments within our appellate jurisdiction. See TEX.
                                                                              GOV'T CODE § 22.001(a).

                          I. Background                              3        The Texas Windstorm Insurance Association and the
                                                                              Property Casualty Insurers Association of America
A hailstorm moved through Plano, Texas in April of 2003,                      submitted amicus curiae briefs supporting parts of State
damaging the roof of Becky Ann Johnson's home. She filed                      Farm's petition for review.
a claim under her homeowners insurance policy with State
                                                                     While trial courts have some discretion as to the timing
Farm Lloyds. State Farm's inspector concluded that hail had
                                                                     of an appraisal, they have no discretion to ignore a valid
damaged only the ridgeline of her roof, and estimated repair
costs at $499.50 (less than the policy's $1,477 deductible).         appraisal clause entirely. 4 Accordingly, we review the entire
By contrast, Johnson's roofing contractor concluded the entire       record to decide whether either party was entitled to summary

roof needed to be replaced at a cost of more than $13,000. 1         judgment as a matter of law. 5


1                                                                    4        In re Allstate County Mut. Ins. Co., 85 S.W.3d 193, 196
         The estimate in the record lists $13,428.19 as the “Roof
         Total,” but also lists a “Total Contract Price” of only              (Tex.2002).
         $6,476.65. We use the larger number as that is the figure   5        See Canyon Reg'l Water Auth. v. Guadalupe–Blanco
         both parties quote in their briefs.
                                                                              River Auth., 258 S.W.3d 613, 616 (Tex.2008); Texas
To settle this difference, Johnson demanded appraisal of                      Mun. Power Agency v. Pub. Util. Comm'n, 253 S.W.3d
the “amount of loss” under the following provision in her                     184, 192 (Tex.2007).
standard-form policy:

    Appraisal. If you and we fail to agree on the amount                        II. A Brief History of Appraisal Clauses
    of loss, either one can demand that the amount of the
    loss be set by appraisal. If either makes a written demand       Insurance appraisal clauses have been around for a long
    for appraisal, each shall select a competent, disinterested      time. In 1888 in Scottish Union & National Insurance Co. v.
    appraiser. Each shall notify the other of the appraiser's        Clancy, this Court enforced an appraisal clause much like the
    identity within 20 days of receipt *888 of the written           one used here. 6 It would be going too far to say the Court
    demand. The two appraisers shall then select a competent,        approved of such clauses, but we unequivocally found them
    impartial umpire.... The appraisers shall then set the           enforceable:
    amount of the loss. If the appraisers submit a written report
    of an agreement to us, the amount agreed upon shall be the       6        71 Tex. 5, 8 S.W. 630, 631 (1888) (providing for three
    amount of the loss. If the appraisers fail to agree within a              appraisers and that “the award of any two, in writing,
    reasonable time, they shall submit their differences to the               shall be binding and conclusive as to the amount of such
    umpire. Written agreement signed by any two of these three                loss or damage”).
    shall set the amount of the loss.
                                                                         However injudicious it may be for parties to bind
State Farm refused to participate in an appraisal, asserting             themselves by such agreement, it seems to be well settled
that the parties' dispute concerned causation and not “amount            that, having done so, they cannot disregard it.... In the
of loss.” Johnson filed suit seeking only a declaratory                  absence of fraud, accident, or mistake, the parties having
judgment compelling appraisal. On cross-motions for                      agreed that the amount of loss shall be determined in
summary judgment, the trial court agreed with State Farm that            a particular way, we are constrained to hold that such
no appraisal was warranted. The court of appeals reversed,
                                                                         stipulation is valid.... 7
                                            2
holding that appraisal was required. We granted State                7        Id.
Farm's petition to decide whether the dispute here fell within
                                                                     Today, appraisal clauses “are uniformly included in
the scope of this appraisal clause. 3
                                                                     most forms of property insurance policies.” 8 “Virtually


                 © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                      2
State Farm Lloyds v. Johnson, 290 S.W.3d 886 (2009)
52 Tex. Sup. Ct. J. 1042

every property insurance policy for both homeowners                In Scottish Union, we referred to the scope of appraisal in the
and corporations contains a provision specifying *889              course of distinguishing it from arbitration:
‘appraisal’ as a means of resolving disputes about the ‘amount
                                                                                But here the [appraisal clause] does
of loss' for a covered claim.” 9 An appraisal clause like
                                                                                not divest the courts of jurisdiction,
the one used here “appears in almost every homeowners,
                                                                                but only binds the parties to have
automobile, and property policy in Texas.” 10                                   the extent or amount of the loss
                                                                                determined in a particular way, leaving
8       Johnny C. Parker, Understanding the Insurance Policy                    the question of liability for such loss
        Appraisal Clause: A Four–Step Program, 37 U. TOL.                       to be determined, if necessary, by the
        L.REV. 931, 931 (2006).
                                                                                courts. 16
9       Timothy P. Law & Jillian L. Starinovich, What Is It
        Worth? A Critical Analysis of Insurance Appraisal, 13      16      8 S.W. at 631.
        CONN. INS. L.J. 291, 292–93 (2006–07).
                                                                   In 1897, we repeated this distinction between damage
10      Br. of Prop. Cas. Insurers Ass'n of Am. as Amicus Curiae   questions for appraisers and liability questions for the courts:
        Supporting Pet'rs at 8.
                                                                                It seems to be generally held that a
Although the history of such clauses is both deep and wide,
                                                                                stipulation that the question of liability
they have required this Court's attention only five times since
                                                                                shall be determined by arbitration is
Scottish Union: in 1892, 11 1897, 12 1919, 13 1965, 14 and                      contrary to public policy and void, but
2002. 15 All of these cases concerned waiver or enforceability                  it is otherwise, as we have seen, as
of the appraisal clause itself; we have never resolved a dispute                to the ascertainment of the amount of
about the scope of appraisal, or the meaning of “amount of                      the loss. There is neither repugnancy
loss.” Accordingly, in addressing this issue for the first time                 nor inconsistency in leaving the former
we keep in mind that appraisals have apparently resolved such                   question to the courts when the
matters for many years without our aid.                                         liability is disputed, and at the same
                                                                                time in providing that the amount
11      See Scottish Union & Nat'l Ins. Co. v. Clancy, 83 Tex.                  of the recovery shall be settled by
        113, 18 S.W. 439, 441 (1892) (holding insurer's attempt                 arbitration. 17
        to adjust and settle claim did not waive its right to
        appraisal).
                                                                   17      Am. Cent., 38 S.W. at 1119.
12      See Am. Cent. Ins. Co. v. Bass, 90 Tex. 380, 38 S.W.
                                                                   While policies hostile to arbitration have largely been
        1119, 1120 (1897) (holding insurer's denial of liability
        did not waive its right to appraisal).                     preempted, 18 limiting appraisal to damages and not liability
13                                                                 is surely *890 still correct. 19 Most appraisal clauses do not
        See Del. Underwriters v. Brock, 109 Tex. 425, 211 S.W.
                                                                   define the scope of appraisal in detail (as is the case here), but
        779, 781 (1919) (holding insurer's appointment of biased
        appraiser waived its right to appraisal).                  the ordinary meaning of the words serves that purpose. 20 The
                                                                   word “appraisal” itself generally means “[t]he determination
14      See Glens Falls Ins. Co. v. Peters, 386 S.W.2d 529, 532
                                                                   of what constitutes a fair price; valuation; estimation of
        (Tex.1965) (holding appraisal required as building was
        not a total loss).                                         worth.” 21 The policy directs the appraisers to decide the
                                                                   “amount of loss,” not to construe the policy or decide whether
15      See In re Allstate County Mut. Ins. Co., 85 S.W.3d 193,
                                                                   the insurer should pay. 22 And the policy requires each party
        195 (Tex.2002) (holding appraisal clause was not an
                                                                   to select a “competent, disinterested appraiser,” not a lawyer
        unenforceable arbitration agreement).
                                                                   or insurance expert. 23

     III. The Scope of Appraisal: Damages vs. Liability            18      See In re Am. Homestar of Lancaster, Inc., 50 S.W.3d
480, 484 (Tex.2001) (“Congress passed the Federal



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               3
State Farm Lloyds v. Johnson, 290 S.W.3d 886 (2009)
52 Tex. Sup. Ct. J. 1042

       Arbitration Act in 1925 to reverse the longstanding           a matter of law either that this dispute is about causation or
       judicial hostility to arbitration agreements....”).           that it is beyond the scope of appraisal.
19     See In re Allstate, 85 S.W.3d at 198 (citing Scottish
                                                                     24     Compare Lundstrom v. United Servs. Auto. Ass'n–CIC,
       Union for the proposition that appraisal “binds the parties
       to have the extent or amount of the loss determined in a             192 S.W.3d 78, 89 (Tex.App.-Houston [14th Dist.]
       particular way, leaving the question of liability for such           2006, pet. denied) (rejecting claim that consideration
       loss to be determined, if necessary, by the courts”).                of causation bars appraisal) with Germania Farm Mut.
                                                                            Ins. Ass'n v. Williams, No. 11–00–00393–CV, 2002 WL
20     Don's Bldg. Supply, Inc. v. OneBeacon Ins. Co., 267                  32341841, at *3–4 (Tex.App.-Eastland May 23, 2002,
       S.W.3d 20, 23 (Tex.2008) (“Policy terms are given                    no pet.) (citing Wells for proposition that appraisers
       their ordinary and commonly understood meaning unless                cannot consider causation); see also Salinas v. State
       the policy itself shows the parties intended a different,            Farm Lloyds, 267 Fed.Appx. 381, 386 (5th Cir.2008)
       technical meaning.”).                                                (following Wells as Texas law); Holt v. State Farm
21                                                                          Lloyds, No. CA 3:98–CV–1076–R, 1999 WL 261923, at
       BLACK'S LAW DICTIONARY 110 (8th ed.2004).
                                                                            *3 (N.D.Tex. April 21, 1999) (same).
22     See 15 COUCH ON INSURANCE § 210:42 (“As a                     25     Compare CIGNA Ins. Co. v. Didimoi Prop. Holdings,
       general rule, the sole purpose of an appraisal is to
                                                                            N.V., 110 F. Supp. 2d 259, 264 (D.Del.2000) (holding
       determine the amount of damage. As a consequence,
                                                                            causation was for appraisers), Augenstein v. Ins. Co. of N.
       an appraisal clause does not permit appraisers to
                                                                            Am., 372 Mass. 30, 360 N.E.2d 320, 324 (1977) (same),
       determine whether a loss was, in fact, total. However, the
                                                                            and Am. Cent. Ins. Co. v. Dist. Ct., Ramsey County,
       replacement cost of real property may be appraised, that
                                                                            Second Jud. Dist., 125 Minn. 374, 147 N.W. 242, 244
       is, estimated or evaluated.”).
                                                                            (1914) (same), with HHC Assocs. v. Assurance Co. of
23     See 15 COUCH ON INSURANCE § 213:44 (“An                              Am., 256 F. Supp. 2d 505, 511 (E.D.Va.2003) (holding
       appraiser can make no legal determinations.”); Br. of                causation was question for court rather than appraisers),
       Tex. Windstorm Ins. Ass'n as Amicus Curiae Supporting                Wausau Ins. Co. v. Herbert Halperin Distrib. Corp.,
       Pet'rs at 8 (“In actual practice, appraisers and umpires             664 F. Supp. 987, 989 (D.Md.1987) (same), Rogers v.
       are frequently unqualified to make complex liability                 State Farm Fire & Cas. Co., 984 So. 2d 382, 392
       determinations under an insurance policy. There is no                (Ala.2007) (same), Munn v. Nat'l Fire Ins. Co., 237 Miss.
       requirement that they be licensed. Umpires are often                 641, 115 So. 2d 54, 58 (1959) (same), and Merrimack
       lawyers or mediators with no particular experience or                Mut. Fire Ins. Co. v. Batts, 59 S.W.3d 142, 153
       expertise in property insurance coverage or claims.                  (Tenn.Ct.App.2001) (same); see also Knapp v. Allstate
       Appraisers are often contractors who may be familiar                 Ins. Co., 134 F.3d 378, 1998 WL 23225, at *1 (9th
       with repair costs but are not qualified to make policy               Cir.1998) (unpublished table mem.) (holding appraisers
       interpretations or to determine cause and origin of the              could discount appraisal for pre-existing wear-and-tear);
       damage being claimed. There is no explicit requirement               Johnson v. Nationwide Mut. Ins. Co., 828 So. 2d 1021,
       that the appraisers and umpire inspect the property or               1022 (Fla.2002) (holding causation is for appraisers
       read the policy, and many do not.”).                                 when insurer admits part of loss is covered and for court
                                                                            when insurer denies any coverage).
The line between liability and damage questions may not
always be clear, as discussed below. But while appraisal
clauses might be drafted more precisely, the scarcity of suits                      A. Is this a causation dispute?
on the subject suggests the 1888 test is still adequate: the
scope of appraisal is damages, not liability.                        First, the record does not prove that the dispute here is about
                                                                     causation.

                                                                      [1] In its motion for summary judgment, State Farm asserted
         IV. The Scope of Appraisal: Causation
                                                                     that “the only shingles on Johnson's roof that were actually
State Farm argues that no appraisal is needed here because           damaged by hail were the shingles on the ridge of her roof.” A
appraisers cannot decide causation issues. Texas courts have         dispute about how many shingles were damaged and needed
                                                                     replacing is surely a question for the appraisers. If the parties
split on this question, 24 as have the few courts elsewhere to
                                                                     must agree on precisely which shingles have been damaged
address it. 25 But the *891 record here does not establish as


                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                       4
State Farm Lloyds v. Johnson, 290 S.W.3d 886 (2009)
52 Tex. Sup. Ct. J. 1042

before there can be an appraisal, appraisals would hardly be      causes. 30 In the abstract, it is hard to say whether causation
necessary. What's more, either party could avoid appraisal by     is more a question of liability or damages.
simply picking a few extras. The cost of replacing shingles
(or anything else) is a function of both price and number;        28     See, e.g., STATE BAR OF TEX., TEXAS PATTERN
appraisers must factor in both shingle prices and shingle
                                                                         JURY CHARGES—GENERAL NEGLIGENCE PJC C
numbers to decide the “amount of loss.” To the extent the
                                                                         4.1 (2008); STATE BAR OF TEX., TEXAS PATTERN
parties disagree which shingles needed replacing, that dispute           JURY CHARGES—MALPRACTICE, PREMISES,
would fall within the scope of appraisal.                                PRODUCTS PJC C 51.3, 51.7, 51.19, 61.5, 66.4,
                                                                         66.5, 71.3–71.7 (2008); STATE BAR OF TEX.,
On appeal, State Farm emphasizes it is disputing not just                TEXAS PATTERN JURY CHARGES—BUSINESS,
which shingles were damaged, but which were damaged by                   CONSUMER, INSURANCE, EMPLOYMENT PJC
hail. But nothing in the summary judgment record establishes             102.1, 102.7, 102.8, 102.14 (2008).
Johnson's roof was damaged by anything else. In State Farm's      29     See, e.g., STATE BAR OF TEX., TEXAS PATTERN
denial letter, its summary judgment motion, and even its
                                                                         JURY       CHARGES—GENERAL           NEGLIGENCE
briefs in this Court, there is neither evidence nor even a hint
                                                                         PJC C 8.2–8.5, 8.11, 9.2–9.5, 11.3 (2008);
about what else caused the damage. The trial court could not             STATE BAR OF TEX., TEXAS PATTERN
conclude this was a causation dispute just because State Farm            JURY CHARGES—MALPRACTICE, PREMISES,
claimed it was.                                                          PRODUCTS PJC 80.3–80.6, 80.13, 81.3–81.6,
                                                                         83.4, 84.3–84.4 (2008); STATE BAR OF TEX.,
Nor does the record conclusively establish that the parties'             TEXAS PATTERN JURY CHARGES—BUSINESS,
dispute is solely about how much of the roof was damaged                 CONSUMER, INSURANCE, EMPLOYMENT PJC
rather than how much needs to be replaced. Sometimes it may              110.2, 110.5, 110.8, 110.13, 110.14, 110.18–110.22,
be unreasonable or even impossible to repair one part of a               110.26–110.28, 110.30 (2008).

roof without replacing the whole. 26 The policy provides that     30     See, e.g., STATE BAR OF TEX., TEXAS PATTERN
State Farm will pay reasonable and necessary costs to “repair            JURY       CHARGES—GENERAL       NEGLIGENCE
or replace” damaged property, and repair or replacement is               PJC C 8.7–8.9 (2008); STATE BAR OF
                                                                         TEX., TEXAS PATTERN JURY CHARGES—
an “amount of loss” question for the appraisers. 27 On this
                                                                         MALPRACTICE, PREMISES, PRODUCTS PJC
record, the trial court could not conclude as a matter of
                                                                         80.7–80.9 (2008); STATE BAR OF TEX.,
law that the parties' dispute was about causation rather than
                                                                         TEXAS PATTERN JURY CHARGES—BUSINESS,
something else.
                                                                         CONSUMER, INSURANCE, EMPLOYMENT PJC
                                                                         110.7, 110.25 (2008).
26     See, e.g., Wausau Ins. Co., 664 F.Supp. at 987.
                                                                  But in actual cases, causation usually falls into one category
27     Gulf Ins. Co. v. Pappas, 73 S.W.2d 145, 146–47             or the other. Thus, when different causes are alleged for a
       (Tex.Civ.App.-San Antonio 1934, writ ref'd).               single injury to property, causation is a liability question
                                                                  for the courts. For example, in Wells v. American States
                                                                  Preferred Insurance Co., appraisers assessed foundation
               B. Are causation disputes a                        damage due to plumbing leaks (a covered peril) as “0” but
             question of liability or damages?                    damage due to settling (an excluded peril) as $22,875.94. 31
                                                                  The Dallas Court of Appeals set aside the appraisal, holding
Even if the parties' dispute involves causation, that does not
                                                                  appraisers could decide the amount of damage but not what
prove whether it is a question of liability or damages.
                                                                  caused it. 32 Appraisers can decide the cost of repairs in this
Causation relates to both liability and damages because it        context, but if they can also decide causation there would be
is the connection between *892 them. For example, the             no liability questions left for the courts.
Texas Pattern Jury Charges place causation in both the broad-
                                                                  31
form liability questions, 28 and in the broad-form damage                919 S.W.2d 679, 685–86 (Tex.App.-Dallas 1996, writ
questions that limit damages to those “resulting” from a                 denied).

particular occurrence, 29 and exclude damages due to other        32     Id. at 685.



               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                             5
State Farm Lloyds v. Johnson, 290 S.W.3d 886 (2009)
52 Tex. Sup. Ct. J. 1042

By contrast, when different types of damage occur to different      rather than the jury, 39 and by refusing the writ we adopted
items of property, appraisers may have to decide the damage
                                                                    that opinion. 40 If appraisers cannot take pre-existing wear
caused by each before the courts can decide liability. For
                                                                    and tear into consideration in valuing the amount of loss, then
example, in Lundstrom v. United Services Automobile Ass'n,
                                                                    we should have reversed it instead.
the appraisers assessed $4,226.19 for damages due to water
(a covered peril) but made no finding for damages due to
                                                                    37     73 S.W.2d 145, 146 (Tex.Civ.App.-San Antonio 1934,
mold (as to which coverage was disputed). 33 Rejecting the
                                                                           writ ref'd).
argument that appraisal is barred “whenever causation factors
into the award,” the court of appeals affirmed the water            38     Id. at 146–47
damage award, and rendered mold damage moot by finding              39     Id.
no coverage. 34 In this context, courts can decide whether
water or mold damage is covered, but if they can also decide        40     See Fiess, 202 S.W.3d at 749; Hyundai Motor Co. v.
the amount of damage caused by each, there would be no                     Vasquez, 189 S.W.3d 743, 754 n. 52 (Tex.2006).
damage questions left for the appraisers.                           Indeed, appraisers must always consider causation, at least
                                                                    as an initial matter. An appraisal is for damages caused by
33     192 S.W.3d 78, 88 (Tex.App.-Houston [14th Dist.] 2006,       a specific occurrence, not every repair a home might need.
       pet. denied).                                                When asked to assess hail damage, appraisers look only at
34                                                                  damage caused by hail; they do not consider leaky faucets or
       Id. at 89, 95.
                                                                    remodeling the kitchen. When asked to assess damage from
The same is true when the causation question involves               a fender-bender, they include dents caused by the collision
separating loss due to a covered event from a property's            but not by something else. Any appraisal necessarily includes
pre-existing condition. Wear and tear is excluded in most           some causation element, because setting the “amount of loss”
property policies (including this one) because it occurs in         requires appraisers to decide between damages for which
every case. If State Farm is correct that appraisers can never      coverage is claimed from damages caused by everything else.
allocate damages between covered and excluded perils, then
appraisals can never *893 assess hail damage unless a roof           [2] This of course does not mean appraisers can rewrite
                35                                                  the policy. No matter what the appraisers say, State Farm
is brand new.        That would render appraisal clauses largely
                                                                    does not have to pay for repairs due to wear and tear or
inoperative, a construction we must avoid. 36
                                                                    any other excluded peril because those perils are excluded.
                                                                    But whether the appraisers have gone beyond the damage
35     See, e.g., CIGNA Ins. Co. v. Didimoi Prop. Holdings,
                                                                    questions entrusted to them will depend on the nature of
       N.V., 110 F. Supp. 2d 259, 263 (D.Del.2000) (holding that
                                                                    the damage, the possible causes, the parties' dispute, and
       if “amount of loss” does not include causation, “appraisal
                                                                    the structure of the appraisal award (as discussed more fully
       would be a useless exercise because it would not fix
                                                                    below). State Farm cannot avoid appraisal at this point merely
       the amount of loss and either party could still contest
       damages”).                                                   because there might be a causation question that exceeds the
                                                                    scope of appraisal.
36     Fiess v. State Farm Lloyds, 202 S.W.3d 744, 748
       (Tex.2006) ( “[I]t has again long been the rule that we
       must read all parts of a policy together, giving meaning
       to every sentence, clause, and word to avoid rendering                C. When should appraisals be reviewed?
       any portion inoperative.”).
                                                                    Even if the appraisal here turns out to involve not just damage
This was the conclusion we reached in Gulf Insurance Co.            but liability questions, that does not mean appraisal should be
of Dallas v. Pappas, a case in which a fire worsened pre-           prohibited as an initial matter.
existing sags in the floors and roof of a building. 37 The
parties hotly disputed how much the floors sagged before the        This case comes to us in an unusual posture. At least a dozen
fire, and whether the building's interior should be repaired or     Texas cases involve appraisals of hail damage, every one
completely replaced to restore it to its previous condition. 38     challenging an appraisal after it had *894 taken place. 41
The court of appeals held these issues were for the appraisers



                 © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                            6
State Farm Lloyds v. Johnson, 290 S.W.3d 886 (2009)
52 Tex. Sup. Ct. J. 1042

By contrast, this appraisal has yet to occur. That makes a big              Smith, 999 S.W.2d 448, 450 (Tex.App.-Amarillo 1999,
difference for several reasons.                                             no pet.); Providence Lloyds Ins. Co. v. Crystal City
                                                                            Indep. Sch. Dist., 877 S.W.2d 872, 878 (Tex.App.-San
41                                                                          Antonio 1994, no writ).
       See, e.g., Citizens' Ins. Co. v. Schofield, 116 Tex.
418, 293 S.W. 802, 805 (1927) (adopting opinion of            Second, in most cases appraisal can be structured in a way
       Commission that allowed claim by insurer for expenses         that decides the amount of loss without deciding any liability
       incurred in pre-suit appraisal); American Cent. Ins. Co. v.   questions. As already noted, when an indivisible injury to
       Bass, 90 Tex. 380, 38 S.W. 1119, 1120 (1897) (holding         property may have several causes, appraisers can assess the
       pre-suit appraisal had not been waived); Gardner v.           amount of damage and leave causation up to the courts. When
       State Farm Lloyds, 76 S.W.3d 140, 142 (Tex.App.-              divisible losses are involved, appraisers can decide the cost to
       Houston [1st Dist.] 2002, no pet.) (affirming pre-
                                                                     repair each without deciding who must pay for it. 43 When an
       suit appraisal); Germania Farm Mut. Ins. Ass'n v.
       Williams, No. 11–00–00393–CV, 2002 WL 32341841,
                                                                     insurer denies coverage, appraisers can still set the amount of
       at *4 (Tex.App.-Eastland May 23, 2002, no pet.)               loss in case the insurer turns out to be wrong. 44 And when the
       (rejecting pre-suit appraisal); Vanguard Underwriters         parties disagree whether there has been any loss at all, nothing
       Ins. Co. v. Smith, 999 S.W.2d 448, 451 (Tex.App.-             prevents the appraisers from finding “$0” if that is how much
       Amarillo 1999, no pet.) (abating suit for appraisal);         damage they find.
       Toonen v. United Servs. Auto. Ass'n, 935 S.W.2d 937,
       940 (Tex.App.-San Antonio 1996, no writ) (affirming
                                                                     43     See, e.g., Lundstrom v. United Servs. Auto. Ass'n–CIC,
       pre-suit appraisal); Hennessey v. Vanguard Ins. Co.,
       895 S.W.2d 794, 796 (Tex.App.-Amarillo 1995, writ                    192 S.W.3d 78, 87–89 (Tex.App.-Houston [14th Dist.]
       denied) (involving pre-suit appraisal); Barnes v. W.                 2006, pet. denied) (rejecting argument that appraisal is
       Alliance Ins. Co., 844 S.W.2d 264, 267 (Tex.App.-Fort                barred “whenever causation factors into the award,” and
       Worth 1992, writ dism'd by agr.) (setting aside pre-                 affirming appraisal in which appraisers separated water
       suit appraisal); Pyles v. United Servs. Auto. Ass'n, 804             damage from mold damage).
       S.W.2d 163, 164 (Tex.App.-Houston [14th Dist.] 1991,          44     Am. Cent. Ins. Co. v. Bass, 90 Tex. 380, 38 S.W. 1119,
       writ denied) (affirming pre-suit appraisal); Gulf Ins.
                                                                            1119–20 (1897).
       Co. v. Carroll, 330 S.W.2d 227, 231 (Tex.Civ.App.-
       Waco 1959, no writ) (holding pre-suit appraisal had been      Third, the scant precedent involving disputes about the scope
       waived); U.S. Fid. & Guar. Co. v. Jordan, 278 S.W.2d          of appraisal suggests that appraisals generally resolve such
       569, 571 (Tex.Civ.App.-Amarillo 1955, writ dism'd)            disputes. The final appraisal award here may substantiate
       (holding insurer waived pre-suit appraisal); Cont'l Fire      State Farm's claim *895 that only the ridgeline suffered
       & Cas. Ins. Corp. v. Surber, 231 S.W.2d 750, 752              hail damage, or reach some in-between figure that proves
       (Tex.Civ.App.-Fort Worth 1950, no writ) (involving pre-       acceptable to all concerned. Litigating the scope of appraisal
       suit appraisal).                                              is wasteful and unnecessary if the appraisal itself can settle
First, appraisal is intended to take place before suit is filed;     this controversy.
this Court and others have held it is a condition precedent
to suit. 42 Appraisals require no attorneys, no lawsuits, no         Finally, even if an appraisal award is flawed, that can
pleadings, no subpoenas, and no hearings. It would be a rare         be easily remedied by disregarding it later. Thus, when
case in which appraisal could not be completed with less time        insureds objected to appraisal procedures that were allegedly
and expense than it would take to file motions contesting it.        “inaccurate, unreliable, and biased,” we held in 2002 that
Allowing litigation about the scope of appraisal before the          the appraisal should go forward and the results could be
appraisal takes place would mark a dramatic change in Texas          challenged later if the insureds were dissatisfied. 45 If an
insurance practice, and surely encourage much more of the            appraisal is not an honest assessment of necessary repairs, that
same.                                                                can be proved at trial and the award set aside. 46

42     Scottish Union & Nat'l Ins. Co. v. Clancy, 71 Tex. 45     In re Allstate County Mut. Ins. Co., 85 S.W.3d 193, 196
       5, 8 S.W. 630, 631–32 (1888) (holding appraisal was                  (Tex.2002).
       condition precedent to litigation); Am. Cent. Ins. Co. v.
       Terry, 26 S.W.2d 162, 166 (Tex. Comm'n App.1930)
       (holding approved); Vanguard Underwriters Ins. Co. v.



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                    7
State Farm Lloyds v. Johnson, 290 S.W.3d 886 (2009)
52 Tex. Sup. Ct. J. 1042

                                                                      48      See, e.g., Glens Falls Ins. Co. v. Peters, 386 S.W.2d 529,
46     See Gulf Ins. v. Pappas, 73 S.W.2d 145, 146–47
                                                                              532 (Tex.1965) (remanding for appraisal after parties
       (Tex.Civ.App.-San Antonio 1934, writ ref'd).
                                                                              agreed to try first whether building was a total loss).
 [3] But in every property damage claim, someone must
determine the “amount of loss,” as that is what the insurer
must pay. An appraisal clause “binds the parties to have                                             ***
the extent or amount of the loss determined in a particular
                                                                      We do not decide today whether the appraisal conducted on
way.” 47 Like any other contractual provision, appraisal
                                                                      remand will necessarily be binding. The summary judgment
clauses should be enforced. There may be a few times when
                                                                      record does not, and probably cannot, answer that question
appraisal is so expensive and coverage is so unlikely that
                                                                      until after the appraisal has taken place. But for the reasons
it is worth considering beforehand whether an appraisal is
                                                                      stated above, we affirm the court of appeals' order granting
truly necessary. 48 But unless the “amount of loss” will              Johnson's motion for summary judgment to compel State
never be needed (a difficult prediction when litigation has           Farm to participate in the appraisal process, and remanding
yet to begin), appraisals should generally go forward without         the issue of her attorney's fees to the trial court for
preemptive intervention by the courts.                                consideration.

47     In re Allstate, 85 S.W.3d at 195 (quoting Scottish Union
       & Nat'l Ins. Co. v. Clancy, 71 Tex. 5, 8 S.W. 630, 631         Parallel Citations
       (1888)).
                                                                      52 Tex. Sup. Ct. J. 1042

End of Document                                                   © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                         8
Trudy's Texas Star, Inc. v. Weingarten Realty Investors, Not Reported in S.W.3d (2004)
2004 WL 1792374

                                                                   The lease provides that Trudy's would pay both a base
                                                                   rent (“minimum guaranteed rental”) and a percentage rent
                  2004 WL 1792374
                                                                   (“percentage rental”) each month. Under the lease, the base
    Only the Westlaw citation is currently available.
                                                                   rent increased twice during the six-year term, once after
          SEE TX R RAP RULE 47.2 FOR                               three years, and again after five years. 1 The percentage rent
    DESIGNATION AND SIGNING OF OPINIONS.                           amounted to six percent of monthly gross sales (defined in the
                                                                   lease) when they exceeded $200,000 (the “breakpoint”).
             MEMORANDUM OPINION
              Court of Appeals of Texas,
                                                                   1      From months one through thirty-six, the base rent was
                       Austin.
                                                                          $7,702.92; from months thirty-seven to sixty, it was
      TRUDY'S TEXAS STAR, INC., Appellant                                 $8,442.08; and from months sixty-one to seventy-two, it
                                                                          was $8,942.08.
                     v.
   WEINGARTEN REALTY INVESTORS, Appellee.                          The lease also granted Trudy's an option to extend the term of
                                                                   the lease for one five-year period by giving Weingarten notice
        No. 03-03-00538-CV.          |   Aug. 12, 2004.            of such intent at least nine months before the expiration of
                                                                   the initial six-year term: “Such extended term shall be upon
From the District Court of Travis County, 261st Judicial           all of the terms and conditions set forth in this lease except
District, No. Gn301352; Margaret A. Cooper, Judge                  that Minimum Guaranteed Rental shall equal the ‘fair market
Presiding.                                                         rental value’ of the Premises as determined under Section 4.6
                                                                   below.”
Attorneys and Law Firms

Ernest W. Boyd, for Trudy's Texas Star, Inc.                       Section 4.6 provides

Charles S. Baker, for Weingarten Realty Investors.                             If Tenant exercises its 60-month
                                                                               extension operation ... and Landlord
Before Justices KIDD, B.A. SMITH and PEMBERTON.                                and Tenant are not able to reach an
                                                                               agreement with respect to the fair
                                                                               market rental value of the Premises
                MEMORANDUM OPINION                                             within six (6) months prior to the
                                                                               commencement of such option period,
BEA ANN SMITH, Justice.                                                        Landlord and Tenant shall each
                                                                               within fifteen (15) days thereafter,
 *1 Trudy's Texas Star, Inc. and Weingarten Realty Investors
                                                                               name a professional appraiser who
dispute which of two provisions in their lease agreement
                                                                               is a qualified, professional, licensed
controls the determination of Trudy's rental payments for the
                                                                               appraiser and shall notify the other
extension period of their lease of restaurant space. Trudy's
                                                                               party in writing in accordance with
contends that the arbitration provision controls; Weingarten
                                                                               the notice provision of this lease
insists that the trial court properly ordered Trudy's to abide
                                                                               of the name of such appraiser. If
by the lease's appraisal provision. For the reasons that follow,
                                                                               the two appraisers cannot agree on
we affirm the trial court's summary judgment in favor of
                                                                               a fair market rental value, the two
Weingarten.
                                                                               appraisers thus appointed shall, by
                                                                               agreement between them within forty-
                                                                               five (45) days of their appointment,
                      BACKGROUND                                               appoint a third appraiser who shall also
                                                                               be a qualified, professional, licensed
In 1996, Trudy's leased restaurant space in the Brodie                         appraiser, and the three appraisers
Oaks shopping center from Austin Retail BOA I and II                           shall determine the fair market rental
for an initial term of six years. Weingarten purchased the                     value of the Premises. By written
center and the lease in 1998, becoming Trudy's' landlord.                      communication mailed or delivered on



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                 1
Trudy's Texas Star, Inc. v. Weingarten Realty Investors, Not Reported in S.W.3d (2004)
2004 WL 1792374

             or before the date which is two (2)                            that each had already engaged an appraiser, received an
             months prior to the commencement of                            appraisal value, and communicated the value to the other.
             the sixty (60) month option period, the                Negotiations continued for several months, during which
             appraisers shall notify both Landlord                  both Trudy's and Weingarten proposed to invoke the
             and Tenant of their findings. If the                   appraisal process as a last resort if their negotiations proved
             three appraisers are unable to agree                   unsuccessful. In February 2003, Trudy's sent a letter to
             upon a valuation, the value agreed                     Weingarten indicating that it intended “to pursue the hiring of
             upon by any two of them shall be                       a third appraiser to resolve this matter. [Trudy's] will speak
             binding. If none of the three appraisers               with the appraiser which Trudy's previously used and will
             thus selected are able to agree on                     provide third appraiser to you as soon as possible so that
             the valuation by the date which is                     you may consider the person and determine if he or she
             two (2) months prior to the date of                    is acceptable to you.”About a week later, Trudy's decided
             commencement of the option period,                     instead to proceed to arbitration pursuant to section 30.2 of the
             then the average of the valuations of                  lease agreement, which provides that the parties shall submit
             the two appraisers closest to each other               “any dispute related to this lease” to binding arbitration.
             shall be binding. Landlord and Tenant                  Trudy's sent Weingarten a formal demand for arbitration in
             shall each bear the cost of the appraiser              mid-April.
             appointed by them and shall each pay
             for one-half (½) of the cost of the third              Shortly thereafter, Trudy's filed a lawsuit seeking to compel
             appraiser.                                             arbitration due to the parties' dispute over the “method of
                                                                    calculation and proper amount of rent to be paid.”Weingarten
 *2 In mid-April 2002, Trudy's gave Weingarten notice that it
                                                                    filed an answer and counterclaim, in which it sought a
was exercising its option to extend the lease. By early October
                                                                    declaratory judgment that Trudy's must comply with section
2002, the parties had each engaged an appraiser under section
                                                                    4.6 to determine fair market rental value. Weingarten then
4.6 of the lease; 2 the two appraisals of fair market rental        filed a motion for summary judgment, arguing that the lease
value were highly incompatible. Their disagreement centered         clearly expresses the intent of the parties to resolve their
on whether a fair market rental value must take into account        dispute over base rent for the extension period through the
the additional percentage rental based on gross sales. In an        specific appraisal process outlined in section 4.6, rather than
e-mail dated October 8, 2002, Weingarten's representative           the general arbitration clause in section 30.2. The trial court
wrote to Trudy's' counsel: “I believe before we go to the           granted the motion, and Trudy's appeals that judgment.
expense of hiring a third appraiser, we need to confirm the
ground rules for what we are trying to determine. In reviewing
the lease with our attorneys, I believe it is very clear that the
only item subject to negotiation between the appraisers is the                               DISCUSSION
Minimum Guaranteed Rental.”It was Weingarten's position
                                                                     *3 Trudy's first asserts that the trial court erred in declaring
that a fair market rental value could be calculated without
                                                                    that section 4.6 of the lease controls this dispute rather than
regard to the percentage rental. Trudy's, which had proved
                                                                    ordering the parties to arbitration. Trudy's cites section 30.2
exceedingly successful in this location, wished to lower from
                                                                    of the lease, providing that the parties shall submit “any
six percent the percentage used to calculate the percentage
                                                                    dispute related to this lease” to binding arbitration, after
rental and to increase the breakpoint above $200,000 in gross
                                                                    unsuccessfully resolving it on their own or through mediation.
sales. To urge this adjustment it combined the base rent
                                                                    Weingarten rejoins that section 4.6 controls, being more
and percentage rent to calculate an overall rent per square
                                                                    specific and indicating a clear intent by the parties to resolve
foot for bargaining purposes. Weingarten was willing to
                                                                    the base-rent issue by appraisals.
negotiate new rental terms but never agreed to the percentage
or breakpoint figures proposed by Trudy's.
                                                                    The court's primary concern in construing a written contract
                                                                    is to ascertain the true intentions of the parties as expressed
2       It is not clear from the record what communications         in the instrument. National Union Fire Ins. v. CBI Indus.,
        transpired between April and October, but based on their    Inc., 907 S.W.2d 517, 520 (Tex.1995). We examine and
        correspondence starting on October 8, we can conclude       consider the entire writing in an effort to harmonize and to



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                     2
Trudy's Texas Star, Inc. v. Weingarten Realty Investors, Not Reported in S.W.3d (2004)
2004 WL 1792374

give effect to all the provisions of the contract so that none       30.2, which broadly covers “any dispute.” Pursuant to rules
will be rendered meaningless.Coker v. Coker, 650 S.W.2d              of contract construction, the more specific section 4.6 must
391, 393 (Tex.1983). No single provision will control; rather,       control over the more general section 30.2. See Forbau, 876
all provisions must be considered with reference to the              S.W.2d at 133-34.
whole instrument. Id. In the event that two provisions of a
contract arguably conflict, courts apply rules of construction        *4 Nonetheless, Trudy's urges that a broad arbitration
to harmonize the provisions. See Ogden v. Dickinson State            clause purporting to cover all disputes related to a contract
Bank, 662 S.W.2d 330, 332 (Tex.1983). A specific provision           creates a presumption in favor of arbitration and that any
controls over a general provision. See Forbau v. Aetna Life          doubts as to whether a dispute falls under its scope are
Ins. Co., 876 S.W.2d 132, 133-34 (Tex.1994).                         to be resolved in favor of arbitration. See In re FirstMerit
                                                                     Bank, N.A., 52 S.W.3d 749, 753 (Tex.2001). Although
If a contract is unambiguous, its terms can be interpreted           Trudy's correctly states the presumption in favor of arbitration
as a matter of law by the court. Coker, 650 S.W.2d at                over resolution of disputes by the courts, the presumption
393. A contract is not ambiguous if it can be given a                does not necessarily favor arbitration over other forms of
certain or definite legal meaning or interpretation. Lopez           alternative dispute resolution, especially when the parties
v. Munoz, Hockema & Reed, L.L.P., 22 S.W.3d 857, 861                 have intentionally chosen one alternative remedy for a
(Tex.2000). Only if contract language is subject to two or           specific dispute. The public policy favoring arbitration
more reasonable interpretations is it ambiguous, and whether         indicates a concern with its function as an alternative
a contract is ambiguous is a question of law for the court           to resolution of a dispute by the courts: “In addition to
to decide by looking at the agreement as a whole in light            alleviating some measure of the burden on the courts,
of the circumstances present when the contract was entered.          arbitration in a commercial context is a valuable tool which
National Union, 907 S.W.2d at 520. Whether an agreement              provides business people, and all citizens, with greater
imposes a duty on the parties to arbitrate a dispute is a matter     flexibility, efficiency, and privacy.”L.H. Lacy Co. v. City of
of contract interpretation and is a question of law for the          Lubbock, 559 S.W.2d 348, 352 (Tex.1977). This same public
court.Tenet Healthcare Ltd. v. Cooper, 960 S.W.2d 386, 388           policy is advanced by the decision of parties to resolve their
(Tex.App.-Houston [14th Dist.] 1998, pet. dism'd w.o.j.).            disputes through means other than arbitration, such as the
                                                                     appraisal process chosen here; there is no reason to blindly
The lease provides for two separate and independent monthly          favor arbitration over another alternative form of dispute
payments: the base rent and the percentage rent. The option          resolution specifically chosen by the parties to resolve a
to extend, which Trudy's could unilaterally exercise, specifies      particular kind of dispute. SeeTex. Civ. Prac. & Rem.Code
that all the terms of the initial lease, which necessarily include   Ann. § 154.021 (West 1997) (court shall confer with parties
the percentage-rental provision, continue to apply during the        to determine most appropriate alternative dispute resolution
extension period; the base rent is to be adjusted to equal the       procedure).
“fair market rental value.” Section 4.6 outlines an appraisal
process to be used when Trudy's and Weingarten “are not              The Texas Supreme Court has recently upheld the
able to agree to fair market rental value.”As evidenced by           enforceability of appraisal clauses, distinguishing them from
the parties' failed negotiations and pleadings, they have not        arbitration clauses: “[W]hile arbitration determines the rights
been able to reach an agreement as to fair market rental             and liabilities of the parties, appraisal merely ‘binds the
value. Section 4.6 reveals their intent to submit the issue of       parties to have the extent or amount of the loss determined
fair market rental value to appraisers to determine base rent        in a particular way.’ “ In re Allstate County Mut. Ins. Co., 85
during the extension period. The lease language can be given         S.W.3d 193, 195 (Tex.2002) (quoting Scottish Union & Nat'l
a definite legal meaning and is not reasonably susceptible           Ins. Co. v. Clancy, 71 Tex. 5, 8 S.W. 630, 631 (Tex.1888));
to more than one meaning. See Coker, 650 S.W.2d at 393.              see also Hartford Lloyd's Ins. Co. v. Teachworth, 898
It is, therefore, not ambiguous concerning how the parties           F.2d 1058, 1061-62 (5th Cir.1990) (both arbitration and
must resolve a dispute over “fair market rental value”; they         appraisal aim to submit dispute to third party for speedy and
must follow the procedures in section 4.6 to hire two, and if        efficient resolution without recourse to courts; however, they
necessary three, appraisers. The appraisal provision in section      are significantly different procedures). Here, the appraisal
4.6-pertaining to a dispute as to fair market rental value-is        provision in section 4.6 binds the parties to have the fair
more specific than the general arbitration provision in section      market rental value determined in a particular way; it does



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               3
Trudy's Texas Star, Inc. v. Weingarten Realty Investors, Not Reported in S.W.3d (2004)
2004 WL 1792374

not deprive either party of its rights under the contract or               rental value. By about September 15, 2002, they were
determine liability. The Fort Worth Court of Appeals granted               to appoint the third appraiser, if necessary. The first
a writ of mandamus to abate a lawsuit until the parties                    correspondence in the record is dated October 8, 2002.
had complied with the appraisal provision in their contract,               It is an e-mail from Weingarten to Trudy's, clarifying
                                                                           that only the base rent is subject to negotiation between
likening the appraisal provision to an arbitration clause in the
                                                                           the appraisers and stating that Weingarten is willing
sense that each compels enforcement upon a showing that
                                                                           to proceed to hire the third appraiser. The evidence
the dispute falls within its scope. See Vanguard Underwriters
                                                                           indicates only that the timeline for hiring the third
Ins. Co. v. Smith, 999 S.W.2d 448, 451 (Tex.App.-Fort Worth
                                                                           appraiser was not followed. It also indicates the reason
1999, orig. proceeding). Here, the dispute over fair market                for the delay in hiring the third appraiser: the protracted
rental value falls squarely within the scope of the appraisal              negotiations between the parties, purportedly to resolve
provision, which thus must be enforced. We hold that the                   the issue of fair market rental value without having to
trial court properly ordered Trudy's to abide by the appraisal             incur the cost of a third appraiser.
process in section 4.6 and, therefore, overrule Trudy's first
                                                                    Finally, Trudy's argues that the trial court granted more
issue.
                                                                    relief than Weingarten requested in its motion for summary
                                                                    judgment. Weingarten's motion sought a declaration that
 *5 Trudy's alternatively argues that by pursuing negotiations
                                                                    section 4.6 was the proper method for determining the
and not strictly adhering to its timeliness, Weingarten waived
                                                                    fair market rental value. By granting such declaration and
its right to enforce section 4.6, or that at least there is
                                                                    decreeing that Trudy's “shall take nothing in its claims”
a material fact issue concerning its waiver. Waiver is the
                                                                    against Weingarten, Trudy's insists that the trial court
intentional relinquishment of a known right or intentional
                                                                    implicitly granted judgment on the “definitional dispute”
conduct inconsistent with claiming that right. Jernigan v.
                                                                    concerning the term “fair market rental value.” Because
Langley, 111 S.W.3d 153, 156 (Tex.2003).“There can be no
                                                                    Weingarten did not submit this issue to the trial court
waiver of a right if the person sought to be charged with
                                                                    for determination in its summary-judgment motion, argues
waiver says or does nothing inconsistent with an intent to rely
                                                                    Trudy's, it was error for the court to deny relief to Trudy's on
upon such right.”Id. When the facts and circumstances are
                                                                    an issue that was not before it on summary judgment.
undisputed or clearly established, as they are here, waiver is
a question of law for the court. See id. at 156-57.
                                                                    Trudy's correctly cites Alder v. Laurel for the proposition that
                                                                    a trial court considering a motion for summary judgment is
The undisputed evidence shows repeated attempts by
                                                                    restricted to the issues raised in the motion, the response, and
Weingarten to invoke the appraisal process when other
                                                                    subsequent replies. 82 S.W.3d 372, 375-76 (Tex.App.-Austin
negotiations were faltering. Indeed, both parties had timely
                                                                    2002, no pet.)(citing Stiles v. Resolution Trust Corp., 867
proceeded through the initial steps outlined in section
                                                                    S.W.2d 24, 26 (Tex.1993)); see alsoTex.R. Civ. P. 166a(c).
4.6 by hiring appraisers who conducted appraisals and
                                                                    Also, it is error for a trial court to grant more relief than
communicated their conclusions to one another. 3 However,           is sought. See Bandera Elec. Coop., Inc. v. Gilchrist, 946
Weingarten and Trudy's were also in the midst of protracted         S.W.2d 336, 337 (Tex.1997); Page v. Gellar, 941 S.W.2d
negotiations over new rental terms for the extension period.        101, 102 (Tex.1997). However, we cannot conclude that this
Weingarten did nothing inconsistent with an intent to rely          trial court granted judgment on an issue not before it.
on the appraisal process as a last resort-in fact, it repeatedly
invoked the procedures when the negotiations seemed to               *6 In its petition, Trudy's asked the court to compel
break down. The delay in hiring the third appraiser was due         the parties to arbitration to resolve their dispute over the
to the ongoing negotiations over rent, not to Weingarten's          fair market rental value. Weingarten, in response, sought a
intentional relinquishment of its right to invoke section 4.6,      declaratory judgment that section 4.6 of the lease, not section
as evidenced by its recurring invitation to proceed to hire the     30.2, controls the dispute and that Trudy's must comply with
third appraiser. We hold that Weingarten did not waive its          that provision. Although the parties may dispute what “fair
right to rely on section 4.6 and overrule Trudy's second issue.     market rental value” means, the trial court held that they have
                                                                    contracted for a way to resolve that dispute via the appraisal
3      According to the timeline in section 4.6, the parties were   process outlined in section 4.6. We overrule Trudy's third
       each to have appointed an appraiser by about August 1,       issue.
       2002, if they had not already agreed on a fair market



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                      4
Trudy's Texas Star, Inc. v. Weingarten Realty Investors, Not Reported in S.W.3d (2004)
2004 WL 1792374

                                                                    set forth in section 4.6 and may not compel arbitration under
                     CONCLUSION
                                                                    section 30.2. Weingarten did not waive its right to enforce
Section 4.6 specifically governs this dispute concerning fair       the appraisal provision, and the trial court did not grant more
market rental value. To determine the base rent for the             relief than Weingarten requested. Therefore, we affirm the
extension period, Trudy's must follow the appraisal process         summary judgment in all respects.



End of Document                                                 © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               5
Winegar v. Martin, 304 S.W.3d 661 (2010)
176 Oil & Gas Rep. 776

                                                                     instrument, not the intent that the parties may
                                                                     have had, but failed to express in the instrument.
                    304 S.W.3d 661
                Court of Appeals of Texas,                           Cases that cite this headnote
                       Fort Worth.

              Alvie Max WINEGAR and                            [3]   Deeds
             Alice Winegar, Appellants,                                  Repugnant or conflicting parts or clauses
                         v.                                          In seeking to ascertain the intention of the
   Noel David MARTIN, Roberta Sue Martin, Travis                     parties, the court must attempt to harmonize
    Ryan Martin, and Angela R. Martin, Appellees.                    all parts of a deed because the parties to an
                                                                     instrument intend every clause to have some
         No. 2–09–019–CV.          |    Jan. 21, 2010.               effect.

Synopsis                                                             Cases that cite this headnote
Background: Royalty interest holders brought action against
co-tenants for declaration that they owned 1/3, rather than
                                                               [4]   Deeds
1/9 royalty interest. The 355th District Court, Hood County,
                                                                         Consideration
Ralph H. Walton, Jr., J., granted summary judgment in favor
of co-tenants. Royalty interest holders appealed.                    Deeds
                                                                         Language of instrument
                                                                     Deeds
                                                                         Construction and operation of exceptions
Holdings: The Court of Appeals, Sue Walker, J., held that:
                                                                     Deeds
[1] deed reserved a 1/9 royalty interest, and                            Construction and operation of reservations
                                                                     In determining the legal effect of a deed, whether
[2] there was no mutual mistake by royalty holder and co-            as to grant, exception, reservation, consideration,
tenants.                                                             or other feature, the inquiry is not to be
                                                                     determined alone from a single word, clause, or
                                                                     part, but from every word, clause, and part that
Affirmed.                                                            is pertinent.

                                                                     Cases that cite this headnote

 West Headnotes (20)
                                                               [5]   Deeds
                                                                         Questions for jury
 [1]    Deeds
                                                                     Ambiguity in a deed is a question of law.
            Creation by deed in general
        Primary duty of the court in interpreting what               Cases that cite this headnote
        estate a deed conveys is to ascertain the intent of
        the parties.
                                                               [6]   Deeds
        Cases that cite this headnote                                    Language of instrument
                                                                     An instrument is not ambiguous if it can be given
                                                                     a definite or certain meaning as a matter of law;
 [2]    Deeds
                                                                     but, if a deed is subject to two or more reasonable
            Creation by deed in general
                                                                     interpretations, it is ambiguous.
        In interpreting what estate a deed conveys, courts
        look to the intent that is expressed by the                  Cases that cite this headnote




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                         1
Winegar v. Martin, 304 S.W.3d 661 (2010)
176 Oil & Gas Rep. 776

                                                                       When the deed reserves a fraction of the minerals
 [7]    Deeds                                                          under the land described, then the deed reserves
            Language of instrument                                     a fraction of the minerals under the entire tract of
        An ambiguity in a deed does not arise                          land, regardless of the part of the mineral estate
        simply because the parties advance conflicting                 actually conveyed.
        interpretations; instead, both interpretations
        must be reasonable.                                            1 Cases that cite this headnote

        Cases that cite this headnote
                                                                [13]   Mines and Minerals
                                                                           Nature of estate granted or reserved
 [8]    Judgment                                                       Deed that reserved for royalty owner an
            Particular Cases                                           undivided 1/3 of his non-participating royalty
        If the language in a deed is ambiguous, a fact                 interest reserved a 1/9 royalty interest; owner
        question exists for the jury to resolve, making                reserved his 1/3 mineral interest and then
        summary judgment improper.                                     reserved a 1/3 royalty of 1/3 interest out of the
                                                                       mineral interest conveyed.
        Cases that cite this headnote
                                                                       1 Cases that cite this headnote
 [9]    Deeds
            Questions for jury                                  [14]   Mines and Minerals
        If a court finds the language in a deed to be                      Nature of estate granted or reserved
        unambiguous, the court may construe the deed as                There was no mutual mistake by royalty holder
        a matter of law.                                               and co-tenants regarding whether royalty owner
                                                                       was reserving 1/3 royalty interest or 1/3 interest
        Cases that cite this headnote                                  out of mineral interest conveyed; parties had
                                                                       opposite understandings of deed's effect, since
 [10]   Mines and Minerals                                             co-tenants did not know that royalty owner
            Construction and operation in general                      thought he was reserving 1/3 royalty interest
        Specific rules of construction apply to cases                  and royalty owner thought he was doing so,
        in which a grantor owns an undivided mineral                   and no evidence existed that co-tenants knew
        interest and reserves a fraction of that interest.             of royalty owner's purported misunderstanding
                                                                       that he thought he was reserving a 1/3 royalty
        Cases that cite this headnote                                  interest.

                                                                       Cases that cite this headnote
 [11]   Mines and Minerals
            Nature of estate granted or reserved
                                                                [15]   Contracts
        If the deed reserves a fraction of the minerals
                                                                           Mutual mistake
        under the land conveyed, then it reserves a
        fraction of the part of the mineral interest actually          Under the doctrine of mutual mistake, when
        owned by the grantor and conveyed by the deed.                 parties to an agreement have contracted under a
                                                                       misconception or ignorance of a material fact,
        1 Cases that cite this headnote                                the agreement will be avoided.

                                                                       Cases that cite this headnote
 [12]   Mines and Minerals
             Kind, quantity, and location of minerals
        granted or reserved                                     [16]   Evidence
                                                                           Contracts in general




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                            2
Winegar v. Martin, 304 S.W.3d 661 (2010)
176 Oil & Gas Rep. 776

        When a party alleges that, by reason of mutual              Where any plausible inference would be a guess,
        mistake, an agreement does not express the real             neither fact may be inferred.
        intentions of the parties, extrinsic evidence is
        admissible to show the real agreement.                      Cases that cite this headnote

        Cases that cite this headnote


 [17]   Reformation of Instruments                         Attorneys and Law Firms
            Mutuality of Mistake
                                                           *662 Thomas M. Michel, Griffith, Jay & Michel, LLP, Fort
        When a party seeks reformation due to mutual       Worth, TX, for Appellant.
        mistake, the party must show what the parties'
        true agreement is and that the instrument          David E. Keltner, Marianne M. Auld, Jody S. Sanders, Kelly
        incorrectly reflects that agreement due to a       Hart & Hallman LLP, Fort Worth, TX, for Appellee.
        mutual mistake.
                                                           Panel: DAUPHINOT, GARDNER, and WALKER, JJ.
        Cases that cite this headnote


 [18]   Contracts                                                                  *663 OPINION
            Mutual mistake
                                                           SUE WALKER, Justice.
        To prove a mutual mistake, the evidence must
        show that both parties were acting under the
        same misunderstanding of the same material                              I. INTRODUCTION
        fact.
                                                           The primary issue in this appeal is whether a royalty
        Cases that cite this headnote                      reservation in a deed reserved the grantor's entire 1/3 royalty
                                                           interest or only a 1/3 of his 1/3 royalty interest, or a 1/9 royalty
                                                           interest. The trial court granted summary judgment in favor
 [19]   Evidence                                           of Appellees Noel David Martin, Roberta Sue Martin, and
            Construction
                                                           Travis Ryan Martin (the Martins) 1 and against Appellants
        Mines and Minerals                                 Alvie Max Winegar and Alice Winegar, judicially declaring
            Nature of estate granted or reserved           that Appellants own an undivided 1/9 (1/3 of the grantor's
        Statement by co-tenants that they did not          1/3) nonparticipating royalty interest. In seven issues, the
        understand that royalty owner was reserving a      Winegars appeal the trial court's summary judgment in favor
        1/3 royalty was not judicial admission of mutual   of the Martins. We will affirm.
        mistake; if anything, it showed that parties had
        opposite understandings of deed's effect, since    1       Appellee Angela R. Martin was married to Travis Ryan
        co-tenants did not know that royalty owner                 Martin, but they divorced before this suit was filed.
        thought he was reserving 1/3 royalty interest              Angela did not contest the relief sought by the Winegars
        and royalty owner thought he was doing so,                 at trial, she did not join in the Martins' motions for
        and no evidence existed that co-tenants knew               summary judgment, and she has not filed a brief in this
        of royalty owner's purported misunderstanding              appeal.
        that he thought he was reserving a 1/3 royalty
        interest.
                                                                         II. FACTUAL BACKGROUND
        Cases that cite this headnote
                                                           Alvie Winegar, Noel David Martin, and Travis Martin
                                                           purchased 107.123 acres of property in Hood County as 1/3
 [20]   Evidence                                           cotenants. The purchase included the surface estate and 100%
            Inferences from evidence                       of the mineral estate. In 2003, Alvie agreed to sell his 1/3



              © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                             3
Winegar v. Martin, 304 S.W.3d 661 (2010)
176 Oil & Gas Rep. 776

interest in the land to the Martins and Angela and reserve to      the Martins filed cross-motions for summary judgment on
himself a nonparticipating royalty interest.                       their requests for declaratory judgment. The Martins also
                                                                   moved for summary judgment *664 on statute of limitations
The first paragraph of the deed from Alvie to the Martins and      grounds and moved for no-evidence summary judgment
Angela conveyed to the Martins and Angela “all of Grantor's        on the Winegars' remaining claims. 3 After a hearing, the
undivided ONE–THIRD (1/3) interest on the real property            trial court entered a final judgment granting the Martins'
more particularly described in Exhibit ‘A’ attached hereto.”       motions for traditional and no-evidence summary judgment
The second paragraph provides in part,                             and denying the Winegars' motion for partial summary
                                                                   judgment. In its order, the trial court judicially declared that
             Included in this Deed and conveyed
                                                                   the deed from Alvie to the Martins and Angela reserved
             from Grantor to Grantee is the right
                                                                   to Alvie “an undivided 1/9th (1/3rd of [Alvie's] 1/3rd)
             to receive all royalty (except as
                                                                   nonparticipating royalty interest.” The trial court denied all
             limited by the reservation below),
                                                                   other relief requested. The Winegars filed this appeal.
             bonus, delay rentals, and the right to
             enter into or make oil, gas, and/or
                                                                   3      The Winegars later filed a supplemental petition pleading
             mineral leases. Out of the undivided
             mineral interest conveyed, Grantor                           the discovery rule and quasi-estoppel to avoid the
                                                                          Martins' statute of limitations defense.
             reserves to himself, and his heirs,
             successors, personal representatives,
             and assigns, an undivided ONE–
                                                                                III. STANDARDS OF REVIEW
             THIRD (1/3) of royalty (“non-
             participating royalty interest”), which
             reserved non-participating royalty                                A. Traditional Summary Judgment
             interest shall only be payable out
                                                                   In a summary judgment case, the issue on appeal is
             of oil, gas, or other minerals that
                                                                   whether the movant met the summary judgment burden by
             may be produced from the Lands.
                                                                   establishing that no genuine issue of material fact exists
             By this reservation, Grantor shall not
                                                                   and that the movant is entitled to judgment as a matter of
             participate in the making of any leases
                                                                   law. Tex.R. Civ. P. 166a(c); Mann Frankfort Stein & Lipp
             on the undivided mineral interest
                                                                   Advisors, Inc. v. Fielding, 289 S.W.3d 844, 848 (Tex.2009).
             conveyed to Grantee, or be entitled
                                                                   We review a summary judgment de novo. Mann Frankfort,
             to receive or own any bonus or delay
                                                                   289 S.W.3d at 848.
             rentals for the granting of any lease on
             the Lands by Grantee.
                                                                   We take as true all evidence favorable to the nonmovant,
                                                                   and we indulge every reasonable inference and resolve any
In April 2004, the Martins and Angela executed a mineral
                                                                   doubts in the nonmovant's favor. 20801, Inc. v. Parker,
lease with Quicksilver Resources, covering the entire
                                                                   249 S.W.3d 392, 399 (Tex.2008); Sw. Elec. Power Co.
107.023–acre property. In December 2007, Quicksilver sent
                                                                   v. Grant, 73 S.W.3d 211, 215 (Tex.2002). We consider
Alvie a division order showing that he owned a 1/9 royalty
                                                                   the evidence presented in the light most favorable to the
interest in the property. 2                                        nonmovant, crediting evidence favorable to the nonmovant if
                                                                   reasonable jurors could and disregarding evidence contrary
2       Earlier that year, Alvie had conveyed 1/2 of his royalty   to the nonmovant unless reasonable jurors could not. Mann
        interest to his wife, Alice. Thus, any royalty interest    Frankfort, 289 S.W.3d at 848. We must consider whether
        reserved to Alvie is now owned by him and Alice.           reasonable and fair-minded jurors could differ in their
The Winegars filed suit against the Martins and Angela             conclusions in light of all of the evidence presented. See Wal–
in February 2008, seeking a declaration that they own a            Mart Stores, Inc. v. Spates, 186 S.W.3d 566, 568 (Tex.2006);
1/3, rather than a 1/9, royalty interest, reformation of the       City of Keller v. Wilson, 168 S.W.3d 802, 822–24 (Tex.2005).
deed based on mutual mistake, and economic damages. The
Martins filed a counterclaim seeking a declaration that the        The summary judgment will be affirmed only if the record
Winegars own a 1/9 royalty interest. The Winegars and              establishes that the movant has conclusively proved all



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                   4
Winegar v. Martin, 304 S.W.3d 661 (2010)
176 Oil & Gas Rep. 776

essential elements of the movant's cause of action or defense       to the Martins and Angela reserved an undivided 1/9 royalty
as a matter of law. City of Houston v. Clear Creek Basin Auth.,     interest because it unambiguously reserved a 1/3 royalty
589 S.W.2d 671, 678 (Tex.1979).                                     interest and because, alternatively, the reservation language in
                                                                    the deed is ambiguous, making summary judgment improper.
When both parties move for summary judgment and the trial
court grants one motion and denies the other, the reviewing
court should review both parties' summary judgment evidence
                                                                              A. General Rules of Deed Construction
and determine all questions presented. Mann Frankfort,
289 S.W.3d at 848. The reviewing court should render the             [1]    [2] The primary duty of the court in interpreting
judgment that the trial court should have rendered. Id.             what estate a deed conveys is to ascertain the intent of the
                                                                    parties. Alford v. Krum, 671 S.W.2d 870, 872 (Tex.1984),
                                                                    overruled on other grounds by Luckel v. White, 819 S.W.2d
           B. No–Evidence Summary Judgment                          459 (Tex.1991). We look to the intent that is expressed by
                                                                    the instrument, not the intent that the parties may have had
After an adequate time for discovery, the party without the         but failed to express in the instrument. Alford, 671 S.W.2d
burden of proof may, without presenting evidence, move for          at 872; Pierson v. Sanger, 93 Tex. 160, 163, 53 S.W. 1012,
summary judgment on the ground that there is no evidence            1013 (1899).
to support an essential element of the nonmovant's claim or
defense. Tex.R. Civ. P. 166a(i). The motion must specifically        [3] [4] In seeking to ascertain the intention of the parties,
state the elements for which there is no evidence. Id.; Timpte      the court must attempt to harmonize all parts of a deed
Indus., Inc. v. Gish, 286 S.W.3d 306, 310 (Tex.2009). The           because the parties to an instrument intend every clause to
trial court must grant the motion unless the nonmovant              have some effect. Woods v. Sims, 154 Tex. 59, 64, 273
produces summary judgment evidence that raises a genuine            S.W.2d 617, 620 (1954); see Plainsman Trading Co. v.
issue of material fact. See Tex.R. Civ. P. 166a(i) & cmt.;          Crews, 898 S.W.2d 786, 789 (Tex.1995). In determining
Hamilton v. Wilson, 249 S.W.3d 425, 426 (Tex.2008).                 the legal effect of a deed, whether as to grant, exception,
                                                                    reservation, consideration, or other feature, the inquiry is not
When reviewing a no-evidence summary judgment, we                   to be determined alone from a single word, clause, or part but
examine the entire record in the light most favorable to            from every word, clause, and part that is pertinent. Zephyr
the nonmovant, *665 indulging every reasonable inference            Oil Co. v. Cunningham, 265 S.W.2d 169, 174 (Tex.Civ.App.-
and resolving any doubts against the motion. Sudan v.               Fort Worth 1954, writ ref'd n.r.e.).
Sudan, 199 S.W.3d 291, 292 (Tex.2006). We review a
no-evidence summary judgment for evidence that would                 [5]    [6]    [7] The question of ambiguity in a deed is a
enable reasonable and fair-minded jurors to differ in their         question of law. Cherokee Water Co. v. Freeman, 33 S.W.3d
conclusions. Hamilton, 249 S.W.3d at 426 (citing City of            349, 353 (Tex.App.-Texarkana 2000, no pet.) (citing Reilly
Keller, 168 S.W.3d at 822). We credit evidence favorable to         v. Rangers Mgmt., Inc., 727 S.W.2d 527, 529 (Tex.1987)).
the nonmovant if reasonable jurors could, and we disregard          An instrument is not ambiguous if it can be given a
evidence contrary to the nonmovant unless reasonable jurors         definite or certain meaning as a matter of law. Coker v.
could not. Timpte Indus., 286 S.W.3d at 310 (quoting Mack           Coker, 650 S.W.2d 391, 394 (Tex.1983). If, however, a
Trucks, Inc. v. Tamez, 206 S.W.3d 572, 582 (Tex.2006)).             deed is subject to two or more reasonable interpretations,
If the nonmovant brings forward more than a scintilla of            it is ambiguous. See Columbia Gas Transmission Corp. v.
probative evidence that raises a genuine issue of material fact,    New Ulm Gas, Ltd., 940 S.W.2d 587, 589 (Tex.1996). An
then a no-evidence summary judgment is not proper. Smith v.         ambiguity does not arise simply because the parties advance
O'Donnell, 288 S.W.3d 417, 424 (Tex.2009).                          conflicting interpretations; instead, both interpretations must
                                                                    be reasonable. Lopez v. Munoz, Hockema & Reed, L.L.P., 22
S.W.3d 857, 861 (Tex.2000).

               IV. DEED CONSTRUCTION
                                                                     [8]   [9] If the language in a deed is ambiguous, a fact
In the Winegars' fourth, fifth, and sixth issues, they argue that   question exists for the jury to resolve, making summary
the trial court erred by declaring that the deed from Alvie         judgment improper. Corine, Inc. v. Harris, 252 S.W.3d



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              5
Winegar v. Martin, 304 S.W.3d 661 (2010)
176 Oil & Gas Rep. 776

657, 659 (Tex.App.-Texarkana 2008, no pet.) (citing J.           The rules from Hooks and King have been consistently
Hiram Moore, Ltd. *666 v. Greer, 172 S.W.3d 609, 614             applied by the Texas Supreme Court and our sister courts.
(Tex.2005)). If a court finds the language in a deed to be       Compare Averyt, 717 S.W.2d at 894 (holding that reservation
unambiguous, the court may construe the deed as a matter of      of royalty from minerals “that may be produced from all of
law. Id. (citing Westwind Exploration, Inc. v. Homestate Sav.    the described land” reserved royalty from minerals produced
Ass'n, 696 S.W.2d 378, 381 (Tex.1985)).                          from whole of tracts described in deed), and Middleton,
                                                                 504 S.W.2d at 841, 843 (holding that a conveyance of 1/64
                                                                 royalty interest in minerals under “all of the above described
                                                                 land and premises” operated to convey 1/64 royalty interest
         B. Legal Distinction Between Reservations
                                                                 from all lands described, not just the fractional interest
      from Land “Conveyed” and Land “Described”
                                                                 conveyed), with Clack v. Garcia, 323 S.W.2d 468, 468–
 [10]     [11] Specific rules of construction apply to cases 69 (Tex.Civ.App.-San Antonio 1959, no writ) (holding that
in which a grantor owns an undivided mineral interest and        reservation of undivided 1/16 interest in minerals under and
reserves a fraction of that interest. See Averyt v. Grande,      that may be produced from “the interest of said grantors
Inc., 717 S.W.2d 891, 893 (Tex.1986). Courts have drawn          in said land” was reservation of 1/16 of grantor's interest,
a distinction between reservations from the land “conveyed”      or 1/256 mineral interest), and Dowda v. Hayman, 221
and reservations from the land “described.” See Middleton        S.W.2d 1016, 1018 (Tex.Civ.App.-Fort Worth 1949, writ
v. Broussard, 504 S.W.2d 839, 842 (Tex.1974). If the             ref'd) (holding that reservation of 1/2 of all the minerals
deed reserves a fraction of the minerals under the land          “on and under the land and premises herein conveyed”
conveyed, then the deed reserves a fraction of the part of the   reserved 1/2 of the grantor's mineral interest in the land being
mineral interest actually owned by the grantor and conveyed      conveyed).
by the deed. Averyt, 717 S.W.2d at 893; Hooks v. Neill,
21 S.W.2d 532, 538 (Tex.Civ.App.-Galveston 1929, writ
ref'd). In Hooks, the grantor owned and conveyed all of his            C. Deed Reserved One–Ninth Royalty Interest
undivided 1/2 interest in a tract of land. 21 S.W.2d at 538.
The grantor reserved a 1/32 interest in oil under the “said       [13] Here, the deed provides, “Out of the undivided mineral
land and premises herein described and conveyed.” Id. The        interest conveyed, *667 Grantor reserves ... an undivided
court focused on the words “and conveyed” and held that the      ONE–THIRD (1/3) of royalty (“non-participating royalty
deed unambiguously reserved 1/32 of the 1/2 minerals that        interest”)....” [Emphasis added.] This reservation is similar to
the grantor conveyed, or a 1/64 mineral interest. Id.            that in Hooks; it reserved a fraction (1/3) of royalty interest
                                                                 out of the mineral interest conveyed. See Clack, 323 S.W.2d
 [12] On the other hand, when the deed reserves a fraction at 468–69; Dowda, 221 S.W.2d at 1018; Hooks, 21 S.W.2d
of the minerals under the land described, then the deed          at 538. The deed conveyed a 1/3 mineral interest, which
reserves a fraction of the minerals under the entire tract of    included a 1/3 royalty interest. The deed reserved to Alvie 1/3
land, regardless of the part of the mineral estate actually      of royalty out of the 1/3 mineral interest conveyed, or a 1/9
conveyed. Averyt, 717 S.W.2d at 893; King v. First Nat'l         royalty interest.
Bank of Wichita Falls, 144 Tex. 583, 586, 192 S.W.2d 260,
262 (1946). In King, the deed conveyed a 1/2 interest “in        The Winegars attempt to distinguish the reservation in this
and to the following described land” and reserved “from          case from that in Hooks, Clack, and Dowda. They argue
the ‘hereinabove described land’ an undivided one-eighth         that in those cases, the grantor conveyed a mineral interest
of the ‘usual and customary one-eighth royalty reserved by       and then reserved a percentage of the mineral interest
the landowner.’ ” 144 Tex. at 586, 192 S.W.2d at 262. The        conveyed, whereas here, Alvie conveyed his mineral interest
court focused on the words “described land” and held that        and then reserved a royalty interest out of the mineral interest
the grantor reserved an undivided 1/8 “of the royalty from       conveyed. In other words, Alvie conveyed all of his 1/3
the entire land,” rather than 1/8 of the grantor's undivided 1/2 interest in the minerals—including the rights to develop, to
interest that he conveyed. Id. at 586–87, 192 S.W.2d 260, 192    lease, to receive bonus payments, to receive delay rentals,
S.W.2d at 262–63.                                                to receive royalty payments (the bundle of sticks)—and then
                                                                 reserved one of those sticks out of the bundle (i.e. royalty
                                                                 interest). See Luckel, 819 S.W.2d at 463 (“A royalty interest



               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                           6
Winegar v. Martin, 304 S.W.3d 661 (2010)
176 Oil & Gas Rep. 776

is an interest in land that is a part of the total mineral         real agreement. *668 See Johnson v. Conner, 260 S.W.3d
estate.”); Altman v. Blake, 712 S.W.2d 117, 118 (Tex.1986)         575, 581 (Tex.App.-Tyler 2008, no pet.). When a party seeks
(stating the five essential attributes of mineral estates are      reformation due to mutual mistake, the party must show
the rights to develop (right of ingress and egress), to lease      what the parties' true agreement was and that the instrument
(executive right), to receive bonus payments, to receive delay     incorrectly reflects that agreement due to a mutual mistake.
rentals, and to receive royalty payments). This distinction        See id. (citing Estes v. Republic Nat'l Bank of Dallas, 462
does not change our holding. The deed carved an undivided          S.W.2d 273, 275 (Tex.1970)).
1/3 of royalty “out of the undivided [1/3] mineral interest
conveyed.” In other words, Alvie reserved a fraction—1/3—           [18] To prove a mutual mistake, the evidence must show that
out of the entire 1/3 interest in royalty that he owned. See       both parties were acting under the same misunderstanding of
Clack, 323 S.W.2d at 468–69; Dowda, 221 S.W.2d at 1018;            the same material fact. Walden v. Affiliated Computer Servs.,
Hooks, 21 S.W.2d at 538.                                           Inc., 97 S.W.3d 303, 326 (Tex.App.-Houston [14th Dist.]
                                                                   2003, pet. denied); see also City of The Colony v. N. Tex. Mun.
Taking as true all evidence favorable to the Winegars as the       Water Dist., 272 S.W.3d 699, 735 (Tex.App.-Fort Worth
nonmovants and indulging every reasonable inference and            2008, pet. filed) (holding appellant produced no evidence to
resolving any doubts in their favor, we hold that the Martins      support mutual mistake element requiring that both parties be
met their summary judgment burden by establishing that no          mistaken about a common intention).
genuine issue of material fact exists and that they are entitled
to judgment as a matter of law that the deed unambiguously          [19] Here, the Winegars argue that the Martins “judicially
reserved an undivided 1/9 nonparticipating royalty interest.       admitted that there was a mistake” when they stated in
See Tex.R. Civ. P. 166a(c); Mann Frankfort, 289 S.W.3d at          their motion for summary judgment, “The Martins did
848; Parker, 249 S.W.3d at 399; Sw. Elec. Power Co., 73            not understand that [Alvie was] reserving a 1/3 royalty.”
S.W.3d at 215. We overrule the Winegars' fourth, fifth, and        This statement is not a judicial admission of mutual
sixth issues.                                                      mistake; if anything, it shows that the parties had opposite
                                                                   understandings of the deed's effect—the Martins did not know
                                                                   Alvie thought he was reserving a 1/3 royalty interest while
                                                                   Alvie thought he was reserving a 1/3 royalty interest. See
               V. NO MUTUAL MISTAKE
                                                                   Walden, 97 S.W.3d at 326; Johnson, 260 S.W.3d at 581–82.
 [14] In the Winegars' seventh issue, they argue that the trial    Likewise, no evidence exists that the Martins knew of Alvie's
court erred by granting the Martins' no-evidence summary           purported misunderstanding that he thought he was reserving
judgment because the Winegars presented some evidence on           a 1/3 royalty interest. See Seymour v. Am. Engine & Grinding
                                                                   Co., 956 S.W.2d 49, 58 (Tex.App.-Houston [14th Dist.] 1996,
the issue of mutual mistake. 4
                                                                   writ denied) (“Knowledge by one party that the other is acting
                                                                   under a mistake of fact is equivalent to a mutual mistake.”).
4      The Winegars also argue in their seventh issue that a
       fact issue exists regarding their “counter-defense” of
                                                              [20] The Winegars further assert that the Martins' statement
       quasi-estoppel. They pleaded quasi-estoppel to avoid
                                                             that they did not understand that Alvie was reserving a 1/3
       the Martins' limitations defense, and because we uphold
                                                             royalty interest directly conflicts with an email exchange
       the trial court's summary judgment on grounds other
       than limitations, we need not address this issue. See
                                                             between David Martin and Mark Kalpakis, an attorney who
                                                             was David Martin's neighbor. In the email exchange, David
       Tex.R.App. P. 47.1; Provident Life & Accident Ins. Co. v.
       Knott, 128 S.W.3d 211, 216 (Tex.2003); Star–Telegram, Martin requested that Kalpakis provide “language for the title
       Inc. v. Doe, 915 S.W.2d 471, 473 (Tex.1995).          company that would allow me to retain the executive rights
                                                             and provide only 1/3 interest in future royalties.” [Emphasis
 [15]    [16]    [17] Under the doctrine of mutual mistake,
                                                             added.] One could infer from this email that, by using
when parties to an agreement have contracted under a
                                                             the phrase “provide only 1/3 interest in future royalties,”
misconception or ignorance of a material fact, the agreement
                                                             David Martin meant a 1/3 interest in future royalties either
will be avoided. Williams v. Glash, 789 S.W.2d 261, 264
                                                             out of the mineral interest conveyed or out of the entire
(Tex.1990). When a party alleges that, by reason of mutual
mistake, an agreement does not express the real intentions   mineral interest. 5 Any plausible inference would be a guess;
of the parties, extrinsic evidence is admissible to show the consequently, “neither fact may be inferred.” See City of



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                           7
Winegar v. Martin, 304 S.W.3d 661 (2010)
176 Oil & Gas Rep. 776

                                                                         material fact on mutual mistake. See Smith, 288 S.W.3d at
Keller, 168 S.W.3d at 813 (quoting Tubelite, a Div. of Indal,
                                                                         424; Sudan, 199 S.W.3d at 292. We overrule the Winegars'
Inc. v. Risica & Sons, Inc., 819 S.W.2d 801, 805 (Tex.1991)).
                                                                         seventh issue.
Considering the record as a whole, we cannot say that David
Martin's email to Kalpakis created conflicting evidence of
probative value such that reasonable and fair-minded jurors
would differ in their conclusion that the Martins believed                                    VI. CONCLUSION
Alvie was reserving 1/3 of his 1/3 royalty interest, rather than
his entire 1/3 royalty interest. See Hamilton, 249 S.W.3d at             The Winegars' remaining three issues dispute whether the trial
426 (citing City of Keller, 168 S.W.3d at 822); Kindred v.               court granted the Martins' summary judgment motion at least
Con/Chem, Inc., 650 S.W.2d 61, 63 (Tex.1983).                            in part on limitations. Having overruled the Winegars' fourth
                                                                         through seventh issues and having held that the trial court
5                                                                        did not err by granting summary judgment in favor of the
       Furthermore, Kalpakis responded to David Martin's
                                                                         Martins and by judicially declaring that the deed reserved an
       email by providing the reservation language that was
       later used in the deed from Alvie to the Martins and              undivided 1/9 nonparticipating royalty interest, we need not
       Angela, reserving a 1/3 royalty interest out of the mineral       address the Winegars' remaining issues. See Tex.R.App. P.
       interest conveyed. We have already explained that                 47.1; Provident Life & Accident Ins. Co., 128 S.W.3d at 216;
       this reservation unambiguously reserved a 1/9 royalty             Star–Telegram, 915 S.W.2d at 473. We affirm the trial court's
       interest.                                                         judgment.
Examining the entire record in the light most favorable to
the Winegars, as the *669 nonmovants, indulging every
                                                                         Parallel Citations
reasonable inference and resolving any doubts against the
Martins' motion, we hold that the Winegars have not produced             176 Oil & Gas Rep. 776
a scintilla of probative evidence raising a genuine issue of

End of Document                                                      © 2015 Thomson Reuters. No claim to original U.S. Government Works.




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                   8